      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 1 of 219



 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROSSIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310) 312-4000
 6   Facsimile: (310) 312-4224
 7   LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
     KRISTEN CLARKE (Pro Hac Vice Application Forthcoming)
 8   Email: kclarke@lawyerscommittee.org
     JON M. GREENBAUM (Bar No. CA 166733)
 9   E-mail: jgreenbaum@lawyerscommittee.org
     EZRA D. ROSENBERG (Pro Hac Vice)
10   E-mail: erosenberg@lawyerscommittee.org
     DORIAN L. SPENCE (Pro Hac Vice)
11   E-mail: dspence@lawyerscommittee.org
     1401 New York Avenue NW, Suite 400
12   Washington, DC 20005
     Telephone: (202) 662-8600
13   Facsimile: (202) 783-0857
14   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST IMMIGRATION
15
     [Additional Counsel Listed Below]
16
                            IN THE UNITED STATES DISTRICT COURT
17
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
      CITY OF SAN JOSE, a municipal                      3:18-cv-02279-RS
19    corporation; and BLACK ALLIANCE FOR
      JUST IMMIGRATION, a California                     DECLARATION OF ANA G.
20    nonprofit corporation,                             GUARDADO IN SUPPORT OF
21                                                       PLAINTIFFS’ MOTION FOR
                   Plaintiffs,                           PARTIAL SUMMARY JUDGMENT
22          vs.
                                                         Date:      December 7, 2018
23    WILBUR L. ROSS, JR., in his official               Time:      10:00 a.m.
      capacity as Secretary of the U.S. Department       Dept:      3
24    of Commerce; U.S. DEPARTMENT OF                    Judge:     The Hon. Richard Seeborg
      COMMERCE; RON JARMIN, in his                       Trial Date: January 7, 2019
25    official capacity as Acting Director of the
      U.S. Census Bureau; U.S. CENSUS
26    BUREAU,
27                 Defendants.
28
                                                     1
         DECLARATION OF ANA G. GUARDADO ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 2 of 219



 1         I, Ana G. Guardado, declare as follows:
 2          1.   I am an attorney at Manatt, Phelps, & Phillips, LLP, counsel for Plaintiffs City of San
 3   Jose and Black Alliance for Just Immigration in the above-captioned litigation. I have personal
 4   knowledge of the following facts and, if called as a witness, I could and would testify
 5   competently thereto.
 6          2.   Attached as Exhibit 1 is a true and accurate copy of an email exchange dated
 7   November 1, 2018, between myself and Daniel Halainen of the Civil Division of the Department
 8   of Justice, counsel for Defendants in this matter, in which Defendants confirmed the
 9   administrative record for the agency decision at issue in this matter is comprised of all documents
10   produced by Defendants number-stamped 1 through 13,099, with the exceptions of 12,757 –
11   12,762 and 13,025 – 13,099, which were created after March 26, 2018.
12          3.   Attached as Exhibit 2 is a true and accurate copy of excerpts of the transcript of a
13   July 3, 2017 hearing in State of New York et al. v. Department of Commerce et al., 18-cv-02921
14   (S.D.N.Y.), Dkt. 205, ordering Defendants to complete the administrative record.
15          4.   Attached as Exhibit 3 is a selection of documents from the administrative record that
16   Plaintiffs rely upon in their Motion for Partial Summary Judgment. These documents were
17   number-stamped as follows: 0000194 – 0000270; 0000311 – 0000316; 0000663 – 0000665;
18   0000763 – 0000764; 0001057 – 0001058; 0001064 – 0001066; 0001090 – 0001101; 0001193;
19   0001201; 0001205; 0001206; 0001238; 0001247; 0001276; 0001277 – 0001285; 0001286 –
20   0001297; 0001308 – 0001312; 0001313 – 0001320; 0001321; 0001322 – 0001323; 0002462 –
21   0002482; 0002521 – 0002523; 0002561; 0002651 – 0002652; 0003701; 0003710; 0005216;
22   0008325 – 0008328; 0009812 – 0009833; 0011193; 0011634 – 0011645; 0011646 – 0011649;
23   and 0012756.
24         I declare under penalty of perjury under the laws of the United States that the foregoing is
25   true and correct.
26         Executed this 2nd day of November, 2018 at San Francisco, California.
27                                                                /s/ Ana G. Guardado
28                                                                Ana G. Guardado
                                                      2
          DECLARATION OF ANA G. GUARDADO ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 3 of 219



 1   Additional Counsel for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST IMMIGRATION
 2

 3   PUBLIC COUNSEL
     MARK ROSENBAUM (Bar No. CA 59940)
 4
     Email: mrosenbaum@publiccounsel.org
 5   610 South Ardmore Avenue
     Los Angeles, California 90005
 6   Telephone: (213) 385-2977
     Facsimile: (213) 385-9089
 7
     CITY OF SAN JOSE
 8   RICHARD DOYLE, City Attorney (#88625)
 9   NORA FRIMANN, Assistant City Attorney (#93249)
     Office of the City Attorney
10   200 East Santa Clara Street, 16th Floor
     San José, California 95113-1905
11   Telephone Number: (408) 535-1900
     Facsimile Number: (408) 998-3131
12
     E-Mail Address: cao.main@sanjoseca.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
         DECLARATION OF ANA G. GUARDADO ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 4 of 219




            EXHIBIT 1
                         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 5 of 219


Guardado, Ana

From:                                               Guardado, Ana
Sent:                                               Thursday, November 01, 2018 1:02 PM
To:                                                 'Halainen, Daniel J. (CIV)'
Cc:                                                 Case, Andrew; Rosenberg, Ezra; Kopplin, Rebecca M. (CIV); Bailey, Kate (CIV); Coyle,
                                                    Garrett (CIV); Ehrlich, Stephen (CIV); Federighi, Carol (CIV); Tomlinson, Martin M. (CIV);
                                                    Wells, Carlotta (CIV)
Subject:                                            RE: San Jose v. Ross Census Litigation - Administrative Record


Daniel,

Thank you for your prompt response. For clarity and convenience, we request that Defendants file and lodge a complete
copy of the administrative record with the court.

Thank you,

Ana Guardado
Associate
_______________________

Manatt, Phelps & Phillips, LLP
One Embarcadero Center
30th Floor
San Francisco, CA 94111
D (415) 291-7409 F (415) 291-7474

AGuardado@manatt.com
manatt.com

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain confidential information that is
legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying,
distribution or use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email and destroy the original transmission and its attachments without reading them or saving them to disk. Thank you.

From: Halainen, Daniel J. (CIV) [mailto:Daniel.J.Halainen@usdoj.gov]
Sent: Thursday, November 01, 2018 12:47 PM
To: Guardado, Ana
Cc: Case, Andrew; Rosenberg, Ezra; Kopplin, Rebecca M. (CIV); Bailey, Kate (CIV); Coyle, Garrett (CIV); Ehrlich, Stephen
(CIV); Federighi, Carol (CIV); Tomlinson, Martin M. (CIV); Wells, Carlotta (CIV)
Subject: RE: San Jose v. Ross Census Litigation - Administrative Record

Ana,

Thank you for reaching out. Defendants’ position is that this challenge to a final agency action is properly reviewed, if at
all, on the basis of the administrative record the agency compiled. In response to Judge Furman’s July 3 order to
supplement the administrative record, Defendants collected and produced a broader set of materials than would
normally be considered appropriate for an administrative record. Consistent with the proceedings in the New York
cases, Defendants will not contest that the documents produced on July 23, July 27 and August 3 in response to the
Court’s order, including the specific documents you list below, may be considered part of the administrative record in
this matter. For clarity, this includes the documents bates stamped 1 through 13,0999, with the exceptions of 12,757-
12,762 and 13,025-13,099, which postdate the Secretary’s decision.

Let us know if you have any questions.

Best,
                                                                                           1
                Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 6 of 219
Daniel

Daniel Halainen
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 616-8101




From: Halainen, Daniel J. (CIV)
Sent: Thursday, November 01, 2018 1:24 PM
To: 'Guardado, Ana' <AGuardado@manatt.com>
Cc: Case, Andrew <ACase@manatt.com>; Rosenberg, Ezra <erosenberg@lawyerscommittee.org>; Kopplin, Rebecca M.
(CIV) <rkopplin@CIV.USDOJ.GOV>; Bailey, Kate (CIV) <katbaile@CIV.USDOJ.GOV>; Coyle, Garrett (CIV)
<gcoyle@CIV.USDOJ.GOV>; Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Federighi, Carol (CIV)
<CFederig@CIV.USDOJ.GOV>; Tomlinson, Martin M. (CIV) <mtomlins@CIV.USDOJ.GOV>; Wells, Carlotta (CIV)
<CWells@CIV.USDOJ.GOV>
Subject: RE: San Jose v. Ross Census Litigation - Administrative Record

Ana,

Thank you for your email. We will get back to you.

Daniel Halainen
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 616-8101




From: Guardado, Ana [mailto:AGuardado@manatt.com]
Sent: Thursday, November 01, 2018 1:04 PM
To: Halainen, Daniel J. (CIV) <dhalaine@CIV.USDOJ.GOV>
Cc: Case, Andrew <ACase@manatt.com>; Rosenberg, Ezra <erosenberg@lawyerscommittee.org>; Kopplin, Rebecca M.
(CIV) <rkopplin@CIV.USDOJ.GOV>; Bailey, Kate (CIV) <katbaile@CIV.USDOJ.GOV>; Coyle, Garrett (CIV)
<gcoyle@CIV.USDOJ.GOV>; Ehrlich, Stephen (CIV) <sehrlich@CIV.USDOJ.GOV>; Federighi, Carol (CIV)
<CFederig@CIV.USDOJ.GOV>; Tomlinson, Martin M. (CIV) <mtomlins@CIV.USDOJ.GOV>; Wells, Carlotta (CIV)
<CWells@CIV.USDOJ.GOV>
Subject: San Jose v. Ross Census Litigation - Administrative Record

Daniel,

I understand from Kate Bailey’s out-of-office message that you are the appropriate contact for issues regarding the
census litigation cases while Kate is occupied with trial in New York.

I am writing to confirm the documents comprising the administrative record for the agency decision that Plaintiffs are
challenging in this action. Defendants filed a partial administrative record on June 6, 2018 [ECF 38], a supplemental
                                                            2
                         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 7 of 219
memorandum on June 21 [ECF 52], and subsequently produced thousands of additional documents to complete the
administrative record per court order in State of New York et al. v. United States Department of Commerce et al., Case
No. 1:18-cv-02921-JMF. During the August 10, 2018 hearing in this action, Defendants confirmed that they produced
additional documents comprising the administrative record. However, Defendants have not filed a new complete
administrative record in this action. We ask Defendants to confirm that the administrative record contains the
documents Defendants produced on July 23, July 27 and August 3 in response to the court order to complete the
administrative record, including the following specific documents (identified by Defendants’ Bates-number):

      •      2462;
      •      2521;
      •      2561;
      •      2652;
      •      3701;
      •      3710;
      •      5216;
      •      8325-8328;
      •      9812-9833;
      •      11193;
      •      11634-11645;
      •      11646-11649; and
      •      12756

We appreciate a prompt response today by 1:00 p.m. PT, so that the parties can proceed with the filing deadline set for
tomorrow November 2. Please let me know if you have any questions. I am available all day to discuss.

Thank you,
Ana Guardado
Associate
_______________________

Manatt, Phelps & Phillips, LLP
One Embarcadero Center
30th Floor
San Francisco, CA 94111
D (415) 291-7409 F (415) 291-7474

AGuardado@manatt.com
manatt.com

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain confidential information that is
legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying,
distribution or use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received this transmission in error, please
immediately notify us by reply email and destroy the original transmission and its attachments without reading them or saving them to disk. Thank you.




                                                                                           3
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 8 of 219




            EXHIBIT 2
       Case
       Case 3:18-cv-02279-RS
            1:18-cv-02921-JMF Document
                               Document99-1
                                        205 Filed
                                             Filed11/02/18
                                                   07/20/18 Page
                                                             Page91ofof219
                                                                        96   1
     I739stao

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    STATE OF NEW YORK, et al.,

4
                       Plaintiffs,
5
                  v.                                  18 Civ. 2921 (JMF)
6
     UNITED STATES DEPARTMENT OF
7    COMMERCE, et al.,
                                                      Argument
8
                       Defendants.
9

10   ------------------------------x

11   NEW YORK IMMIGRATION
     COALITION,et al.,
12
                       Plaintiffs,
13
                  v.                                  18 Civ. 5025 (JMF)
14
     UNITED STATES DEPARTMENT OF
15   COMMERCE, et al.,
                                                      Argument
16
                       Defendants.
17

18   ------------------------------x

19
                                                      New York, N.Y.
20                                                    July 3, 2018
                                                      9:30 a.m.
21   Before:

22                            HON. JESSE M. FURMAN,

23                                                    District Judge

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 3:18-cv-02279-RS
            1:18-cv-02921-JMF Document
                               Document99-1
                                        205 Filed
                                             Filed11/02/18
                                                   07/20/18 Page
                                                             Page10
                                                                  79ofof219
                                                                         96   79
     I739stao

1    had at least identified some basis for asserting privilege,

2    namely the deliberative process privilege, defendants here, at

3    least until the argument a moment ago, did not provide any such

4    basis.   See the states' letter at page two, note three.

5    Accordingly, defendants must produce a privilege log

6    identifying with specificity the documents that have been

7    withheld from the Administrative Record and, for each document,

8    the asserted privilege or privileges.

9               Second, plaintiffs seek an order directing the

10   government to complete the Administrative Record.              Although an

11   agency's designation of the Administrative Record is generally

12   afforded a presumption of regularity, that presumption can be

13   rebutted where the seeking party shows that "materials exist

14   that were actually considered by the agency decision-makers but

15   are not in the record as filed."          Comprehensive Community

16   Development Corp. v. Sebelius, 890 F.Supp. 2d 305, 309

17   (S.D.N.Y. 2012).      Plaintiffs have done precisely that here.

18              In his March 2018 decision memorandum produced in the

19   Administrative Record at page 1313, Secretary Ross stated that

20   he "set out to take a hard look" at adding the citizenship

21   question "following receipt" of a request from the Department

22   of Justice on December 12, 2017.          Additionally, in sworn

23   testimony before the House Ways and Means Committee, of which I

24   can take judicial notice, see, for example, Ault v. J. M.

25   Smucker Company, 2014 WL 1998235 at page 2 (S.D.N.Y. May 15,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 3:18-cv-02279-RS
            1:18-cv-02921-JMF Document
                               Document99-1
                                        205 Filed
                                             Filed11/02/18
                                                   07/20/18 Page
                                                             Page11
                                                                  80ofof219
                                                                         96     80
     I739stao

1    2014), Secretary Ross testified under oath that the Department

2    of Justice had "initiated the request for inclusion of the

3    citizenship question."       See the states' letter at page four.

4    It now appears that those statements were potentially untrue.

5    On June 21, this year, without explanation, defendants filed a

6    supplement to the Administrative Record, namely a half-page

7    memorandum from Secretary Ross, also dated June 21, 2018.                That

8    appears at docket no. 189 in the states' case.             In this

9    memorandum, Secretary Ross stated that "soon after" his

10   appointment as Secretary, which occurred in February of 2017,

11   almost ten months before the request from the Department of

12   Justice, he "began considering" whether to add the citizenship

13   question and that "as part of that deliberative process," he

14   and his staff "inquired whether the department of justice would

15   support, and if so would request, inclusion of a citizenship

16   question."    In other words, it now appears that the idea of

17   adding the citizenship question originated with Secretary Ross,

18   not the Department of Justice and that its origins long

19   predated the December 2017 letter from the Justice Department.

20   Even without that significant change in the timeline, the

21   absence of virtually any documents predating DOJ's

22   December 2017 letter was hard to fathom.            But with it, it is

23   inconceivable to me that there aren't additional documents from

24   earlier in 2017 that should be made part of the Administrative

25   Record.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 3:18-cv-02279-RS
            1:18-cv-02921-JMF Document
                               Document99-1
                                        205 Filed
                                             Filed11/02/18
                                                   07/20/18 Page
                                                             Page12
                                                                  81ofof219
                                                                         96    81
     I739stao

1               That alone would warrant an order to complete the

2    Administrative Record.       But, compounding matters, the current

3    record expressly references documents that Secretary Ross

4    claims to have considered but which are not themselves a part

5    of the Administrative Record.         For example, Secretary Ross

6    claims that "additional empirical evidence about the impact of

7    sensitive questions on the survey response rates came from the

8    Senior Vice-President of Data Science at Nielsen."              That's page

9    1318 of the record.      But the record contains no empirical

10   evidence from Nielsen.       Additionally, the record does not

11   include documents relied upon by subordinates, upon whose

12   advice Secretary Ross plainly relied in turn.             For example,

13   Secretary Ross's memo references "the department's review" of

14   inclusion of the citizenship question, and advice of "Census

15   Bureau staff."     That's pages 1314, 1317, and 1319.           Yet the

16   record is nearly devoid of materials from key personnel at the

17   Census Bureau or Department of Commerce -- apart from two

18   memoranda from the Census Bureau's chief scientist which

19   strongly recommend that the Secretary not add a citizenship

20   question.    Pages 1277 and 1308.       The Administrative Record is

21   supposed to include "materials that the agency decision-maker

22   indirectly or constructively considered."            Batalla Vidal v.

23   Duke, 2017 WL 4737280 at page 5 (E.D.N.Y. October 19, 2017).

24              Here, for the reasons that I've stated, I conclude

25   that the current Administrative Record does not include the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 3:18-cv-02279-RS
            1:18-cv-02921-JMF Document
                               Document99-1
                                        205 Filed
                                             Filed11/02/18
                                                   07/20/18 Page
                                                             Page13
                                                                  82ofof219
                                                                         96    82
     I739stao

1    full scope of such materials.         Accordingly, plaintiffs' request

2    for an order directing defendants to complete the

3    Administrative Record is well founded.

4               Finally, I agree with the plaintiffs that there is a

5    solid basis to permit discovery of extra-record evidence in

6    this case.    To the extent relevant here, a court may allow

7    discovery beyond the record where "there has been a strong

8    showing in support of a claim of bad faith or improper behavior

9    on the part of agency decision-makers."           National Audubon

10   Society v. Hoffman, 132 F.3d 7, 14 (2d Cir. 1997).              Without

11   intimating any view on the ultimate issues in this case, I

12   conclude that plaintiffs have made such a showing here for

13   several reasons.

14              First, Secretary Ross's supplemental memorandum of

15   June 21, which I've already discussed, could be read to suggest

16   that the Secretary had already decided to add the citizenship

17   question before he reached out to the Justice Department; that

18   is, that the decision preceded the stated rationale.              See, for

19   example, Tummino v. von Eschenbach, 427 F.Supp. 2d 212, 233

20   (E.D.N.Y. 2006) authorizing extra-record discovery where there

21   was evidence that the agency decision-makers had made a

22   decision and, only thereafter took steps "to find acceptable

23   rationales for the decision."         Second, the Administrative

24   Record reveals that Secretary Ross overruled senior Census

25   Bureau career staff, who had concluded -- and this is at page


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 14 of 219




            EXHIBIT 3
          Case3:18-cv-02279-RS
          Case 3:18-cv-02279-RS Document
                                Document38-3
                                         99-1 Filed
                                              Filed06/08/18
                                                    11/02/18 Page
                                                             Page194
                                                                  15 of
                                                                      of219
                                                                         440



Subjects Planned for the 2020 Census and
American Community Survey
Federal Legislative and Program Uses

Issued March 2017
Revised




                        U.S.                       of C o m m e rc e
    United States”             Department
                        Economics   and S t a t i s t i c s   Administration
        n S US Bureau
                        U.S. CENSUS BUREAU
                        census.gov
                                                                               000194
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page195
                                                        16 of
                                                            of219
                                                               440




            The original version of the appendix has been revised.




                                                                     000195
                 Case3:18-cv-02279-RS
                 Case 3:18-cv-02279-RS Document
                                       Document38-3
                                                99-1 Filed
                                                     Filed06/08/18
                                                           11/02/18 Page
                                                                    Page196
                                                                         17 of
                                                                             of219
                                                                                440


Contents
Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             1
Protecting the Information Collected by These Subjects . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    2
Operational Questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   3
Subjects Planned for the 2020 Census and the American Community Survey . . . . . . . . . . . . . . . . . . . . . . . .                                                    5
    Age . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         7
    Gender. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           9
    Race/Ethnicity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             11
    Relationship. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            13
    Tenure (Owner/Renter). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   15
Subjects Planned for the American Community Survey. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      17
    Acreage and Agricultural Sales. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      19
    Ancestry. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          21
    Commuting (Journey to Work). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       23
    Computer and Internet Use. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     25
    Disability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         27
    Fertility. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       29
    Grandparent Caregivers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   31
    Health Insurance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              33
    Home Heating Fuel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 35
    Home Value and Rent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   37
    Income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          39
    Industry, Occupation, and Class of Worker . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            41
    Labor Force Status . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               43
    Language Spoken at Home. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       45
    Marital Status and Marital History. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      47
    Migration (Previous Residence)/Residence 1 Year Ago. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   49
    Place of Birth, Citizenship, and Year of Entry. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          51
    Plumbing Facilities, Kitchen Facilities, and Telephone Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    53
    School Enrollment, Educational Attainment, and Undergraduate Field of Degree. . . . . . . . . . . . . . . . . . . .                                                  55
    Selected Monthly Owner Costs (Cost of Utilities, Condominium and Mobile Home Fees, Taxes,
      Insurance, and Mortgages) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      57
    Supplemental Nutrition Assistance Program (SNAP)/Food Stamps. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            59
    Units in Structure, Rooms, and Bedrooms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             61
    Vehicles Available. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              63
    Veteran Status, Period of Service, and Department of Veterans Affairs (VA)
      Service-Connected Disability Rating. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         65
    Work Status Last Year. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 67
    Year Built and Year Moved In. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    69
Appendix: Year Current Subjects Planned First Asked in Decennial Census Program. . . . . . . . . . . . . . . . . . .                                                     A-1




U.S. Census Bureau                                                        Subjects Planned for the 2020 Census and American Community Survey iii
                                                                                                                                                                000196
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page197
                                                        18 of
                                                            of219
                                                               440




                                                                     000197
               Case3:18-cv-02279-RS
               Case 3:18-cv-02279-RS Document
                                     Document38-3
                                              99-1 Filed
                                                   Filed06/08/18
                                                         11/02/18 Page
                                                                  Page198
                                                                       19 of
                                                                           of219
                                                                              440


Introduction
BACKGROUND                                                               SUBMISSION OF SUBJECTS PLANNED
Since 1790, a national census of the U.S. population                     FOR THE 2020 DECENNIAL CENSUS
has been conducted every 10 years, as required by the                    PROGRAM
U.S. Constitution. Additional information beyond the                     Section 141(f) of the Census Act requires that
population count has been collected with each census                     the subjects to be included in the next census be
in response to the challenges facing the nation and a                    submitted to Congress no later than 3 years before the
national desire to understand ourselves.                                 census date. The contents of this handbook describe
                                                                         the subjects that will be asked on the 2020 Census and
In the 20th century, most addresses received a “short”
                                                                         the ACS.
form, while a portion of addresses received a more
detailed “long” form. The Census 2000 short form was                     The Census Act also requires that the questions to
designed to collect basic demographic and housing                        be included in the next census be submitted to
information (i.e., age, race, gender, relationship, and                  Congress no later than 2 years before the census date.
tenure) to be used for apportionment and redistricting.                  A document that meets that requirement for the 2020
The long form sent to approximately 1 in 6 households                    Census and the ACS will be submitted to Congress by
collected social, housing, and economic information                      March 31, 2018.
(i.e., citizenship, educational attainment, disability
status, employment status, income, and housing costs)                    ABOUT THE SUBJECTS PLANNED
that was used to plan and determine funding for a wide                   FOR THE 2020 DECENNIAL CENSUS
array of federal, state, local, and tribal programs.                     PROGRAM
Since 2005, in order to provide communities,                             Throughout each decade, regular content reviews are
businesses, and the public with the detailed long-                       conducted to ensure that the information collected
form information more frequently, these data have                        through the decennial census program is required by
been collected monthly (and released annually)                           federal programs. Beginning after the 1990 Census,
through the American Community Survey (ACS).1                            the U.S. Office of Management and Budget (OMB) in
This innovation enabled the 2010 Census to be a                          conjunction with the Census Bureau, asked federal
“short-form-only” census. Decoupling the collection                      agencies to provide information describing their data
of short- and long-form data allowed the U.S. Census                     needs. This information, updated each decade by
Bureau to focus decennial census efforts on the                          subsequent changes to federal legislative requirements,
constitutional requirements to produce a count of                        is used to evaluate content considered for the decennial
the resident population, while employing technology                      census program.
in both collections to improve efficiencies, improve
                                                                         To prepare for the 2020 Census, OMB and the Census
accuracy, and reduce costs. The result has been the
                                                                         Bureau embarked on a comprehensive review including
dissemination of more current and detailed information
                                                                         chartering the Interagency Council on Statistical Policy
than has ever been available.
                                                                         (ICSP) Subcommittee on the ACS and conducting the
The 2020 Decennial Census Program, comprised of                          2014 ACS Content Review. This effort was designed
the 2020 Census and the ACS, will provide an official                    to examine and confirm the value of each question
count through a “short-form-only” census, as well as                     on the ACS, and to confirm and update the statutory
a portrait of communities counted across the nation                      and regulatory authority for the questions with federal
through data collected by the ACS. This program is the                   agencies. In 2016, the Census Bureau asked federal
only data-gathering effort that collects information from                agencies to provide any updates to this documentation.
enough people to produce comparable data for every
                                                                         The resulting information about federal uses is
geographic area recognized by the Census Bureau.
                                                                         presented throughout the descriptions of the subjects
                                                                         on the following pages. These descriptions are designed
                                                                         to give the reader a clear understanding of 1) the
                                                                         relationship between questions asked of respondents
    1
      The ACS also collects short-form data on its questionnaire. How-   and the summarized data that are released in published
ever, ACS asks for basic demographic and housing information from        tables, 2) how federal agencies use the resulting data,
a sample of households, while the decennial census asks for basic
demographic and housing information from all households.                 and 3) the benefits of the data at the community level.


U.S. Census Bureau                                             Subjects Planned for the 2020 Census and American Community Survey 1
                                                                                                                        000198
            Case3:18-cv-02279-RS
            Case 3:18-cv-02279-RS Document
                                  Document38-3
                                           99-1 Filed
                                                Filed06/08/18
                                                      11/02/18 Page
                                                               Page199
                                                                    20 of
                                                                        of219
                                                                           440


Protecting the Information Collected by These Subjects
The Census Bureau has an obligation to produce               •• We promise to inform respondents about the
accurate, relevant statistics about the nation’s economy        purpose and uses for every survey or census we
and people, but we recognize that the information               conduct before respondents provide answers.
collected in these subjects is often private. We depend
on cooperation and trust, and promise to protect the         Respectful treatment of respondents: Are
confidentiality of this information.                         our efforts reasonable and do we treat
                                                             people with respect?
Federal law protects this information; Title 13 of the
U.S. Code protects the confidentiality of all collected      •• We promise to minimize the effort and time it takes
information. Violating this law is a crime with severe          for respondents to participate in the data collection
penalties. Please visit <www.census.gov/about                   by efficient designs.
/policies/privacy/data_protection/federal_law.html>.         •• We promise to use only legal, ethical, and
                                                                professionally accepted practices in collecting data.
OUR PRIVACY PRINCIPLES
                                                             •• We promise to ensure any collection of sensitive
We recognize the value of respondent trust, and
                                                                information from children and other sensitive
we believe that when a person answers the 2020
                                                                populations does not violate federal protections
Census or the ACS we must serve as caretakers of the
                                                                for research participants and is done only when it
information. The Census Bureau’s Privacy Principles
                                                                benefits the public good.
remind us of this promise and help ensure the
protection of respondent information throughout all of       Confidentiality: How do we protect this
our activities.                                              information?
The Privacy Principles are our guidelines. They help         In addition to removing personally identifiable
us as we determine content to consider respondents’          information (i.e., names, telephone numbers, and
rights and concerns. Every principle embodies a              addresses) from our data files, we use various
promise to the respondent.                                   approaches to protect personal information—including
                                                             computer technologies, statistical methodologies, and
Necessity: Do we need to collect                             security procedures.
information on this subject?
                                                             Our security measures ensure that only a restricted
Every time we prepare to ask a question, we determine
                                                             number of authorized people have access to private
whether the information is truly necessary. All of the
                                                             information and that access is only granted to conduct
information we collect is used for federal programs.
                                                             our work and for no other purposes. Every person who
•• We promise to collect only information necessary for      works with census confidential information collected by
   each survey and census.                                   the Census Bureau is sworn for life to uphold the law.

•• We promise that we will use the information only          Violating the confidentiality of a respondent is a
   to produce timely, relevant statistics about the          federal crime with serious penalties, including a
   population and the economy of the United States.          federal prison sentence of up to 5 years, a fine of up
                                                             to $250,000, or both.
Openness: Do respondents know why we
                                                             •• We promise that every person with access to
are collecting this information?
                                                                respondent information is sworn for life to protect
We collect information only for statistical purposes,           respondent confidentiality.
and it is never used to identify individuals. Before
participating, respondents have the right to know why        •• We promise that we will use every technology,
we are conducting the survey or census, why we are              statistical methodology, and physical security
asking specific questions, and the purposes for which           procedure at our disposal to protect respondent
the information will be used.                                   information.




2 Subjects Planned for the 2020 Census and American Community Survey                                   U.S. Census Bureau

                                                                                                            000199
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page200
                                                                     21 of
                                                                         of219
                                                                            440


Operational Questions
Some operational questions will appear on the 2020         The 2020 Census questions about the
Census and American Community Survey that will             number of people in the home, whether
not result in published counts or estimates. These         anyone was included who does not usually
questions are asked to better administer the data          live or stay there, or whether anyone
collection process and to ensure greater accuracy of       who does usually live or stay there
the data collected through the other subjects.             was forgotten, are used to ensure that
                                                           everyone is counted once, only once, and
A person’s contact information, including                  in the right place.
name and phone number, are requested                       The first U.S. decennial census in 1790 established
in case someone must be reminded to                        the concept of “usual residence” as the main principle
complete their response or to verify                       in determining where people were to be counted. The
information in a follow-up operation.                      Census Bureau uses residence criteria to determine
Contact information is not part of published estimates     whom to count and where, especially because the place
and is carefully protected, as mandated by federal law,    where a person lives and sleeps most of the time is not
to respect the personal information of respondents.        necessarily the same as the person’s voting residence
                                                           or legal residence. Asking these additional questions
An address is verified or requested to                     helps ensure that no one is missed, people are not
ensure that the data collected from the                    counted in multiple locations, and that people are
people in each household are included in                   included in the right place.
the correct place.
The U.S. Census Bureau is required to provide state        The 2020 Census questions about maritime
                                                           vessels, military living quarters, and other
legislatures with the small-area census population
                                                           group quarters facilities, such as college
tabulations necessary for legislative redistricting.
                                                           or university student housing, nursing/
For example, a county count will be a summary of
                                                           skilled nursing facilities, group homes,
the data collected from all of the addresses in that
                                                           emergency and transitional shelters for
county. To ensure that a household’s data are included
                                                           people experiencing homelessness, and
with the correct town, county, and state counts, we        other such locations, are used to better
need to ensure that we know where the information          administer the data collection process in
was collected. Addresses are not part of published         group living situations.
tabulations and are carefully protected, as mandated
by federal law, to respect the personal information of     Asking these additional questions helps ensure
respondents.                                               accurate classification of group quarters which is a part
                                                           of the Census Bureau’s mission to ensure that everyone
                                                           is counted once, only once, and in the right place.




U.S. Census Bureau                               Subjects Planned for the 2020 Census and American Community Survey 3
                                                                                                          000200
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page201
                                                                   22 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Operational Questions Data

 U.S. Department of Commerce,                   The Census Act,13 USC § 141(c)
 Bureau of the Census

 U.S. Department of Commerce,                   The Census Act,13 USC § 181
 Bureau of the Census




4 Subjects Planned for the 2020 Census and American Community Survey             U.S. Census Bureau

                                                                                      000201
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page202
                                                                     23 of
                                                                         of219
                                                                            440




                Subjects Planned for the 2020 Census and the
                        American Community Survey




U.S. Census Bureau                     Subjects Planned for the 2020 Census and American Community Survey 5
                                                                                                000202
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page203
                                                        24 of
                                                            of219
                                                               440




                                                                     000203
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page204
                                                                     25 of
                                                                         of219
                                                                            440


Age
Age asked since 1790.

                                                            Provide Assistance to Children and
                                                            Families
      AGE AND DATE OF BIRTH
      QUESTIONS ARE USED TO                                 Knowing the numbers and ages of children in families
      UNDERSTAND THE SIZE AND                               in combination with other information, such as
                                                            household income, health insurance status, and poverty
      CHARACTERISTICS OF DIFFERENT
                                                            status, can help communities enroll eligible families
      AGE GROUPS AND TO PRESENT
                                                            in programs designed to assist them. For example,
      OTHER DATA BY AGE.
                                                            age data are used in targeted efforts to enroll eligible
                                                            people in Medicaid and the Children’s Health Insurance
                                                            Program.

Age data are used in planning and funding government        Educate Children and Adults
programs that provide funds or services for specific
age groups, such as children, working-age adults,           Knowing how many children and adults depend on
women of childbearing age, or the older population.         services through schools helps school districts make
These statistics are also used to enforce laws,             long-term building, staffing, and funding decisions.
regulations, and policies against age discrimination in     Age in combination with other information, such as
government programs and in society.                         disability status, language spoken at home, and poverty
                                                            status, assists schools in understanding the needs of
AGE DATA HELP COMMUNITIES:                                  their students and qualifying for grants that help fund
                                                            programs for those students (Elementary and Secondary
Provide Assistance to Older Americans                       Education Act of 1965).

Knowing how many people in a community are aged
                                                            Ensure Equal Opportunity
60 and older helps local officials provide programs and
services that enable older adults to remain living safely   Knowing the ages of people in the community
in their homes and communities (Older Americans             in combination with information about housing,
Act). Age data are also used in programs that provide       employment, and education, helps government and
services and assistance to seniors, such as financial       communities enforce laws, regulations, and policies
assistance with utilities (Low Income Home Energy           against discrimination based on age. For example, age
Assistance Program).                                        information is used to analyze the employment status of
                                                            workers by age (Age Discrimination in Employment Act).




U.S. Census Bureau                                Subjects Planned for the 2020 Census and American Community Survey 7
                                                                                                           000204
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page205
                                                                   26 of
                                                                       of219
                                                                          440


Selected Statutory Uses of Age Data

 U.S. Department of Agriculture                       42 USC §§ 1472, 1474, 1485, 1486, 1490, and 1490a 7 CFR
                                                      3550.10

 U.S. Department of Education                         20 USC §§ 6333, 6334(a)(1), 6335(a), and 6337(b)(1)(A)


 U.S. Department of Education                         220 USC §§ 6821, 6824, 7011(5), and 7801(20)


 U.S. Department of Health and Human Services,        42 USC 300kk
 Administration for Community Living


 U.S. Department of Health and Human Services,        Patient Protection and Affordable Care Act, Public Law
 Center for Medicare and Medicaid Services            111–148, § 10334; 42 USC 300kk


 U.S. Department of Health and Human Services,        42 USC § 1397ii(b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning and
 Evaluation

 U.S. Department of Housing and Urban                 12 USC § 1701q; 24 CFR part 891
 Development


 U.S. Department of Justice,                          Voting Rights Act of 1965, Public Law 89-110, as amended,
 Civil Rights Division                                § 203; 52 USC § 10503; 28 CFR Part 55


 U.S. Department of Justice,                          Title VII of the Civil Rights Act of 1964, Public Law 88-352;
 Civil Rights Division                                42 USC § 2000e-2


 U.S. Department of Labor                             Older Americans Act Amendments of 2000, Public Law
                                                      109-365, 42 USC § 3056e; 20 CFR 641.140, 641.360, and
                                                      641.365
 U.S. Department of Labor                             29 USC §§ 49f(a)(3)(D), 49g(d), and 49l-2(a)15



 U.S. Department of Transportation                    Fixing America’s Surface Transportation Act, Public Law 114-
                                                      94; 49 USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Department of Veterans Affairs                  38 USC § 8104(b)(2)


 U.S. Environmental Protection Agency                 Federal Water Pollution Control Act (Clean Water Act), Public
                                                      Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                      (1), and (o)(1)
 U.S. Equal Employment Opportunity Commission,        Age Discrimination in Employment Act of 1967, Public Law
 Office of General Counsel                            90-202, 29 USC § 623(a)–(d) and 633a; 29 CFR 1625.7(d);
                                                      Hazelwood School Dist. v. United States, 433 U.S. 299
                                                      (1977)

 U.S. Social Security Administration                  The Social Security Act, Public Law 74-271, as amended, 42
                                                      USC § 401(c)




8 Subjects Planned for the 2020 Census and American Community Survey                                     U.S. Census Bureau

                                                                                                              000205
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page206
                                                                     27 of
                                                                         of219
                                                                            440


Gender
Gender asked since 1790.

                                                            GENDER DATA HELP COMMUNITIES:
      A QUESTION ABOUT THE GENDER                           Ensure Equal Opportunity
      OF EACH PERSON IS USED TO
      CREATE STATISTICS ABOUT                               Knowing the gender of people in the community
                                                            in combination with information about housing,
      MALES AND FEMALES AND TO
                                                            voting, language, employment, and education,
      PRESENT OTHER DATA, SUCH AS
                                                            helps government and communities enforce laws,
      OCCUPATION, BY GENDER.
                                                            regulations, and policies against discrimination on
                                                            the basis of gender. For example, gender data are
                                                            used to enforce laws against discrimination based on
                                                            gender in education programs and activities receiving
Gender data are used in planning and funding                federal financial assistance (Title IX of the Education
government programs and in evaluating other                 Amendments of 1972).
government programs and policies to ensure they
fairly and equitably serve the needs of males and           Understand Changes
females. These statistics are also used to enforce laws,
                                                            Knowing whether people of different genders have the
regulations, and policies against discrimination in
                                                            same opportunities in education, employment, voting,
government programs and in society.
                                                            home ownership, and many other areas is of interest to
                                                            researchers, advocacy groups, and policymakers. For
                                                            example, the National Science Foundation uses gender
                                                            data to provide information on women in the science
                                                            and engineering workforce, and several agencies use
                                                            gender data to investigate whether women, including
                                                            women who are military veterans, have similar
                                                            employment opportunities as men.




U.S. Census Bureau                                Subjects Planned for the 2020 Census and American Community Survey 9
                                                                                                           000206
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page207
                                                                   28 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Gender Data

 U.S. Department of Health and Human Services,          42 USC § 8623(a)(2) and (4), § 8629(a)(1)–(3), and (6),
 Administration for Children and Families               § 8629(b)

 U.S. Department of Health and Human Services,          42 USC 300kk
 Administration for Community Living

 U.S. Department of Health and Human Services,          42 USC §§ 299a(a)(3),(6),(8), 299b-2(a)(1), and 299(c)(1)(B)
 Agency for Healthcare Research and Quality

 U.S. Department of Health and Human Services,          Patient Protection and Affordable Care Act, Public Law 111-
 Center for Medicare and Medicaid Services              148, § 10334; 42 USC 300kk


 U.S. Department of Health and Human Services,          42 USC § 254e; 42 CFR 5.2
 Health Resources and Services Administration, Bureau
 of Clinician Recruitment and Service
 U.S. Department of Health and Human Services,          42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning and
 Evaluation

 U.S. Department of Housing and Urban                   Fair Housing Act, Public Law 90–284, 42 USC 3600–3620,
 Development                                            42 USC 3608(e)


 U.S. Department of Justice, Civil Rights Division      Title VII of the Civil Rights Act of 1964, Public Law 88-352,
                                                        42 USC § 2000e(2)(k); Wards Cove Packing Co. v. Atonio;
                                                        490 U.S. 642 (1989)
 U.S. Department of Justice, Civil Rights Division      Title IX of the Education Amendments of 1972, 20 USC
                                                        § 1701 et seq.


 U.S. Department of Transportation                      Fixing America’s Surface Transportation Act, Public Law 114-
                                                        94; 49 USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Department of Veterans Affairs                    38 USC § 546



 U.S. Environmental Protection Agency                   Federal Water Pollution Control Act (Clean Water Act), Public
                                                        Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                        (1), and (o)(1)
 U.S. Equal Employment Opportunity Commission,          Civil Rights Act of 1964, Public Law 88-352;42 USC § 2000e-
 Office of General Counsel                              2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                                        299, 307–308 (1977)
 U.S. Equal Employment Opportunity Commission,          Civil Rights Act of 1964, Public Law 88-352; 42 USC § 2000e-
 Office of Research, Information, and Planning          2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                                        299, 307–308 (1977)
 U.S. Social Security Administration                    The Social Security Act, Public Law 74-271, as amended, 42
                                                        USC § 401(c)




10 Subjects Planned for the 2020 Census and American Community Survey                                    U.S. Census Bureau

                                                                                                              000207
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page208
                                                                     29 of
                                                                         of219
                                                                            440


Race/Ethnicity
Race asked since 1790, ethnicity asked since 1970.

                                                               •• Monitor compliance with the Voting Rights Act and
                                                                  enforce bilingual requirements.
      QUESTIONS ABOUT A PERSON’S
      RACE OR ETHNICITY ARE USED                               •• Monitor and enforce equal employment
      TO CREATE DATA ABOUT RACE                                   opportunities under the Civil Rights Act of 1964.
      AND ETHNIC GROUPS.
                                                               •• Identify segments of the population who may not
                                                                  be getting needed medical services under the Public
                                                                  Health Service Act.

These data are required for federal and state programs         •• Allocate funds to school districts for bilingual
and are critical factors in the basic research behind             services under the Bilingual Education Act.
numerous policies, particularly for civil rights. Race
                                                               Understand Changes
and ethnicity data are used in planning and funding
government programs that provide funds or services             Knowing if people of different races and ethnicities
for specific groups. These data are also used to               have the same opportunities in education, employment,
evaluate government programs and policies to ensure            voting, home ownership, and many other areas is
they fairly and equitably serve the needs of all racial        of interest to researchers, advocacy groups, and
and ethnic groups and to monitor compliance with               policymakers. The National Science Foundation uses
antidiscrimination laws, regulations, and policies. States     data on race and ethnicity to provide information on
also use these data to meet legislative redistricting          people of different racial and ethnic backgrounds in
requirements.                                                  the science and engineering workforce. Several federal
                                                               agencies use race and ethnicity data to investigate
The U.S. Census Bureau collects race and ethnicity data
                                                               whether housing or transportation improvements have
in accordance with the 1997 Office of Management and
                                                               unintended consequences for specific race and ethnic
Budget standards on race and ethnicity. The categories
                                                               groups. Data on race and ethnicity are used with age
on race and ethnicity are based on self-identification and
                                                               and language data to address language and cultural
generally reflect a social definition of race and ethnicity.
                                                               diversity needs in health care plans for the older
The categories are not an attempt to define race and
                                                               population.
ethnicity biologically, anthropologically, or genetically.
                                                               Administer Programs for Specific Groups
RACE AND ETHNICITY DATA HELP
COMMUNITIES:                                                   Knowing how many people are eligible to participate in
                                                               certain programs helps communities, including tribal
Ensure Equal Opportunity                                       governments, ensure that programs are operating
                                                               as intended. For example, the Indian Housing Block
Knowing the races and ethnicities of community
                                                               Grant program, Indian Community Development Block
members in combination with information about
                                                               Grant program, and Indian Health Service all depend
housing, voting, language, employment, and
                                                               on accurate estimates of American Indians and Alaska
education, helps government and communities enforce
                                                               Natives. Data for the American Indian and Alaska
antidiscrimination laws, regulations, and policies.
                                                               Native population come from the questions about a
For example, race and ethnicity data are used in the
                                                               person’s race or ethnicity.
following ways:

•• Establish and evaluate the guidelines for federal
   affirmative action plans under the Federal Equal
   Opportunity Recruitment Program.




U.S. Census Bureau                                 Subjects Planned for the 2020 Census and American Community Survey 11
                                                                                                              000208
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page209
                                                                   30 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Race/Ethnicity Data

 U.S. Department of Commerce,                           13 USC § 141(c)
 Bureau of the Census

 U.S. Department of Commerce,                           52 USC § 10503
 Bureau of the Census

 U.S. Department of Health and Human Services,          Community Services Block Grant Act, Public Law 105-285,
 Administration for Children and Families               42 USC §§ 9902(2), 9903, and 9908(b)(1)(A), (b)(11), and
                                                        (c)(1)(A)(i)
 U.S. Department of Health and Human Services,          Older Americans Act of 1965, Public Law 89-73, 42 USC §
 Administration for Community Living                    3018


 U.S. Department of Health and Human Services,          42 USC 300kk
 Administration for Community Living


 U.S. Department of Health and Human Services,          Patient Protection and Affordable Care Act, Public Law 111-
 Center for Medicare and Medicaid Services              148, § 10334; 42 USC § 300kk


 U.S. Department of Health and Human Services,          Snyder Act, Nov. 2, 1921, c. 115, 25 USC § 13; Transfer
 Indian Health Service                                  Act, Aug. 5, 1954, c. 658, § 2, 42 USC § 2001(a); Indian
                                                        Healthcare Improvement Act, Public Law 94-43; 25 USC §
                                                        1602
 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91, 24
                                                  CFR 91.205(a)–(c)
 U.S. Department of Housing and Urban Development McKinney-Vento Homeless Assistance Act, 42 USC 11371–
                                                  11376; 24 CFR Part 91


 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974, 42
                                                  USC 5306(a)(1); 24 CFR §1003.101


 U.S. Department of Housing and Urban Development Native American Housing Assistance and Self-
                                                  Determination Act of 1996, Public Law 104-330, as
                                                  amended, 25 USC § 4152(b); 24 CFR 1000.324–1000.330
 U.S. Department of Justice,                            Title VII of the Civil Rights Act of 1964, 42 USC § 2000e-2
 Civil Rights Division


 U.S. Department of Justice,                            Voting Rights Act of 1965, § 203, 52 USC § 10503; 28 CFR
 Civil Rights Division                                  Part 55

 U.S. Environmental Protection Agency                   Federal Water Pollution Control Act (Clean Water Act), Public
                                                        Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                        (1), and (o)(1)
 U.S. Equal Employment Opportunity Commission,          Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of Research, Information, and Planning          2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                                        299, 307–308 (1977)




12 Subjects Planned for the 2020 Census and American Community Survey                                     U.S. Census Bureau

                                                                                                               000209
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page210
                                                                     31 of
                                                                         of219
                                                                            440


Relationship
Relationship asked since 1880.

                                                            When housing is not sufficient or not affordable,
                                                            relationship data can help communities enroll eligible
      A QUESTION ABOUT THE
                                                            households in programs designed to assist them,
      RELATIONSHIP OF EACH PERSON
                                                            and can help communities qualify for grants from
      IN A HOUSEHOLD TO ONE                                 the Community Development Block Grant, HOME
      CENTRAL PERSON IS USED TO                             Investment Partnership Program, Emergency Solutions
      CREATE ESTIMATES ABOUT                                Grant, Housing Opportunities for Persons With AIDS,
      FAMILIES, HOUSEHOLDS, AND                             and other programs.
      OTHER GROUPS, AND TO
      PRESENT OTHER DATA AT A                               Provide Assistance to Families
      HOUSEHOLD LEVEL.                                      Knowing more about families, such as the ages of
                                                            children, household income, health insurance status,
                                                            and poverty status, can help communities enroll eligible
                                                            families in programs designed to assist them, such as
Relationship data are used in planning and funding          Head Start and the Children’s Health Insurance Program,
government programs that provide funds or services          and can help communities qualify for grants to fund
for families, people living or raising children alone,      these programs. Relationship data are also used to
grandparents living with grandchildren, or other            ensure that programs like Temporary Assistance for
households that qualify for additional assistance.          Needy Families are making a difference for families.

RELATIONSHIP DATA HELP                                      Understand Changing Households
COMMUNITIES:                                                Information about living arrangements and how they are
                                                            changing, including whether older residents are staying
Provide Adequate Housing
                                                            in their homes as they age, whether young people are
Knowing about the different types of households             living with parents or moving in with roommates, and
in a community (single people, couples, families,           which kinds of households include young children,
roommates, etc.) helps communities understand               can help communities plan future programs and
whether available housing meets the needs of residents.     services for residents. For example, the Social Security
Information about the relationships among people in a       Administration estimates future program needs based
household, in combination with housing costs and the        on the current relationships of working people.
combined income of all people in a household, helps
communities understand whether housing is affordable
for residents.




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 13
                                                                                                          000210
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page211
                                                                   32 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Relationship Data

 U.S. Department of Health and Human Services,          42 USC § 242k(b), (h), and (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Energy                              Energy Conservation and Production Act, Public Law
                                                        94-385, as amended, 42 USC § 6861, 6864; 10 CFR
                                                        440.10

 U.S. Department of Transportation                      Fixing America’s Surface Transportation Act, Public Law
                                                        114-94; 49 USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Department of Education                           20 USC §§ 6333, 6334(a)(1), 6335(a), 6337(b)(1)(A)




 U.S. Department of Health and Human Services,          42 USC §§ 8629 (a) (1)–(3) and (5)–(6), 8629 (b), and 8622
 Administration for Children and Families               (11)


 U.S. Department of Health and Human Services,          13 USC § 141 note
 Administration for Children and Families


 U.S. Department of Health and Human Services,          Developmental Disabilities Assistance and Bill of Rights
 Administration for Community Living                    Act of 2000, Public Law 106-402, § 124(c)(5); 42 USC
                                                        15024

 U.S. Department of Health and Human Services,          Patient Protection and Affordable Care Act, Public Law
 Center for Medicare and Medicaid Services              111-148, §10334; 42 USC 300kk


 U.S. Department of Health and Human Services,          42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning and
 Evaluation

 U.S. Department of Housing and Urban Development       McKinney-Vento Homeless Assistance Act, 42 USC 11371–
                                                        11376; 24 CFR Part 91


 U.S. Department of Housing and Urban Development       Housing and Community Development Act of 1974, as
                                                        amended, Public Law 93-383, 42 USC 5301, 5302, and
                                                        5305; 24 CFR 91.205(a)–(c ), 91.305(a)–(c), 570.208(a)(1),
                                                        570.483(b)(1), 570.704(a)–(c), 570.707(a)–(c), and 570.901
 U.S. Department of Housing and Urban Development       Cranston-Gonzalez National Affordable Housing Act, Public
                                                        Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91; 24
                                                        CFR 91.205(a)–(c)

 U.S. Social Security Administration                    The Social Security Act, Public Law 74–271, as amended,
                                                        42 USC § 401(c)


 U.S. Department of Veterans Affairs                    Veterans Benefits Improvement Act of 2008, Public Law
                                                        110-389, Title III—Labor and Education Matters, Subtitle C—
                                                        Vocational Rehabilitation Matters, § 334, 38 USC § 3122




14 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000211
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page212
                                                                     33 of
                                                                         of219
                                                                            440


Tenure (Owner/Renter)
Tenure asked since 1890.

                                                          Plan Community Development
      A QUESTION ABOUT WHETHER A                          Knowing how the balance of rented homes, mortgaged
      HOME IS OWNED OR RENTED IS                          homes, and homes owned free and clear changes over
      USED TO CREATE DATA ABOUT                           time can help communities understand changes in local
      TENURE, RENTERS, AND HOME                           housing markets; identify opportunities to improve
      OWNERSHIP.                                          tax, assistance, and zoning policies; and to reduce tax
                                                          revenue losses from vacant or abandoned properties.
                                                          Tenure is also used in formulas that communities use
                                                          to determine housing assistance funding (Fair Market
                                                          Rents).
Tenure is the most basic characteristic to asses
housing inventory. Tenure data are used in government     Ensure Equal Opportunity
programs that analyze whether adequate housing is
affordable for residents. Tenure data are also used to    Knowing the characteristics of people who rent and
provide and fund housing assistance programs. These       people who own homes in the community, such as
statistics are also used to enforce laws, regulations,    age, gender, race, Hispanic origin, disability, helps
and policies against discrimination in private-market     government and communities enforce laws, such
housing, government programs, and in society.             as the 1968 Fair Housing Act, designed to eliminate
                                                          discrimination in housing.
TENURE DATA HELP COMMUNITIES:
                                                          Understand Changing Households
Provide Adequate Housing                                  Knowing whether older residents are staying in homes
Knowing the different types of households in              as they age or moving into rented homes; and whether
a community (single people, couples, families,            young people are staying with parents, renting with
roommates, etc.) and rates of home rental and             roommates, or buying homes, can help governments
ownership helps communities understand whether            and communities distribute funds appropriately
available housing meets the needs of residents. Data      between home ownership and rental housing programs
about owners and renters, in combination with housing     and services for residents.
costs and the combined income of all people in a
household, help communities understand whether
housing is affordable for residents.

When housing is not sufficient or affordable, data
about owners and renters can help communities enroll
eligible households in programs designed to assist
them, and can help communities qualify for grants
from the Community Development Block Grant, HOME
Investment Partnership Program, Emergency Solutions
Grant, Housing Opportunities for Persons With AIDS,
and other programs.




U.S. Census Bureau                            Subjects Planned for the 2020 Census and American Community Survey 15
                                                                                                        000212
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page213
                                                                   34 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Tenure Data

 U.S. Department of Agriculture                         42 USC §§ 1472, 1474, 1485, 1486, 1490, 1490a, 1490l,
                                                        1490m, 1490p-2, 1490r; 7 CFR 1940.563–564, 1940.575,
                                                        3560.11, and 3560.152(a)(2)

 U.S. Department of Housing and Urban Development McKinney-Vento Homeless Assistance Act, 42 USC §
                                                  11371–11376; 24 CFR Part 91


 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974, Public
                                                  Law 93–383, as amended, 42 USC § 1439 (d)(1)(A)(i); 24
                                                  CFR 791.402

 U.S. Department of Housing and Urban Development United States Housing Act of 1937, Public Law 93-383, as
                                                  amended, 42 USC § 1437f(c)(1); 24 CFR 888.113; 24 CFR
                                                  982.401

 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91, 24
                                                  CFR 91.205(a)–(c)

 U.S. Department of Housing and Urban Development Rehabilitation Act of 1973, § 504, Public Law 93-112, 29
                                                  USC 794; 24 CFR § 8.22(b); 24 CFR § 8.23(a)


 U.S. Department of Housing and Urban Development 12 USC § 4568




 U.S. Department of Housing and Urban Development 12 USC § 1701q; 24 CFR part 891



 U.S. Department of Housing and Urban Development Tax Reform Act of 1986, Public Law 99-514, 26 USC §
                                                  42(d)(5)(B)(ii)(I), (iii)(I), (iv), and(g); 15 U.S.C § 631


 U.S. Department of Justice,                            Voting Rights Act of 1965; 52 USC § 10301; 28 CFR
 Civil Rights Division                                  Part 51; LULAC v. Perry, 548 U.S. 399 (2006); Johnson v.
                                                        DeGrandy, 512 U.S. 997 (1994); Thornburg V. Gingles, 478
                                                        U.S. 30 (1986)
 U.S. Department of Transportation                      49 USC § 5303; 49 CFR Part 613




 U.S. Department of Transportation                      Fixing America’s Surface Transportation Act, Public Law
                                                        114-94; 49 USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Department of Transportation                      49 USC §§ 6302(b)(3)(B), 6302(c), 6304(a), 6309(a)




16 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000213
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page214
                                                                     35 of
                                                                         of219
                                                                            440




      Subjects Planned for the American Community Survey




U.S. Census Bureau                    Subjects Planned for the 2020 Census and American Community Survey 17
                                                                                                000214
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page215
                                                        36 of
                                                            of219
                                                               440




                                                                     000215
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page216
                                                                     37 of
                                                                         of219
                                                                            440


Acreage and Agricultural Sales
Acreage asked since 1960, agricultural sales asked since 1960.

                                                           Support Agricultural Programs
                                                           Knowing which areas of a community are agricultural
      QUESTIONS ABOUT THE
                                                           helps communities ensure eligible institutions receive
      ACREAGE ASSOCIATED WITH
                                                           funding for cooperative agricultural extension work
      HOUSES, MOBILE HOMES, AND                            and agricultural research. This funding is distributed to
      AGRICULTURAL SALES ARE                               eligible institutions based on a legislatively determined
      USED TO CREATE DATA ABOUT                            formula that uses these data.
      AGRICULTURAL PROPERTIES AND
      TO BETTER UNDERSTAND HOME                            Plan Community Development
      VALUE STATISTICS.
                                                           Knowing the size and agricultural nature of areas of
                                                           each community can help communities understand
                                                           changes in local housing markets; identify opportunities
These data are used in planning government programs        to improve tax, assistance, and zoning policies; and
designed to benefit the farm population and identifying    reduce tax revenue losses from vacant or abandoned
or excluding agricultural areas for many other programs.   properties.


ACREAGE AND AGRICULTURAL SALES
DATA HELP COMMUNITIES:
Provide Equitable Housing Assistance
Knowing which homes might qualify for farm subsidies,
and which homes qualify for housing subsidies, is
important to ensure that funds are fairly allocated.
For example, the historical definition of Fair Market
Rents, used to allocate housing assistance, has always
excluded units on acreage of more than 10 acres to
eliminate those units that might benefit from farm
subsidies and therefore have lower-than-market rents.
Understanding which kinds of properties are eligible
for certain programs helps communities inform eligible
residents and determine whether the community is
eligible for funds based on its farm population.




U.S. Census Bureau                             Subjects Planned for the 2020 Census and American Community Survey 19
                                                                                                          000216
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page217
                                                                   38 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Acreage and Agricultural Sales Data

 U.S. Department of Housing and Urban Development       Tax Reform Act of 1986, Public Law 99-514, 26 USC §
                                                        42(d)(5)(B)(iii)(I); 15 USC § 631


 U.S. Department of Housing and Urban Development       United States Housing Act of 1937, Public Law 93-383, as
                                                        amended, 42 USC § 1437f(c)(1); 24 CFR 888.113, 24 CFR
                                                        982.401

 U.S. Environmental Protection Agency                   Air Pollution Control Act (Clean Air Act), Public Law
                                                        84-159, 42 USC § 7403(a)(1), (b)(6), (b)(7), (e), and (g)


 U.S. Federal Reserve Board                             Public Law 95-128,12 USC § 2901 et seq.; 12 CFR 228.12




 U.S. Federal Reserve Board                             Public Law 94-200, 12 USC § 2809(a);12 CFR 203




20 Subjects Planned for the 2020 Census and American Community Survey                                   U.S. Census Bureau

                                                                                                             000217
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page218
                                                                     39 of
                                                                         of219
                                                                            440


Ancestry
Ancestry asked since 1980.

                                                          ANCESTRY DATA HELP COMMUNITIES:
      A QUESTION ABOUT A PERSON’S                         Ensure Equal Opportunity
      ANCESTRY OR ETHNIC ORIGIN
      IS USED TO CREATE STATISTICS                        Knowing the ethnic groups in a community in
      ABOUT ANCESTRY GROUPS IN                            combination with information about housing,
                                                          voting, language, employment, and education,
      AMERICA.
                                                          helps government and communities enforce laws,
                                                          regulations, and policies against discrimination
                                                          based on national origin. For example, ancestry data
                                                          are used to enforce nondiscrimination in education
Ancestry data are used in planning and evaluating         (including monitoring desegregation); to enforce
government programs and policies to ensure they fairly    nondiscrimination in employment by federal agencies,
and equitably serve the needs of all groups. These        private employers, employment agencies, and labor
statistics are also used to enforce laws, regulations,    organizations; and to enforce laws, regulations, and
and policies against discrimination in society.           policies against discrimination in federal financial
                                                          assistance (Civil Rights Act of 1964).

                                                          Understand Changes
                                                          Knowing whether people from different backgrounds
                                                          have the same opportunities in education, employment,
                                                          voting, home ownership, and many other areas is
                                                          of interest to researchers, advocacy groups, and
                                                          policymakers. For example, ancestry data are used
                                                          with age and language data to address language and
                                                          cultural diversity needs in health care plans for the older
                                                          population.




U.S. Census Bureau                            Subjects Planned for the 2020 Census and American Community Survey 21
                                                                                                          000218
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page219
                                                                   40 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Ancestry Data

 U.S. Department of Health and Human Services,        42 USC § 242k(b), (h), and (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Justice,                          Title VI of Civil Rights Act of 1964, 42 USC §
 Civil Rights Division                                2000d–2000d-7; 28 CFR 42.101–42.112; 28 CFR 42.401–
                                                      42.415; 28 CFR 50.3; 67 Fed. Reg. 41,555 (June 18, 2002);
                                                      Lau v. Nichols, 414 U.S. 563 (1974)
 U.S. Department of Justice,                          Equal Educational Opportunities Act of 1974, 20 USC § 1701
 Civil Rights Division                                et seq.; Castaneda v. Pickard, 648 F.2d 989 (1981)


 U.S. Department of Justice,                          Civil Rights Act of 1964, 42 USC § 2000c et seq.
 Civil Rights Division


 U.S. Equal Employment Opportunity Commission,        Civil Rights Act of 1964, Public Law 88-352; 42 USC §
 Office of General Counsel                            2000e-2(k)(1)(A); Hazelwood School Dist. v. United States,
                                                      433 U.S. 299, 307–308 (1977)

 U.S. Equal Employment Opportunity Commission,        Civil Rights Act of 1964, Public Law 88-352; 42 USC §
 Office of Research, Information, and Planning        2000e-2(k)(1)(A); Hazelwood School Dist. v. United States,
                                                      433 U.S. 299, 307–308 (1977)

 U.S. Environmental Protection Agency                 Federal Water Pollution Control Act (Clean Water Act), Public
                                                      Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                      (1), and (o)(1)

 U.S. Department of Health and Human Services,        Community Services Block Grant Act, Public Law 105-285, §
 Administration for Children and Families             673 (2), 674, and 681A, 42 USC § 9902 (2), 9903, and 9908
                                                      (b)(1)(A), (b)(11), and (c)(1)(A)(i)

 U.S. Department of Health and Human Services,        Snyder Act, Nov. 2, 1921, c. 115; 25 USC § 13; Transfer Act,
 Indian Health Service                                Aug. 5, 1954, c. 658, § 2, 42 USC § 2001(a); 42 C.F.R. §
                                                      136.12(a)

 U.S. Department of Health and Human Services,        Title VI of the Civil Rights Act of 1964, 42 USC § 2000d;
 Office for Civil Rights                              Patient Protection and Affordable Care Act § 1557, 42 USC §
                                                      18116




22 Subjects Planned for the 2020 Census and American Community Survey                                   U.S. Census Bureau

                                                                                                             000219
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page220
                                                                     41 of
                                                                         of219
                                                                            440


Commuting (Journey to Work)
Journey to work asked since 1960.

                                                            Local agencies and organizations use these statistics to
                                                            plan transportation programs and services that meet
      QUESTIONS ABOUT WHERE
                                                            the diverse needs of local populations, including the
      PEOPLE WORK, HOW THEY GET
                                                            disabled population, bicycle commuters, carpool and
      THERE, WHEN THEY LEAVE,                               ride-shares, and many other groups. Commuting data
      AND HOW LONG IT TAKES ARE                             are also used to forecast future use of new or updated
      USED TO CREATE DATA ABOUT                             transportation systems.
      COMMUTING OR A PERSON’S
      JOURNEY TO WORK.                                      Ensure Equal Opportunity
                                                            Knowing where people could reasonably commute
                                                            from in order to work in a certain area is used by
                                                            communities and businesses for employment planning,
Journey to work data are used in planning and funding       and by communities and governments to enforce
for improvements to road and highway infrastructure,        laws, regulations, and policies against employment
developing transportation plans and services, and           discrimination.
understanding where people are traveling in the course
of a normal day. These data are also used to evaluate       Understand Changes in Commutes
transportation plans to ensure they fairly and equitably
                                                            As commuting patterns change, information about
serve the needs of all groups.
                                                            where people could reasonably commute from in
COMMUTING DATA HELP                                         order to work in a certain area is used to understand
                                                            commercial markets and labor force participation, and
COMMUNITIES:
                                                            to plan local emergency response programs.
Improve Transportation Planning
Knowing where people commute to and from, and what
time of day they are commuting, helps transportation
planners create mass transportation and metropolitan
transportation plans that are compliant with various
transportation, environmental, and antidiscrimination
regulations.




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 23
                                                                                                          000220
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page221
                                                                   42 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Commuting (Journey to Work) Data

 U.S. Department of Energy                            Energy Policy Act of 1992, Public Law 102-486, 42 USC §
                                                      13385


 U.S. Department of Health and Human Services,        Community Services Block Grant Act, Public Law 105-285,
 Administration for Children and Families             42 USC § 9902 (2), 9903, and 9908 (b)(1)(A), (b)(11), and (c)
                                                      (1)(A)(i)

 U.S. Department of Health and Human Services,        2003 Medicare Modernization Act, 42 USC § 1395ww(d)(13)
 Center for Medicare and Medicaid Services


 U.S. Department of Health and Human Services,        Public Health Service Act, §§ 761(b)(2)(A), 792(a), 792(b)(2),
 Health Resources and Services Administration,        and 806(f)(1), 42 USC §§ 294n, 295k, and 296e
 National Center for Healthcare Workforce Analysis

 U.S. Department of Justice,                          Title VII of the Civil Rights Act of 1964, 42 USC § 2000e(2)
 Civil Rights Division                                (k); Wards Cove Packing Co. v. Atonio, 490 U.S. 642 (1989)


 U.S. Department of the Interior                      Public Law 102-477, 25 USC §§ 3401 and 3416; Senate
                                                      Report 102-188


 U.S. Department of Transportation                    49 USC § 5303; 49 CFR Part 613




 U.S. Department of Transportation                    Fixing America’s Surface Transportation Act, Public Law 114-
                                                      94; 49 USC § 5304; 49 CFR Part 613, Subpart B


 U.S. Department of Transportation                    Fixing America’s Surface Transportation Act, Public Law 114-
                                                      94; 49 USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Department of Transportation                    49 USC §§ 6302(b)(3)(B), 6303(c ), 6304(a), 6309 (a)




 U.S. Environmental Protection Agency                 Federal Water Pollution Control Act (Clean Water Act), Public
                                                      Law 92-500, 33 USC §§ 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7),
                                                      (n)(1), (o)(1)

 U.S. Equal Employment Opportunity Commission,        The Rehabilitation Act of 1973, Public Law 93-112; 29 USC §
 Office of Federal Operations                         791(b); 29 CFR 1614.602




24 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000221
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page222
                                                                     43 of
                                                                         of219
                                                                            440


Computer and Internet Use
Computer and Internet use asked since 2013.

                                                           COMPUTER AND INTERNET USE DATA
      QUESTIONS ABOUT THE                                  HELP COMMUNITIES:
      COMPUTERS AND DEVICES
                                                           Ensure Residents Can Communicate
      THAT PEOPLE USE, WHETHER
      PEOPLE ACCESS THE INTERNET,                          State and local agencies can use these statistics to
      AND HOW PEOPLE ACCESS THE                            evaluate access to broadband in their communities.
      INTERNET ARE USED TO CREATE                          They can measure access to information on the
      DATA ABOUT COMPUTER AND                              Internet, including access for schools, libraries, rural
                                                           health care providers, and other public services.
      INTERNET USE.
                                                           Communities ensure their residents are connected
                                                           to assistance programs, emergency services, and
                                                           important information. These statistics may also be
                                                           useful to understand whether to use Internet or more
These statistics were first released to the public in
                                                           expensive outreach methods for distributing important
September 2014. The questions were added as a
                                                           public health or safety information.
requirement of the Broadband Data Improvement
Act of 2008. They help federal agencies measure the        Federal agencies use these data to evaluate the extent
nationwide development of broadband access and             of access to, and adoption of broadband, with a focus
decrease barriers to broadband access.                     on underserved areas. State and local agencies might
                                                           choose to use these statistics to evaluate access to
                                                           broadband in their communities.




U.S. Census Bureau                             Subjects Planned for the 2020 Census and American Community Survey 25
                                                                                                         000222
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page223
                                                                   44 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Computer and Internet Use Data

 U.S. Federal Communications Commission              Broadband Data Improvement Act of 2008, Public Law 110-
                                                     385, 47 USC § 1303(d)


 U.S. Department of Commerce,                        Broadband Data Improvement Act of 2008, Public Law 110-
 National Telecommunications and Information         385, 47 USC § 1303(d)
 Administration

 U.S. Department of Transportation                   Fixing America’s Surface Transportation Act, Public Law 114-
                                                     94; 49 USC § 5304; 49 CFR Part 613, Subpart B




26 Subjects Planned for the 2020 Census and American Community Survey                               U.S. Census Bureau

                                                                                                         000223
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page224
                                                                     45 of
                                                                         of219
                                                                            440


Disability
Disability asked since 1830.

                                                              Ensure Equal Opportunity
      QUESTIONS ABOUT A PERSON’S                              Knowing the disability status of people in the
      DIFFICULTY WITH SPECIFIC DAILY                          community in combination with information about
      TASKS ARE USED TO CREATE                                housing, voting, employment, and education,
      STATISTICS ABOUT DISABILITY.                            helps governments and communities enforce laws,
                                                              regulations, and policies against discrimination based
                                                              on disability status. For example, disability data are
                                                              used to evaluate whether there are health care or public
                                                              health program disparities based on disability status
Disability data are used in planning and funding
                                                              (Developmental Disabilities Assistance and Bill of Rights
government programs that provide funds or services
                                                              Act of 2000).
for populations with disabilities. In addition, these data
are used in evaluating other government programs              Provide Assistance to People With
and policies to ensure that they fairly and equitably         Disabilities
serve the needs of all groups. These statistics are also
                                                              Knowing how many people in a community over a
used to enforce laws, regulations, and policies against
                                                              certain age have a disability helps local officials provide
discrimination.
                                                              programs and services to older adults that enable them
DISABILITY DATA HELP COMMUNITIES:                             to remain living safely in their homes and communities
                                                              (Older Americans Act). Disability status data are also
Provide Adequate Housing                                      used in programs that provide services and assistance to
                                                              people with a disability, such as financial assistance with
Knowing the different types of disabled households in
                                                              utilities (Low Income Home Energy Assistance Program).
a community helps communities understand whether
available housing meets the needs of residents. When
                                                              Understand Changes
housing is not sufficient or not affordable, disability
data can help communities enroll eligible households          Knowing whether people with disabilities have the
in programs designed to assist them and can help              same opportunities in education, employment, voting,
communities qualify for grants from the Community             home ownership, and many other areas is of interest
Development Block Grant, HOME Investment                      to researchers, advocacy groups, and policymakers.
Partnership Program, Emergency Solutions Grants,              Communities also need to understand changes in the
Housing Opportunities for Persons With AIDS, and other        needs and geographic concentrations of people with
programs.                                                     disabilities to ensure that they can meet the community’s
                                                              needs during weather events, disasters, and public
Provide Health Care to Children and                           health emergencies.
Families
Knowing the disability status of people in families
in combination with other information, such as
household income, health insurance status, and
poverty status, can help communities enroll eligible
families in programs designed to assist them. For
example, disability data are used to target efforts to
enroll eligible people in Marketplace, Medicaid, and the
Children’s Health Insurance Program (CHIP). Disability
data are also used to ensure that Marketplace,
Medicare, Medicaid, and CHIP programs are adequately
serving these families.




U.S. Census Bureau                                Subjects Planned for the 2020 Census and American Community Survey 27
                                                                                                             000224
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page225
                                                                   46 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Disability Data

 U.S. Department of Health and Human Services,          42 USC § 242k(b), (h), and (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Health and Human Services,          Public Health Service Act, § 301, 42 USC 241; Public Health
 Centers for Disease Control and Prevention             Service Act, § 3101, 42 USC 300kk


 U.S. Department of Health and Human Services,          42 USC 300kk
 Administration for Community Living


 U.S. Department of Health and Human Services,          Developmental Disabilities Assistance and Bill of Rights Act
 Administration for Community Living                    of 2000, Public Law 106-402, § 124(c)(5); 42 USC 15024


 U.S. Department of Health and Human Services,          Older Americans Act of 1965; Public Law 89-73; 42 USC §
 Administration for Community Living                    3013, 3024, 3030s-1, 3032


 U.S. Department of Health and Human Services,          Patient Protection and Affordable Care Act, Public Law 111-
 Center for Medicare and Medicaid Services              148, §10334; 42 USC 300kk


 U.S. Department of Health and Human Services,          Public Health Service Act § 792(b)(2), 42 USC § 295(k)(b)(2)
 Health Resources and Services Administration


 U.S. Department of Health and Human Services,          Snyder Act, Nov. 2, 1921, c. 115; 25 USC § 13; Transfer
 Indian Health Service                                  Act, Aug. 5, 1954, c. 658, § 2, 42 USC § 2001(a); Indian
                                                        Healthcare Improvement Act, Public Law 94-43, 25 USC §
                                                        1602
 U.S. Department of Health and Human Services,          Rehabilitation Act of 1973, § 504 , Public Law 93-112;
 Office for Civil Rights                                Americans With Disabilities Act Titles II and III, as amended
                                                        by the ADA Amendments Act of 2008, Public Law 110-325,
                                                        42 USC 126
 U.S. Department of Housing and Urban Development McKinney-Vento Homeless Assistance Act, 42 USC 11371–
                                                  11376; 24 CFR Part 91


 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91; 24
                                                  CFR 91.205(a)–(c)

 U.S. Department of Housing and Urban                   Rehabilitation Act of 1973, § 504, Public Law 93-112, 29
 Development                                            USC 794; 24 CFR §8.22(b); 24 CFR §8.23(a)


 U.S. Department of Veterans Affairs                    38 USC § 546




 U.S. Department of Veterans Affairs                    38 USC § 8104(b)(2)




28 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000225
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page226
                                                                     47 of
                                                                         of219
                                                                            440


Fertility
Fertility asked since 1890.

                                                              Understand Changing Households
      A QUESTION ABOUT WHETHER                                Knowing the characteristics of women who are giving
      A WOMAN HAD A BABY IN THE                               birth, including where in the country they live, is
      LAST YEAR IS USED TO CREATE                             important to understand the relationships among
      STATISTICS ABOUT FERTILITY.                             different development patterns, including housing and
                                                              travel information and public health and pollution.

                                                              Though local vital statistics offices typically have
Fertility data are used in planning government                a count of births per year, fertility data are able to
programs and adjusting other important data, such as          provide federal program planners, policymakers, and
the size of the population eligible for different services,   researchers with additional statistics about the age,
as new people are born. These statistics can also be          education, and employment of parents in households
used to project the future size of the population and to      welcoming children, and other important information
understand more about growing families.                       about the homes (age, size, etc.) and households
                                                              (income, language spoken, etc.) for a more complete
FERTILITY DATA HELP COMMUNITIES:                              picture of families.

Provide Health Care to Children and                           State and local agencies can use these statistics
Families                                                      in combination with other information about
                                                              new mothers, such as education and income, to
Knowing the numbers of women with a recent birth
                                                              understand future needs for the local education
in combination with other information, such as
                                                              system and health services.
marital status, labor force status, household income,
health insurance status, and poverty status, can help
communities understand changes in the demand for
health care. For example, knowing how many American
Indian babies are born can help communities, tribes,
and the federal government estimate the demand for
health care through the Indian Health Service.




U.S. Census Bureau                                Subjects Planned for the 2020 Census and American Community Survey 29
                                                                                                            000226
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page227
                                                                   48 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Fertility Data

 U.S. Environmental Protection Agency              Federal Water Pollution Control Act (Clean Water Act), Public
                                                   Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)(1),
                                                   and (o)(1)

 U.S. Department of Health and Human Services, Snyder Act, Nov. 2, 1921, c. 115, 25 USC § 13; Transfer Act,
 Indian Health Service                         Aug. 5, 1954, c. 658, § 2, 42 USC § 2001(a); Indian Healthcare
                                               Improvement Act, Public Law 94-43, 25 USC § 1602

 U.S. Department of Health and Human Services, Snyder Act, Nov. 2, 1921, c. 115, 25 USC § 13; Transfer Act,
 Indian Health Service                         Aug. 5, 1954, c. 658, § 2, 42 USC § 2001(a); Indian Healthcare
                                               Improvement Act, Public Law 94-43, 25 USC § 1602




30 Subjects Planned for the 2020 Census and American Community Survey                                   U.S. Census Bureau

                                                                                                             000227
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page228
                                                                     49 of
                                                                         of219
                                                                            440


Grandparent Caregivers
Grandparent caregivers asked since 2000.

                                                             GRANDPARENT CAREGIVER DATA HELP
      QUESTIONS ABOUT WHETHER                                COMMUNITIES:
      A PERSON IS THE PRIMARY                                Provide Assistance to Families
      CAREGIVER FOR HIS/HER
      GRANDCHILDREN AND HOW LONG                             Knowing more about families, particularly those where
      HE/SHE HAS CARED FOR HIS/                              grandparents care for grandchildren, along with data
                                                             about the ages of children, household income, disability,
      HER GRANDCHILDREN, ARE USED
                                                             and poverty status can help communities enroll eligible
      TO CREATE STATISTICS ABOUT
                                                             families in programs designed to assist them, such as
      GRANDPARENT CAREGIVERS.
                                                             the Children’s Health Insurance Program, and can help
                                                             communities qualify for grants to fund these programs.
                                                             These data are also used to evaluate programs like
                                                             Temporary Assistance for Needy Families.
Grandparent caregiver data help federal agencies
understand the special provisions needed for federal         Provide Assistance to Older Americans
programs designed to assist families, as older
                                                             Knowing how many people in a community are over
Americans are often in different financial, housing, and
                                                             a certain age, including whether older Americans are
health circumstances than those of other ages. These
                                                             caring for grandchildren, helps local officials fund
data are also used to measure the effects of policies
                                                             programs and services targeted to reach older adults
and programs that focus on the well-being of families,
                                                             with the greatest economic and social needs (Older
including tax policies and financial assistance programs.
                                                             Americans Act).

                                                             Understand Changing Households
                                                             Knowing more about how often grandparents are
                                                             responsible for the basic care for grandchildren and how
                                                             long they have been responsible in combination with
                                                             information about age, presence of children, income,
                                                             etc., can help communities understand if available
                                                             housing and services are meeting residents’ needs.




U.S. Census Bureau                               Subjects Planned for the 2020 Census and American Community Survey 31
                                                                                                           000228
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page229
                                                                   50 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Grandparent Caregivers Data

 U.S. Department of Commerce,                       13 USC § 141 note
 Bureau of the Census


 U.S. Department of Health and Human Services,      13 USC § 141 note
 Administration for Children and Families




32 Subjects Planned for the 2020 Census and American Community Survey     U.S. Census Bureau

                                                                                000229
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page230
                                                                     51 of
                                                                         of219
                                                                            440


Health Insurance
Health insurance asked since 2008.

                                                          Provide Health Care for Veterans
      QUESTIONS ABOUT THE                                 Knowing the number and characteristics of veterans
      SOURCES OF A PERSON’S                               eligible to use Department of Veterans Affairs health
      HEALTH INSURANCE ARE USED                           care, compared to those currently using services, can
      TO CREATE STATISTICS ABOUT                          help communities and the federal government estimate
      THE PERCENTAGE OF PEOPLE                            the future demand for health care services and facilities
      COVERED BY HEALTH INSURANCE                         for veterans.
      AND THE SOURCES OF HEALTH
                                                          Provide Health Care for American Indians
      INSURANCE.
                                                          Knowing the health insurance coverage of American
                                                          Indians can help communities, tribes, and the federal
                                                          government estimate the demand for health care
Health insurance data are used in planning government     through the Indian Health Service.
programs, determining eligibility criteria, and
                                                          Understand Changes
encouraging eligible people to participate in health
insurance programs.                                       Knowing the health insurance coverage status of
                                                          people in a community helps planners identify gaps in
HEALTH INSURANCE DATA HELP                                community services, plan programs that address those
COMMUNITIES:                                              gaps, and qualify for funding for those programs.

Provide Assistance to Children and                        Knowing more about changes in health insurance
Families                                                  coverage rates and the characteristics of people who
                                                          have or do not have health insurance is also of interest
Knowing the health insurance coverage status in
                                                          to researchers, advocacy groups, and policymakers.
combination with other information, such as number
                                                          For example, State Councils on Developmental
and age of children in families, household income,
                                                          Disabilities use health insurance coverage data in their
and poverty status, can help communities enroll
                                                          comprehensive reviews and analyses of the unmet
eligible families in programs designed to assist them.
                                                          needs of people with developmental disabilities.
For example, health insurance coverage status and
age data are used to target efforts to enroll eligible
people in Marketplace, Medicaid, and the Children’s
Health Insurance Program (CHIP). Health Insurance data
are also used to ensure that Marketplace, Medicare,
Medicaid, and CHIP programs are improving health
outcomes for families.




U.S. Census Bureau                            Subjects Planned for the 2020 Census and American Community Survey 33
                                                                                                        000230
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page231
                                                                   52 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Health Insurance Data

 U.S. Department of Health and Human Services,      42 USC §§ 299a(a)(3), (6), (8), 299b-2(a)(1), and 299(c)(1)(B)
 Agency for Healthcare Research and Quality


 U.S. Department of Health and Human Services,      42 USC § 242k(b), (h), and (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Health and Human Services,      Patient Protection and Affordable Care Act, Public Law 111-
 Center for Medicare and Medicaid Services          148, §10334; 42 USC 300kk


 U.S. Department of Health and Human Services,      Snyder Act, Nov. 2, 1921, c. 115, 25 USC § 13; Transfer
 Indian Health Service                              Act, Aug. 5, 1954, c. 658, § 2, 42 USC § 2001(a); 42 CFR §
                                                    136.12(a)

 U.S. Department of Health and Human Services,      Rehabilitation Act of 1973, § 504; Public Law 93-112;
 Office for Civil Rights                            Americans With Disabilities Act, Titles II and III, as amended
                                                    by the ADA Amendments Act of 2008, Public Law 110-325, 42
                                                    USC, Chapter 126
 U.S. Department of Health and Human Services,      42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning
 and Evaluation

 U.S. Department of Veterans Affairs                Public Law 106-117, 38 USC §§ 8134(a)(2)




34 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000231
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page232
                                                                     53 of
                                                                         of219
                                                                            440


Home Heating Fuel
Home heating fuel asked since 1940.

                                                            Estimate Future Energy Demand
      QUESTIONS ABOUT HOME                                  Knowing the current users of certain heating systems
      HEATING FUEL ARE USED TO                              and the kinds of systems used in new homes helps
      CREATE DATA ABOUT HOME                                communities predict future demand for fuels and the
      ENERGY USE.                                           future costs of systems in use in a community. For
                                                            example, the Department of Energy uses these data to
                                                            project demand over the next 30 years, assessing the
                                                            energy needs of the U.S. economy in a domestic and
                                                            international context.
These data are used in government programs that
analyze community air quality and energy needs.             Measure Environmental Impacts
Federal agencies use these statistics to forecast
future energy demand, analyze the fuels available to        Communities with older heating systems may have
community residents, and plan and fund programs that        lower air quality at times when they are in high
help low-income residents afford to heat their homes.       use. Home heating fuel data are used to develop an
                                                            inventory of the national aggregate emissions of each
HOME HEATING FUEL DATA HELP                                 greenhouse gas and to research and report on the
COMMUNITIES:                                                relationships among different development patterns
                                                            (including housing and travel information) and public
Provide Assistance With Utilities                           health and pollution (Clean Air Act, Clean Water Act).

Knowing which fuel is used to heat homes in
combination with the cost of those fuels and the
characteristics of the low-income households that
need assistance with their utilities, helps communities
enroll eligible households in assistance programs like
the Low Income Home Energy Assistance Program and
qualify for grants to fund assistance. These data are
also used to evaluate whether these programs benefit
eligible households.




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 35
                                                                                                          000232
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page233
                                                                   54 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Home Heating Fuel Data

 U.S. Department of Energy                          Energy Policy Act of 1992, Public Law 102-486, Energy Policy
                                                    Act of 1992, Public Law 102-486, 42 USC § 13385


 U.S. Department of Health and Human Services,      42 USC § 8629(a) and (b)
 Administration for Children and Families


 U.S. Department of Health and Human Services,      42 USC § 8623(a)(2) and (4), § 8629(a)(1)–(3) and (6), §
 Administration for Children and Families           8629(b)


 U.S. Department of Health and Human Services,      42 USC § 8623(a)(2) and (4) and § 8622(11)
 Administration for Children and Families


 U.S. Department of Health and Human Services,      42 USC § 8629(a)(1)–(3) and (6)
 Administration for Children and Families


 U.S. Environmental Protection Agency               Air Pollution Control Act (Clean Air Act), Public Law 84-159,
                                                    42 USC § 7403(a)(2), (b)(1), and (b)(6)


 U.S. Environmental Protection Agency               Air Pollution Control Act (Clean Air Act), Public Law 84-159,
                                                    42 USC § 7403(a)(1), (b)(6), (b)(7), (e), and (g)


 U.S. Environmental Protection Agency               Federal Water Pollution Control Act (Clean Water Act), Public
                                                    Law 92-500, 33 USC § 1254 (a)(2), (b)(6), and (s)


 U.S. Environmental Protection Agency               Federal Water Pollution Control Act (Clean Water Act), Public
                                                    Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                    (1), and (o)(1)




36 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000233
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page234
                                                                     55 of
                                                                         of219
                                                                            440


Home Value and Rent
Home value asked since 1940, rent asked since 1940.

                                                             When housing is not sufficient or not affordable,
                                                             housing cost data can help communities enroll eligible
      QUESTIONS ABOUT THE MONTHLY                            households in programs designed to assist them
      RENT AMOUNT OR HOW MUCH                                and can help communities qualify for grants from
      THE HOME AND PROPERTY ARE                              the Community Development Block Grant, HOME
      WORTH ARE USED TO PRODUCE                              Investment Partnership Program, Emergency Solutions
      STATISTICS ABOUT RENT AND                              Grants, Housing Opportunities for Persons With AIDS,
      HOME VALUE.                                            and other programs.

                                                             Plan Community Development
                                                             Knowing how the balance of rented homes, mortgaged
These data are used in government programs that              homes, and owned homes changes over time can help
analyze whether adequate housing is affordable for           communities understand changes in local housing
residents and provide and fund housing assistance            markets and identify opportunities to improve tax,
programs. These statistics are also used to enforce          assistance, and zoning policies.
laws, regulations, and policies designed to eliminate
discrimination in private-market housing, government         Ensure Equal Opportunity
programs, and in society.
                                                             Knowing more about people who rent and people who
HOME VALUE AND RENT DATA HELP                                own homes in the community in combination with age,
                                                             gender, race, Hispanic origin, disability, and other data,
COMMUNITIES:
                                                             helps government and communities enforce laws, such
Provide Adequate Housing                                     as the 1968 Fair Housing Act designed to eliminate
                                                             discrimination in housing.
Knowing the different types of households in
a community (single people, couples, families,
roommates, etc.) helps communities understand
whether available housing meets the needs of
residents. Housing costs in combination with
relationship and combined income of all people in a
household helps communities understand whether
housing is affordable.

When rental housing is not affordable, rent data are
used to identify rental distribution of housing units (the
standard cost of different types of housing in different
areas of the country) and to determine Fair Market
Rents, which the Department of Housing and Urban
Development uses to determine the amount of tenant
subsidies in housing assistance programs.




U.S. Census Bureau                               Subjects Planned for the 2020 Census and American Community Survey 37
                                                                                                            000234
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page235
                                                                   56 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Home Value and Rent Data

 U.S. Department of Agriculture                         42 USC 1485, 1486, 1490a, 1490l, 1490m, 1490p-2,
                                                        1490r; 7 CFR 1940.560–1940.567, 1940.575; 7 CFR
                                                        3550.10, 3560.11, 3560.152(a)(2), 3560.254(c)

 U.S. Department of Health and Human Services,          Community Services Block Grant Act, Public Law 105-285,
 Administration for Children and Families               42 USC § 9902 (2), 9903, and 9908 (b)(1)(A), (b)(11), and
                                                        (c)(1)(A)(i)

 U.S. Department of Health and Human Services,          42 USC §§ 9902 (2), 9908(b)(1)(A), and 9914 (a) and (c )
 Administration for Children and Families


 U.S. Department of Health and Human Services,          42 USC §§ 299a(a)(3),(6),(8), 299b-2(a)(1), and 299(c)(1)(B)
 Agency for Healthcare Research and Quality


 U.S. Department of Health and Human Services,          Social Security Act, Public Law 74-271, § 1848e(1)(A), 42
 Center for Medicare and Medicaid Services              USC § 1395w-4(e)(1)(A)


 U.S. Department of Housing and Urban Development       Cranston-Gonzalez National Affordable Housing Act, Public
                                                        Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91, 24
                                                        CFR 91.205(a)–(c)

 U.S. Department of Housing and Urban Development       McKinney-Vento Homeless Assistance Act, 42 USC 11371–
                                                        11376; 24 CFR Part 91


 U.S. Department of Housing and Urban Development       Native American Housing Assistance and Self-
                                                        Determination Act of 1996, Public Law 104-330, as
                                                        amended, 25 USC § 4152(b); 24 CFR 1000.324–1000.330

 U.S. Department of Housing and Urban Development       United States Housing Act of 1937, Public Law 93-383, as
                                                        amended; 42 USC § 1437f(c)(1); 24 CFR 888.113, 24 CFR
                                                        982.401

 U.S. Department of Housing and Urban Development       Housing and Economic Recovery Act of 2008, Public Law
                                                        110-289, Federal Housing Enterprises Financial Safety and
                                                        Soundness Act of 1992, § 1338, 12 USC § 4568

 U.S. Department of Transportation                      49 USC §§ 6302(b)(3)(B), 6303(c ), 6304(a), and 6309 (a)




 U.S. Department of Transportation                      Fixing America’s Surface Transportation Act, Public Law
                                                        114-94; 49 USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Environmental Protection Agency                   Federal Water Pollution Control Act (Clean Water Act),
                                                        Public Law 92-500, 33 USC § 1254(a)(1)-(2), (b)(2), (b)(6),
                                                        (b)(7), (n)(1), and (o)(1)




38 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000235
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page236
                                                                     57 of
                                                                         of219
                                                                            440


Income
Income asked since 1940.

                                                           Provide Assistance to Children and Families
      QUESTIONS ABOUT THE FUNDS A                          Knowing household income in combination with other
      PERSON RECEIVES FROM VARIOUS                         information, such as the number and age of children
      SOURCES ARE USED TO CREATE                           in families, health insurance status, and poverty
      STATISTICS ABOUT INCOME,                             status, can help communities enroll eligible families
      ASSISTANCE, EARNINGS, AND                            in programs designed to assist them. For example,
      POVERTY STATUS.                                      income data are used to identify eligibility and provide
                                                           funding in programs like Medicaid, the Child and Adult
                                                           Care Food Program, and Head Start.

Income data are used in planning and funding               Educate Children and Adults
government programs that provide economic
assistance for populations in need and measure the         Knowing how many children and adults depend
economic well-being of the nation. Income and poverty      on services through schools helps school districts
estimates are often part of allocation formulas that       make long-term building, staffing, and funding
determine how food, health care, job training, housing,    decisions. Household income and family composition
and other assistance are distributed.                      determine poverty status, which is used along with
                                                           school enrollment, information on disability status,
INCOME DATA HELP COMMUNITIES:                              and language spoken at home, to help schools
                                                           understand the needs of their students and qualify
Provide Adequate Housing                                   for grants that help fund programs for students with
                                                           needs for additional services or assistance, including
Knowing the combined income of all people in a
                                                           free/reduced price school lunches (Elementary and
household in combination with housing costs helps
                                                           Secondary Education Act of 1965).
communities understand whether housing is affordable
for residents. When housing is not sufficient or not
                                                           Plan Community Development
affordable, income data can help communities enroll
eligible households in programs designed to assist         Knowing more about the financial situation of
them and can help communities qualify for grants           residents, including income, employment, and housing
from the Community Development Block Grant, HOME           costs, can help communities qualify for loan and grant
Investment Partnership Program, Emergency Solutions        programs designed to stimulate economic recovery,
Grant, Housing Opportunities for Persons With AIDS,        improve housing, run job-training programs, and define
and other programs.                                        areas as empowerment or enterprise zones.

Provide Assistance to Older Americans
Knowing how many older people in a community
are living in poverty in combination with other
information, such as age and disability status of other
family members, can help communities ensure these
residents receive appropriate assistance, such as
financial assistance with utilities (Low Income Home
Energy Assistance Program).




U.S. Census Bureau                             Subjects Planned for the 2020 Census and American Community Survey 39
                                                                                                         000236
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page237
                                                                   58 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Income Data

 U.S. Department of Agriculture                         National Agricultural Research, Extension, and Teaching
                                                        Policy Act, Public Law 95-113, Title XIV; Act of May 8,
                                                        1914, ch. 79, 7 USC § 3175; 7 USC § 343(d)
 U.S. Department of Agriculture                         Richard B. Russell National School Lunch Act, 42 USC §
                                                        1759a(g)


 U.S. Department of Agriculture                         7 USC § 2020(e)(1); 7 CFR 272.4(b)(6)



 U.S. Department of Agriculture                         42 USC § 1766(f)(3)(A)(ii)(I)(aa) and 1766(f)(3)(E)(i); 7 CFR
                                                        226.15(f)


 U.S. Department of Education                           20 USC § 6333, 6334(a)(1), 6335(a), 6337(b)(1)(A)



 U.S. Department of Health and Human Services,          42 USC 300kk
 Administration for Community Living


 U.S. Department of Health and Human Services,          Patient Protection and Affordable Care Act, Public Law
 Center for Medicare and Medicaid Services              111-148, §10334; 42 USC 300kk


 U.S. Department of Health and Human Services,          Public Health Service Act, § 301, 42 USC 241; Public
 Centers for Disease Control and Prevention             Health Service Act, § 3101, 42 USC 300kk


 U.S. Department of Housing and Urban Development       McKinney-Vento Homeless Assistance Act, 42 USC 11371–
                                                        11376; 24 CFR Part 91


 U.S. Department of Housing and Urban Development       Native American Housing Assistance and Self-
                                                        Determination Act of 1996, Public Law 104-330, as
                                                        amended, 25 USC § 4152(b); 24 CFR 1000.324–1000.330
 U.S. Department of Housing and Urban Development       Housing and Community Development Act of 1974, 42
                                                        USC 5306(a)(1); 24 CFR §1003.101


 U.S. Department of Housing and Urban Development       Housing and Community Development Act of 1974, Public
                                                        Law 93–383, as amended, 42 USC § 1439 (d)(1)(A)(i); 24
                                                        CFR 791.402
 U.S. Department of Housing and Urban Development       Housing and Community Development Act of 1974 as
                                                        amended; Public Law 93-383, as amended, 42 USC 5301,
                                                        5302, and 5305; 24 CFR 91.205(a)–(c ), 91.305(a)–(c),
                                                        570.208(a)(1), 570.483(b)(1), 570.704(a)–(c), 570.707(a)–
                                                        (c), 570.901
 U.S. Department of Housing and Urban Development       Tax Reform Act of 1986, Public Law 99-514, 26 USC §
                                                        42(d)(5)(B)(ii)(I), (iii)(I), (iv), and(g); 15 U.S.C § 631


 U.S. Department of Housing and Urban Development       Cranston-Gonzalez National Affordable Housing Act, Public
                                                        Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91, 24
                                                        CFR 91.205(a)–(c)




40 Subjects Planned for the 2020 Census and American Community Survey                                   U.S. Census Bureau

                                                                                                             000237
                Case3:18-cv-02279-RS
                Case 3:18-cv-02279-RS Document
                                      Document38-3
                                               99-1 Filed
                                                    Filed06/08/18
                                                          11/02/18 Page
                                                                   Page238
                                                                        59 of
                                                                            of219
                                                                               440


Industry, Occupation, and Class of Worker
Industry asked since 1820,1 occupation asked since 1850, class of worker asked since 1910.

                                                                           Ensure Equal Employment Opportunity
        QUESTIONS ABOUT A PERSON’S                                         Knowing more about people who are employed or
        EMPLOYER, THE KIND OF                                              looking for work in combination with educational
        BUSINESS OR INDUSTRY OF                                            attainment, age, gender, race, Hispanic origin,
        THAT EMPLOYER, THE KIND                                            disability status, veteran status, and other data, helps
        OF WORK A PERSON DOES,                                             governments and communities enforce civil rights
        AND THAT PERSON’S MOST                                             laws against employment discrimination. For example,
                                                                           these data are used to enforce nondiscrimination in
        IMPORTANT ACTIVITIES ARE
                                                                           employment by federal agencies, private employers,
        USED TO PRODUCE INDUSTRY,
                                                                           employment agencies, and labor organizations (Civil
        OCCUPATION, AND CLASS OF
                                                                           Rights Act of 1964).
        WORKER STATISTICS.
                                                                           Understand Changes
                                                                           Knowing the characteristics of growing or declining
These data are used to provide information about                           industries and occupations is an important part of
the labor force in government programs, to evaluate                        estimating changes in the economy. Labor force
government programs and policies to ensure they                            estimates are used in funding decisions; to ensure
fairly and equitably serve the needs of all groups,                        surveys are accurate, including surveys that provide
and to enforce laws, regulations, and policies against                     official labor market estimates; and to understand
discrimination in society.                                                 change in other data (Wagner-Peyser Act and Workforce
                                                                           Investment Act).
INDUSTRY, OCCUPATION, AND CLASS                                            Class of worker data, in particular, are used by
OF WORKER DATA HELP COMMUNITIES:                                           the National Institute of Food and Agriculture to
                                                                           understand changes in farm workers and agriculture.
Provide Employment Opportunities
Knowing whether programs designed to employ
specific groups, such as people with disabilities or
veterans, are succeeding is important to employers,
federal agencies, and federal government contractors
(Vietnam Era Veterans’ Readjustment Assistance Act,
Rehabilitation Act of 1973). Industry, occupation, and
class of worker data provide additional detail about
the jobs and careers pursued by people participating
in these programs.1

State and local agencies use these statistics to identify
labor surplus areas (areas with people available for
hiring and training), plan workforce development
programs including job fairs and training programs,
and promote business opportunities.




   1
       Industry asked in 1820, 1840, and 1910 until present.


U.S. Census Bureau                                             Subjects Planned for the 2020 Census and American Community Survey 41
                                                                                                                         000238
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page239
                                                                   60 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Industry, Occupation, and Class of Worker Data

 U.S. Department of Agriculture                       Smith- Lever Act of 1914, 7 USC § 343(c)


 U.S. Department of Agriculture                       7 USC 3222b, NIFA Funding Opportunity Announcement
                                                      (RFA)

 U.S. Department of Agriculture                       National Agricultural Research, Extension, and Teaching
                                                      Policy Act, Public Law 95-113, Title XIV, 7 USC § 3222

 U.S. Department of Agriculture                       National Agricultural Research, Extension, and Teaching
                                                      Policy Act, Public Law 95-113, Title XIV, 7 USC § 3221

 U.S. Department of Agriculture                       Act of Mar. 2, 1887, ch. 314, 7 USC § 361c



 U.S. Department of Health and Human Services,        42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning and
 Evaluation

 U.S. Department of Justice,                          Title VII of the Civil Rights Act of 1964,Public Law 88-352, 42
 Civil Rights Division                                USC § 2000e-2

 U.S. Department of Justice,                          Title VII of the Civil Rights Act of 1964, Public Law 88-352,
 Civil Rights Division                                42 USC § 2000e-2

 U.S. Department of Justice,                          Title VII of the Civil Rights Act of 1964, Public Law 88-352,
 Civil Rights Division                                42 USC § 2000e-2; Wards Cove Packing Co. v. Atonio, 490
                                                      U.S. 642 (1989)
 U.S. Department of Transportation                    49 USC § 5303; 49 CFR Part 613



 U.S. Department of Transportation                    49 USC §§6303(c ) and 6304(a);



 U.S. Department of Veterans Affairs                  Veterans Benefits Improvement Act of 2008, Public Law
                                                      110-389, Title III—Labor and Education Matters, Subtitle C—
                                                      Vocational Rehabilitation Matters, § 334—Longitudinal study
                                                      of Department of Veterans Affairs vocational rehabilitation
                                                      programs, 38 USC § 3122
 U.S. Equal Employment Opportunity Commission,        The Rehabilitation Act of 1973, Public Law 93-112; 29 USC §
 Office of Federal Operations                         791 (b); 29 CFR 1614.602


 U.S. Equal Employment Opportunity Commission,        Age Discrimination in Employment Act of 1967, Public Law
 Office of General Counsel                            90-202,29 USC § 623(a)–(d) and 633a; 29 CFR 1625.7(d);
                                                      Hazelwood School Dist. v. United States, 433 U.S. 299 (1977)

 U.S. Equal Employment Opportunity Commission,        Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of General Counsel                            2(k)(1)(A)


 U.S. Equal Employment Opportunity Commission,        Civil Rights Act of 1964, Public Law 88-352; 42 USC § 2000e-
 Office of Research, Information, and Planning        2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                                      299 (1977)


42 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000239
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page240
                                                                     61 of
                                                                         of219
                                                                            440


Labor Force Status
Labor force status asked since 1890.

                                                            State and local agencies use these statistics to identify
                                                            labor surplus areas (areas with people available for
      QUESTIONS ABOUT WHETHER
                                                            hiring and training), plan workforce development
      A PERSON WORKED LAST WEEK
                                                            programs, including job fairs and training programs,
      AND, IF THE ANSWER IS NO, WHY
                                                            and to promote business opportunities.
      HE/SHE WAS NOT WORKING,
      WHETHER HE/SHE PLANS TO                               Ensure Equal Opportunity
      RETURN TO WORK, AND HOW
                                                            Knowing more about people who are employed or
      MUCH THEY WORKED IN THE
                                                            looking for work in combination with age, gender,
      PAST YEAR ARE USED TO
                                                            race, Hispanic origin, disability status, veteran status,
      PRODUCE STATISTICS ABOUT
                                                            and other data, helps governments and communities
      THE LABOR FORCE, INCLUDING
                                                            enforce laws, regulations, and policies against
      UNEMPLOYMENT STATISTICS.
                                                            discrimination in employment. For example, labor
                                                            force data are used to enforce nondiscrimination in
                                                            employment by federal agencies, private employers,
                                                            employment agencies, and labor organizations (Civil
Labor force data are used in planning and funding           Rights Act of 1964).
government programs that provide unemployment
assistance and services. These data are also used to        Understand Changes
evaluate other government programs and policies to
                                                            Knowing the characteristics of people who are working
ensure they fairly and equitably serve the needs of all
                                                            or looking for work is an important part of estimating
groups, and to enforce laws, regulations, and policies
                                                            changes in the economy. Labor force estimates are used
against discrimination in society.
                                                            in funding decisions; to ensure surveys are accurate,
LABOR FORCE DATA HELP                                       including surveys that provide official labor market
                                                            estimates; and to understand change in other data
COMMUNITIES:
                                                            (Wagner-Peyser Act and Workforce Investment Act).
Provide Employment Opportunities
Knowing whether programs designed to employ
specific groups, such as people with disabilities or
veterans, are succeeding is important to employers,
federal agencies, and federal government contractors
(Vietnam Era Veterans’ Readjustment Assistance Act,
Rehabilitation Act of 1973).




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 43
                                                                                                           000240
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page241
                                                                   62 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Labor Force Status Data

 U.S. Department of Health and Human Services,       Developmental Disabilities Assistance and Bill of Rights Act of
 Administration for Community Living                 2000, Public Law 106-402, Section 124(c)(3); 42 USC §15024


 U.S. Department of Health and Human Services,      42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning and
 Evaluation

 U.S. Department of Justice,                         Title VII of the Civil Rights Act of 1964, Public Law 88-352, 42
 Civil Rights Division                               USC § 2000e-2; Wards Cove Packing Co. v. Atonio, 490 U.S.
                                                     642 (1989)

 U.S. Department of Labor                            29 USC §§ 49f(a)(3)(D), 49g(d), and 49l-2(a)




 U.S. Department of Labor                            Workforce Investment Act of 1998, Public Law 105-220; 20
                                                     CFR 668.296(b) and 668.440


 U.S. Department of Transportation                   49 USC § 5303; 49 CFR Part 613




 U.S. Department of Transportation                   Moving Ahead for Progress in the 21st Century Act, Public
                                                     Law 112-141 (2012), 49 USC § 5304 (a); 49 CFR Part 613,
                                                     Subpart B
 U.S. Department of Veterans Affairs                 38 USC § 546



 U.S. Department of Veterans Affairs                 Veterans Benefits Improvement Act of 2008, Public Law
                                                     110-389, Title III—Labor and Education Matters, Subtitle C—
                                                     Vocational Rehabilitation Matters, Section 334—Longitudinal
                                                     study of Department of Veterans Affairs vocational
                                                     rehabilitation programs, 38 USC § 3122
 U.S. Equal Employment Opportunity Commission,       The Rehabilitation Act of 1973, Public Law 93-112, 29 USC §
 Office of Federal Operations                        791 (b); 29 CFR 1614.602


 U.S. Equal Employment Opportunity Commission,       Age Discrimination in Employment Act of 1967, Public Law
 Office of General Counsel                           90-202, 29 USC § 623(a)–(d) and 633a; 29 CFR 1625.7(d);
                                                     Hazelwood School Dist. v. United States, 433 U.S. 299 (1977)

 U.S. Equal Employment Opportunity Commission,       Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of General Counsel                           2(k)(1)(A)


 U.S. Equal Employment Opportunity Commission,       Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of Research, Information, and Planning       2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                                     299 (1977)




44 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000241
                Case3:18-cv-02279-RS
                Case 3:18-cv-02279-RS Document
                                      Document38-3
                                               99-1 Filed
                                                    Filed06/08/18
                                                          11/02/18 Page
                                                                   Page242
                                                                        63 of
                                                                            of219
                                                                               440


Language Spoken at Home
Language spoken at home asked since 1890.1

                                                                 Ensure Equal Opportunity
        QUESTIONS ABOUT WHETHER                                  Knowing the languages spoken by people in the
        A PERSON SPEAKS A LANGUAGE                               community in combination with information about
        OTHER THAN ENGLISH AT HOME,                              housing, voting, employment, and education, helps
        WHAT LANGUAGE HE/SHE SPEAKS,                             the government and communities enforce laws,
        AND HOW WELL HE/SHE SPEAKS                               regulations, and policies against discrimination based
        ENGLISH ARE USED TO CREATE                               on national origin. For example, language data are
        STATISTICS ABOUT LANGUAGE                                used to support the enforcement responsibilities under
        AND ABOUT ABILITY TO SPEAK                               the Voting Rights Act to investigate differences in voter
                                                                 participation rates and to enforce laws and policies
        ENGLISH.
                                                                 related to bilingual requirements.

                                                                 Knowing languages spoken in a community also helps
                                                                 federal agencies identify needs for services for people
Language data are used in planning government                    with limited English proficiency under Executive
programs for adults and children who do not speak                Order 13166.
English well. These data are also used to ensure that
information about public health, law, regulations,               Understand Changes
voting, and safety is communicated in languages that             Knowing whether people who speak languages other
community members understand.1                                   than English have the same opportunities in education,
                                                                 employment, voting, home ownership, and many other
LANGUAGE SPOKEN AT HOME DATA                                     areas is of interest to researchers, advocacy groups,
HELP COMMUNITIES:                                                and policymakers. For example, language data are
                                                                 used with age and ancestry data to address language
Educate Children
                                                                 and cultural diversity needs in health care plans for the
Knowing how many children and youth with limited                 older population.
English-speaking abilities depend on services through
schools helps school districts make long-term
staffing and funding decisions. Language spoken
at home in combination with other information,
such as disability status, school enrollment, and
poverty status, helps schools understand the needs
of their students and qualify for grants that help
fund programs for those students (Elementary and
Secondary Education Act of 1965).




1
    Language spoken at home was not asked in 1950.




U.S. Census Bureau                                   Subjects Planned for the 2020 Census and American Community Survey 45
                                                                                                               000242
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page243
                                                                   64 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Language Spoken at Home Data

 U.S. Department of Agriculture                         7 USC § 2020(e)(1); 7 CFR 272.4(b)(6)



 U.S. Department of Commerce,                           52 USC § 10503
 Bureau of the Census


 U.S. Department of Education                           20 USC §§ 6821 and 6824, 7011(6), and 7801(25)



 U.S. Department of Health and Human Services,          42 USC § 9835(g)
 Administration for Children and Families


 U.S. Department of Health and Human Services,          42 USC § 300kk
 Administration for Community Living


 U.S. Department of Health and Human Services,          Older Americans Act of 1965, Public Law 89-73, as
 Administration for Community Living                    amended, 42 USC §§ 3013, 3024. 3030s-1, 3032


 U.S. Department of Health and Human Services,          Patient Protection and Affordable Care Act, Public Law 111-
 Center for Medicare and Medicaid Services              148, § 10334; 42 USC § 300kk


 U.S. Department of Health and Human Services,          42 USC § 242k (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Health and Human Services,          42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning and
 Evaluation

 U.S. Department of Housing and Urban Development       McKinney-Vento Homeless Assistance Act 42 USC §
                                                        11371–11376; 42 USC § 12901; 24 CFR Part 91; 24 CFR
                                                        Part 576;
 U.S. Department of Housing and Urban Development       Cranston-Gonzalez National Affordable Housing Act, Public
                                                        Law 101–625, 42 USC § 12705(b)(1)–(3); 24 CFR Part 91,
                                                        24 CFR 91.205(a)–(c)
 U.S. Department of Justice,                            Voting Rights Act of 1965, § 203, 52 USC § 10503; 28 CFR
 Civil Rights Division                                  Part 55


 U.S. Department of Justice,                            The Civil Rights Act of 1964, Title VI, 42 USC §
 Civil Rights Division                                  2000d–2000d-7; 28 CFR 42.101–42.112; 28 CFR 42.401–
                                                        42.415; 28 CFR 50.3; Lau v. Nichols, 414 U.S. 563 (1974)
 U.S. Department of Justice,                            Equal Educational Opportunities Act of 1974, 20 USC §
 Civil Rights Division                                  1701 et seq.; Castaneda v. Pickard, 648 F. 2d 989 (1981)


 U.S. Department of Justice, Civil Rights Division      Voting Rights Act of 1965,52 USC § 10301; 28 CFR Part
                                                        51; LULAC v. Perry, 548 U.S. 399 (2006); Johnson v.
                                                        DeGrandy, 512 U.S. 997 (1994); Thornburg v. Gingles, 478
                                                        U.S. 30 (1986)


46 Subjects Planned for the 2020 Census and American Community Survey                                U.S. Census Bureau

                                                                                                          000243
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page244
                                                                     65 of
                                                                         of219
                                                                            440


Marital Status and Marital History
Marital status asked since 1880, marital history asked since 1850.

                                                            Provide Assistance to Families

      QUESTIONS ABOUT WHETHER                               Knowing more about families, particularly blended
      A PERSON IS CURRENTLY                                 and single-parent families, along with data about the
      MARRIED, WIDOWED, DIVORCED,                           presence of children, labor force status, and poverty
      SEPARATED, OR NEVER MARRIED;                          status, can help communities enroll eligible families
                                                            in programs designed to assist them, such as the
      WHETHER HIS/HER MARITAL
                                                            Children’s Health Insurance Program, and can help
      STATUS CHANGED IN THE PAST
                                                            communities qualify for grants to fund these programs.
      12 MONTHS; AND LIFETIME
                                                            These data are also used to evaluate programs like
      MARRIAGES ARE USED TO CREATE
                                                            Temporary Assistance for Needy Families.
      STATISTICS ABOUT CURRENT
      MARITAL STATUS AND MARITAL                            Understand Changing Households
      HISTORY.
                                                            Knowing more about community marriage trends
                                                            (whether people are marrying later in life, not
                                                            getting married, or marrying again) in combination
Marital status and marital history data help federal        with information about age, presence of children,
agencies understand marriage trends, forecast future        income, etc., can help communities understand if the
needs of programs that have spousal benefits, and           available housing, job training, rental assistance, and
measure the effects of policies and programs that focus     administrative services and programs are meeting
on the well-being of families, including tax policies and   residents’ needs during their major life changes. These
financial assistance programs.                              data also help the federal government plan for the
                                                            future. For example, the Social Security Administration
MARITAL STATUS AND MARITAL                                  estimates future program needs based on the current
HISTORY DATA HELP COMMUNITIES:                              relationships of working people.

Provide Benefits to Spouses and Survivors
Knowing more about how many spouses and ex-spouses
may qualify for programs with spousal benefits,
including veteran and social security programs, can help
federal agencies ensure adequate funding and facilities
for these programs and can help communities determine
where gaps in benefits and services might exist.




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 47
                                                                                                          000244
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page245
                                                                   66 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Marital Status and Marital History Data

 U.S. Department of Health and Human Services, 13 USC § 141 note
 Administration for Children and Families


 U.S. Department of Health and Human Services, 42 USC §§ 299a(a)(3), (6), (8), 299b-2(a)(1), and 299(c )(1)(A)
 Agency for Healthcare Research and Quality


 U.S. Department of Health and Human Services, 42 USC § 242k(b), (h), and (l)
 Center for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Health and Human Services, 42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning
 and Evaluation

 U.S. Department of Veterans Affairs               38 USC § 546




 U.S. Department of Veterans Affairs               38 USC § 8104(b)(2)




 U.S. Department of Veterans Affairs               Veterans Benefits Improvement Act of 2008, Public Law
                                                   110-389, Title III—Labor and Education Matters, Subtitle C—
                                                   Vocational Rehabilitation Matters, Section 334—Longitudinal
                                                   study of Department of Veterans Affairs vocational
                                                   rehabilitation programs 38 USC § 3122
 U.S. Social Security Administration               Social Security Act, Public Law 74–271 as amended, 42 USC §
                                                   401(c)




48 Subjects Planned for the 2020 Census and American Community Survey                              U.S. Census Bureau

                                                                                                        000245
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page246
                                                                     67 of
                                                                         of219
                                                                            440


Migration (Previous Residence)/Residence 1 Year Ago
Residence 1 year ago asked since 1930.

                                                         MIGRATION/RESIDENCE 1 YEAR AGO
      QUESTIONS ABOUT WHETHER                            DATA HELP COMMUNITIES:
      A PERSON MOVED IN THE LAST                         Understand Changes
      YEAR AND WHERE HE OR SHE
      LIVED 1 YEAR AGO ARE USED                          Knowing the characteristics of people who have
      TO CREATE STATISTICS ABOUT                         moved and the patterns of migration (where people
                                                         move to and from) is an important part of estimating
      WHERE PEOPLE ARE MOVING (TO/
                                                         population changes. Population estimates are used
      FROM FOREIGN COUNTRIES AND
                                                         in funding decisions, to ensure surveys are accurate,
      WITHIN THE UNITED STATES).
                                                         to understand change in other data, and to produce
                                                         international migration estimates. These data also help
                                                         agencies assess residential stability and the effects of
                                                         migration on urban and rural areas.
Migration (residence 1 year ago) data are used
in planning government programs and adjusting            Knowing where certain populations move to and from
other important geographic data as people move.          helps federal agencies assess the needs of counties
The characteristics of people who have moved are         with large refugee populations and the effects of
also an important part of estimating population          immigration on local areas.
changes. These population estimates are used in
                                                         Knowing the characteristics of people who live or have
funding decisions, to ensure surveys are accurate,
                                                         lived in certain areas is important to understand the
to understand change in other data, and to produce
                                                         relationships among different development patterns,
official international migration estimates.
                                                         including housing and travel information, public health,
                                                         and pollution. These data may also assist state and
                                                         local agencies in developing programs that attract new
                                                         residents or employers.




U.S. Census Bureau                           Subjects Planned for the 2020 Census and American Community Survey 49
                                                                                                       000246
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page247
                                                                   68 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Migration/Residence 1 Year Ago Data

 U.S. Department of Commerce,                        13 USC § 181
 Bureau of the Census


 U.S. Department of Health and Human Services,       Community Services Block Grant Act, Public Law 105-285, 42
 Administration for Children and Families            USC §§ 9902 (2), 9903, and 9908 (b)(1)(A), (b)(11), and (c)(1)
                                                     (A)(i),

 U.S. Department of Health and Human Services,       Indian Citizenship Act of 1924, 25 USC § 13; 42 USC §
 Indian Health Service                               2001(a); 42 CFR 136.12(a)


 U.S. Environmental Protection Agency                Federal Water Pollution Control Act (Clean Water Act), Public
                                                     Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                     (1), and (o)(1)




50 Subjects Planned for the 2020 Census and American Community Survey                                   U.S. Census Bureau

                                                                                                             000247
                Case3:18-cv-02279-RS
                Case 3:18-cv-02279-RS Document
                                      Document38-3
                                               99-1 Filed
                                                    Filed06/08/18
                                                          11/02/18 Page
                                                                   Page248
                                                                        69 of
                                                                            of219
                                                                               440


Place of Birth, Citizenship, and Year of Entry
Place of birth asked since 1850, citizenship asked since 1820,1 year of entry asked since 1890.2

                                                                        Educate Children
        QUESTIONS ABOUT A PERSON’S                                      Knowing how many foreign-born children depend
        PLACE OF BIRTH, CITIZENSHIP,                                    on services through schools helps school districts
        AND YEAR OF ENTRY INTO THE                                      make staffing and funding decisions. Place of birth,
        UNITED STATES ARE USED TO                                       citizenship, and year of entry statistics in combination
        CREATE DATA ABOUT CITIZENS,                                     with other information, such as language spoken
        NONCITIZENS, AND THE FOREIGN-                                   at home, help schools understand the needs of
                                                                        their students and qualify for grants that help
        BORN POPULATION.
                                                                        fund programs for those students (Elementary and
                                                                        Secondary Education Act of 1965).

                                                                        Understand Changes
These statistics are essential for agencies and
policymakers setting and evaluating immigration                         Knowing whether people of different races or countries
policies and laws, seeking to understand the                            of birth have the same opportunities in education,
experience of different immigrant groups, and                           employment, voting, home ownership, and many other
enforcing laws, policies, and regulations against                       areas is of interest to researchers, advocacy groups, and
discrimination based on national origin. These statistics               policymakers. These data may also help communities
are also used to tailor services to accommodate cultural                with large refugee populations that qualify for financial
differences.1, 2                                                        assistance (Immigration Nationality Act).


PLACE OF BIRTH, CITIZENSHIP,
AND YEAR OF ENTRY DATA HELP
COMMUNITIES:
Ensure Equal Opportunity
Knowing how many people in the community are born
in other countries in combination with information
about housing, voting, language, employment, and
education, helps the government and communities
to enforce laws, regulations, and policies against
discrimination based on national origin. For example,
these data are used to support the enforcement
responsibilities under the Voting Rights Act to
investigate differences in voter participation rates and
to enforce other laws and policies regarding bilingual
requirements.




   1
       Citizenship asked 1820–1830, 1870, and 1890 to present.
   2
       Year of entry asked 1890–1930, and 1970 to present.


U.S. Census Bureau                                          Subjects Planned for the 2020 Census and American Community Survey 51
                                                                                                                      000248
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page249
                                                                   70 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Place of Birth, Citizenship, and Year of Entry Data

 U.S. Department of Commerce,                       52 USC § 10503
 Bureau of the Census


 U.S. Department of Commerce,                       13 USC § 141(c)
 Bureau of the Census


 U.S. Department of Education                       20 USC §§ 6821, 6824, 7011(5), and 7801(20)



 U.S. Department of Health and Human Services,      Community Services Block Grant Act, Public Law 105-285, 42
 Administration for Children and Families           USC §§ 9902 (2), 9903, and 9908(b)(1)(A), (b)(11), and (c)(1)
                                                    (A)(i)

 U.S. Department of Health and Human Services,      42 USC § 242k(b), (h), and (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Health and Human Services,      Civil Rights Act of 1964, Title VI; Patient Protection and
 Office for Civil Rights                            Affordable Care Act, Section 1557


 U.S. Department of Health and Human Services,      42 USC § 1397ii (b)(2)(A)(C)
 Office of the Assistant Secretary for Planning
 and Evaluation

 U.S. Department of Housing and Urban               Fair Housing Act, Public Law 90–284, 42 USC 3600–3620; 42
 Development                                        USC 3608(e)


 U.S. Department of Justice,                        Voting Rights Act of 1965, § 203; 52 USC § 10503; 28 CFR
 Civil Rights Division                              Part 55


 U.S. Department of Justice,                        Civil Rights Act of 1964, Title VII, Public Law 88-352, 42 USC
 Civil Rights Division                              § 2000e-2


 U.S. Department of Justice,                        Civil Rights Act of 1964, Title VII, Public Law 88-352, 42 USC
 Civil Rights Division                              § 2000e-2 ; Wards Cove Packing Co. v. Atonio, 490 U.S. 642
                                                    (1989)
 U.S. Equal Employment Opportunity Commission,      The Rehabilitation Act of 1973, Public Law 93-112, 29 USC §
 Office of Federal Operations                       791 (b); 29 CFR 1614.602


 U.S. Equal Employment Opportunity Commission,      Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of General Counsel                          2(k)(1)(A)


 U.S. Equal Employment Opportunity Commission,      Civil Rights Act of 1964, Public Law 88-352,42 USC § 2000e-
 Office of Research, Information, and Planning      2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                                    299 (1977)

 U.S. Social Security Administration                Social Security Act, Public Law 74–271, as amended, 42 USC §
                                                    401(c)




52 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000249
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page250
                                                                     71 of
                                                                         of219
                                                                            440


Plumbing Facilities, Kitchen Facilities, and Telephone Service
Plumbing facilities asked since 1940, kitchen facilities asked since 1940, telephone service asked since 1960.

                                                            Plan Community Development

      QUESTIONS ABOUT THE PRESENCE                          Knowing how the quality of different types of homes in
      OF HOT AND COLD RUNNING                               combination with whether they are occupied or vacant,
      WATER, A BATHTUB OR SHOWER,                           can help communities identify opportunities to improve
      A SINK WITH A FAUCET, A STOVE                         tax, assistance, and zoning policies and to reduce tax
                                                            revenue losses from vacant or abandoned properties.
      OR RANGE, A REFRIGERATOR,
                                                            These data may also be useful in identifying types
      AND TELEPHONE SERVICE ARE
                                                            of homes in disaster-prone areas during emergency
      USED TO CREATE DATA ABOUT
                                                            planning and preparation.
      INDICATORS OF HOUSING
      QUALITY.                                              Ensure Residents Can Communicate
                                                            Measuring the extent of telephone service, including
                                                            access for schools, libraries, health care providers, and
These data are used in planning and funding                 low-income residents, helps communities ensure their
government programs that identify areas eligible for        residents have universal access to assistance programs,
housing assistance, rehabilitation loans, and other         emergency services, and important information.
programs that help people access and afford decent,
                                                            Measure Environmental Impacts
safe, and sanitary housing. Public health officials may
also use this information to locate areas in danger of      Substandard plumbing systems may impact the local
ground-water contamination and waterborne diseases.         water supply. Understanding where these systems
                                                            are concentrated helps communities research their
PLUMBING FACILITIES, KITCHEN                                wastewater infrastructure needs and work to improve
FACILITIES, AND TELEPHONE SERVICE                           their systems.
DATA HELP COMMUNITIES:
Provide Adequate Housing
Knowing more about the quality of housing in a
community helps communities understand whether
available housing meets the needs of residents. When
housing is not sufficient or not affordable, data on
household facilities can help communities enroll
eligible households in programs designed to assist
them, and can help communities qualify for grants
from the Community Development Block Grant, HOME
Investment Partnership Program, Emergency Solutions
Grant, Housing Opportunities for Persons With AIDS,
and other programs.




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 53
                                                                                                          000250
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page251
                                                                   72 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Plumbing Facilities, Kitchen Facilities, and Telephone Service Data

 U.S. Department of Agriculture                        42 USC §§ 1472, 1474, 1485, 1486, 1490, 1490a, 1490c,
                                                       1490d, 1490e, and 1490l,; 7 CFR 1940.560–1940.567,
                                                       1940.575; 7 CFR 3550.10, 1980.312, 3560.11; 7 CFR
                                                       3550.53(a), 3550.67(b), 3550.68(c); 7 CFR 1980.301(d); 7
                                                       CFR 3560.152(a)(2), 3560.254(c) RD Instruction 1980-D,
                                                       Exhibit C
 U.S. Department of Housing and Urban Development Native American Housing Assistance and Self-
                                                  Determination Act of 1996, Public Law 104-330, as
                                                  amended, 25 USC § 4152(b); 24 CFR 1000.324–1000.330
                                                  (Also Appendices A and B)
 U.S. Department of Housing and Urban Development United States Housing Act of 1937, Public Law 93-383, as
                                                  amended, 42 USC § 1437f(c)(1); 24 CFR 888.113; 24 CFR
                                                  982.401

 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101–625 42 USC 12705(b)(1)–(3); 24 CFR Part 91; 24
                                                  CFR 91.205(a)–(c)

 U.S. Department of Housing and Urban Development Tax Reform Act of 1986, Public Law 99-514, 26 USC § 42(d)
                                                  (5)(B)(ii)(I), (iii)(I), (iv), and (g); 15 U.S.C § 631


 U.S. Department of Housing and Urban Development Federal Housing Enterprises Financial Safety and Soundness
                                                  Act of 1992, § 1338, 12 USC § 4568


 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101-625, 42 USC § 12747(b)(1)(A) and (B); 24 CFR
                                                  92.50(a), (b), and (c)

 U.S. Department of Justice,                           Voting Rights Act of 1965, 52 USC § 10301; 28 CFR
 Civil Rights Division                                 Part 51; LULAC v. Perry, 548 U.S. 399 (2006); Johnson v.
                                                       DeGrandy, 512 U.S. 997 (1994); Thornburg v. Gingles, 478
                                                       U.S. 30 (1986)
 U.S. Department of Transportation                     Fixing America’s Surface Transportation Act, Public Law
                                                       114-94; 49 USC § 5304; 49 CFR Part 613, Subpart B


 U.S. Federal Communications Commission                Telecommunications Act of 1996, Public Law 104-104, 47
                                                       USC §151 and 254; 47 CFR 54.702(i)




54 Subjects Planned for the 2020 Census and American Community Survey                               U.S. Census Bureau

                                                                                                         000251
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page252
                                                                     73 of
                                                                         of219
                                                                            440


School Enrollment, Educational Attainment, and Undergraduate
Field of Degree
School enrollment asked since 1850, educational attainment asked since 1940, undergraduate field of degree
asked since 2009.

                                                             Knowing how many adults do not have a high school
                                                             diploma or equivalent helps schools understand the
      QUESTIONS ABOUT WHETHER A
                                                             needs of adult students and qualify for grants that
      PERSON IS ATTENDING SCHOOL                             help fund programs for these students (Workforce
      OR COLLEGE, THE HIGHEST                                Investment Act).
      LEVEL OF EDUCATION HE/SHE
      HAS COMPLETED, AND THE                                 Knowing the major fields of study of adults with
      FIELD OF ANY COMPLETED                                 bachelor’s degrees enables efforts to develop the
      UNDERGRADUATE COLLEGE                                  nation’s science, technology, engineering, and
      DEGREES ARE USED TO CREATE                             mathematics labor force (America COMPETES
      DATA ABOUT EDUCATION.                                  Reauthorization Act of 2010).

                                                             Ensure Equal Opportunity
                                                             Understanding more about the characteristics of people
These statistics are used to analyze the characteristics     enrolled or not enrolled in school helps government
and needs of school-aged children and to understand          and communities enforce laws, regulations, and policies
the continuing education needs of adults.                    against discrimination in education (Civil Rights Act).

                                                             Knowing the educational attainment of workers
SCHOOL ENROLLMENT, EDUCATIONAL
                                                             compared to those seeking employment in combination
ATTAINMENT, AND UNDERGRADUATE                                with age, gender, race, Hispanic origin, disability,
FIELD OF DEGREE DATA HELP                                    and other data, helps enforce nondiscrimination in
COMMUNITIES:                                                 employment by federal agencies, private employers,
                                                             employment agencies, and labor organizations (Civil
Educate Children and Adults
                                                             Rights Act of 1964). This information is also used in
Knowing how many children and adults depend on               targeting voting rights enforcement (Voting Rights Act).
services through schools helps school districts make
long-term building, staffing, and funding decisions.
School enrollment in combination with other
information, such as disability status, language spoken
at home, and poverty status, helps schools understand
the needs of their students and qualify for grants that
help fund programs for those students (Elementary and
Secondary Education Act of 1965).




U.S. Census Bureau                               Subjects Planned for the 2020 Census and American Community Survey 55
                                                                                                           000252
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page253
                                                                   74 of
                                                                       of219
                                                                          440

Selected Statutory Uses of School Enrollment, Educational Attainment, and Undergraduate
Field of Degree Data

 U.S. Department of Health and Human Services,      42 USC § 9835(g)
 Administration for Children and Families


 U.S. Department of Health and Human Services,      Developmental Disabilities Assistance and Bill of Rights Act of
 Administration for Community Living                2000, Public Law 106-402, Section 124(c)(5); 42 USC § 15024


 U.S. Department of Health and Human Services,      42 USC § 299a(a)(3),(6),(8); 42 USC § 299b-2(a)(1); 42 USC §
 Agency for Healthcare Research and Quality         299(c )(1)(A)


 U.S. Department of Health and Human Services,      42 USC § 242k(b), (h), and (l)
 Centers for Disease Control and Prevention,
 National Center for Health Statistics

 U.S. Department of Health and Human Services,      42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning
 and Evaluation

 U.S. Department of Justice,                        Equal Educational Opportunities Act of 1974, 20 USC § 1701
 Civil Rights Division                              et seq.; Castaneda v. Pickard, 648 F.2d 989 (1981)

 U.S. Department of Justice,                        Civil Rights Act of 1964 (Rights to Public Education and Equal
 Civil Rights Division                              Educational Entitlement), 42 USC § 2000c et seq.

 U.S. Department of Justice,                        Voting Rights Act of 1965, § 203; 52 USC § 10503; 28 CFR
 Civil Rights Division                              Part 55

 U.S. Department of Justice,                        Voting Rights Act of 1965, 52 USC § 10301; 28 CFR Part 51;
 Civil Rights Division                              LULAC v. Perry, 548 U.S. 399 (2006); Johnson v. DeGrandy, 512
                                                    U.S. 997 (1994); Thornburg v. Gingles, 478 U.S. 30 (1986)
 U.S. Department of Justice,                        Title VII of the Civil Rights Act of 1964, Public Law 88-352, 42
 Civil Rights Division                              USC § 2000e-2; Wards Cove Packing Co. v. Atonio, 490 U.S.
                                                    642 (1989)
 U.S. Department of Veterans Affairs                38 USC § 546


 U.S. Department of Veterans Affairs                Veterans Benefits Improvement Act of 2008, Public Law
                                                    110-389, Title III–Labor and Education Matters, Subtitle C–
                                                    Vocational Rehabilitation Matters, Section 334–Longitudinal
                                                    study of Department of Veterans Affairs vocational
                                                    rehabilitation programs, 38 USC § 3122
 U.S. Department of Veterans Affairs                38 USC § 8104(b) (2)


 U.S. Environmental Protection Agency               Federal Water Pollution Control Act (Clean Water Act), Public Law
                                                    92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)(1), and
                                                    (o)(1)
 U.S. Equal Employment Opportunity Commission, Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of General Counsel                     2(k)(1)(A)

 U.S. Equal Employment Opportunity Commission, Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of Research, Information, and Planning 2(k)(1)(A); Hazelwood School Dist. v. United States, 433 U.S.
                                               299 (1977)



56 Subjects Planned for the 2020 Census and American Community Survey                                    U.S. Census Bureau

                                                                                                              000253
              Case3:18-cv-02279-RS
              Case 3:18-cv-02279-RS Document
                                    Document38-3
                                             99-1 Filed
                                                  Filed06/08/18
                                                        11/02/18 Page
                                                                 Page254
                                                                      75 of
                                                                          of219
                                                                             440


Selected Monthly Owner Costs (Cost of Utilities, Condominium
and Mobile Home Fees, Taxes, Insurance, and Mortgages)
Cost of utilities asked since 1940, condominium and mobile homes fees asked since 1990, taxes asked since
1940,1 insurance cost asked since 1980, mortgages cost asked since 1940.

                                                                      Plan Community Development
      QUESTIONS ABOUT THE USE AND                                     Knowing how housing costs change over time can
      COST OF COMMON UTILITIES,                                       help communities understand changes in local housing
      ANY APPLICABLE CONDOMINIUM                                      markets and to identify opportunities to improve tax,
      AND MOBILE HOME FEES, TAXES,                                    assistance, and zoning policies.
      UTILITIES, MORTGAGES, AND
                                                                      Ensure Equal Opportunity
      HOME LOANS ARE USED TO
      PRODUCE STATISTICS ABOUT                                        Knowing more about the housing costs of people
      SELECTED MONTHLY OWNER                                          who own homes in the community in combination
      COSTS.                                                          with age, gender, race, Hispanic origin, disability,
                                                                      and other data about the household residents, helps
                                                                      government and communities enforce laws, such
                                                                      as the 1968 Fair Housing Act designed to eliminate
These data are used in government programs that                       discrimination in housing.
analyze whether adequate housing is affordable for
residents and to provide and fund housing assistance
programs. These statistics are also used to enforce
laws, regulations, and policies against discrimination in
government programs and in society.1

SELECTED MONTHLY OWNER COSTS
DATA HELP COMMUNITIES:
Provide Adequate Housing
Comparing housing costs to household income (the
combined income of everyone in the household) helps
communities understand whether housing is affordable
for residents.

When housing is not sufficient or not affordable,
housing cost data can help communities enroll
eligible households in programs designed to assist
them, and can help communities qualify for grants
from the Community Development Block Grant,
HOME Investment Partnerships Program, Emergency
Solutions Grants, Housing Opportunities for Persons
With AIDS, and other programs.




   1
     Cost of utilities asked since 1940, condominium and mobile
homes fees asked since 1990, taxes asked in 1940 and since 1980,
insurance cost asked since 1980, mortgages cost asked since 1940.


U.S. Census Bureau                                        Subjects Planned for the 2020 Census and American Community Survey 57
                                                                                                                    000254
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page255
                                                                   76 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Selected Monthly Owner Costs Data

 U.S. Department of Commerce,                           15 USC § 1516; Department Organization Order 35-1A
 Bureau of Economic Analysis


 U.S. Department of Housing and Urban Development       McKinney-Vento Homeless Assistance Act, 42 USC §
                                                        11371–11376, 42 USC § 12901; 24 CFR Part 91; 24 CFR
                                                        Part 576; 24 CFR Part 574

 U.S. Department of Housing and Urban Development       Native American Housing Assistance and Self-Determination
                                                        Act of 1996, Public Law 104-330, as amended, 25 USC §
                                                        4152(b); 24 CFR 1000.324–1000.330 (Also appendices A
                                                        and B)
 U.S. Department of Housing and Urban Development       Cranston-Gonzalez National Affordable Housing Act, Public
                                                        Law 101–625, 42 USC § 12705(b)(1)–(3); 24 CFR Part 91;
                                                        24 CFR 91.205(a)–(c)

 U.S. Environmental Protection Agency                   Federal Water Pollution Control Act (Clean Water Act),
                                                        Public Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6),
                                                        (b)(7), (n)(1), and (o)(1)




58 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000255
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page256
                                                                     77 of
                                                                         of219
                                                                            440


Supplemental Nutrition Assistance Program (SNAP)/Food Stamps
SNAP/food stamps asked since 2005.

                                                                     Evaluate SNAP
      QUESTIONS ABOUT A                                              Knowing more about food-assistance program
      HOUSEHOLD’S RECEIPT OF                                         participation is used to evaluate the SNAP program
      FOOD STAMPS/SUPPLEMENTAL                                       and award bonuses to communities that administer
      NUTRITION ASSISTANCE                                           SNAP funds well.
      PROGRAM (SNAP)1 ARE USED
      TO CREATE STATISTICS ABOUT                                     Understand Changes
      PARTICIPATION IN FOOD                                          State and local agencies use these statistics to assess
      ASSISTANCE PROGRAMS.                                           state food assistance needs and participation rates
                                                                     for eligible families and individuals and to determine
                                                                     gaps in services and programs. Faith-based and other
SNAP data are used in planning and funding                           nonprofit organizations use information about food
government programs that provide food assistance and                 assistance needs to determine where food banks, food
in evaluating other government programs.1                            kitchens, and other programs could be beneficial and
                                                                     how the needs of their communities can be met with
SNAP DATA HELP COMMUNITIES:                                          additional resources and services.

Provide Food Assistance to School Children
Knowing more about food assistance program
participation in combination with school enrollment,
income, and poverty status, can help communities
streamline administration of the National School Lunch
Program and School Breakfast Program by replacing
administrative paperwork with American Community
Survey estimates of students eligible for free and
reduced-price meals.




   1
     In 2008, the food stamp program was renamed SNAP, but the
question uses both program names to minimize confusion.



U.S. Census Bureau                                       Subjects Planned for the 2020 Census and American Community Survey 59
                                                                                                                   000256
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page257
                                                                   78 of
                                                                       of219
                                                                          440

Selected Statutory Uses of SNAP Data

 U.S. Department of Agriculture                    Richard B. Russell National School Lunch Act, 42 USC §
                                                   1759a(g)


 U.S. Department of Health and Human Services,     Community Services Block Grant Act, Public Law 105-285, 42
 Administration for Children and Families          USC § 9902 (2), 9903, and 9908 (b)(1)(A), (b)(11), and (c)(1)(A)
                                                   (i)

 U.S. Department of Health and Human Services,     42 USC § 9835(g)
 Administration for Children and Families


 U.S. Department of Health and Human Services,     42 USC §§ 8629 (a)(1)–(3) and (5)–(6), 8629 (b), and 8622 (11)
 Administration for Children and Families


 U.S. Department of Health and Human Services,     13 USC § 141 note
 Administration for Children and Families


 U.S. Department of Health and Human Services,     42 USC § 603(a)(4)
 Administration for Children and Families


 U.S. Environmental Protection Agency              Federal Water Pollution Control Act (Clean Water Act), Public
                                                   Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)
                                                   (1), and (o)(1)




60 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000257
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page258
                                                                     79 of
                                                                         of219
                                                                            440


Units in Structure, Rooms, and Bedrooms
Units in structure asked since 1940, rooms asked since 1940, bedrooms asked since 1960.

                                                            UNITS IN STRUCTURE, ROOMS, AND
      QUESTIONS ABOUT THE TYPE                              BEDROOMS DATA HELP COMMUNITIES:
      OF BUILDING, UNITS IN THE                             Provide Adequate Housing
      STRUCTURE, NUMBER OF ROOMS,
      AND NUMBER OF BEDROOMS ARE                            Knowing the different types of housing, and how
      USED TO CREATE DATA ABOUT                             many people occupy that housing, helps communities
                                                            understand whether available housing meets the
      HOUSING TYPES AND HOUSING
                                                            needs of residents. For example, these data are used
      DENSITY.
                                                            to measure overcrowding in communities and are
                                                            used as integral components to set Fair Market Rents
                                                            for all areas of the country.

These data are used in government programs that             When housing is not sufficient, data can help
analyze whether adequate housing is available               communities enroll eligible households in programs
and affordable for residents and provide and fund           designed to assist them (such as the Low Income
housing assistance programs. The number of rooms            Home Energy Assistance Program), and can help
in combination with the number of people living in a        communities qualify for grants from the Community
unit provides a ratio of people to rooms, which can be      Development Block Grant, HOME Investment
used to measure the extent of overcrowding among            Partnerships Program, Emergency Solutions Grants,
our nation’s households. These statistics are also used     Housing Opportunities for Persons With AIDS, and
to enforce laws, policies, and regulations against          other programs.
discrimination in government programs and in society.
                                                            These data provide benchmark statistics that measure
                                                            progress toward the Congressional declaration of goals
                                                            for a national housing policy—a decent home and
                                                            suitable living environment for every American family.

                                                            Plan Community Development
                                                            These data are used to identify adequate housing and
                                                            may be useful in identifying types of structures in
                                                            disaster-prone areas during emergency planning and
                                                            preparation.




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 61
                                                                                                          000258
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page259
                                                                   80 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Units in Structure, Rooms, and Bedrooms Data

 U.S. Department of Agriculture                         42 USC §§ 1472, 1474, 1485, 1486, 1490, 1490a, 1490c,
                                                        1490d, 1490e, 1490l, 1490m, 1490p-2, 1490r; 7 CFR
                                                        1940.560–1940.567, 1940.575; 7 CFR 3550.10, 1980.312,
                                                        3560.11; 7 CFR 3550.53(a), 3550.67(b), 3550.68(c); 7
                                                        CFR 1980.301(d); 7 CFR 3560.152(a)(2), 3560.254(c) RD
                                                        Instruction 1980-D, Exhibit C
 U.S. Department of Health and Human Services,          42 USC § 8629 (a) and (b)
 Administration for Children and Families


 U.S. Department of Health and Human Services,          42 USC §§ 8623 (a) (2) and (4), 8629 (a) (1)–(3) and (6),
 Administration for Children and Families               8629 (b)


 U.S. Department of Health and Human Services,          Social Security Act, Section 1848e(1)(A)
 Center for Medicare and Medicaid Services


 U.S. Department of Housing and Urban Development Native American Housing Assistance and Self-
                                                  Determination Act of 1996, Public Law 104-330, as
                                                  amended; 25 USC § 4152(b); 24 CFR 1000.324–1000.330
                                                  (Also appendices A and B)
 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974; 42
                                                  USC § 5306(a)(1); 24 CFR 1003.101


 U.S. Department of Housing and Urban Development 12 U.S.C § 1701q; 24 CFR Part 891




 U.S. Department of Housing and Urban Development McKinney-Vento Homeless Assistance Act; 42 USC §11371–
                                                  11376; 42 USC § 12901; 24 CFR Part 91; 24 CFR Part 576;
                                                  24 CFR Part 574

 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974, Public
                                                  Law 93-383, as amended, 42 USC § 1439 (d)(1)(A)(i); 24
                                                  CFR 791.402

 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974, Public
                                                  Law 93-383 as amended, 42 USC §§ 5302(a)(6)(D)(iv),
                                                  (a)(9), (10), (11), (12), (13), (14), (15), (20), and (b) and
                                                  5306(a), (b)(1), (2), and (3) and (d)(1); 24 CFR 1003.101
 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101–625’ 42 USC § 12705(b)(1)-(3); 24 CFR Part 91; 24
                                                  CFR 91.205(a)–(c)

 U.S. Department of Housing and Urban Development Federal Housing Enterprises Financial Safety and
                                                  Soundness Act of 1992, section 1338, 12 USC § 4568


 U.S. Environmental Protection Agency                   Federal Water Pollution Control Act (Clean Water Act),
                                                        Public Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6),
                                                        (b)(7), (n)(1), and (o)(1)




62 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000259
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page260
                                                                     81 of
                                                                         of219
                                                                            440


Vehicles Available
Vehicles available asked since 1960.

                                                           Local agencies and organizations use these data
                                                           to plan programs and services for the disabled
      A QUESTION ABOUT THE                                 population, bicycle commuters, carpool and ride-
      VEHICLES AVAILABLE TO EACH                           sharers, and many other groups; and to predict future
      HOUSEHOLD IS USED TO CREATE                          use of new or updated transportation systems based
      DATA ABOUT VEHICLE ACCESS.                           on their understanding of the current users of various
                                                           transportation options.

                                                           Understand Changes in Vehicle Use
Vehicle data are used in planning and funding for          Understanding vehicle availability and use helps
improvements to road and highway infrastructure,           communities understand exposure to air pollution and
developing transportation plans and services, and          plan programs to help people without vehicles move
understanding how people are traveling in the course       about the community. Knowing whether people could
of a normal day. These data are also used to evaluate      evacuate using their personal vehicles in an emergency
pollution and access to transportation in emergencies.     also helps communities plan emergency response.

VEHICLE AVAILABILITY DATA HELP
COMMUNITIES:
Improve Transportation
Knowing how many households have access to
vehicles, in combination with where people commute
to and from, and whether they commute with a
personal vehicle helps transportation planners create
mass transportation and metropolitan plans that are
compliant with various regulations.




U.S. Census Bureau                             Subjects Planned for the 2020 Census and American Community Survey 63
                                                                                                         000260
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page261
                                                                   82 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Vehicles Available Data

 U.S. Department of Energy                      Energy Policy Act of 1992, Public Law 102-486, 42 USC § 13385




 U.S. Department of Justice,                    Voting Rights Act of 1965, 42 USC § 1973 et seq.; 28 CFR Part 51;
 Civil Rights Division                          LULAC v. Perry, 548 U.S. 399 (2006); Johnson v. DeGrandy, 512
                                                U.S. 997 (1994); Thornburg v. Gingles, 478 U.S. 30 (1986)

 U.S. Department of Transportation              49 USC § 5303; 49 CFR Part 613




 U.S. Department of Transportation              Fixing America’s Surface Transportation Act, Public Law 114-94, 49
                                                USC § 5304; 49 CFR Part 613, Subpart B


 U.S. Department of Transportation              Fixing America’s Surface Transportation Act, Public Law 114-94, 49
                                                USC § 5303(c), (e), (h), (i), (j),(k), and (n)


 U.S. Department of Transportation              49 USC §§ 6302(b)(3)(B), 6303(c ), 6304(a), and 6309(a)




 U.S. Environmental Protection Agency           Air Pollution Control Act (Clean Air Act), Public Law 84-159, 42
                                                USC § 7403(a)(2), (b)(1), and (b)(6)


 U.S. Environmental Protection Agency           Air Pollution Control Act (Clean Air Act), Public Law 84-159, 42
                                                USC § 7403(a)(1), (b)(6), (b)(7), (e), and (g)


 U.S. Environmental Protection Agency           Federal Water Pollution Control Act (Clean Water Act), Public Law
                                                92-500’ 33 USC § 1254 (a)(2), (b)(6), and (s)


 U.S. Environmental Protection Agency           Federal Water Pollution Control Act (Clean Water Act), Public Law
                                                92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6), (b)(7), (n)(1), and (o)
                                                (1)




64 Subjects Planned for the 2020 Census and American Community Survey                                    U.S. Census Bureau

                                                                                                              000261
                Case3:18-cv-02279-RS
                Case 3:18-cv-02279-RS Document
                                      Document38-3
                                               99-1 Filed
                                                    Filed06/08/18
                                                          11/02/18 Page
                                                                   Page262
                                                                        83 of
                                                                            of219
                                                                               440


Veteran Status, Period of Service, and Department of Veterans
Affairs (VA) Service-Connected Disability Rating
Veteran status asked since 1890, period of military service asked since 1890,1 VA service-connected disability
rating asked since 2008.

                                                                          Provide Health Care for Veterans
        QUESTIONS ABOUT A PERSON’S                                        Knowing the number of veterans eligible to use
        MILITARY SERVICE AND SERVICE-                                     VA health care in combination with age, disability,
        CONNECTED DISABILITY RATING                                       and service-connected disability ratings, can help
        ARE USED TO CREATE ESTIMATES                                      communities and the federal government estimate
        OF VETERANS AND THEIR NEEDS                                       the future demand for health care services and
        AT THE COMMUNITY LEVEL.                                           facilities. Communities in need of major VA medical
                                                                          facilities throughout the country make a case for new
                                                                          construction projects using these data to estimate the
                                                                          expected usage of new facilities.
Data about veterans are used in planning and funding
government programs that provide funds or services                        Plan End-of-Life Options for Veterans
for veterans and in evaluating other government
programs and policies to ensure they fairly and                           Knowing where veterans are living toward the end
equitably serve the needs of veterans. These statistics                   of their lives is important, as the VA estimates the
are also used to enforce laws, policies, and regulations                  number of nursing home and domiciliary beds needed
against discrimination in society. Though the VA                          based on the concentrations of eligible veterans over
maintains veterans’ records, these statistics do not                      age 65. These data are also important for the VA
provide federal program planners, policymakers, and                       National Cemetery Administration, whose goal is to
researchers with additional statistics about all veterans,                have a VA burial option within 75 miles of a veteran’s
regardless of whether they use VA services. 1                             residence. These data are used to plan construction of
                                                                          new cemeteries near the communities where veterans
VETERAN STATUS, PERIOD OF                                                 choose to live.
SERVICE, AND VA SERVICE-CONNECTED
                                                                          Ensure Equal Opportunity
DISABILITY RATING DATA HELP
COMMUNITIES:                                                              Knowing the veteran and service-connected
                                                                          disability rating status of people in the community in
Administer Programs for Veterans                                          combination with information about housing, voting,
Knowing the numbers and characteristics of veterans                       employment, and education, helps government and
eligible for federal programs benefiting veterans, such                   communities enforce against discrimination based on
as the VA Home Loan Guarantee program, the Post-9/11                      veteran or disability status.
GI Bill, and job training and hiring preference programs
can help communities and the federal government
                                                                          Understand New Challenges for Veterans
estimate the future demand for these programs and                         Knowing more about the characteristics of veterans
services. These data are also used to evaluate these                      returning to civilian life is also important to combat
programs to determine whether they are benefiting                         specific problems they may face. For example, these
veterans as intended.                                                     data are used in research to understand why veteran
                                                                          status is a predictor of homelessness. Such data have
                                                                          been combined with administrative data produced by
                                                                          shelters in an attempt to understand and document
                                                                          which interventions reduce homelessness among
                                                                          veterans.




   1
       Veteran status and period of service were not asked in 1920.


U.S. Census Bureau                                            Subjects Planned for the 2020 Census and American Community Survey 65
                                                                                                                        000262
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page263
                                                                   84 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Veteran Status, Period of Service, and VA Service-Connected
Disability Rating Data

 U.S. Department of Health and Human Services, 42 USC § 1397ii (b)(2)(A)–(C)
 Office of the Assistant Secretary for Planning
 and Evaluation

 U.S. Department of Justice,                       Title VII of the Civil Rights Act of 1964, Public Law 88-352, 42
 Civil Rights Division                             USC § 2000e-2


 U.S. Department of Justice,                       Title VII of the Civil Rights Act of 1964, Public Law 88-352, 42
 Civil Rights Division                             USC § 2000e-2.; Wards Cove Packing Co. v. Atonio, 490 U.S.
                                                   642 (1989)

 U.S. Department of Veterans Affairs               Veterans Millennium Health Care Benefits Act, Public Law 106-
                                                   117, Section 101; 38 USC § 1710, 8131(1), and 8134(a)(2)


 U.S. Department of Veterans Affairs               38 USC § 308(b)




 U.S. Department of Veterans Affairs               38 USC § 8104(b)(2)




 U.S. Department of Veterans Affairs               38 USC § 546




 U.S. Department of Veterans Affairs               Veterans Benefits Improvement Act of 2008, Public Law
                                                   110-389, Title III—Labor and Education Matters, Subtitle C—
                                                   Vocational Rehabilitation Matters, Section 334—Longitudinal
                                                   study of Department of Veterans Affairs vocational
                                                   rehabilitation programs, 38 USC § 3122
 U.S. Department of Veterans Affairs               Veterans Millennium Health Care and Benefits Act, Public Law
                                                   106-117, Section 613(b)(2)




66 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000263
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page264
                                                                     85 of
                                                                         of219
                                                                            440


Work Status Last Year
Work status last year asked since 1880.

                                                            State and local agencies use these statistics to identify
                                                            labor surplus areas (areas with people available for
      QUESTIONS ABOUT HOW MANY                              hiring and training), plan workforce development
      WEEKS A PERSON WORKED IN                              programs including job fairs and training programs,
      THE LAST YEAR, AND HOW MANY                           and promote business opportunities.
      HOURS HE OR SHE WORKED EACH
      WEEK ARE USED TO PRODUCE                              Ensure Equal Opportunity
      STATISTICS ABOUT FULL-TIME
                                                            Knowing more about people who are employed or
      AND PART-TIME WORKERS, AS
                                                            looking for work, in combination with age, gender,
      WELL AS YEAR-ROUND AND
                                                            race, Hispanic origin, disability status, veteran status,
      SEASONAL WORKERS.                                     and other data, helps governments and communities
                                                            enforce laws, policies, and regulations against
                                                            discrimination in employment. For example, data on
                                                            work status last year are used to enforce laws against
Data on work status last year are used in planning          discrimination in employment by federal agencies,
and funding government programs that provide                private employers, employment agencies, and labor
unemployment assistance and services, and to                organizations (Civil Rights Act of 1964).
understand trends and difference in wages, benefits,
work hours, and seasonal work. These data are also          Understand Changes
used to evaluate other government programs and
                                                            Knowing the characteristics of people who are working
policies to ensure they fairly and equitably serve the
                                                            or looking for work is an important part of estimating
needs of all groups, and to enforce laws, regulations,
                                                            changes in the economy. Estimates of work status last
and policies against discrimination in society.
                                                            year are used in funding decisions; to ensure surveys
WORK STATUS LAST YEAR DATA HELP                             are accurate, including surveys that provide official labor
                                                            market estimates; and to understand change in other
COMMUNITIES:
                                                            data (Wagner-Peyser Act and Workforce Investment Act).
Provide Employment Opportunities
Knowing whether programs designed to employ
specific groups, such as people with disabilities or
veterans, are succeeding is important to employers,
federal agencies, and federal government contractors
(Vietnam Era Veterans’ Readjustment Assistance Act,
Rehabilitation Act of 1973).




U.S. Census Bureau                              Subjects Planned for the 2020 Census and American Community Survey 67
                                                                                                            000264
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page265
                                                                   86 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Work Status Last Year Data

 U.S. Department of Health and Human Services,       Developmental Disabilities Assistance and Bill of Rights Act of
 Administration for Community Living                 2000, Public Law 106-402, Section 124(c)(5), 42 USC § 15024


 U.S. Department of Health and Human Services,       Community Services Block Grant Act, Public Law 105-285, 42
 Administration for Children and Families            USC § 9902 (2), 9903, and 9908 (b)(1)(A), (b)(11), and (c)(1)
                                                     (A)(i)

 U.S. Department of Labor                            Workforce Investment Act of 1998, Public Law 105-220; 20
                                                     CFR 668.296(b) and 668.440


 U.S. Equal Employment Opportunity Commission,       The Rehabilitation Act of 1973, Public Law 93-112, 29 USC §
 Office of Federal Operations                        791(b); 29 CFR 1614.602


 U.S. Equal Employment Opportunity Commission,       Civil Rights Act of 1964, Public Law 88-352, 42 USC § 2000e-
 Office of Research, Information, and Planning       2(k)(1)(A); Hazelwood v. United States, 433 U.S. 299 (1977)




68 Subjects Planned for the 2020 Census and American Community Survey                                 U.S. Census Bureau

                                                                                                           000265
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page266
                                                                     87 of
                                                                         of219
                                                                            440


Year Built and Year Moved In
Year built asked since 1940, year moved in asked since 1960.

                                                          Plan Community Development
      QUESTIONS ABOUT WHEN A                              Knowing how the balance of different ages of homes in
      BUILDING WAS BUILT AND WHEN                         combination with whether they are occupied or vacant,
      A PERSON MOVED INTO THAT                            can help communities identify opportunities to improve
      HOME ARE USED TO CREATE                             tax, assistance, and zoning policies and to reduce tax
      DATA ABOUT HOUSING AGE AND                          revenue losses from vacant or abandoned properties.
      AVAILABILITY.                                       These data may also be useful in identifying older
                                                          structures in disaster-prone areas during emergency
                                                          planning and preparation.

These data are used in government programs that           Knowing more about the age of the housing stock in
analyze whether adequate housing is available and         combination with the financial situation of residents,
affordable for residents, provide and fund housing        including income, employment, and housing costs, can
assistance programs, and measure neighborhood             help communities qualify for loan and grant programs
stability.                                                designed to stimulate economic recovery, improve
                                                          housing, run job-training programs, and define areas as
YEAR BUILT AND YEAR MOVED IN DATA                         empowerment or enterprise zones.
HELP COMMUNITIES:
Provide Adequate Housing
Knowing the ages of housing in a community helps
communities understand whether available housing
meets the needs of residents.

When housing is not sufficient or older than a certain
age, housing data can help communities enroll eligible
households in programs designed to assist them
(such as the Low Income Home Energy Assistance
Program), and can help communities qualify for grants
from the Community Development Block Grant, HOME
Investment Partnerships Program, Emergency Solutions
Grants, Housing Opportunities for Persons With AIDS,
and other programs.




U.S. Census Bureau                            Subjects Planned for the 2020 Census and American Community Survey 69
                                                                                                        000266
           Case3:18-cv-02279-RS
           Case 3:18-cv-02279-RS Document
                                 Document38-3
                                          99-1 Filed
                                               Filed06/08/18
                                                     11/02/18 Page
                                                              Page267
                                                                   88 of
                                                                       of219
                                                                          440

Selected Statutory Uses of Year Built and Year Moved In Data

 U.S. Department of Health and Human Services,          42 USC § 8629(a) and (b)
 Administration for Children and Families


 U.S. Department of Health and Human Services,          42 USC §§ 8623(a)(2) and (4), 8629 (a)(1)–(3) and (6); 42
 Administration for Children and Families               USC 8629(b)


 U.S. Department of Housing and Urban Development United States Housing Act of 1937, Public Law 93-383, as
                                                  amended, 42 USC § 1437f(c)(1); 24 CFR 888.113; 24 CFR
                                                  982.401

 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974, Public
                                                  Law 93–383, as amended, 42 USC § 1439 (d)(1)(A)(i); 24
                                                  CFR 791.402

 U.S. Department of Housing and Urban Development Housing and Community Development Act of 1974, Public
                                                  Law 93-383 as amended, 42 USC § 5302(a)(6)(D)(iv), (a)
                                                  (9), (10), (11), (12), (13), (14), (15), (20), and (b); 42 USC§
                                                  5306(a), (b)(1), (2), and (3) and (d)(1); 24 CFR 1003.101
 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101–625, 42 USC 12705(b)(1)–(3); 24 CFR Part 91; 24
                                                  CFR 91.205(a)–(c)

 U.S. Department of Housing and Urban Development Tax Reform Act of 1986, Public Law 99-514, 26 USC §
                                                  42(d)(5)(B)(ii)(I), (iii)(I), (iv), and (g); 15 U.S.C § 631


 U.S. Department of Housing and Urban Development Cranston-Gonzalez National Affordable Housing Act, Public
                                                  Law 101-625, 42 USC § 12747(b)(1)(A) and (B); 24 CFR
                                                  92.50(a),(b), and (c)

 U.S. Environmental Protection Agency                   Federal Water Pollution Control Act (Clean Water Act),
                                                        Public Law 92-500, 33 USC § 1254(a)(1)–(2), (b)(2), (b)(6),
                                                        (b)(7), (n)(1), and (o)(1)




70 Subjects Planned for the 2020 Census and American Community Survey                                  U.S. Census Bureau

                                                                                                            000267
             Case3:18-cv-02279-RS
             Case 3:18-cv-02279-RS Document
                                   Document38-3
                                            99-1 Filed
                                                 Filed06/08/18
                                                       11/02/18 Page
                                                                Page268
                                                                     89 of
                                                                         of219
                                                                            440




                                  Appendix:
                 Year Current Subjects Planned First Asked in
                          Decennial Census Program




U.S. Census Bureau                    Subjects Planned for the 2020 Census and American Community Survey A-1

                                                                                                 000268
              Case3:18-cv-02279-RS
              Case 3:18-cv-02279-RS Document
                                    Document38-3
                                             99-1 Filed
                                                  Filed06/08/18
                                                        11/02/18 Page
                                                                 Page269
                                                                      90 of
                                                                          of219
                                                                             440

Year Current Subjects Planned First Asked in Decennial Census Program


                                                                Year Subject First Asked in
        Subjects Planned for 2020 Census and/or ACS
                                                                 Decennial Census or ACS       Years Not Asked
 Acreage                                                                             1960
 Age                                                                                 1790
 Agricultural Sales                                                                  1960
 Ancestry                                                                            1980
 Bedrooms                                                                            1960
 Citizenship                                                                         1820     1840–1860, 1880
 Class of Worker                                                                     1910
 Commuting (Journey to Work)                                                         1960
 Computer and Internet Use                                                           2013
 Condominium and Mobile Home Fees                                                    1990
 Cost of Utilities                                                                   1940
 Disability                                                                          1830
 Educational Attainment                                                              1940
 Ethnicity                                                                           1970
 Fertility                                                                           1890
 Gender                                                                              1790
 Grandparent Caregivers                                                              2000
 Health Insurance                                                                    2008
 Home Heating Fuel                                                                   1940
 Home Value                                                                          1940
 Income                                                                              1940
 Industry                                                                            1820     1830, 1850–1900
 Insurance                                                                           1980
 Kitchen Facilities                                                                  1940
 Labor Force Status                                                                  1890
 Language Spoken at Home                                                             1890                  1950
 Marital History                                                                     1850
 Marital Status                                                                      1880
 Migration (Previous Residence)/Residence 1 Year Ago                                 1930
 Mortgages                                                                           1940
 Occupation                                                                          1850
 Period of Military Service                                                          1890                  1920
 Place of Birth                                                                      1850
 Plumbing Facilities                                                                 1940
 Race                                                                                1790
 Relationship                                                                        1880
 Rent                                                                                1940
 Rooms                                                                               1940
 School Enrollment                                                                   1850




A-2 Subjects Planned for the 2020 Census and American Community Survey                           U.S. Census Bureau

                                                                                                      000269
              Case3:18-cv-02279-RS
              Case 3:18-cv-02279-RS Document
                                    Document38-3
                                             99-1 Filed
                                                  Filed06/08/18
                                                        11/02/18 Page
                                                                 Page270
                                                                      91 of
                                                                          of219
                                                                             440

Year Current Subjects Planned First Asked in Decennial Census Program—Con.


                                                              Year Subject First Asked in
         Subjects Planned for 2020 Census and/or ACS
                                                               Decennial Census or ACS            Years Not Asked
 Supplemental Nutrition Assistance Program (SNAP)/                                  2005
   Food Stamps
 Taxes                                                                              1940                 1950–70
 Telephone Service                                                                  1960
 Tenure (Owner/Renter)                                                              1890
 Undergraduate Field of Degree                                                      2009
 Units in Structure                                                                 1940
 VA Service-Connected Disability Rating                                             2008
 Veteran Status                                                                     1890                     1920
 Work Status Last Year                                                              1880
 Year Built                                                                         1940
 Year Moved In                                                                      1960
 Year of Entry                                                                      1890               1940–1960




U.S. Census Bureau                            Subjects Planned for the 2020 Census and American Community Survey A-3

                                                                                                         000270
       Case3:18-cv-02279-RS
       Case 3:18-cv-02279-RS Document
                             Document38-3
                                      99-1 Filed
                                           Filed06/08/18
                                                 11/02/18 Page
                                                          Page311
                                                               92 of
                                                                   of219
                                                                      440



                                                     U.S.   Department o f Justice

                                                     Justice Management Division

                                                     Office of General Counsel
                                                     Washington, D.C. 20530



 November 4, 2016

 John H.   Thompson
 Director
 Economics a n d Statistics Administration
 U.S. Census Bureau
 Unites States Department of Commerce
 Washington, D.C. 20233-0001
 Re:   Legal Authority for American Community Survey Questions
 Dear Mr.   Thompson:
This letter    supplements  my letter of July 1, 2016, in which I advised that, at that time, the
Department of Justice had no needs to amend the current content and uses or to request n e w
content in the American Community Survey
                                                   (ACS) for the 2020 Census. In 2014, the
Department affirmed     its  continuing needs and legal justification for existing subjects and
questions in the ACS. I understand your office recently has been in communication with
Department officials regarding n e w uses sought by the Department relating to LGBT
populations. Consistent with those communications, this letter formally requests that the Census
Bureau consider a n e w topic in the ACS relating to LGBT populations. The attached spreadsheet
accurately reflects the legal authority supporting the necessity for the collection of this
information.

Please let me know if you have any questions about this letter or wish to discuss this request. |
can be reached at (202) 514-3452, or at
                                        Arthur.Gary@usdoj.gov.
Sincerely yours,


fle, £
General Counsel

Attachment


Ce: Civil Rights Division
    Office of the Deputy            General




                                                                                          000311
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page312
                                                        93 of
                                                            of219
                                                               440




                                                                 000312
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page313
                                                        94 of
                                                            of219
                                                               440




                                                                 000313
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page314
                                                        95 of
                                                            of219
                                                               440




                                                                 000314
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page315
                                                        96 of
                                                            of219
                                                               440




                                                                 000315
Case3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document
                      Document38-3
                               99-1 Filed
                                    Filed06/08/18
                                          11/02/18 Page
                                                   Page316
                                                        97 of
                                                            of219
                                                               440




                                                                 000316
      •.             Case3:18-cv-02279-RS
                          3:18-cv-02279-RS Document
                                           Document38-4
                                                    99-1 Filed
                                                         Filed06/08/18
                                                               11/02/18 Page
                                                                        Page223
                                                                             98 of
                     Case                                                        of219
                                                                                    440
.v..,: ' "" . 'DEC-14-2017   17:51

                                                                   U.S. Department of Justice
  (
                                                                   Justice Management Division
                                                                   Office ofGeneral Counsel
                                                                   Waahtngtorr. D.C. 20$30



                DEC 12 t017

              VIA CERTIFIED RETURN RECEIPT
              7014 2120 0000 8064 4964

              Dr.RonJarmin
              Performing the Non-Exclusive Functions and Duties of the Director
              U.S. Census Bureau
              United States Department of Commerce
              Washington, D.C. 2023~-0001

              Re: Request To Reinstate Citizenship Question On 2020 Census Questionnaire

              Dear Dr. Jannin:

              The Department of Justice is committed to robust and evenhanded enforcement of the Nation's
              civil rights laws and to free and fair elections for all Americans. In furtherance of that
              commitment. I write on behalf of the Department to fonnally request that the Census Bureau
              reinstate on the 2020 Census questionnaire a question regarding citizenship, fonnerly included in
              the so-called "long form'' census. This data is critical to the Department's enforcement of
              Section 2 of the Voting Rights Act and its important protections against racial discrimination in
              voting. To fully enforce those requirements, the Department needs a reliable calculation of the
              citizen voting-age population in localities where voting rights violations are alleged or suspected.
              As demonstrated below, the decennial census questionnaire is the most appropriate vehicle for
              collecting that data, and reinstating a question on citizenship will best enable the Department to
              protect all American citizens' voting rights under Section 2.

              The Supreme Court has held that Section 2 of the Voting Rights Act prohibits ''vote dilution" by
              state and local jurisdictions engaged in redistricting, which can occur when a racial group is
              improperly deprived of a single-member district in which it could form a majority. See
              Thornburg v. Gingles, 478 U.S. 30, 50 (1986). Multiple federal courts of appeals have held that,
              where citizenship rates are at issue in a vote--dilution case, citizen voting~age population is the
              proper metric for detennining whether a racial group could constitute a majority in a single-
              member district. See, e.g., Reyes v. City ofFarmers Branch, 586 F.3d 1019, 1023-24 (5th Cir.
              2009); Barnett v. City ofChicago, 141 F.3d 699, 704 (7th Cir. 1998); Negrn v. City ofMiami
              Beach, 113 F.3d 1563, 15 67-69 (11th Cir. 1997); Romero v. City ofPomona, 883 F.2d 1418,
              1426 (9th Cir. 1989), overruled in part on other grounds by Townsend v. Holman Consulting
              Corp., 914 F.2d 1136, 1141 (9th Cir. 1990}; see also LULAC v. Perry, 548 U.S. 399, 423-442
              (2006) (analyzing vote-dilution claim by reference to citizen voting-age population).




                                                                                                              000663
       Case3:18-cv-02279-RS
       Case 3:18-cv-02279-RS Document
                             Document38-4
                                      99-1 Filed
                                           Filed06/08/18
                                                 11/02/18 Page
                                                          Page224
                                                               99 of
                                                                   of219
                                                                      440
'DEC-14-2017   17:52                                                                               p. 03/ 04 ,, .. ;;.r'._    .
                                                                                                                             -'

   The purpose of Section 2's vote-dilution prohibition "is to facilitate participation ... in our
   political process" by preventing unlawful dilution of the vote on the basis of race. Campos v.
   City ofHouston, 113 F.3d 544, 548 (5th Cir. 1997). Importantly, "[t]he plain language of section
   2 of the Voting Rights Act makes clear that its protections apply to United States citizens." ld
                                                                                                                     •
   Indeed, courts have reasoned that ''[t]he right to vote is one of the badges of citizenship" and that
   "[t]he dignity and very concept of citizenship are diluted if noncitizens are allowed to vote."
   Barnett, 141 F.3d at 704. Thus, it would be the wrong result for a legislature or a court to draw a
   single-member district in which a numerical racial minority group in a jurisdiction was a
   majority of the total voting-age population in that district but "continued to be defeated at the
   polls" because it was not a majority of the citizen voting-age population. Campos, 113 F.3d at
   548.
   These cases make clear that, in order to assess and enforce compliance with Section 2's
   protection against discrimination in votin~ the Department needs to be able to obtain citizen
   voting-age population data for census blocks, block groups, counties, towns, and other locations
   where potential Section 2 violations are alleged or suspected. From 1970 to 2000, the Census
   Bureau included a citizenship question on the so-called "long form" questionnaire that it sent to
   approximately one in every six households during each decennial census. See, e.g., U.S. Census
   Bureau, Summary File 3:2000 Census ofPopulation & Housing-Appendix Bat B-7 (July
   2007), available at https://www.census.gov/prodlcen2000/doc/sf3.pdf (last visited Nov. 22,
   2017); U.S. Census Bureau, Index of Questions, available at https://www.census.gov/history/



                                                                                                                     •
   www/through_the~decades!index_of_questions/ (last visited Nov. 22, 2017). For years, the
   Department used the data collected in response to that question in assessing compliance .with
   Section 2 and in litigation to enforce Section 2's protections against racial discrimination in
   voting.

   In the 2010 Census, however, no census questionnaire included a question regarding citizenship.
   Rather, following the 2000 Census, the Census Bureau discontinued the "long form"
   questionnaire and replaced it with the American Community Survey (ACS). The ACS is a
   sampling survey that is sent to only around one in every thirty·eight households each year and
   asks a variety of questions regarding demographic information, including citizenship. See U.S.
   Census Bureau, American Community Survey Information Guide at 6, available at
   https://www.census.gov/content/dam/Census/programs"surveys/acs/about!ACS Information
   Guide.pdf Oast visited Nov. 22~ 2017). The ACS is currently the Census Bureau's only survey
   that collects information regarding citizenship and estimates citizen voting-age population.

   The 2010 redistricting cycle was the first cycle in which the ACS estimates provided the Census
   Bureau's only citizen voting-age population data. The Department and state and local
   jurisdictions therefore have used those ACS estimates for this redistricting cycle. The ACS,
   howevert does not yield the ideal data for such purposes for several reasons:

   •        Jurisdictions conducting redistricting, and the Department in enforcing Section 2, already
   use the total population data from the census to determine compliance with the Constitution's
   one-person, one-vote requirement, see Evenwel v. Abbott, 136 S. Ct. 1120 (Apr. 4, 2016). As a
   result. using the ACS citizenship estimates means relying on two different data sets, the scope
   and level of detail of which vary quite significantly.

                                                     2                                                               •
                                                                                                   000664
              ..             Case
                             Case 3:18-cv-02279-RS
                                  3:18-cv-02279-RS Document
                                                   Document 99-1
                                                            38-4 Filed
                                                                 Filed 11/02/18
                                                                       06/08/18 Page
                                                                                Page 100
                                                                                     225 of
                                                                                         of 219
                                                                                            440
•           _; ,~   : DEC-14-2017   17:52                                                                                P. 04/04
.....~



        (               •       Because the ACS estimates are rolling and aggregated into one~year, three-year, and five-
                        year estimates, they do not align in time with the decennial census data. Citizenship data from
                        the decennial census, by contrast, would align in time with the total and voting-age population
                        data from the census that jurisdictions already use in redistricting.

                       •       The ACS estimates are reported at a ninety percent confidence level, and the margin of
                       error increases as the sample size-and, thus, the geographic area-decreases. See U.S. Census
                       Bureau, Glossary: Confidence interval (American Community Survey). available at
                       https://www.census.gov/glossary/#term_ConfidenceintervalA.mericanCommunity
                       Survey (last visited November 22, 2017). By contrast; decennial census data is a full count of
                       the population.

                       •        Census data is reported to the census block level, while the smallest unit reported in the
                       ACS estimates is the census block group. See American Community Survey Data 3, 5, 10.
                       Accordingly, redistricting jurisdictions and the Department are required to perform further
                       estimates and to interject further uncertainty in order to approximate citizen voting~age
                       population at the level of a census block, which is the fundamental building block of a
                       redistricting plan. Having all of the relevant population and citizenship data available in one data
                       set at the census block level would greatly assist the redistricting process.

                        For all of these reasons, the Department believes that deeermial census questionnaire data
                        regarding citizenship, if available, would be more appropriate for use in redistricting and in
                        Section 2 litigation than the ACS citizenship estimates.
    (
                        Accordingly. the Department formally requests that the Census Bureau reinstate into the 2020
                        Census a question regarding citizenship. We also request that the Census Bureau release this
                        new data regarding citiZenship at the same time as it releases the other redistricting data, by April
                        1 following the 2020 Census. At the same time, the Department requests that the Bureau also
                        maintain the citizenship question on the ACS, since such question is necessary, inter alia, to
                        yield information for the periodic determinations made by the Bureau under Section 203 of the
                        Voting Rights Act. 52 U.S.C. § 10503.

                        Please let me know if you have any questions about this letter or wish to discuss this request. I
                        can be reached at (202) 514-3452; or at Arthur.Gary@usdoj.gov.

                        Sincerely yours.


                        ~f-~
                           0
                        Arthur E. Gary . "-~
                        General Counsel
                        Justice Management Division




(

                                                                          3


                                                                                                                      TOTAL P.04
                                                                                                                          000665
                              Case
                              Case 3:18-cv-02279-RS
                                   3:18-cv-02279-RS Document
                                                    Document 99-1
                                                             38-4 Filed
                                                                  Filed 11/02/18
                                                                        06/08/18 Page
                                                                                 Page 101
                                                                                      323 of
                                                                                          of 219
                                                                                             440




From:Kris Kobach   [mailto
Sent: Monday, July 24, 2 0 1 7 2 : 4 3 P M
To: Teramoto, Wendy (Federal)
Cc: Alexander, Brooke (Federal)                                                   Hernandez, Israel
Subject: Re: Follow u p o n o u r phone c a l l



Yes.


Sent from my iPhone


On Jul 24, 2017,         at    1:39 PM, Teramoto,                  Wendy (Federal)                                    wrote:


        Kris-   c a n yo u    do   a   call w i t h t h e   Secretary and Izzy   tomorrow at   11 am?    Thanks.    Wendy

        F r o m : K r i s Kobach
        Sent:Monday, July 24, 20                            :



        To: Teramoto,  Wendy (Federal)
        Subject: Re: Follow u p o n o u r phone c a l l




        That works for             me.        What number s h o u l d I call? Or would you l i k e        to   call me?



        On Mon, Ju l 24, 2017                   at   9:12 AM, Teramoto,          Wendy (Federal)                                      wrote:


         We c a n
                    speak today                at 230.      Please let   me   knowi f t h a t works. W


         Sent from my iPhone


         On J u l                        at   4:34              Kris Kobach                                wrote:
                     21, 2017,                       PM,

                    Wendy,


                    Nice      meeting         you    on
                                                          phone t h i s afternoon. Below i s the email that I s e n t
                                                            the                                                                to   Secretary   Ross.
                    He and I had              spoken briefly o n the phone about t h i s issue, at the direction of            Steve Bannon,      a

                    few months e a r l i e r.




                    Let m e know w h a t time would work for you o n Monday, if you would like to schedule a short
                    call. The issue is pretty straightforward, and the t e x t of the question to be added i s in the email
                    below.                                                                                                                      000763
          Case
          Case 3:18-cv-02279-RS
               3:18-cv-02279-RS Document
                                Document 99-1
                                         38-4 Filed
                                              Filed 11/02/18
                                                    06/08/18 Page
                                                             Page 102
                                                                  324 of
                                                                      of 219
                                                                         440
Thanks.




Kris Kobach




              Forwarded        message           ----------




From: Kris Kobach
Date: Fri, Jul 14, 2017 at 9:12 A M
Subject: Follow up o n o u r phone c a l l
To :




Secretary       Ross,

 Kansas Secretary of State Kris Kobach here. I ' m following up on o u r telephone discussion
from a few months ago. As you mayrecall, w e talked about the fact that the US c e n s u s does
not currently ask respondents their citizenship. This lack of information impairs the federal

government's ability            to     do   a   numbero f     things accurately.       It also leads to the
                                                                                                             problem     that aliens
who d o
           actually "reside"
             not                                in the United States       are    still counted for   congressional
apportionment purposes.
It is essential that    simple question be added to the upcoming 2020 c e n s u s . That question
                              one

already appears o n the American Community Survey that is conducted by the Census Burear
(question #8). A slight variation of that question needs to be added t o the c e n s u s . It should read
as   follows:


Is this person           a   citizen of the United States?


 OYes, born in the United States

OYes, born in Puer to Rico, Guam, the U.S.                               Virgin   Islands,   or   Northern Marianas


OYes, born abroad of U.S. c i t i z e n parent                      or   parents

OYes, U.S. citizen by n a t u r a l i z a t i o n              P r i n t year of naturalization


ONo,      n o t a U.S. c i t i z e n        this person is     a   lawful permanent r e s i d e n t     (green   card   holder)

ONo, n o t     a    U.S. citizen        this person citizen of another country who i s n o t a green card
holder      (for example            holds a temporaryv i s a o r falls into another category of non-citizens)


Please let         me   know i f there is any assistance that I c a n               provide to accomplish        the addition of
this   question.        You may reach me a t t h i s email address                  o r o n my cell phone



Yours,
                                                                                                                              000764
 Kris Kobach
        Case
        Case 3:18-cv-02279-RS
             3:18-cv-02279-RS Document
                              Document 99-1
                                       38-5 Filed
                                            Filed 11/02/18
                                                  06/08/18 Page
                                                           Page 103
                                                                177 of
                                                                    of 219
                                                                       440




                                                                                                     January 26, 2018

The Honorable Wilbur L. Ross
Secretary of Commerce              n ~ ~vr:C!lrl'
                                   V •• 1.,",,_ co . '>'1". S~~CHE fARJl\T
                                                       if'""..-       ."



U.S. Department of Commerce
14th St. and Constitution Avenue, NW
Washington, DC 20230

Dear Secretary Ross:


         As former directors ofthe U.S. Census Bureau, serving under both Republican and Democratic

administrations, we want to thank you for the care for the future of the Census Bureau you have displayed.

We were, however, troubled to learn that the Department of Justice has recently asked the Bureau to add a

new question on citizenship to the 2020 census. We are deeply concerned about the consequences of this

possible action and hope that our objective observations provide a useful perspective before a final decision is

made on this issue.

         We were encouraged by your testimony before the Census Bureau's House and Senate authorizing

committees last October. Your frank assessment of the status of 2020 Census preparations and your

acknowledgment that the Bureau will need more resources to conduct an acceptably accurate enumeration

were correct. Undoubtedly, your substantial private sector experience has informed your approach to the

Bureau's mission. Similarly, your experience as a census enumerator many years ago may have helped to

shape your appreciation for the importance of the fair and accurate census our Constitution envisions, free
                                                                                                    1
from partisan influence and guided by sound, well documented, scientifically driven decisions.

         There is a well-proven multi-year process to suggest and test new questions. We strongly believe that

adding an untested question on citizenship status at this late point in the decennial planning process would put

the accuracy of the enumeration and success of the census in all communities at grave risk. Your observation

at the House Oversight and Government Reform Committee hearing on October 12,2017 - that adding

untested questions could reduce response rates - suggests that you have carefully considered respondent

burden and other factors that contribute to public acceptance of censuses and surveys, as the window of

opportunity to lock down census methods, operations, content, and infrastructure closes quickly.

         As you fully appreciate, planning a decennial census is an enormous challenge. Preparations for a

census are complex, with each component related to and built upon previous research and tests. The critical


1 We think you will enjoy recallingthat KennethPrewitt, a signerof this letter, was your crew leader in 1960.Youwere in
the HarvardBusinessSchool,and he in the HarvardDivinity School;like you, he wanted to make some extra moneyover
spring break. Kenwas appointed a crew leader and recruited enumerators only from the HBS,knowing that they would
carry out their duties efficiently. Indeed,they (you) did - your crew finished first in Boston,with the highestaccuracy
scorein the city.


                                                                  1

                                                                                                                001057
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 104
                                                               178 of
                                                                   of 219
                                                                      440




'dress rehearsal' for the 2020 Census (the 2018 End-to-End CensusTest) is starting in Providence County, RI.

Adding a citizenship question without a testing opportunity in a contemporary, census-like environment will

invalidate the results and lessons learned from the End-to-End test. Key assumptions underlying estimates of

self-response, staffing needs, local office sites, and communication strategies will no longer be sound, calling

into question cost projections that we know you have worked hard to validate and update. In addition, the

Census Bureau would need to modify data capture and processing systems, language assistance and

enumerator training materials, and web-based instructions for completing the census in the time remaining

before the 2020 Census starts - all without the benefit of field testing.

        There are sound reasons that the Census Act requires the Bureau to submit to Congress the topics and

actual questions it will include, three and two years, respectively, before Census Day. It is highly risky to ask

untested questions in the context ofthe complete 2020 Census design. There is a great deal of evidence that

even small changes in survey question order, wording, and instructions can have significant, and often

unexpected, consequences for the rate, quality, and truthfulness of response. The effect of adding a citizenship

question to the 2020 Census on data quality and census accuracy, therefore, is completely unknown. Also of

import, overcoming unexpected obstacles that arise as 2020 Census operations unfold would add to the cost,

without assurances that such efforts would yield a more accurate outcome.

        In summary, we believe that adding a citizenship question to the 2020 fens us will considerably

increase the risks to the 2020 enumeration. Because we share your goal of a "full, fair, and accurate census,lI

as the Constitution requires, we urge you to consider a prudent course of action in response to the Justice

Department's untimely and potentially disruptive request.

        Please let us know if we can answer any questions or be of further assistance.



                                                     Sincerely,



Vincent P. Barabba (1973-1976;    1979-1981)

Martha Farnsworth Riche (1994-1998)

Kenneth Prewitt (1998-2001)

Steven H. Murdock (2008-2009)

Robert M. Groves (2009-2012)

John Thompson (2013-2017)




                                                          2

                                                                                                             001058
                                                 Case
                                                 Case 3:18-cv-02279-RS
                                                      3:18-cv-02279-RS Document
                                                                       Document 99-1
                                                                                38-5 Filed
                                                                                     Filed 11/02/18
                                                                                           06/08/18 Page 184 IS"-D
                                                                                                    Page 105  of
                                                                                                              of 219
                                                                                                                 440                                                S'I''iICf
                                                                   THE UNITED STATES CONFERENCE OF MAYORS

                                                                                                                                                0
                                                                                                                                               (,"          ~
                                                                                                                                                            =
                                                                                                                                               ;<
                                                                                                                                               P1
                                                                                                                                                        1
                                                                                                                                                            -=
                                                                                                                                                            ,-
                                                                                                                                                                                %
                                                                                                                                                                                ob
                                                                                                                                               n
                                                                                                                                               c.-::        ::1:
                                                                                                                                               :-..::!
1'...ul<nI:                                                                                                                                                 ',,j
                                                                                                                                               <:
      MITCHEll.J. U,NDRIEU
            M.,."" ofN ••• O~ •• '"
                                                               January 29, 2018                                                                i"'1':        ':J
V"oo•• !'=ld",,,                                                                                                                               <o
      STEPHEN K. BF.NJAMIN
            M.yo' ofCclumbi., ~'C
                                                                                                                                               [oj

                                                                                                                                               (   ,        :q
                                                                                                                                               '::0
S<u>od Vi"" Pr<>;don"
    BRYAN K.IlARN£TI
       M2p:J,,,fR<>d,,,,u,            Hill.                    The Honorable Wilbur Ross
                                                                                                                                               ;,1
                                                                                                                                               c"'
                                                                                                                                               ;..".
                                                                                                                                                            :::3
P•• , P",,;,kn,>'
                                                               Secretary of Commerce                                                           ~
      MICK CORNE"lT
                                                                                                                                               :,.:-        -I::
           .\'\.oro, "fOkl.ho"",
      ELIZABETH B. KAUTZ
                                 O'r                           U.s, Department of Commerce                                                     --l
            M"}"r of B,"n, ••i1k
T",.""""
                                                               1401 Constitution Avenue NW
     STEVEAOLER
           M.,""of •.••.
                BEMIS
                     ""io                                      Washington, DC 20230
     S~IANF.T.BEMIS
           M:t}"',,,fGreoh'm
    J. CfIRlgnAN           !lOLLWAGE
        M.,,,,,,fFli •.•b<th
    JAMES BRAINARD
                                                               Dear Secretary Ross,
        M.,..."urC,rrnd.INI N
    )O'iCOOPER
         M.)"', "fH.U.,,<l.lc   !bob
     FRANK COW:"'lE                                            It is hard to exaggerate the importance of a successful decennial census for municipalities
         M.l'''' of Des M"i •••••, lA
     BllLdo BLASIO                                             across our nation, Census results determine the number of seats each state has in the
         M.yo'ofNt'WYnr1o.
     GRF.G F1SQ{ER
           M"", ofLouisvil"
                                                               House of Representatives, are used to draw political districts at federal, state and local
     JOHN GILES
        M'j"'rofMoso.
                                                               levels, and affect the distribution of billions of dollars of federal funding annually to local
     KIM M",\lIUAN
        .l.1.yo,,,fC!>,luvino                                  communities for infrastructure and vital services like hospitals and schools, An inaccurate
     MIKE RAWLINGS
        .\f•••••.
              "ofDoll.s
     JAMES). SCHMn-r
                                                               census leads to underrepresentation and fewer dollars for many of our most vulnerable
           M.l''''ofG=n Boy
                                                               communities,
     NANWHAlEf
           M.,..."ufD.Y'''o
 A,jviso'yBo.td:
     JUA~ CARIDS BERMUDEZ
        Mayor of 00";
                                                               We share the goal you have set for a full, fair and accurate 2020 Census, As such, we
     MURIEL BOWSER
     ARDMJL;"o~itE3~"icr"f                    ('.<II",,,!>;'
                                                               want to raise three areas of concern with you: adequate funding; qualified Census Bureau
         Mo)'", of Roch",,~,. MN                               leadership; and rejecting untested questions that threaten to undermine census
      ROYIlUOI.
         M.yo, ofl )"buq~
      PETE BUfTIGIEG
                                                               preparati ons and accuracy,
         M.)"', of S<.~,m.!l<nd
      CHRISTOPHER L. (,ABALDON
           Moyor ofWa,         s..:,.",,,,,,,,
      RUDDY         DYER                                       First, ensuring that the 2020 Census has the necessary resources to meet the challenges of
         Moyo,ofOrl",d"
     lORGEO. F..LClRZA
         M.yo,ofPrm-Klrn«
                                                               enumerating a geographically, economically, culturally, and linguistically diverse
      KAREN FR£EMAN-WILSON
                                                               population is foundational to its success, The Census Bureau must be able to implement
      JOs~;r;':!"l~Nl'-1                                       effectively the range of data collection methods the 2020 Census will include, including
      OU~G~~rBgEK~t[ll
         M"l'''ofM;.m; G>.r<Ion<                               new Internet and telephone response options and a traditional paper questionnaire. We
      CAROLYN G. GOOD.'oMN
            M.yo,     "f Ll, Vq;o.
       SYLVrsTIR .S1.Y" ;"MI.:s,JP~
                                                               were pleased that you requested an additional $187 million for the Census Bureau in
          M"l'lTofKo." ••• a,y. MO
       HARRY /..4ROSILIERE
                                                               Fiscal Year (FY) 20I8,for a total of $1.684 billion, in order to fund IT systems
            M.yor    ofPbno
      JOSEPHT. M,.FJ.VEEN,J!l.-                                development (e.g. scalability; cyber-security systems) and system integration and
          M,;'OrofS,,,,,fC"
      LYDIA l~ MIHAUK                                          readiness for the 2018 End-to-End Census Test.
          M.,..."ofFindhy
      JON MITCHEll
          M.}'Or ofNtw Bnlfur<1
      K1'.NNli.'lHD. Mly ..••.
                            G1SIUMA
          M.y", of! •••       e",,, ••                         However, this proposed increase does not include any additional funding for the
      FRANKC.ORI1S
         M.y'" n( I'omb,oh             POr'''''                Integrated Partnership and Communications program, which is essential to keeping long
      ED l\-\WLO~'SKI
           M")'",orA;I",,,,,,,,,,                              term census costs in check, given the growing barriers to a successful census. We are
      M[CUElA.       PULIDO
          !VI.)"', of S.mA An.
      MADFlJNE ROGERO
                                                               facing unprecedented challenges to a fair, accurate, and cost-effective census. Factors that
          M.)""gfK"""vilk
      I'AUlSOGLlN                                              could depress self-response rates considerably include the perception of cyber-security
        M.yor ofM""i>o".               WI
      MARK SH)[)Ot .•••                                        risks; real cyber-security threats; the digital divide affecting rural, low income, minority,
            M:l)"lr of Littl< Rode
      SYLVESTER         TURNER                                 and older households; a growing climate of fear among immigrants, regardless of their
         M"yo' "fHo""""
      BRIAN C. WAHL£R
            M.y'"     ofPi"'ltawo.y
                                                               legal status; and growing anti- government sentiment in some communities.
       MARTIN J. WAL<;Jl
          M"l"'"ufB""nn
       ACQUANIITTA WARREN
          Moyor of Fo'''""

  ao •••
      d &.""ivo    Dir«10r
       TO!.i COCHRAN




                                                                                                                                                                   001064
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 106
                                                              185 of
                                                                  of 219
                                                                     440

To address these challenges, we urge additional resources to increase the number of Partnership
Specialists in FY 2018 from the current 43 to 200, to help educate and guide state and local governments
and vital "trusted voices" at the local level as they prepare to support the work of the Census Bureau
during final preparations and early promotion in 2019 and execution of the count in 2020. Given the
lower projected self-response rate embodied in your revised lifecycle cost estimate, we also urge a
concurrent increase in the number of Area Census Offices, from the planned 248 to 300, to open in FY
2019. Finally, we believe new Census Bureau research documenting the growing reluctance of
immigrants to participate (fully, if at all) in surveys and census tests will require expanded research and
testing of effective messages and communications avenues to overcome this significant barrier to an
inclusive enumeration.

We urge to you to work closely with Congress in the coming weeks to ensure that the final FY 2018
omnibus appropriations bill includes not only the additional $1.684 billion adjusted allocation the
administration requested for the Census Bureau, but additional funds to expand the number of
Partnership Specialists in 2018, expand messaging research and testing before the early
communications campaign begins at the start of 2019, and a larger field footprint to enhance a
projected higher number of households that require personal visits in the Nonresponse Follow-up
 operation.

 Secondly, the Census Bureau has long benefited from exceptional leadership, helping the agency carry
 out its mission of serving as the leading source of quality data about the nation's people and economy.
 The American people must have confidence that the Bureau's leaders will uphold its core principles of
 protecting confidentiality, sharing expertise, and conducting its work openly and fairly, without regard to
 partisan interests, and be guided by a commitment to scientific objectivity and excellence and research-
 based innovation.

 Now, more than ever, the Census Bureau needs strong, permanent leadership to steer the agency through
 crucial preparations and implementation of the 2020 decennial count. To that end, we urge the president
 to nominate ahighly qualified, nonpartisan candidate who is respected on both sides of the political aisle
 to be Census Director. At the same time, we are troubled by the administration's reported intent to
 appoint a candidate for Census Bureau deputy director whose body of professional work largely centers
 around achieving partisan advantage in the use of census data, and who lacks the traditional and requisite
 experience in managing a large organization like the Census Bureau and the complex operations of the
 decennial census.

  We urge the administration to put forward candidates for Census Director and Census Bureau
  Deputy Director who will continue the tradition of strong, nonpartisan, experienced, and strong
  leadership. Any nomination or appointment that wonld undermine the credibility of the Bureau's
  role as a fundamentally nonpartisan statistical agency will further erode already fragile public
  trust and confidence in the integrity of the 2020 Censns and, indeed, the objectivity of all Census
  Bureau statistics.

  Thirdly, the recent U.S. Department of Justice request to add a question about citizenship to the 2020
  Census threatens the Census Bureau's ability to conduct an inclusive enumeration that accurately reflects
  the diverse fabric of America. The Constitution requires a count of all persons living in the United States
  on Census Day, regardless of citizenship or legal status. Since 1790, the decennial census has been the
  vehicle for this count and, to this day, Congress has rejected efforts to change the interpretation of this
  important tenet of the Constitution by basing apportionment on a subset of the population.

  The Census Bureau spends years testing alternative questionnaire formats and designs. Changes to the
  census form at this late stage of 2020 Census planning jeopardize the validity of the operational tests that
  already have been conducted, put into question the outreach and partnership strategies that have been




                                                                                                     001065
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 107
                                                              186 of
                                                                  of 219
                                                                     440

designed around different content, and would require changes in training and execution of operations.
Robust, iterative testing of census methods and content is crucial to an accurate enumeration, with even
the smallest changes to question order and wording potentially having adverse and unintended
consequences for the success of operations and the accuracy of the data.

There are logistical and cost implications associated with adding a new question at this late point in the
2020 Census cycle. For example, the 2020 Census Operational Plan bases staffing levels on projected
self-response rates that, in tum, the Bureau derived after carefully designed, iterative tests that did not
include a question on citizenship. Adding a new question will nullify those prior projections and
assumptions. Moreover, experts, elected officials, and community leaders all agree that adding a
question on citizenship in particular wiil lower initial response, leading to an expanded Nonresponse
Follow-up operation and increases in the field staff required to conduct door-to-<loor visits, thereby
increasing the cost of the census considerably without improving accuracy.

Adding a citizenship question to the decennial census would not promote the constitutional mandate of
the census, but in fact, may compromise it. Such a question would increase the burden on respondents,
likely heighten privacy concerns around the census, and lower participation by immigrants who fear the
government will use this information to harm them and their families. Furthermore, the Justice
Department has not set forth new legal or programmatic reasons for the Census Bureau to collect this
 information from every household in the country since its initial cataloguing of data requirements for the
census and American Community Survey prior to the Census Bureau's submission of 2020 Census and
ACS topics to Congress last spring.

We urge you to reject the Justice Department's request to add a citizenship question to the
decennial census and to ensure that the Census Bureau can focus its time and resources on
finalizing and executing the current 2020 Census plan.

Thank you for your attention to our concerns. We look forward to working closely \vith you to ensure the
fair and accurate census our communities expect and deserve.




r-~~~
Sincerely,




Tom Cochran
CEO and Executive Director




                                                                                                       001066
          Case
          Case 3:18-cv-02279-RS
               3:18-cv-02279-RS Document
                                Document 99-1
                                         38-5 Filed
                                              Filed 11/02/18
                                                    06/08/18 Page
                                                             Page 108
                                                                  210 of
                                                                      of 219
                                                                         440



February 12, 2018

The Honorable Wilbur Ross
Secretary of Commerce
U.S. Department of Commerce
1401 Constitution Avenue NW
Washington, DC 20230

Dear Secretary Ross,

        We, the undersigned Attorneys General of New York, Massachusetts, California,
Connecticut, Delaware, the District of Columbia, Hawaii, Illinois, Iowa, Maine, Maryland,
Mississippi, New Jersey, New Mexico, Oregon, Pennsylvania, Rhode Island, Vermont, and
Washington, as well as the Governor of Colorado, write to oppose the recent request by the
Department of Justice to add a question on citizenship to the questionnaire for the 2020
decennial Census.1 Adding a citizenship question – especially at such a late date in the 2020
Census planning process – would significantly depress participation, causing a population
undercount that would disproportionately harm states and cities with large immigrant
communities. This undercount would frustrate the Census Bureau’s obligation under the
Constitution to determine “the whole number of persons in each state,”2 threaten our states’ fair
representation in Congress, dilute our states’ role in the Electoral College, and deprive our states
of their fair share of hundreds of billions of dollars in federal funds that are allocated in part on
decennial Census data. Indeed, as the Census Bureau has itself previously explained, “any effort
to ascertain citizenship” in the decennial Census “will inevitably jeopardize the overall accuracy
of the population count.”3

        These tremendous harms are not justified by the Justice Department’s purported interest
in strengthening enforcement of Section 2 of the Voting Rights Act. To the contrary, requesting
citizenship data would undermine the purposes of the Voting Rights Act and weaken voting
rights enforcement across the board.

       For these reasons, we have serious concerns that adding a citizenship question to the
2020 Census at this late date would violate the Census Bureau’s obligations under the
Constitution, the Administrative Procedure Act, and other federal statutes.



1
  See Letter from Arthur E. Gary, General Counsel, Justice Management Division, U.S. Dep’t of Justice, to Ron
Jarmin, Performing the Non-Exclusive Functions and Duties of the Director, U.S. Bureau of the Census, U.S. Dep’t
of Commerce (Dec. 12, 2017), https://www.documentcloud.org/documents/4340651-Text-of-Dec-2017-DOJ-letter-
to-Census.html [hereinafter DOJ Letter]. The Justice Department’s request that the Bureau “reinstate” a citizenship
question on the Census, see id. at 1, is misleading, as no citizenship question has been included on the decennial
census since 1950. From 1970 to 2000, a citizenship question was included only on the “long form” questionnaire,
which was distributed to a sample of about one in six households in lieu of the decennial census questionnaire.
Following the 2000 Census, the Census Bureau discontinued the “long form” questionnaire and replaced it with the
American Community Survey, which is now sent to about one in every 38 households each year.
2
    U.S. Const. amend. XIV, § 2; see also id. art. I, § 2, cl. 3.
3
    Fed’n for Am. Immigration Reform v. Klutznick, 486 F. Supp. 564, 568 (D.D.C. 1980).

                                                               1
                                                                                                             001090
            Case
            Case 3:18-cv-02279-RS
                 3:18-cv-02279-RS Document
                                  Document 99-1
                                           38-5 Filed
                                                Filed 11/02/18
                                                      06/08/18 Page
                                                               Page 109
                                                                    211 of
                                                                        of 219
                                                                           440



       Furthermore, the underfunding of the Census Bureau raises concerns that technology and
implementation strategies will not be adequately developed before the start of the full 2020
Census. The lack of testing in rural areas is particularly disconcerting. We request your
assurances that the Bureau will be able to cope with this funding crisis and provide a full and
accurate enumeration of the population of each state.

      I. Adding a citizenship question at this late date would fatally undermine the
accuracy of the 2020 Census, harming the states and our residents. The Justice
Department’s request should be rejected because adding a citizenship question to the 2020
Census would reduce participation and response rates, threatening the Census Bureau’s ability to
comply with its obligations under the Constitution and harming the states’ interests.

        1. Questions about citizenship would deter participation in the 2020 Census,
undermining the constitutional mandate to conduct an “actual Enumeration.” The Constitution
provides that Representatives “shall be apportioned among the several States . . . according to
their respective Numbers,”4 which requires “counting the whole number of persons in each
State.”5 This count is to be determined by an “actual Enumeration” conducted every ten years.6
It is well-settled that this “actual Enumeration” includes all residents, both citizens and
noncitizens.7 A citizenship question would hinder the Census Bureau’s ability to complete this
“actual Enumeration” by chilling participation in the 2020 Census by noncitizens and naturalized
citizens alike.

        The Census Bureau has long recognized the difficulty of counting immigrant and
noncitizen communities. In preparing for the 2010 Census, the Bureau identified immigrants as
one of several hard-to-count populations, and designed a significant public education campaign
to increase participation from that group.8 Similarly, in the lead up to the current decennial
Census, the Bureau organized a working group to recommend strategies to minimize
undercounts of undocumented immigrants, as well as immigrant Latinos and Asians.9

        Notwithstanding these efforts, the difficulty of counting such groups has only increased
in the current climate. Recent pretests by the Census Bureau have revealed that immigrant
respondents increasingly expressed concerns about confidentiality and data sharing, especially


4
    Id. art. I, § 2, cl. 3.
5
    Id. amend. XIV, § 2.
6
 Id. art. I, § 2, cl. 3; see also 13 U.S.C. § 4 (delegating to the Secretary of Commerce authority to conduct the
decennial census).
7
    Klutznick, 486 F. Supp. at 575-77.
8
 U.S. Census Bureau, 2010 Census Integrated Communications Plan, 21, 75, 191, 223, 278 (Aug. 2008),
https://www.census.gov/2010census/partners/pdf/2010_ICC_Plan_Final_Edited.pdf; U.S. Gov’t Accountability
Office, GAO-09-525T, Communications Campaign Has Potential to Boost Participation, 6 (Mar. 6, 2009),
https://www.gao.gov/assets/130/122012.pdf.
9
 U.S. Census Bureau, Nat’l Advisory Comm. on Racial, Ethnic, and Other Populations, Final Report of the
Administrative Records, Internet, and Hard to Count Population Working Group, 2, 8 (July 2016),
https://www2.census.gov/cac/nac/reports/2016-07-admin_internet-wg-report.pdf.



                                                           2
                                                                                                                    001091
           Case
           Case 3:18-cv-02279-RS
                3:18-cv-02279-RS Document
                                 Document 99-1
                                          38-5 Filed
                                               Filed 11/02/18
                                                     06/08/18 Page
                                                              Page 110
                                                                   212 of
                                                                       of 219
                                                                          440



when asked questions about citizenship.10 Citing fears related to the current discourse on
immigration policy, respondents have also refused to respond to questions and have ended
interactions with surveyors.11 The Census Bureau has recognized that these anxieties might
present a barrier to participation in the 2020 Census, and may diminish overall data quality.12
Even before the Department of Justice made its request, Census Bureau officials reported that
early test surveys showed “an unprecedented groundswell in confidentiality and data-sharing
concerns among immigrants or those who live with immigrants” related to the 2020 count.13 The
Bureau already acknowledges that questions about citizenship in any federal statistical survey are
sensitive and must be treated with care14; adding a citizenship inquiry to the mandatory decennial
Census would undoubtedly exacerbate these problems, leading to larger undercounts and less
reliable data.

         Indeed, in a brief filed with the Supreme Court less than three years ago, four former
Directors of the Census Bureau – appointed by Presidents of both political parties – explained
based on their experience that “a one-by-one citizenship inquiry would invariably lead to a lower
response rate to the Census in general,” and would “seriously frustrate the Census Bureau’s
ability to conduct the only count the Constitution expressly requires: determining the whole
number of persons in each state in order to apportion House seats among the states.”15 The
former Directors explained that “[r]ecent experience demonstrates lowered participation in the
Census and increased suspicion of government collection of information in general. Particular
anxiety exists among non-citizens. There would be little incentive for non-citizens to offer to the
government their actual status; the result [of inquiring about citizenship status] would be a
reduced rate of response overall and an increase in inaccurate responses.”16


10
  Memorandum from the U.S. Census Bureau, Ctr. for Survey Measurement, to Assoc. Directorate for Research and
Methodology, 1, 5-7 (Sept. 20, 2017), https://www2.census.gov/cac/nac/meetings/2017-11/Memo-Regarding-
Respondent-Confidentiality-Concerns.pdf.
11
     Id. at 2.
12
  U.S. Census Bureau, Nat’l Advisory Comm. on Racial, Ethnic, and Other Populations, Respondent Confidentiality
Concerns and Possible Effects on Response Rates and Data Quality for 2020 Census, 2, 12-13, 15 (Nov. 2, 2017),
https://www2.census.gov/cac/nac/meetings/2017-11/Meyers-NAC-Confidentiality-Presentation.pdf.
13
  Mica Rosenberg, U.S. Officials Worry Immigrant Fears Could Make Census Inaccurate, Reuters (Nov. 30, 2017,
3:10 PM), https://www.reuters.com/article/us-usa-immigration-census/u-s-officials-worry-immigrant-fears-could-
make-census-inaccurate-idUSKBN1DU2U7. These concerns from some federal officials are shared by state-level
experts with experience coordinating the administration of the decennial Census in their states. Massachusetts
Secretary of the Commonwealth, William Galvin, for example, recently testified before a state legislative committee
that a citizenship inquiry would be a clear deterrent to participating in the 2020 Census. See Christina Prignano,
Mass. secretary of state warns Trump could “sabotage” 2020 Census, Boston Globe (Feb. 6, 2018),
https://www.bostonglobe.com/metro/2018/02/06/mass-secretary-state-warns-trump-could-sabotage-
census/HH2b73v0o2dkddzrjYDyUK/story.html.
14
  U.S. Census Bureau, Data Stewardship Exec. Policy Comm., DS-16: Policy on Respondent Identification and
Sensitive Topics in Dependent Interviewing, 1-2 (Dec. 9, 2014),
https://www2.census.gov/foia/ds_policies/ds016.pdf.
15
  Brief of Former Directors of the U.S. Census Bureau as Amici Curiae Supporting Appellees at 25, Evenwel v.
Abbott, 136 S. Ct. 1120 (2016) (No. 14-940).
16
     Id. at 5.



                                                         3
                                                                                                            001092
          Case
          Case 3:18-cv-02279-RS
               3:18-cv-02279-RS Document
                                Document 99-1
                                         38-5 Filed
                                              Filed 11/02/18
                                                    06/08/18 Page
                                                             Page 111
                                                                  213 of
                                                                      of 219
                                                                         440



        The Census Bureau in fact declined to add a citizenship question to the 2010 Census
questionnaire,17 and has repeatedly warned against adding such a question to the decennial
Census because of the risk of lower response rates and reduced accuracy.18 As the Census
Bureau has explained, questions about “citizenship are particularly sensitive” for individuals who
“perceive[] any possibility of the information being used against them,” and thus “any effort to
ascertain citizenship will inevitably jeopardize the overall accuracy of the population count”
required by the Constitution.19

         2. This threat to the accuracy of the 2020 Census is magnified by the extreme lateness of
the Justice Department’s proposal. Even assuming it were possible to devise a citizenship
inquiry that would not risk an unconstitutional undercount, it is far too late in the planning
process for the Census Bureau to test and validate any such approach. The Bureau must meet a
statutory deadline of March 31, 2018 – less than two months away – to submit its final
questionnaire for the 2020 Census to Congress.20 Two months is insufficient time to design and
test a question as sensitive as this one consistent with the guidelines that apply to federal
statistical agencies.

         By statute, the Office of Management and Budget (OMB) has responsibility for
coordinating the federal statistical system, including to ensure “the integrity, objectivity,
impartiality, utility, and confidentiality of information collected for statistical purposes.”21 OMB
is also required to establish government-wide guidelines and policies regarding statistical
collection methods.22 Consistent with these statutory obligations, OMB has published a number
of Statistical Policy Directives that govern the data collection efforts of federal statistical
agencies, including the Census Bureau.23 These guidelines require, among other obligations, that
agencies “ensure that all components of a survey function as intended . . . by conducting a pretest

17
 See U.S. Census Bureau, 2010 Census Memorandum Planning Series No. 239, 2010 Census Content and Forms
Design Program Assessment Report, 14 (Sept. 25, 2012).
18
  See Census Equity Act: Hearings Before the Subcomm. on Census & Population of the Comm. on Post Off. & Civ.
Serv. 43-45 (1989) (statement of C. Louis Kincannon, Deputy Director, U.S. Bureau of the Census); Exclude
Undocumented Residents from Census Counts Used for Apportionment: Hearing Before the Subcomm. on Post
Office & Civil Serv., 100th Cong. 50-51 (1988) (testimony of John Keane, Director, U.S. Bureau of the Census)
[hereinafter Census Counts].
19
     Klutznick, 486 F. Supp. at 568.
20
  13 U.S.C. § 141(f)(2) (providing, with respect to each decennial census, “the Secretary [of Commerce] shall
submit to the committees of Congress having legislative jurisdiction over the census . . . not later than 2 years before
the appropriate census date, a report containing the Secretary’s determination of the questions proposed to be
included in such a census”); 13 U.S.C. § 141(a) (establishing April 1, 2020 as the decennial census date).
21
 44 U.S.C. § 3504(e)(1); see also 44 U.S.C. § 3501(9); 44 U.S.C. §§ 3504(a)(1)(B)(iii), (e); Office of Mgmt. &
Budget, Statistical Programs of the United States Government, Fiscal Year 2017, 3-4, 11 (2017).
22
     44 U.S.C. § 3504(e)(3).
23
  Office of Mgmt. & Budget, Statistical Policy Directive No. 1: Fundamental Responsibilities of Federal Statistical
Agencies and Recognized Statistical Units, 79 Fed. Reg. 71,610 (Dec. 2, 2014); Office of Mgmt. & Budget,
Statistical Policy Directive No. 2: Standards & Guidelines for Statistical Surveys (Sept. 2006); Office of Mgmt. &
Budget, Statistical Policy Directive No. 4: Release and Dissemination of Statistical Products Produced by Federal
Statistical Agencies, 73 Fed. Reg. 12,621 (Mar. 7, 2008).



                                                           4
                                                                                                                 001093
          Case
          Case 3:18-cv-02279-RS
               3:18-cv-02279-RS Document
                                Document 99-1
                                         38-5 Filed
                                              Filed 11/02/18
                                                    06/08/18 Page
                                                             Page 112
                                                                  214 of
                                                                      of 219
                                                                         440



of the survey components or by having successfully fielded the survey components on a previous
occasion.”24 OMB specifically recommends pretesting new components of a survey prior to a
field test, and incorporating results into the final design.

        In addition, the Census Bureau has further clarified the statistical standards it must utilize
to address the agency’s unique methodological and operational challenges.25 These standards
require that all data collection instruments be tested “in a manner that balances data quality and
respondent burden,” and specifically require pretesting to ensure questions are not “unduly
sensitive” and “do not cause undue burden.”26

        These requirements cannot reliably be met in the limited time available before the Census
Bureau’s March 31 deadline. The Census Bureau already developed and approved its National
Content Test in 2015, which it characterized as its “primary mid-decade opportunity to compare
different versions of questions prior to making final decisions for the 2020 Census.”27 And the
2018 End-to-End Census Test – which the Census Bureau describes as the “culmination” of its
years-long process of testing and validating all aspects of the decennial Census design – is
already underway, having begun in August 2017.28 In short, there is insufficient time for the
Census Bureau to conduct the extensive development and testing that would be required to
comply with OMB guidelines for adding new questions to the 2020 Census while assuring its
validity and accuracy. And as the Census Bureau has explained, conducting the Census with
“untested and unproven procedures” would further undermine the Bureau’s ability to conduct “a
timely, accurate” enumeration.29

        These concerns are heightened even further by the Census Bureau’s already-precarious
fiscal position as it prepares for the 2020 Census. The Bureau is dramatically underfunded, and
the addition of a citizenship question would add significantly to the overall price of completing
the Census. The Bureau’s appropriated budget for Fiscal Year 2017 was roughly ten percent
below its request, and was finalized seven months late.30 And the administration’s initial budget
request for Fiscal Year 2018 proposed only a two percent increase for the Census Bureau over
the previous year – well short of the resources needed for the Bureau to prepare adequately for



24
     Office of Mgmt. & Budget, Statistical Policy Directive No. 2, § 1.4 at 9 (2006).
25
  See U.S. Census Bureau, Statistical Quality Standards, ii (Jul. 2013),
https://www.census.gov/content/dam/Census/about/about-the-bureau/policies_and_notices/quality/statistical-
quality-standards/Quality_Standards.pdf.
26
     Id. at 7-8 reqs. A2-3 & A2-3.3.
27
  U.S. Census Bureau, Information Collection Request: 2015 National Content Test, 80 Fed. Reg. 29,609, 29,610
(May 22, 2015).
28
  U.S. Census Bureau, Frequently Asked Questions for the 2018 End-to-End Census Test (Dec. 20, 2017),
https://www.census.gov/programs-surveys/decennial-census/2018-census-test/faqs.html.
29
     Census Counts, at 49-50.
30
  Robert Shapiro, The 2020 Census May Be Wildly Inaccurate – And It Matters More Than You Think, BROOKINGS
(Aug. 31, 2017), https://www.brookings.edu/blog/fixgov/2017/08/31/the-2020-census-may-be-wildly-inaccurate-
and-it-matters-more-than-you-think/.



                                                            5
                                                                                                             001094
           Case
           Case 3:18-cv-02279-RS
                3:18-cv-02279-RS Document
                                 Document 99-1
                                          38-5 Filed
                                               Filed 11/02/18
                                                     06/08/18 Page
                                                              Page 113
                                                                   215 of
                                                                       of 219
                                                                          440



the decennial Census.31 Further exacerbating these budget constraints, the reduced response
rates that a citizenship question would cause will result in vastly increased costs overall.
Reduced response rates trigger an expensive in-person follow-up process, which could result in
an estimated increase of hundreds of millions of dollars to the price tag for the 2020 Census.

        Because of inadequate financial resources, unreliable cost estimates, information
technology challenges, and other concerns, GAO has already placed the 2020 Census on its
“High Risk List” of government programs at greatest risk of fraud, waste, abuse, and
mismanagement.32 Adding the challenge of testing and validating a question on citizenship to
the tremendous operational and planning challenges that the Census Bureau already faces would
increase the risk of error and heighten the chance of an undercount in our states.

        3. The states would be irreparably harmed by an inaccurate 2020 Census. By deterring
participation in the Census, the proposed citizenship question would harm everyone, citizens and
non-citizens alike.

         First, an inaccurate 2020 Census could result in widespread malapportionment of the
states’ representation in Congress. As noted, the Constitution requires that Representatives
“shall be apportioned among the several States . . . according to their respective Numbers.”33 As
provided by the Census Act, the Secretary of Commerce is required to use the decennial Census
results to tabulate the total population by state and report those results to the President,34 who
must then “transmit to the Congress a statement showing the whole number of persons in each
State . . . and the number of Representatives to which each State would be entitled.”35 An
undercount that fails accurately to report the “whole number of persons” in each state would
result in an incorrect calculation of the number of Representatives to which each state is entitled,
in violation of the Census Clause of the Constitution.36 Inaccurate data would also jeopardize the
ability of the states – and all of our local jurisdictions – to comply with the Fourteenth
Amendment’s one-person one-vote requirement when drawing district lines for everything from
the state legislature to local city councils.37 Moreover, there would be no possibility of
correcting this harm for at least a decade, when the next decennial Census takes place – and no



31
  See id. (noting that the Census Bureau’s funding increased 60 percent between 2007 and 2008 in advance of the
2010 Census).
32
  U.S. Gov’t Accountability Office, GAO-17-317, High-Risk Series: Progress on Many High-Risk Areas, While
Substantial Efforts Needed on Others, 220-31 (Feb. 2017), https://www.gao.gov/assets/690/682765.pdf.
33
     U.S. Const. art. I, § 2, cl. 3.
34
     13 U.S.C. § 141(a).
35
     2 U.S.C. § 2a(a).
36
  See, e.g., Utah v. Evans, 536 U.S. 452, 459 (2002) (challenge by the State of Utah and its Congressional
delegation to a Census Bureau methodology that resulted in Utah receiving one less Representative in Congress);
Franklin v. Massachusetts, 505 U.S. 788, 790-91 (1992) (challenge by the Commonwealth of Massachusetts to the
Census Bureau’s change in the method of counting overseas federal employees, which caused Massachusetts to
receive one less seat in the House of Representatives).
37
     See Reynolds v. Sims, 377 U.S. 533, 568 (1964); Baker v. Carr, 369 U.S. 186, 208-09, 237 (1962).



                                                           6
                                                                                                           001095
          Case
          Case 3:18-cv-02279-RS
               3:18-cv-02279-RS Document
                                Document 99-1
                                         38-5 Filed
                                              Filed 11/02/18
                                                    06/08/18 Page
                                                             Page 114
                                                                  216 of
                                                                      of 219
                                                                         440



way to undo the harm the states would suffer from a ten-year deprivation of their constitutional
allotment of Representatives.

        In addition, a Census undercount could affect state representation in the Electoral
College. The Constitution assigns each state a number of electors equal to “the whole number of
Senators and Representatives to which the State may be entitled in the Congress.”38 An
undercount that affected the apportionment of Representatives would also misrepresent the
number of electors each state should receive, thereby miscalculating each state’s proper role in
selecting the President and Vice President.

         This extraordinary harm to the fabric of our federal system would come with equally
significant financial harm. Data derived from the decennial Census guide the geographic
distribution of hundreds of billions of dollars in federal grant funds to states and local areas.
According to one estimate, there are about 300 Census-guided federal grant programs, with total
appropriations in Fiscal Year 2015 of approximately $700 billion.39 These programs include
Medicaid, the Supplemental Nutritional Assistance Program (SNAP), Title I grants to local
educational agencies under the Elementary and Secondary Education Act, formula grants for
highway planning and construction, Section 8 housing choice vouchers, the Low-Income Home
Energy Assistance Program, and more.40 In other words, a Census undercount would jeopardize
critical federal funding the states need to provide health insurance, public education funding,
food assistance, housing opportunities, energy assistance, and other services and support for
millions of residents, regardless of citizenship status. Such widespread underfunding harms
everyone, starting with the most vulnerable, including low-income communities and children.

       The Census Bureau has both constitutional and statutory obligations to conduct an “actual
enumeration.” Including a question on the 2020 Census that would manipulate the count by
scaring people away from being counted – causing grave harm to the states and our residents – is
inconsistent with those obligations.41

        II. Adding a citizenship question to the 2020 Census would hamper the goals of the
Voting Rights Act. The Justice Department’s request for citizenship data asserts that this
information is necessary to ensure compliance with Section 2 of the Voting Rights Act. In fact,
voting rights compliance will be undermined – not enhanced – by the addition of a citizenship
question to the 2020 Census. Because the Justice Department’s request is unsupported by its



38
 U.S. Const. art. II, § 2, cl. 2; see also id. amend. XII, amend. XXIII (allocating electors to the District of
Columbia).
39
  See Andrew Reamer, Counting for Dollars 2020: The Role of the Decennial Census in the Geographic
Distribution of Federal Funds, G.W. Inst. Pub. Pol’y (Aug. 22, 2017), https://gwipp.gwu.edu/counting-dollars-role-
decennial-census-geographic-distribution-federal-funds.
40
     See id.
41
  Cf. Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316, 348 (1999) (Scalia, J., concurring) (noting
that the purpose of a “genuine enumeration” is to accomplish “the most accurate way of determining population with
minimal possibility of partisan manipulation”).



                                                            7
                                                                                                                  001096
          Case
          Case 3:18-cv-02279-RS
               3:18-cv-02279-RS Document
                                Document 99-1
                                         38-5 Filed
                                              Filed 11/02/18
                                                    06/08/18 Page
                                                             Page 115
                                                                  217 of
                                                                      of 219
                                                                         440



stated reason, adding a citizenship question would be arbitrary and capricious under the
Administrative Procedure Act.42

        1. Collecting citizenship data would undermine the goal of fair and effective
representation for all communities, which the Voting Rights Act was enacted to protect. The
purpose of the Voting Rights Act is to accomplish “nondiscriminatory treatment by government
– both in the imposition of voting qualifications and the provision or administration of
governmental services, such as public schools, public housing and law enforcement.”43 Any
method of enumeration that predictably undercounts some communities – as the Justice
Department’s proposal would do – will mean that those communities are not fairly represented
when legislative seats are apportioned and district lines are drawn.

         The Supreme Court has long made clear that legislators represent all constituents in the
districts they serve, regardless of whether any particular individual is a citizen: “[T]he
fundamental principle of representative government in this country” is “one of equal
representation for equal numbers of people.”44 The Justice Department’s request should be
rejected because it would undermine this fundamental principle.

        2. Citizenship data from the decennial Census is unnecessary to enforce the vote-dilution
prohibition in Section 2 of the Voting Rights Act. The Justice Department’s request should also
be rejected because it is unsupported. The Justice Department contends that it needs a “reliable
calculation of citizen voting-age population” (or “CVAP”) in order to enforce the vote-dilution
prohibition of Section 2.45 But the Supreme Court has never held that citizen voting-age
population is the proper measure for examining whether a minority group can constitute a
majority in a single-member district (the first element of proving a vote-dilution claim).46 The
Justice Department notes that in LULAC v. Perry, the Supreme Court “analyz[ed] a vote-dilution
claim by reference to citizen voting-age population,”47 but fails to note that in a subsequent
Section 2 case – Bartlett v. Strickland – the Court assessed the vote-dilution inquiry in terms of




42
  See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (noting that an agency
acts arbitrarily and capriciously when it “entirely fail[s] to consider an important aspect of the problem” or “offer[s]
an explanation for its decision that runs counter to the evidence before the agency”).
43
     Katzenbach v. Morgan, 384 U.S. 641, 652 (1966).
44
  Reynolds, 377 U.S. at 560-61; see also Evenwel v. Abbott, 136 S. Ct. 1120, 1131-32 (2016); Davis v. Bandemer,
478 U.S. 109, 132 (1986) (plurality opinion); Daly v. Hunt, 93 F.3d 1212, 1226 (4th Cir. 1996) (explaining that
“people can affect what their representatives do in another way” besides voting: “through their right to petition their
representatives to voice their concerns and interests on particular issues. This right is available to everyone, even
those who are ineligible to vote.”).
45
     DOJ Letter at 1.
46
     Thornburg v. Gingles, 478 U.S. 30, 50-51 (1986)
47
     DOJ Letter at 1 (citing LULAC v. Perry, 548 U.S. 399, 423-442 (2006)).



                                                           8
                                                                                                                  001097
           Case
           Case 3:18-cv-02279-RS
                3:18-cv-02279-RS Document
                                 Document 99-1
                                          38-5 Filed
                                               Filed 11/02/18
                                                     06/08/18 Page
                                                              Page 116
                                                                   218 of
                                                                       of 219
                                                                          440



“voting-age population.”48 The question of the appropriate population measure in Section 2
vote-dilution cases is, at best, unsettled.49

        In addition, even if citizen voting-age population were required in all cases, adding a
citizenship question to the Census would not give the Justice Department the “reliable
calculation” of citizenship information it claims to need. The Census is of course only
administered every ten years,50 so any CVAP figures from the decennial Census would quickly
become outdated and less reliable over the course of the subsequent decade as a result of
population shifts. And a citizenship question would not provide information sufficient to
ascertain the precise number of eligible voters in a district because district residents might be
ineligible to vote for other reasons, such as prior felony convictions.

        In any event, the Census Bureau’s American Community Survey already collects
citizenship data, and these estimates are available for the federal government to use as needed.

        Indeed, Congress could not possibly have intended for effective Section 2 enforcement to
depend on the availability of person-by-person citizenship data, because such data has never
been available at any point since Section 2 has existed: not in 1965 when the Voting Rights Act
was first enacted; not in 1982 when the Act was amended to clarify the vote-dilution standard;
not in 1986 when the Supreme Court articulated the vote-dilution test in Thornburg v. Gingles.
Because the Justice Department’s request seeks data that has never before been required in
Section 2 litigation – and that cannot reliably be collected in any event – it cannot credibly serve
as the basis for major changes to the 2020 Census design that will undercut the accuracy of the
constitutionally mandated enumeration.

        III. The addition of a question regarding citizenship to the 2020 Census is
inconsistent with the Census Bureau’s Information Quality Guidelines. The Information
Quality Act (“IQA”) requires agencies to ensure that the information they disseminate to the
public is accurate, reliable, and objective.51 Consistent with this directive, the IQA requires
OMB and other federal agencies to issue guidelines “ensuring and maximizing the quality,
objectivity, utility, and integrity of information, including statistical information, disseminated
by the agency.”52 Recognizing the critical importance of the information it disseminates, the

48
  Bartlett v. Strickland, 556 U.S. 1, 12 (2009) (“This case turns on whether the first Gingles requirement can be
satisfied when the minority group makes up less than 50 percent of the voting-age population in the potential
election district.”); see also id. at 18 (“Unlike any of the standards proposed to allow crossover-district claims, the
majority-minority rule relies on an objective, numerical test: Do minorities make up more than 50 percent of the
voting-age population in the relevant geographic area? That rule provides straightforward guidance to courts and to
those officials charged with drawing district lines to comply with § 2.”).
49
  See, e.g., Sanchez v. State of Colo., 97 F.3d 1303, 1311 (10th Cir. 1996) (“Because Gingles advances a functional
evaluation of whether the minority population is large enough to form a district in the first instance, the Circuits
have been flexible in assessing the showing made for this precondition.”).
50
     U.S. Const. art. I, § 2, cl. 3; 13 U.S.C. § 141(a).
51
     Consolidated Appropriations Act, 2001, Pub. L. No. 106-554, § 515, 114 Stat. 2763 (Dec. 21, 2000).
52
  Id.; see also Guidelines for Ensuring and Maximizing the Quality, Objectivity, Utility and Integrity of Information
Disseminated by Federal Agencies, 67 Fed. Reg. 8457 (Feb. 22, 2002).



                                                           9
                                                                                                                 001098
           Case
           Case 3:18-cv-02279-RS
                3:18-cv-02279-RS Document
                                 Document 99-1
                                          38-5 Filed
                                               Filed 11/02/18
                                                     06/08/18 Page
                                                              Page 117
                                                                   219 of
                                                                       of 219
                                                                          440



Census Bureau has adopted particularly stringent agency-specific IQA guidelines. These
guidelines provide detailed requirements that the Census Bureau must meet to ensure the
“utility,” “objectivity,” “integrity,” and “transparency” of information from the decennial
Census.53

       The Census Bureau’s IQA guidelines disfavor questions that diminish response rates.
The Bureau’s guideline for ensuring “objectivity,” requires collection and dissemination of
information that is “accurate, reliable and unbiased.”54 To achieve this end, the guideline
requires the Census Bureau to utilize collection methods that “minimiz[e] respondent burden.”55
This concern recognizes that respondents may choose not to respond when confronted by a
question that is unduly sensitive or burdensome.56 Burdensome questions may diminish the
accuracy and reliability of data collected in surveys by driving down response rates. Indeed, the
Census Bureau has acknowledged this very concern by adopting statistical standards that test for
and revise these types of questions.57

        The addition of a question regarding citizenship will diminish overall response rates. As
noted above, many immigrant and citizen groups are likely to be highly sensitive to the
citizenship inquiry. Adding this question to the 2020 Census questionnaire would impose a high
burden on these groups, dissuade many from responding, and impair the survey’s ultimate
accuracy and reliability. As a result, by adding a citizenship inquiry to the questionnaire, the
Census Bureau would hinder compliance with its own objectivity standard.

        Moreover, the Census Bureau has not taken any steps to test the citizenship inquiry and
its impact on potential respondents. The objectivity standard applies not only to the utilization of
a particular data collection method, but also to the development of that method. 58 As noted
above, both OMB and the Census Bureau have adopted statistical standards that require pre-
testing in the development of data collection methods and survey questions.59 To date, the
Census Bureau has not engaged in any pretesting of the citizenship question. As a result,
adoption of the citizenship question would conflict with the agency’s IQA guidelines, and the
Census Bureau should reject requests to include that question on the 2020 Census questionnaire.



53
  Information Quality Guidelines, U.S. Census Bureau (May 12, 2015),
https://www.census.gov/about/policies/quality/guidelines.html.
54
  Information Quality: Objectivity, U.S. Census Bureau (Apr. 17, 2015),
https://www.census.gov/about/policies/quality/guidelines/objectivity.html.
55
  Id; Similarly, OMB’s statistical standards require the Census Bureau to design its data collection instruments and
methods “in a manner that achieves the best balance between maximizing data quality . . . while minimizing
respondent burden and cost.” Office of Mgmt. & Budget, Statistical Policy Directive No. 2, § 2.3 at 11.
56
     U.S. Census Bureau, Statistical Quality Standards, at A2-3.3.
57
     Id.
58
     U.S. Census Bureau, Information Quality: Objectivity.
59
  Office of Mgmt. & Budget, Statistical Policy Directive No. 2, § 1.4 at 9; U.S. Census Bureau, Statistical Quality
Standards, ii.



                                                             10
                                                                                                              001099
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 118
                                                              220 of
                                                                  of 219
                                                                     440



        IV. Conclusion. Fair, proportionate electoral representation in our democracy depends
on valid Census data. The proposal to add a citizenship question to the 2020 Census
questionnaire would defeat that goal, violate the Constitution, and undermine the purposes of the
Voting Rights Act that the Justice Department claims it wants to protect. Because inclusion of a
citizenship question would threaten the Census Bureau’s ability to conduct its constitutionally-
mandated role, and would be arbitrary and capricious under the Administrative Procedure Act –
causing significant, direct harm to our states and residents – we urge you to reject the Justice
Department’s request.

Sincerely,



 _____________________________________              ____________________________________
 ERIC T. SCHNEIDERMAN                               MAURA HEALEY
 Attorney General of the State of New York          Attorney General for the Commonwealth of
                                                    Massachusetts



 ____________________________________
 XAVIER BECERRA
 Attorney General of the State of California



 ____________________________________               ____________________________________
 JOHN W. HICKENLOOPER                               GEORGE JEPSEN
 Governor of the State of Colorado                  Attorney General of the State of Connecticut



 ___________________________________                ____________________________________
 MATTHEW DENN                                       KARL A. RACINE
 Attorney General of the State of Delaware          Attorney General for the District of Columbia



 _____________________________________ ____________________________________
 RUSSELL SUZUKI                                 LISA MADIGAN
 Acting Attorney General of the State of Hawaii Attorney General of the State of Illinois


 /s Thomas Miller
 ____________________________________               ____________________________________
 THOMAS J. MILLER                                   JANET T. MILLS
 Attorney General of the State of Iowa              Attorney General of the State of Maine

                                               11
                                                                                            001100
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 119
                                                              221 of
                                                                  of 219
                                                                     440




 ____________________________________                 __________________________________
 BRIAN FROSH                                          JIM HOOD
 Attorney General of the State of Maryland            Attorney General of the State of Mississippi



 ____________________________________                 ____________________________________
 GURBIR GREWAL                                        HECTOR H. BALDERAS
 Attorney General of the State of New Jersey          Attorney General of the State of New Mexico


 ____________________________________                 ____________________________________
 ELLEN F. ROSENBLUM                                   JOSH SHAPIRO
 Attorney General of the State of Oregon              Attorney General of the Commonwealth of
                                                      Pennsylvania

                                                      /s Thomas Donovan
 ___________________________________                  ____________________________________
 PETER KILMARTIN                                      THOMAS J. DONOVAN, JR.
 Attorney General of the State of Rhode Island        Attorney General of the State of Vermont


 ___________________________________
 BOB FERGUSON
 Attorney General of the State of Washington


cc:    The Honorable Mick Mulvaney
       Director, Office of Management and Budget

       Arthur E. Gary
       General Counsel, Justice Management Division
       U.S. Department of Justice

       Dr. Ron Jarmin
       Performing the Non-Exclusive Functions and Duties of the Director
       U.S. Bureau of the Census




                                                 12
                                                                                              001101
                Case
                Case 3:18-cv-02279-RS
                     3:18-cv-02279-RS Document
                                      Document 99-1
                                               38-5 Filed
                                                    Filed 11/02/18
                                                          06/08/18 Page
                                                                   Page 120
                                                                        313 of
                                                                            of 219
                                                                               440

                                                                            UNITED STATES DEPARTMENT OF COMMERCE
                                                                            Economics and Statistics A d m i n i s t r a t i o n
                                                                            U.S. Census Bureau
                                                                            Office of t h e Director
                                                                            Washington,   DC 2 0 2 3 3 - 0 0 0 1




   February 28,         2018


   The Honorable Jon Tester
   United States Senate

   Washington,          D C 20510


   Dear Senator Tester:


   Thank you for your                    inquiry regarding the Department of Justice’s request to add
                                     recent                                                                             a

                               to the 2020 Census
   citizenship question                          questionnaire. W e appreciate your taking the time to
   make m e a w a r e o f your position o n this important m a t t e r.


   The U.S. Department o f Commerce is
                                        conducting a n orderly review o f the Department of
   Justice’s request. The
                          Department required by law to submit the proposed f i n a l list of
                                    i s
   questions Congress by March 31, 2018, which i s t w o years
              to                                                     to Census
                                                                            prior                  Day, April      1, 2020.

   Let   me     underscore my commitment to conduct a complete and accurate 2020 Census. A
                                                                                                       high-
   quality      2020 Census t h a t counts each person, in the place where h e o r she lives, is my highest
   priority.
   We w i l l        apprised o f any developments regarding the citizenship question. I f you have
                 keep    you
   any additional questions o r would like to discuss this m a t t e r further, please c o n t a c t o u r Office of
   Congressional and Intergovernmental Affairs at 301-763-6100.

   Sincerely,




   Ron S . J a r m i n

   Performing       the Non-Exclusive Functions
   and Duties o f the Director




  United States”
Ce n s u s      Bureau
                                                                                                                     001193
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 121
                                                               321 of
                                                                   of 219
                                                                      440
PRIVILEGED AND CONFIDENTIAL
PRE-DECISIONAL DRAFT

As part of his decision-making process, Secretary Ross spoke to a number of different
stakeholders about the Department of Justice’s request to reinstate the citizenship question
on the 2020 Decennial. These notes attempt to memorialize those conversations. These are
not verbatim transcripts and each summary reflects the recollections of attendees from the
Department of Commerce. Every effort has been made to ensure these notes are an
accurate reflection of Secretary Ross’s conversations with stakeholders.
Attorney General Jim Hood (D. MS)
On March 12, 2018, Secretary Ross and his staff spoke with Mississippi Attorney General Jim
Hood. The Attorney General expressed his appreciation for the opportunity to provide input on
the Department of Justice’s request to add the citizenship question to the 2020 Decennial Census.
Attorney General Hood noted that he opposed the reinstatement of a citizenship question on the
Decennial Census for the reasons set forth in the February 12, 2018 letter that he signed (but did
not write). He stated that the intent of the census is to count everyone, and that reinstating the
citizenship question may lower response rates. AG Hood expressed concern that a number of
migrant workers on sweet potato farms in the hills near Tupelo (in Northeast Mississippi), the
sweet potato capital of the world, may be afraid to answer a citizenship question on the 2020
Decennial Census. AG Hood noted that sweet potato farms were a large source of revenue for
Mississippi farmers. AG Hood noted that migrants come and go, and in addition to those who
may be afraid to answer, some may be merely hesitant. AG Hood noted that he believed that
migrants generally hesitate to provide information to the federal government about their
immigration status. AG Hood noted that the intent of the census is to count everyone in the state.
AG Hood referenced the portion of the February 12 letter that threatened injunctive relief should
the Secretary add a citizenship question to the 2020 Decennial Census and noted that he was not
sure he would join such a request. He stated that the injunctive relief sentiment seemed to come
from the larger states, and that an injunction if granted would tie the issue up in litigation, which
would not be good for anyone. AG Hood restated his preference for a simple short form census,
and noted that it would be a waste of resources.
AG Hood ended the call by thanking Secretary Ross for taking the time to call him on this issue,
noting that during his 14 years as Attorney General, he has never known another Secretary who
has dedicated as much time to the census. AG Hood noted that it was good for the Secretary to
take the time to make calls to stakeholders and assess the risks associated with granting DOJ’s
request.
      Fear in immigrant community
      Government mistrust
      Litigation risk and costs




                                                                                               001201
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 122
                                                               325 of
                                                                   of 219
                                                                      440
PRIVILEGED AND CONFIDENTIAL
PRE-DECISIONAL DRAFT

As part of his decision-making process, Secretary Ross spoke to a number of different
stakeholders about the Department of Justice’s request to reinstate the citizenship question
on the 2020 Decennial. These notes attempt to memorialize those conversations. These are
not verbatim transcripts and each summary reflects the recollections of attendees from the
Department of Commerce. Every effort has been made to ensure these notes are an
accurate reflection of Secretary Ross’s conversations with stakeholders.
Attorney General Tom Miller (D. IA)
On March 12, 2018, Secretary Ross and his staff spoke with Iowa Attorney General Tom Miller.
The Attorney General stated his opposition to the addition of a citizenship question to the 2020
Decennial Census. He discussed the importance of the census and Iowa’s reliance on its results
with total and absolute credibility. His objection to the addition of the question centers around
“the human nature of immigrants,” and he noted that immigrants feel a significant amount of
anxiety about answering this question. They fear giving information to the federal government.
The Attorney General also expressed concern about the lack of testing for a citizenship question.
He noted the requirement that there be testing on new questions. And he also noted that there are
other ways that DOJ may be able to get citizenship information and conjectured as to whether the
information is actually critical.
During the call, Attorney General Miller noted his appreciation of the President’s support for
DACA reform.
      Fear in immigrant community
      Government mistrust
      Testing




                                                                                            001205
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 123
                                                               326 of
                                                                   of 219
                                                                      440
PRIVILEGED AND CONFIDENTIAL
PRE-DECISIONAL DRAFT

As part of his decision-making process, Secretary Ross spoke to a number of different
stakeholders about the Department of Justice’s request to reinstate the citizenship question
on the 2020 Decennial. These notes attempt to memorialize those conversations. These are
not verbatim transcripts and each summary reflects the recollections of attendees from the
Department of Commerce. Every effort has been made to ensure these notes are an
accurate reflection of Secretary Ross’s conversations with stakeholders.
Dr. Steven Camarota, Director of Research for the Center for Immigration Studies (CIS)

On March 13, 2018, Secretary Ross and members of his staff spoke with Dr. Steven Camarota,
Director of Research for the Center for Immigration Studies (CIS). Dr. Camarota thanked the
Secretary for the opportunity to share his thoughts on DOJ’s request to add the citizenship
question to the Decennial Census.

Dr. Camarota noted that as a general matter, researchers like him want to work with the broadest
data sets possible because broader data sets allow for higher quality analysis. Dr. Camarota
noted that the ACS data does not provide local block level (CVAP) information, and that this
information can only be obtained through the Decennial Census. He believes local level data can
serve as a benchmark to compare the accuracy of the data obtained through the ACS. Dr.
Camarota also noted that any decrease in response rate resulting from the addition of a
citizenship question could be mitigated through surveys. Dr. Camarota stated that local level
data is necessary because it can inform a wide range of public policy matters, including voter
turnout rate, registration rate, and where to locate polling places. It can also help estimate
migration and better understand migration patterns.

Dr. Camarota stated that concerns about decreased participation are unfounded and that
citizenship questions are currently included on a number of surveys, including the ACS, the
Population Survey, and Survey of Income and Program Participation (SIPP). Dr. Camarota
noted that this data is used to research issues like unemployment, welfare, healthcare, and others.
Dr. Camarota also noted that although he is aware of a general sentiment that the addition of a
citizenship question to the Decennial Census would decrease response rates, he has not seen any
evidence to that effect. If the Secretary chooses to add the citizenship question, Dr. Camarota
suggested that the monthly current population survey could be used to determine whether it was
the addition of that question that caused response rates to decrease or whether response rates had
already decreased at the start of the current presidential administration.

Finally, Dr. Camarota added that the citizenship question can help localities better plan for the
future, and suggested additional data points that could be collected through additional questions
about foreign born respondents on future Decennial Censuses.

      More data leads to better analysis
      Current local level data is insufficient
      Question is already asked in other surveys
      Will lead to better benchmarking
      Will not decrease response rate
      Improves public policy decisions



                                                                                             001206
     Case
     Case 3:18-cv-02279-RS
          3:18-cv-02279-RS Document
                           Document 99-1
                                    38-5 Filed
                                         Filed 11/02/18  J &--124
                                               06/08/18 Page
                                                        Page 3580of
                                                                  of" Dc:J7
                                                                    219
                                                                    440                                               9

                                           s
                                              SAl'"" PAUL .AREA
                                            CHAMBER OF COHMERCE
1March 21, 2018


The Honorable Wilbur Ross                                                                      VIA EMAIL
Secretary, United States Department     of Commerce
1401 Constitution Avenue, N.W.
Washington,   DC 20230


Dear Secretary Ross:


As the leader of Minnesota's    largest regional Chamber of Commerce, I am deeply concerned about
the Department of Justice's request that the Census Bureau include an untested question about
citizenship in the 2020 Census questionnaire.


As you know, businesses rely on accurate, complete census data to analyze demographic              and
economic trends required for business strategy. Businesses use census data to determine             where to
locate stores and facilities, find qualified workers, and market products and services.


Adding a new question this late in the decennial Census process could reduce the accuracy of the
2020 Census. In addition, adding a new question would incur more delays and costs, and waste
taxpayer dollars that have already been spent on designing and planning the 2020 Census.


We respectfully   request that the Census Bureau refrain from adding any untested questions -- on
citizenship or otherwise   -- that could undermine the integrity of this critical data collection tool. We
appreciate your leadership on this matter.


Thank you for your consideration.

Sincerely,

~/¥--                                                                                        0
                                                                                             <I>
                                                                                             rn
                                                                                                            g
                                                                                                            .",
                                                                                             ""rn
                                                                                              c>
                                                                                                            Z
                                                                                                            ".
B Kyle                                                                                        c:
                                                                                              ....•
                                                                                              :;::,
                                                                                                            "'N
                                                                                                              "
President and CEO                                                                                            N
                                                                                               rn
Saint Paul Area Chamber of Commerce
                                                                                                 '"rnc>      ~
                                                                                                   ;;?,
                                                                                                    ....•
                                                                                                    ):>
                                                                                                              --.,
                                                                                                                 N
                                                                                                    ?2           vJ
                                                                                                     <:<




                                                                                                              001238
                 Case
                 Case 3:18-cv-02279-RS
                      3:18-cv-02279-RS Document
                                       Document 99-1
                                                38-5 Filed
                                                     Filed 11/02/18
                                                           06/08/18 Page
                                                                    Page 125
                                                                         367 of
                                                                             of 219
                                                                                440060387


                                                                                                                                             COMMITIEES
                                                                 THE ASSEMBLY
                                                                                                                                                      Banks
                                                                                                                                       Children and Families
                                                           STATE OF NEWYORK
                                                                                                                               Economic Development, Job Creation,
                                                                                                                                     Commerce and Industry
                                                                         ALBANY                                                         Local Governments              81
                                                                                                                                               Mental Health

  KIMBERLY JEAN-PIERRE                                                                                                                        Transportation
 Assemblywoman 11th District
       Suffolk County                                                                                                            Black, Puerto Rican, Hispanic and
                                                                                                                                     Asian Legislative Caucus


                                                                       March 21,2018                                                           o
                                                                                                                                              in          :=::
                                                                                                                                              rT1         -
                                                                                                                                              ><          c=
The Honorable Wilbur L. Ross, Jr.                                                                                                             fT1        3
Secretary
                                                                                                                                             g           ~-..
                                                                                                                                             ::!         ;;::0
U.S. Department of Commerce                                                                                                                  <:         N
                                                                                                                                             f""l"l      0..
1401 Constitution Ave, NW                                                                                                                    en
Washington, D.C. 20230                                                                                                                       ,.."       -0
                                                                                                                                             &5         x
                                                                                                                                             rt1        i)3
                                                                                                                                                          •.
Dear Secretary Ross:                                                                                                                     .j;j            os




                                                                                                                                             ::u        W
I urge you to reject any attempt to include a question regarding U.S. citizenship in the 2020 Decennial C~us.~cluding
such a question will lead to an increase in inaccurate responses and will depress responseTates. As a New York State
Assembly Member, I rely on accurate census data, and an inaccurate decennial census count will have a devastating impact
on my ability to serve my constituents and ensure that they receive the resources they need.

The City of New York estimates that approximately 2.6 percent of its residents, or 225,000 people, were not counted in the
2010 Decennial Census. Administering the decennial census is already a challenge in New York City, which has a high
percentage of communities that are deemed "hard-to-count" by the Census Bureau; persons who do not speak English
fluently, lower income persons, homeless persons, undocumented immigrants, young mobile persons and children all
constitute this group. The 11th Assembly District, which I represent, is comprised of many of these same folks. Recent
qualitative data released by the Census Bureau shows that survey respondents expressed "unprecedented" levels of concern
with the confidentiality of their data and who has access to their responses as it relates to immigration. These concerns
resulted in respondents providing incorrect or incomplete information in an effort to protect themselves and their families.
Adding a question about citizenship or immigration status to the 2020 Decennial Census will only exacerbate these existing
challenges.

An undercount in the 2020 Decennial Census will have a devastating, decade-long impact on New York State and New
York City. Data from the decennial census is used to allocate approximately $700 billion to states and municipalities each
fiscal year, and inaccuracies and depressed response rates in survey responses could easily lead to the misallocation of
billions of dollars each fiscal year. It is our sincere hope that you will reject any attempt to add a question on citizenship to
the 2020 Decennial Census, which would have a real and direct impact on the resources that New York residents receive
from the federal government over the next decade.

Thank you for your consideration of this request.


Sincerely,

 I~
       "
         i!
  ,WyRMV~.e.
 tI
         fl' '
Kimberly Jean-Pierre
Assemblywoman
11th Assembly District




                           ALBANY OFFICE: Room 742, Legislative Office Building, Albany, New York 12248 • 518-455-5787, FAX: 518-455-3976
                          DISTRICT OFFICE: 640 West Montauk Highway, Lindenhurst, New York 11757-5538.631-957-2087,      FAX: 631-957-2998
                                                               EMAIL: jeanpierrek@nyassembly,gov


                                                                                                                                                              001247
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 126
                                                               396 of
                                                                   of 219
                                                                      440
PRIVILEGED AND CONFIDENTIAL
PRE-DECISIONAL DRAFT

As part of his decision-making process, Secretary Ross spoke to a number of different
stakeholders about the Department of Justice’s request to reinstate the citizenship question
on the 2020 Decennial. These notes attempt to memorialize those conversations. These are
not verbatim transcripts and each summary reflects the recollections of attendees from the
Department of Commerce. Every effort has been made to ensure these notes are an
accurate reflection of Secretary Ross’s conversations with stakeholders.
Christine Pierce, SVP of Data Science, Nielsen
On March 23, 2018, Secretary Ross and his staff spoke with Christine Pierce, Senior Vice
President of Data Science for Nielsen. Ms. Pierce shared that Nielsen uses census data in a lot of
important ways, specifically how they recruit and project samples. Ms. Pierce stated that Nielsen
needed the census to be accurate and needed the census to be efficient and that the best census is
one that produces the highest quality data at the lowest cost. Ms. Pierce stated that her biggest
concerns was that the reinstatement of a citizenship question could lead to a lower response rate,
and that the mailback rate (or initial response rate) is very important. Costs are lower when
people respond the first time. Failure to respond increases costs because Census Bureau needs to
deploy enumerators. Ms. Pierce stated that including a question on citizenship could make
people less likely to respond, but that there is no data to predict how much lower the response
rate might be.
In response to a question, Ms. Pierce stated that the longer a survey is, the less likely people are
to respond. She further stated that the more sensitive the question, the more likely people are to
be turned off by the question and decline to respond. Ms. Pierce explained that examples of
sensitive questions included questions or religion and sexuality. Ms. Pierce stated that Nielsen
sometimes chooses to ask sensitive questions even if they believe it will depress response rates.
Ms. Pierce stated that Nielsen conducts a cost-benefit analysis to determine whether it is worth
asking the question, even if it means having to do more extensive nonresponse follow-up. Ms.
Pierce stated that sensitive questions often appeared on longer surveys and that longer surveys
generally had lower response rates than shorter ones. Ms. Pierce stated that she was not aware of
a short census survey that contained a sensitive question, but that Nielsen has tested some of the
ACS questions perceived to be “sensitive” (birthplace and date of arrival in the US) on shorter
surveys. Ms. Pierce noted that she and others at Nielsen were concerned about response rates
declining due to the presence of the sensitive questions on the short questionnaire, but that
Nielsen did not observe lower response rates to the survey. Ms. Pierce noted the importance of
testing questions. She also noted that in the only specific situation she was aware of that
sensitive questions were tested on a short questionnaire, there was no impact on response rates.
Finally, in response to a question, Ms. Pierce stated that Nielsen incentivize participation with
low dollar cash reward in the $1-$15 range. Ms. Pierce believed that for the survey referenced
above, any incentive would have been at the lower end of the range.
      Lower response rate/higher NRFU
      Higher costs
      Testing




                                                                                              001276
           Case
           Case 3:18-cv-02279-RS
                3:18-cv-02279-RS Document
                                 Document 99-1
                                          38-5 Filed
                                               Filed 11/02/18
                                                     06/08/18 Page
                                                              Page 127
                                                                   397 of
                                                                       of 219
                                                                          440

                                                             OF



                                                                       U N I T E D S TAT E S D E PA R T M E N T   OF C O M M E R C E
                                                           YW      .
                                                                       Economics and Statistics Administration
                                                                       U.S. C e n s u s B u r e a u
                                                                       Washington, DC 2 0 2 3 3 - 0 0 0 1




   January 19, 2018



   MEMORANDUM FOR:                  Wilbur L. Ross, Jr.
                                    Secretary of Commerce

   Through:                         Karen Dunn Kelley
                                    Performing the Non-Exclusive Functions and Duties of the Deputy
                                    Secretary

                                    Ron S. Jarmin
                                    Performing the Non-Exclusive Functions and Duties of the Director

                                    Enrique Lamas
                                    Performing the Non-Exclusive Functions and Duties of the Deputy
                                    Director

   From:                            John M. Abowd
                                    Chief Scientist and Associate Director for Research and Methodology

   Subject:                         Technical Review of the Department of Justice Request to Add
                                    Citizenship Question to the 2020 Census

   The Department of Justice has requested block-level citizen voting-age population estimates by OMB-
   approved race and ethnicity categories from the 2020 Census of Population and Housing. These estimates
   are currently provided in two related data products: the PL94-171 redistricting data, produced by April 1st
   of the year following a decennial census under the authority of 13 U.S.C. Section 141, and the Citizen
   Voting Age Population by Race and Ethnicity (CVAP) tables produced every February from the most
   recent five-year American Community Survey data. The PL94-171 data are released at the census block
   level. The CVAP data are released at the census block group level.

   We consider three alternatives in response to the request: (A) no change in data collection, (B) adding a
   citizenship question to the 2020 Census, and (C) obtaining citizenship status from administrative records
   for the whole 2020 Census population.

   We recommend either Alternative A or C. Alternative C best meets DoJ’s stated uses, is comparatively
   far less costly than Alternative B, does not increase response burden, and does not harm the quality of the
   census count. Alternative A is not very costly and also does not harm the quality of the census count.
   Alternative B better addresses DoJ’s stated uses than Alternative A. However, Alternative B is very
   costly, harms the quality of the census count, and would use substantially less accurate citizenship status
   data than are available from administrative sources.

  United States”

Ce n s u s    Bureau                                                                                                      census.gov
                                                                                                                   001277
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 128
                                                              398 of
                                                                  of 219
                                                                     440




                                     Summary of Alternatives
                              Alternative A           Alternative B                 Alternative C
 Description             No change in data      Add citizenship               Leave 2020 Census
                         collection             question to the 2020          questionnaire as
                                                Census (i.e., the DoJ         designed and add
                                                request), all 2020            citizenship from
                                                Census microdata              administrative records,
                                                remain within the             all 2020 Census
                                                Census Bureau                 microdata and any
                                                                              linked citizenship data
                                                                              remain within the
                                                                              Census Bureau
 Impact on 2020          None                      Major potential quality    None
 Census                                            and cost disruptions
 Quality of Citizen      Status quo                Block-level data           Best option for block-
 Voting-Age Population                             improved, but with         level citizenship data,
 Data                                              serious quality issues     quality much improved
                                                   remaining
 Other Advantages        Lowest cost alternative   Direct measure of self-    Administrative
                                                   reported citizenship for   citizenship records
                                                   the whole population       more accurate than self-
                                                                              reports, incremental
                                                                              cost is very likely to be
                                                                              less than $2M, USCIS
                                                                              data would permit
                                                                              record linkage for many
                                                                              more legal resident
                                                                              noncitizens
 Shortcomings            Citizen voting-age        Citizenship status is      Citizenship variable
                         population data remain    misreported at a very      integrated into 2020
                         the same or are           high rate for              Census microdata
                         improved by using         noncitizens, citizenship   outside the production
                         small-area modeling       status is missing at a     system, Memorandum
                         methods                   high rate for citizens     of Understanding with
                                                   and noncitizens due to     United States Citizen
                                                   reduced self-response      and Immigration
                                                   and increased item         Services required to
                                                   nonresponse,               acquire most up-to-date
                                                   nonresponse followup       naturalization data
                                                   costs increase by at
                                                   least $27.5M,
                                                   erroneous enumerations
                                                   increase, whole-person
                                                   census imputations
                                                   increase

Approved: _______________________________ Date: __________
              John M. Abowd, Chief Scientist
              and Associate Director for Research and Methodology



                                                                                                  001278
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 129
                                                               399 of
                                                                   of 219
                                                                      440




                               Detailed Analysis of Alternatives
The statistics in this memorandum have been released by the Census Bureau Disclosure Review Board
with approval number CBDRB-2018-CDAR-014.

Alternative A: Make no changes

Under this alternative, we would not change the current 2020 Census questionnaire nor the planned
publications from the 2020 Census and the American Community Survey (ACS). Under this alternative,
the PL94-171 redistricting data and the citizen voting-age population (CVAP) data would be released on
the current schedule and with the current specifications. The redistricting and CVAP data are used by the
Department of Justice to enforce the Voting Rights Act. They are also used by state redistricting offices to
draw congressional and legislative districts that conform to constitutional equal-population and Voting
Rights Act nondiscrimination requirements. Because the block-group-level CVAP tables have associated
margins of error, their use in combination with the much more precise block-level census counts in the
redistricting data requires sophisticated modeling. For these purposes, most analysts and the DoJ use
statistical modeling methods to produce the block-level eligible voter data that become one of the inputs
to their processes.

If the DoJ requests the assistance of Census Bureau statistical experts in developing model-based
statistical methods to better facilitate the DoJ’s uses of these data in performing its Voting Rights Act
duties, a small team of Census Bureau experts similar in size and capabilities to the teams used to provide
the Voting Rights Act Section 203 language determinations would be deployed.

We estimate that this alternative would have no impact on the quality of the 2020 Census because there
would be no change to any of the parameters underling the Secretary’s revised life-cycle cost estimates.
The estimated cost is about $350,000 because that is approximately the cost of resources that would be
used to do the modeling for the DoJ.

Alternative B: Add the question on citizenship to the 2020 Census questionnaire

Under this alternative, we would add the ACS question on citizenship to the 2020 Census questionnaire
and ISR instrument. We would then produce the block-level citizen voting-age population by race and
ethnicity tables during the 2020 Census publication phase.

Since the question is already asked on the American Community Survey, we would accept the cognitive
research and questionnaire testing from the ACS instead of independently retesting the citizenship
question. This means that the cost of preparing the new question would be minimal. We did not prepare
an estimate of the impact of adding the citizenship question on the cost of reprogramming the Internet
Self-Response (ISR) instrument, revising the Census Questionnaire Assistance (CQA), or redesigning the
printed questionnaire because those components will not be finalized until after the March 2018
submission of the final questions. Adding the citizenship question is similar in scope and cost to recasting
the race and ethnicity questions again, should that become necessary, and would be done at the same time.
After the 2020 Census ISR, CQA and printed questionnaire are in final form, adding the citizenship
question would be much more expensive and would depend on exactly when the implementation decision
was made during the production cycle.




                                                                                                     001279
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 130
                                                               400 of
                                                                   of 219
                                                                      440




For these reasons, we analyzed Alternative B in terms of its adverse impact on the rate of voluntary
cooperation via self-response, the resulting increase in nonresponse followup (NRFU), and the
consequent effects on the quality of the self-reported citizenship data. Three distinct analyses support the
conclusion of an adverse impact on self-response and, as a result, on the accuracy and quality of the 2020
Census. We assess the costs of increased NRFU in light of the results of these analyses.

B.1.    Quality of citizenship responses

We considered the quality of the citizenship responses on the ACS. In this analysis we estimated item
nonresponse rates for the citizenship question on the ACS from 2013 through 2016. When item
nonresponse occurs, the ACS edit and imputation modules are used to allocate an answer to replace the
missing data item. This results in lower quality data because of the statistical errors in these allocation
models. The analysis of the self-responses responses is done using ACS data from 2013-2016 because of
operational changes in 2013, including the introduction of the ISR option and changes in the followup
operations for mail-in questionnaires.

In the period from 2013 to 2016, item nonresponse rates for the citizenship question on the mail-in
questionnaires for non-Hispanic whites (NHW) ranged from 6.0% to 6.3%, non-Hispanic blacks (NHB)
ranged from 12.0% to 12.6%, and Hispanics ranged from 11.6 to 12.3%. In that same period, the ISR item
nonresponse rates for citizenship were greater than those for mail-in questionnaires. In 2013, the item
nonresponse rates for the citizenship variable on the ISR instrument were NHW: 6.2%, NHB: 12.3% and
Hispanic: 13.0%. By 2016 the rates increased for NHB and especially Hispanics. They were NHW: 6.2%,
NHB: 13.1%, and Hispanic: 15.5% (a 2.5 percentage point increase). Whether the response is by mail-in
questionnaire or ISR instrument, item nonresponse rates for the citizenship question are much greater than
the comparable rates for other demographic variables like sex, birthdate/age, and race/ethnicity (data not
shown).

B.2.    Self-response rate analyses

We directly compared the self-response rate in the 2000 Census for the short and long forms, separately
for citizen and noncitizen households. In all cases, citizenship status of the individuals in the household
was determined from administrative record sources, not from the response on the long form. A noncitizen
household contains at least one noncitizen. Both citizen and noncitizen households have lower self-
response rates on the long form compared to the short form; however, the decline in self-response for
noncitizen households was 3.3 percentage points greater than the decline for citizen households. This
analysis compared short and long form respondents, categories which were randomly assigned in the
design of the 2000 Census.

We compared the self-response rates for the same household address on the 2010 Census and the 2010
American Community Survey, separately for citizen and noncitizen households. Again, all citizenship
data were taken from administrative records, not the ACS, and noncitizen households contain at least one
noncitizen resident. In this case, the randomization is over the selection of household addresses to receive
the 2010 ACS. Because the ACS is an ongoing survey sampling fresh households each month, many of
the residents of sampled households completed the 2010 ACS with the same reference address as they
used for the 2010 Census. Once again, the self-response rates were lower in the ACS than in the 2010
Census for both citizen and noncitizen households. In this 2010 comparison, moreover, the decline in self-
response was 5.1 percentage points greater for noncitizen households than for citizen households.



                                                                                                      001280
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 131
                                                               401 of
                                                                   of 219
                                                                      440




In both the 2000 and 2010 analyses, only the long-form or ACS questionnaire contained a citizenship
question. Both the long form and the ACS questionnaires are more burdensome than the shortform.
Survey methodologists consider burden to include both the direct time costs of responding and the
indirect costs arising from nonresponse due to perceived sensitivity of the topic. There are, consequently,
many explanations for the lower self-response rates among all household types on these longer
questionnaires. However, the only difference between citizen and noncitizen households in our studies
was the presence of at least one noncitizen in noncitizen households. It is therefore a reasonable inference
that a question on citizenship would lead to some decline in overall self-response because it would make
the 2020 Census modestly more burdensome in the direct sense, and potentially much more burdensome
in the indirect sense that it would lead to a larger decline in self-response for noncitizen households.

B.3.    Breakoff rate analysis

We examined the response breakoff paradata for the 2016 ACS. We looked at all breakoff screens on the
ISR instrument, and specifically at the breakoffs that occurred on the screens with the citizenship and
related questions like place of birth and year of entry to the U.S. Breakoff paradata isolate the point in
answering the questionnaire where a respondent discontinues entering data—breaks off—rather than
finishing. A breakoff is different from failure to self-respond. The respondent started the survey and was
prepared to provide the data on the Internet Self-Response instrument, but changed his or her mind during
the interview.

Hispanics and non-Hispanic non-whites (NHNW) have greater breakoff rates than non-Hispanic whites
(NHW). In the 2016 ACS data, breakoffs were NHW: 9.5% of cases while NHNW: 14.1% and Hispanics:
17.6%. The paradata show the question on which the breakoff occurred. Only 0.04% of NHW broke off
on the citizenship question, whereas NHNW broke off 0.27% and Hispanics broke off 0.36%. There are
three related questions on immigrant status on the ACS: citizenship, place of birth, and year of entry to
the United States. Considering all three questions Hispanics broke off on 1.6% of all ISR cases, NHNW:
1.2% and NHW: 0.5%. A breakoff on the ISR instrument can result in follow-up costs, imputation of
missing data, or both. Because Hispanics and non-Hispanic non-whites breakoff much more often than
non-Hispanic whites, especially on the citizenship-related questions, their survey response quality is
differentially affected.

B.4.    Cost analysis

Lower self-response rates would raise the cost of conducting the 2020 Census. We discuss those increased
costs below. They also reduce the quality of the resulting data. Lower self-response rates degrade data
quality because data obtained from NRFU have greater erroneous enumeration and whole-person
imputation rates. An erroneous enumeration means a census person enumeration that should not have
been counted for any of several reasons, such as, that the person (1) is a duplicate of a correct
enumeration; (2) is inappropriate (e.g., the person died before Census Day); or (3) is enumerated in the
wrong location for the relevant tabulation (https://www.census.gov/coverage_measurement/definitions/).
A whole-person census imputation is a census microdata record for a person for which all characteristics
are imputed.

Our analysis of the 2010 Census coverage errors (Census Coverage Measurement Estimation Report:
Summary of Estimates of Coverage for Persons in the United States, Memo G-01) contains the relevant
data. That study found that when the 2010 Census obtained a valid self-response (219 million persons),



                                                                                                      001281
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 132
                                                               402 of
                                                                   of 219
                                                                      440




the correct enumeration rate was 97.3%, erroneous enumerations were 2.5%, and whole-person census
imputations were 0.3%. All erroneous enumeration and whole-person imputation rates are much greater
for responses collected in NRFU. The vast majority of NRFU responses to the 2010 Census (59 million
persons) were collected in May. During that month, the rate of correct enumerations was only 90.2%, the
rate of incorrect enumeration was 4.8%, and the rate of whole-person census imputations was 5.0%. June
NRFU accounted for 15 million persons, of whom only 84.6% were correctly enumerated, with erroneous
enumerations of 5.7%, and whole-person census imputations of 9.6%. (See Table 19 of 2010 Census
Memorandum G-01. That table does not provide statistics for all NRFU cases in aggregate.)

One reason that the erroneous enumeration and whole-person imputation rates are so much greater during
NRFU is that the data are much more likely to be collected from a proxy rather than a household member,
and, when they do come from a household member, that person has less accurate information than self-
responders. The correct enumeration rate for NRFU household member interviews is 93.4% (see Table 21
of 2010 Census Memorandum G-01), compared to 97.3% for non-NRFU households (see Table 19). The
information for 21.0% of the persons whose data were collected during NRFU is based on proxy
responses. For these 16 million persons, the correct enumeration rate is only 70.1%. Among proxy
responses, erroneous enumerations are 6.7% and whole-person census imputations are 23.1% (see Table
21).

Using these data, we can develop a cautious estimate of the data quality consequences of adding the
citizenship question. We assume that citizens are unaffected by the change and that an additional 5.1% of
households with at least one noncitizen go into NRFU because they do not self-respond. We expect about
126 million occupied households in the 2020 Census. From the 2016 ACS, we estimate that 9.8% of all
households contain at least one noncitizen. Combining these assumptions implies an additional 630,000
households in NRFU. If the NRFU data for those households have the same quality as the average NRFU
data in the 2010 Census, then the result would be 139,000 fewer correct enumerations, of which 46,000
are additional erroneous enumerations and 93,000 are additional whole-person census imputations. This
analysis assumes that, during the NRFU operations, a cooperative member of the household supplies data
79.0% of the time and 21.0% receive proxy responses. If all of these new NRFU cases go to proxy
responses instead, the result would be 432,000 fewer correct enumerations, of which 67,000 are erroneous
enumerations and 365,000 are whole-person census imputations.

For Alternative B, our estimate of the incremental cost proceeds as follows. Using the analysis in the
paragraph above, the estimated NRFU workload will increase by approximately 630,000 households, or
approximately 0.5 percentage points. We currently estimate that for each percentage point increase in
NRFU, the cost of the 2020 Census increases by approximately $55 million. Accordingly, the addition of
a question on citizenship could increase the cost of the 2020 Census by at least $27.5 million. It is worth
stressing that this cost estimate is a lower bound. Our estimate of $55 million for each percentage point
increase in NRFU is based on an average of three visits per household. We expect that many more of
these noncitizen households would receive six NRFU visits.

We believe that $27.5 million is a conservative estimate because the other evidence cited in this report
suggests that the differences between citizen and noncitizen response rates and data quality will be
amplified during the 2020 Census compared to historical levels. Hence, the decrease in self-response for
citizen households in 2020 could be much greater than the 5.1 percentage points we observed during the
2010 Census.




                                                                                                     001282
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 133
                                                               403 of
                                                                   of 219
                                                                      440




Alternative C: Use administrative data on citizenship instead of add the question to the 2020 Census

Under this alternative, we would add the capability to link an accurate, edited citizenship variable from
administrative records to the final 2020 Census microdata files. We would then produce block-level tables
of citizen voting age population by race and ethnicity during the publication phase of the 2020 Census
using the enhanced 2020 Census microdata.

The Census Bureau has conducted tests of its ability to link administrative data to supplement the
decennial census and the ACS since the 1990s. Administrative record studies were performed for the
1990, 2000 and 2010 Censuses. We discuss some of the implications of the 2010 study below. We have
used administrative data extensively in the production of the economic censuses for decades.
Administrative business data from multiple sources are a key component of the production Business
Register, which provides the frames for the economic censuses, annual, quarterly, and monthly business
surveys. Administrative business data are also directly tabulated in many of our products.

In support of the 2020 Census, we moved the administrative data linking facility for households and
individuals from research to production. This means that the ability to integrate administrative data at the
record level is already part of the 2020 Census production environment. In addition, we began regularly
ingesting and loading administrative data from the Social Security Administration, Internal Revenue
Service and other federal and state sources into the 2020 Census data systems. In assessing the expected
quality and cost of Alternative C, we assume the availability of these record linkage systems and the
associated administrative data during the 2020 Census production cycle.

C.1.    Quality of administrate record versus self-report citizenship status

We performed a detailed study of the responses to the citizenship question compared to the administrative
record citizenship variable for the 2000 Census, 2010 ACS and 2016 ACS. These analyses confirm that
the vast majority of citizens, as determined by reliable federal administrative records that require proof of
citizenship, correctly report their status when asked a survey question. These analyses also demonstrate
that when the administrative record source indicates an individual is not a citizen, the self-report is
“citizen” for no less than 23.8% of the cases, and often more than 30%.

For all of these analyses, we linked the Census Bureau’s enhanced version of the SSA Numident data
using the production individual record linkage system to append an administrative citizenship variable to
the relevant census and ACS microdata. The Numident data contain information on every person who has
ever been issued a Social Security Number or an Individual Taxpayer Identification Number. Since 1972,
SSA has required proof of citizenship or legal resident alien status from applicants. We use this verified
citizenship status as our administrative citizenship variable. Because noncitizens must interact with SSA
if they become naturalized citizens, these data reflect current citizenship status albeit with a lag for some
noncitizens.

For our analysis of the 2000 Census long-form data, we linked the 2002 version of the Census Numident
data, which is the version closest to the April 1, 2000 Census date. For 92.3% of the 2000 Census long-
form respondents, we successfully linked the administrative citizenship variable. The 7.7% of persons for
whom the administrative data are missing is comparable to the item non-response for self-responders in
the mail-in pre-ISR-option ACS. When the administrative data indicated that the 2000 Census respondent
was a citizen, the self-response was citizen: 98.8%. For this same group, the long-form response was



                                                                                                       001283
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 134
                                                               404 of
                                                                   of 219
                                                                      440




noncitizen: 0.9% and missing: 0.3%. By contrast, when the administrative data indicated that the
respondent was not a citizen, the self-report was citizen: 29.9%, noncitizen: 66.4%, and missing: 3.7%.

In the same analysis of 2000 Census data, we consider three categories of individuals: the reference
person (the individual who completed the census form for the household), relatives of the reference
person, and individuals unrelated to the reference person. When the administrative data show that the
individual is a citizen, the reference person, relatives of the reference person, and nonrelatives of the
reference person have self-reported citizenship status of 98.7%, 98.9% and 97.2%, respectively. On the
other hand, when the administrative data report that the individual was a noncitizen, the long-form
response was citizen for 32.9% of the reference persons; that is, reference persons who are not citizens
according to the administrative data self-report that they are not citizens in only 63.3% of the long-form
responses. When they are reporting for a relative who is not a citizen according to the administrative data,
reference persons list that individual as a citizen in 28.6% of the long-form responses. When they are
reporting for a nonrelative who is not a citizen according to the administrative data, reference persons list
that individual as a citizen in 20.4% of the long-form responses.

We analyzed the 2010 and 2016 ACS citizenship responses using the same methodology. The 2010 ACS
respondents were linked to the 2010 version of the Census Numident. The 2016 ACS respondents were
linked to the 2016 Census Numident. In 2010, 8.5% of the respondents could not be linked, or had
missing citizenship status on the administrative data. In 2016, 10.9% could not be linked or had missing
administrative data. We reached the same conclusions using 2010 and 2016 ACS data with the following
exceptions. When the administrative data report that the individual is a citizen, the self-response is citizen
on 96.9% of the 2010 ACS questionnaires and 93.8% of the 2016 questionnaires. These lower self-
reported citizenship rates are due to missing responses on the ACS, not misclassification. As we noted
above, the item nonresponse rate for the citizenship question has been increasing. These item nonresponse
data show that some citizens are not reporting their status on the ACS at all. In 2010 and 2016,
individuals for whom the administrative data indicate noncitizen respond citizen in 32.7% and 34.7% of
the ACS questionnaires, respectively. The rates of missing ACS citizenship response are also greater for
individuals who are noncitizens in the administrative data (2010: 4.1%, 2016: 7.7%). The analysis of
reference persons, relatives, and nonrelatives is qualitatively identical to the 2000 Census analysis.

In all three analyses, the results for racial and ethnic groups and for voting age individuals are similar to
the results for the whole population with one important exception. If the administrative data indicate that
the person is a citizen, the self-report is citizen at a very high rate with the remainder being predominately
missing self-reports for all groups. If the administrative data indicate noncitizen, the self-report is citizen
at a very high rate (never less than 23.8% for any racial, ethnic or voting age group in any year we
studied). The exception is the missing data rate for Hispanics, who are missing administrative data about
twice as often as non-Hispanic blacks and three times as often as non-Hispanic whites.

C.2.    Analysis of coverage differences between administrative and survey citizenship data

Our analysis suggests that the ACS and 2000 long form survey data have more complete coverage of
citizenship than administrative record data, but the relative advantage of the survey data is diminishing.
Citizenship status is missing for 10.9 percent of persons in the 2016 administrative records, and it is
missing for 6.3 percent of persons in the 2016 ACS. This 4.6 percentage point gap between administrative
and survey missing data rates is smaller than the gap in 2000 (6.9 percentage points) and 2010 (5.6




                                                                                                        001284
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 135
                                                               405 of
                                                                   of 219
                                                                      440




percentage points). Incomplete (through November) pre-production ACS data indicate that citizenship
item nonresponse has again increased in 2017.

There is an important caveat to the conclusion that survey-based citizenship data are more complete than
administrative records, albeit less so now than in 2000. The methods used to adjust the ACS weights for
survey nonresponse and to allocate citizenship status for item nonresponse assume that the predicted
answers of the sampled non-respondents are statistically the same as those of respondents. Our analysis
casts serious doubt on this assumption, suggesting that those who do not respond to either the entire ACS
or the citizenship question on the ACS are not statistically similar to those who do; in particular, their
responses to the citizenship question would not be well-predicted by the answers of those who did
respond.

The consequences of missing citizenship data in the administrative records are asymmetric. In the Census
Numident, citizenship data may be missing for older citizens who obtained SSNs before the 1972
requirement to verify citizenship, naturalized citizens who have not confirmed their naturalization to SSA,
and noncitizens who do not have an SSN or ITIN. All three of these shortcomings are addressed by
adding data from the United States Citizen and Immigration Services (USCIS). Those data would
complement the Census Numident data for older citizens and update those data for naturalized citizens. A
less obvious, but equally important benefit, is that they would permit record linkage for legal resident
aliens by allowing the construction of a supplementary record linkage master list for such people, who are
only in scope for the Numident if they apply for and receive an SSN or ITIN. Consequently, the
administrative records citizenship data would most likely have both more accurate citizen status and
fewer missing individuals than would be the case for any survey-based collection method. Finally, having
two sources of administrative citizenship data permits a detailed verification of the accuracy of those
sources as well.

C.3.    Cost of administrative record data production

For Alternative C, we estimate that the incremental cost, except for new MOUs, is $450,000. This cost
estimate includes the time to develop an MOU with USCIS, estimated ingestion and curation costs for
USCIS data, incremental costs of other administrative data already in use in the 2020 Census but for
which continued acquisition is now a requirement, and staff time to do the required statistical work for
integration of the administrative-data citizenship status onto the 2020 Census microdata. This cost
estimate is necessarily incomplete because we have not had adequate time to develop a draft MOU with
USCIS, which is a requirement for getting a firm delivery cost estimate from the agency. Acquisition
costs for other administrative data acquired or proposed for the 2020 Census varied from zero to $1.5M.
Thus the realistic range of cost estimates, including the cost of USCIS data, is between $500,000 and
$2.0M




                                                                                                    001285
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 136
                                                              406 of
                                                                  of 219
                                                                     440




Questions on the Jan 19 Draft Census Memo on the DoJ Citizenship Question
Reinstatement Request


1. With respect to Alternatives B and C, what is the difference, if any, between the time
   when the data collected under each alternative would be available to the public?

   Since the collection of this data, whether from administrative records or from an
   enumerated question, occurs prior to the creation of the Microdata Detail File (MDF) from
   which all tabulations will be performed, there is no difference in the timing of when the
   data collected under either alternative B or C could be made available to the public. The
   exact date for completion of the MDF is still being determined as the 2020 Census schedule
   is matured. However, the 2020 Census is working towards publishing the first post-
   apportionment tabulation data products as early as the first week of February 2021.

2. What is the “2020 Census publication phase” (page 1 of the Detailed Analysis for
   Alternative B) versus Alternative C? Would there be any difference?

   The 2020 Census publication phase is a broad window stretching from the release of the
   apportionment counts by December 31, 2020 through the last data product or report
   published in FY 2023, the final year of decennial funding for the 2020 Census. However, as
   stated in the answer to question 1, these data could be made available to the public on the
   same schedule as any other post-apportionment tabulated data product regardless of
   whether alternative B or C is used in its collection.

3. What is the non-response rate for: (A) each question on the 2000 and 2010 Decennial
   Census short form and (B) each question on the 2010 ACS and most recent ACS?

   The table below shows the item non-response (INR) rate for each question on the 2000 and
   2010 Decennial Census short form. This is the percentage of respondents who did not
   provide an answer to an item.

   Item Nonresponse Rates for 2000 and 2010 Short Form Person Questions
                 Relationship         Sex       Age     Hispanic     Race             Tenure
                                                        Origin
       2010      1.5                  1.5       3.5     3.9          3.3              4.5
       2000      1.3                  1.1       3.7     3.1          2.9              4.1
   Source: Rothhaas, Lestina and Hill (2012) Tables

   Notes and Soucre:
   Rothhaas, C., Lestina, F. and Hill, J. (2012) “2010 Decennial Census Item Nonresponse and
   Imputation Assessment Report” 2010 Census Program for Evaluations and Experiments,
   January 24, 2012.

                                              1

                                                                                            001286
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 137
                                                              407 of
                                                                  of 219
                                                                     440




   From report:

   The INR rate is essentially the proportion of missing responses before pre-editing or
   imputation procedures for a given item (i.e., the respondent did not provide an answer to
   the item). For INR, missing values are included in the rates, but inconsistent responses (i.e.,
   incompatible with other responses) are considered non-missing responses.

   Online link to 2010 report that has 2000 information as well.
   https://www.census.gov/2010census/pdf/2010_Census_INR_Imputation_Assessment.pdf

   See attached spreadsheet for the item allocation rates by questions for the ACS for 2010,
   2013, and 2016.

4. What was the total survey response rate (i.e., percentage of complete questionnaires) for
   the 2000 long form and the 2000 short form? Of the incomplete long forms, what
   percentage left the citizenship question blank? Of the completed long forms, what
   percentage (if known) contained incorrect responses to the citizenship question?

   We do not have measures of total survey response rates from the 2000 long form and 2000
   short form available at this time. The mail response rate in 2000 was 66.4 percent for short
   forms and 53.9 percent for long forms. No analysis that we were aware of was conducted
   on the incomplete long forms that left the citizenship question blank. The Census 2000
   Content Reinterview Survey showed low inconsistency of the responses to the citizenship
   question. Only 1.8 percent of the respondents changed answers in the reinterview.

   Source for 2000 mail response rates:
   https://www.census.gov/pred/www/rpts/A.7.a.pdf

   Source for 2000 Content Reinterview Survey. Page 32 source.
   https://www.census.gov/pred/www/rpts/B.5FR_RI.PDF

5. For the 2000 long and short forms, what was the percentage unanswered (left blank) for
   each question (i.e., what percentage of the responses for each question (sex, race,
   ethnicity, income, citizenship, etc.) were left blank)?

   For the 2000 shortform, the table in question 3a provides the percentage unanswered for
   each question.

   For the 2000 longform, Griffin, Love and Obenski (2003) summarized the Census 2000
   longform responses. Allocation rates for individual items in Census 2000 were computed,
   but because of the magnitude of these data, summary allocation measures were derived.

                                                2

                                                                                             001287
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 138
                                                              408 of
                                                                  of 219
                                                                     440



   These rates summarize completeness across all data items for occupied units (households)
   and are the ratio of all population and housing items that had values allocated to the total
   number of population and housing items required to have a response. These composite
   measures provide a summary picture of the completeness of all data. Fifty-four population
   items and 29 housing items are included in these summary measures. The analysis showed
   that 9.9 percent of the population question items and 12.5 percent of the housing unit
   question items required allocation. Allocation involves using statistical procedures, such as
   within-household or nearest neighbor matrices, to impute missing values.

   https://ww2.amstat.org/sections/srms/Proceedings/y2003/Files/JSM2003-000596.pdf

6. What was the incorrect response rate for the citizenship question that was asked on the
   Long Form during the 2000 Decennial Census? Does the response rate on the 2000 Long
   Form differ from the incorrect response rate on the citizenship question for the ACS?

   In the 2000 long form, 2.3 percent of persons have inconsistent answers, 89.4 percent have
   consistent answers, and 8.2 percent have missing citizenship data in the SSA Numident
   and/or the 2000 long form. Among persons with nonmissing citizenship data in the SSA
   Numident and/or the 2000 long form, 2.6 percent have inconsistent answers and 97.4
   percent have consistent answers.

   In the 2010 ACS, 3.1 percent of persons have inconsistent answers, 86.0 percent have
   consistent answers, and 10.8 percent have missing citizenship data in the SSA Numident
   and/or the 2010 ACS. Among persons with nonmissing citizenship data in the SSA Numident
   and/or the 2010 ACS, 3.6 percent have inconsistent answers and 96.4 percent have
   consistent answers.

   In the 2016 ACS, 2.9 percent of persons have inconsistent answers, 81.2 percent have
   consistent answers, and 15.9 percent have missing citizenship data in the SSA Numident
   and/or the 2016 ACS. Among persons with nonmissing citizenship data in the SSA Numident
   and/or the 2016 ACS, 3.5 percent have inconsistent answers and 96.5 percent have
   consistent answers.

   These ACS and 2000 Census long form rates are based on weighted data.

   This shows that inconsistent response rates are higher in the 2010 and 2016 ACS than in the
   2000 long form.

7. What is the incorrect response rate on other Decennial or ACS questions for which Census
   has administrative records available (for example, age, sex or income)?

   Table 7a shows the agreement rates between the 2010 Census response and the SSA
   Numident for persons who could be linked and had nonmissing values, and Table 7b shows

                                               3

                                                                                           001288
  Case
  Case 3:18-cv-02279-RS
       3:18-cv-02279-RS Document
                        Document 99-1
                                 38-5 Filed
                                      Filed 11/02/18
                                            06/08/18 Page
                                                     Page 139
                                                          409 of
                                                              of 219
                                                                 440



the agreement rates between the 2010 ACS and the SSA Numident. Gender has low
disagreement (0.4-0.5 percent), and white alone (0.9 percent), black alone (1.7-2 percent),
and age (2.1 percent) also have low disagreement rates. Disagreement rates are greater for
other races (e.g., 46.4-48.6 percent for American Indian or Alaska Native alone). Hispanic
origin is not well measured in the Numident, because it contains a single race response, one
of which is Hispanic.

Table 7a. Demographic Variable Agreement Rates Between the 2010 Census and the SSA
Numident

      2010 Census Response                          Percent Agreement with SSA Numident
      Hispanic                                      54.2
      Not Hispanic                                  99.7
      White Alone                                   99.1
      Black Alone                                   98.3
      American Indian or Alaska Native Alone        51.4
      Asian Alone                                   84.3
      Native Hawaiian or Other Pacific Islander     74.4
      Alone
      Some Other Race Alone                         17.7
      Age                                           97.9
      Gender                                        99.4
      Source: Rastogi, Sonya, and Amy O’Hara, 2012, “2010 Census Match Study,” 2010
      Census Planning Memoranda Series No. 247.

Table 7b. Demographic Variable Agreement Rates Between the 2010 Census and the SSA
Numident
 2010 ACS Response                           Percent Agreement with SSA Numident
 White Alone                                 99.1
 Black Alone                                 98.0
 American Indian or Alaska Native Alone      53.6
 Asian Alone                                 82.9
 Native Hawaiian or Other Pacific Islander   72.9
 Alone
 Some Other Race Alone                       17.2
 Age 0-2 Date of Birth                       95.2
 Age 3-17 Date of Birth                      95.6
 Age 18-24 Date of Birth                     95.2
 Age 25-44 Date of Birth                     95.8
 Age 45-64 Date of Birth                     95.9
 Age 65-74 Date of Birth                     96.5
 Age 75 and older Date of Birth              92.7
 Male                                        99.5
 Female                                      99.5
                                           4

                                                                                      001289
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 140
                                                               410 of
                                                                   of 219
                                                                      440



    Source: Bhaskar, Renuka, Adela Luque, Sonya Rastogi, and James Noon, 2014, “Coverage
    and Agreement of Administrative Records and 2010 American Community Survey
    Demographic Data,” CARRA Working Paper #2014-14.

    Abowd and Stinson (2013) find correlations of 0.75-0.89 between Survey of Income and
    Program Participation (SIPP) and SSA Detailed Earnings Record annual earnings between
    1990-1999.1

8. How does the Census presently handle responses on the (A) Decennial Census and (B) the
   ACS when administrative records available to the Census confirm that the response on the
   Decennial Census or ACS is incorrect? Is the present Census approach to incorrect
   responses based on practice/policy or law (statute or regulation)?

    We have always based the short form Decennial Census and the ACS on self-response, and
    while we have procedures in place to address duplicate or fraudulent responses, we do not
    check the accuracy of the answers provided to the specific questions on the Census
    questionnaire. This is a long established practice at the Census Bureau that has been
    thoroughly tested and in place since 1970, when the Census Bureau moved to a mail-
    out/respond approach to the Decennial Census. Title 13 of the U.S. Code allows the Census
    Bureau to use alternative data sources, like administrative records, for a variety of
    purposes, and we are using data in new ways in the 2020 Census. While this includes the
    use of administrative records data to fill in areas where a respondent does not provide an
    answer, we have not explored the possibility of checking or changing responses that a
    responding household has provided in response to the questionnaire.

9. Please explain the differences between the self-response rate analysis and the breakoff
   rate analysis. The range of breakoff rates between groups was far smaller than the range
   of self-response rates between groups.

    Self-response means that a household responded to the survey by mailing back a
    questionnaire or by internet, and a sufficient number of core questions were answered so
    that an additional field interview was not required.

    A breakoff occurs when an internet respondent stops answering questions prior to the end
    of the questionnaire. In most cases the respondent answers the core questions before
    breaking off, and additional fieldwork is not required. The breakoff rates are calculated
    separately by which question screen was the last one reached before the respondent
    stopped answering altogether.

    The share of Hispanic respondents who broke off at some point before the end of the
    questionnaire (17.6 percent) is much higher than for non-Hispanic whites (9.5 percent).

1
 Abowd, John M., and Martha H. Stinson, 2013, “Estimating Measurement Error in Annual Job Earnings: A
Comparison of Survey and Administrative Data,” Review of Economics and Statistics, Vol. 95(55), pp. 1451-1467.

                                                       5

                                                                                                        001290
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 141
                                                              411 of
                                                                  of 219
                                                                     440



   Spreading the overall breakoff rates over 134 screens in the questionnaire works out to
   quite small rates per screen. It works out to an average breakoff rate of 0.131 percent per
   screen for Hispanics and 0.066 percent for non-Hispanic whites.


10. The NRFU numbers are comparatively small – approximately one additional household for
    NRFU per Census enumerator. Is this really a significant source of concern?

   Yes, this is a significant concern. First, it gives rise to incremental NRFU cost of at least
   $27.5 million. This is a lower bound becaues it assumes the households that do not self-
   respond because we added a question on citizenship have the same follow-up costs as an
   average U.S. household. They won't because these households overwhelmingly contain at
   least one noncitzen, and that is one of our acknowledged hard-to-count subpopulations.

11. Given that the breakoff rate difference was approximately 1 percent, why did Census
    choose to use the 5.1 percent number for assessing the cost of Alternative B?

   If a household breaks off an internet response at the citizenship, place of birth, or year of
   entry screens, this means it would have already responded to the core questions. This
   would not trigger follow-up fieldwork and thus would not involve additional fieldwork costs.
   In contrast, if a household does not mail back a questionnaire or give an internet response,
   fieldwork will be necessary and additional costs will be incurred. Thus, the 5.1 percent
   number for differential self-response is more appropriate for estimating the additional
   fieldwork cost of adding a citizenship question.


12. Alternative C states that Census would use administrative data from the Social Security
    Administration, Internal Revenue Service, and “other federal and state sources.” What
    are the other sources?

   In addition to continuing the acquisition of the Social Security Administration and Internal
   Revenue Service data, the Census Bureau is in discussion with the U.S. Citizen and
   Immigration Services (USCIS) staff to acquire additional citizenship data.

13. Is Census confident that administrative data will be able to be used to determine
    citizenship for all persons (e.g., not all citizens have social security numbers)?

   We are confident that Alternative C is viable and that we have already ingested enough
   high-quality citizenship administrative data from SSA and IRS. The USCIS data are not
   required. They would, however, make the citizenship voting age tabulations better, but the
   administrative data we’ve got are very good and better than the data from the 2000 Census
   and current ACS. The type of activities required for Alternative C already occur daily and
   routinely at the Census Bureau. We have been doing this for business data products,

                                               6

                                                                                            001291
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 142
                                                              412 of
                                                                  of 219
                                                                     440



   including the Economic Censuses, for decades. We designed the 2020 Census to use this
   technology too.

14. For Alternative C, the memo says, “we assume the availability of these record linkage
    systems and associated administrative data” – does Census already have in place access
    to this data or would this need to be negotiated? If negotiated, for which data sets
    specifically?

   The Census Bureau has longstanding contractual relationships with the Social Security
   Administration and the Internal Revenue Service that authorize the use of data for this
   project. For new data acquired for this project (i.e., USCIS) we would estimate a six-month
   development period to put a data acquisition agreement in place. That agreement would
   also include terms specifying the authorized use of data for this project.

15. Are there any privacy issues / sensitive information prohibitions that might prevent other
    agencies from providing such data?

   There are no new privacy or sensitivity issues associated with other agencies providing
   citizenship data. We have received such information in the past from USCIS. We are
   currently authorized to receive and use the data from SSA and IRS that are discussed in
   Alternative C.

16. How long would Census expect any negotiation for access to data take? How likely is it
    that negotiations would be successful? Are MOA’s needed/required?

   Current data available to the Census Bureau provide the quality and authority to use that
   are required to support this project. Additional information potentially available from
   USCIS would serve to supplement/validate those existing data. We are in early discussions
   with USCIS to develop a data acquisition agreement and at this time have no indications
   that this acquisition would not be successful.

17. What limitations would exist in working with other agencies like IRS, Homeland Security,
    etc. to share data?

   The context for sharing of data for this project is for a one-way sharing of data from these
   agencies to the Census Bureau. Secure file transfer protocols are in-place to ingest these
   data into our Title 13 protected systems. For those data already in-place at the Census
   Bureau to support this project, provisions for sharing included in the interagency agreement
   restrict the Census Bureau from sharing person-level microdata outside the Census Bureau’s
   Title 13 protections. Aggregates that have been processed through the Bureau’s disclosure
   avoidance procedures can be released for public use.


                                              7

                                                                                          001292
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 143
                                                              413 of
                                                                  of 219
                                                                     440



18. If Alternative C is selected, what is Census’s backup plan if the administrative data cannot
    be completely collected and utilized as proposed?

   The backup plan is to use all of the administrative data that we currently have, which is the
   same set that the analyses of Alternative C used. We have verified that this use is
   consistent with the existing MOUs. We would then use estimation and modeling
   techniques similar to those used for the Small Area Income and Poverty Estimates (SAIPE) to
   impute missing citizenship status for those persons for whom we do not have
   administrative records. These models would also include estimates of naturalizations that
   occurred since the administrative data were ingested.

19. Does Census have any reason to believe that access to existing data sets would be
    curtailed if Alternative C is pursued?

   No we do not believe that any access to existing data sets would be curtailed if we pursue
   Alternative C.

20. Has the proposed Alternative C approach ever been tried before on other data collection
    projects, or is this an experimental approach? If this has been done before, what was the
    result and what were lessons learned?

   The approach in Alternative C has been routinely used in processing the economic censuses
   for several decades. The Bureau's Business Register was specifically redesigned for the 2002
   Economic Census in order to enhance the ingestion and use of administrative records from
   the IRS and other sources. The data in these administrative records are used to substitute
   for direct responses in the economic censuses for the unsampled entities. They are also
   used as part of the review, edit, and imputation systems for economic censuses and
   surveys. On the household side, the approach in Alternative C was used extensively to build
   the residential characteristics for OnTheMap and OnTheMap for Emergency Management.

21. Is using sample data and administrative records sufficient for DOJ’s request?

   The 2020 Census data combined with Alternative C are sufficient to meet DoJ's request. We
   do not anticipate using any ACS data under Alternative C.

22. Under Alternative C, If Census is able to secure interagency agreements to provide needed
    data sets, do we know how long it would take to receive the data transmission from other
    agencies and the length of time to integrate all that data, or is that unknown?

   With the exception of the USCIS data, the data used for this project are already integrated
   into the 2020 Census production schema. In mid-to late 2018, we plan to acquire the USCIS
   data and with those data and our existing data begin to develop models and business rules
   to select citizenship status from the composite of sources and attach that characteristic to

                                               8

                                                                                           001293
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 144
                                                              414 of
                                                                  of 219
                                                                     440



   each U.S. person. We expect the development and refinement of this process to continue
   into 2019 and to be completed by third quarter calendar year 2019.

23. Cross referencing Census decennial responses with numerous governmental data sets
    stored in various databases with differing formats and storage qualities sounds like it
    could be complicated. Does Census have an algorithm in place to efficiently combine and
    cross reference such large quantities of data coming from many different sources? What
    cost is associated with Alternative C, and what technology/plan does Census have in place
    to execute?

   Yes, the 2018 Census End-to-End test will be implementing processing steps to be able to
   match Census responses to administrative record information from numerous
   governmental data sets. The Census Bureau has in place the Person Identification
   Validation System to assign Protected Identification Keys to 2020 Census responses. The
   required technology for linking in the administrative records is therefore part of the 2020
   Census technology. This incremental cost factored into the estimate for Alternative C is for
   integrating the citizenship variable specifically, since that variable is not currently part of
   the 2020 Census design. No changes are required to the production Person Identification
   Validation system to integrate the administrative citizenship data.

24. For section C-1 of the memo, when did Census do the analyses of the incorrect response
    rates for non-citizen answers to the long form and ACS citizenship question? Were any of
    the analyses published?

   The comparisons of ACS, 2000 Decennial Census longform and SSA Numident citizenship
   were conducted in January 2018. This analysis has not been published.

25. Has Census corrected the incorrect responses it found when examining non-citizen
    responses? If not, why not?

   In the American Community Survey (ACS), and the short form Decennial Census, we do not
   change self-reported answers. The Decennial Census and the ACS are based on self-
   response and we accept the responses provided by households as they are given. While we
   have procedures in place to address duplicate or fraudulent responses, we do not check the
   accuracy of the answers provided to the specific questions on the Census questionnaires.
   This is a long established process at the Census Bureau that has been thoroughly tested and
   in place since 1970, when the Census Bureau moved to a mail-out/respond approach to the
   Decennial Census.

26. Has the Department of Justice ever been made aware of inaccurate reporting of ACS data
    on citizenship, so that they may take this into consideration when using the data?




                                                9

                                                                                             001294
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 145
                                                              415 of
                                                                  of 219
                                                                     440



   Not exactly. The Census Bureau is in close, regular contact with the Department of Justice
   (DOJ) regarding their data requirements. Our counterparts at DOJ have a solid
   understanding of survey methodology and the quality of survey data, and they are aware of
   the public documentation on sampling and accuracy surrounding the ACS. However, the
   specific rate of accuracy regarding responses to the ACS question on citizenship has never
   been discussed.

27. Why has the number of persons who cannot be linked increased from 2010 to 2016?

   The linkage between the ACS and administrative data from the SSA Numident and IRS ITIN
   tax filings depends on two factors: (a) the quality of the personally identifiable information
   (PII) on the ACS response and (b) whether the ACS respondent is in the SSN/ITIN universe.

   With respect to the quality of the PII on the ACS, there may be insufficient information on
   the ACS due to item nonresponse or proxy response for the person to allow a successful
   match using the production record linkage system. There may also be more than one record
   in the Numident or ITIN IRS tax filings that matches the person’s PII. Finally, there may be a
   discrepancy between the PII provided to the ACS and the PII in the administrative records.

   Alternatively, the person may not be in the Numident or ITIN IRS tax filing databases
   because they are out of the universe for those administrative systems. This happens when
   the person is a citizen without an SSN, or when the person is a noncitizen who has not
   obtained an SSN or ITIN.

   Very few of the unlinked cases are due to insufficient PII in the ACS or multiple matches
   with administrative records. The vast majority of unlinked ACS persons have sufficient PII,
   but fail to match any administrative records sufficiently closely. This means that most of the
   nonmatches are because the ACS respondent is not in the administrative record universe.

   The incidence of ACS persons with sufficient PII but no match with administrative records
   increased between 2010 and 2016. One contributing factor is that the number of persons
   linked to ITIN IRS tax filings in 2016 was only 39 percent as large as in 2010, suggesting that
   either fewer of the noncitizens in the 2016 ACS had ITINs, or more of them provided PII in
   the ACS that was inconsistent with their PII in IRS records.



28. Independent of this memo, what action does Census plan to take in response to the
    analyses showing that non-citizens have been incorrectly responding to the citizenship
    question?

   The Census Bureau does not have plans to make any changes to procedures in the ACS.
   However, we will continue to conduct thorough evaluations and review of census and
   survey data. The ACS is focusing our research on the potential use of administrative records

                                                10

                                                                                             001295
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 146
                                                              416 of
                                                                  of 219
                                                                     440



   in the survey. For instance, we are exploring whether we can use IRS data on income to
   reduce the burden of asking questions on income on the ACS. We are concentrating initially
   on questions that are high burden, e.g., questions that are difficult to answer or questions
   that are seen as intrusive.

29. Did Census make recommendations the last time a question was added?

   Since the short form Decennial Census was established in 2010, the only requests for new
   questions we have received have been for the ACS. And, in fact, requests for questions
   prior to 2010 were usually related to the Decennial Census Long Form. We always work
   collaboratively with Federal agencies that request a new question or a change to a question.
   The first step is to review the data needs and the legal justification for the new question or
   requested changes. If, through this process, we determine that the request is justified, we
   work with the other agencies to test the question (cognitive testing and field testing). We
   also work collaboratively on the analysis of the results from the test which inform the final
   recommendation about whether or not to make changes or add the question.

30. Does not answering truthfully have a separate data standard than not participating at all?

   We’re not sure what you’re asking here. Please clarify the question.

31. What was the process that was used in the past to get questions added to the decennial
    Census or do we have something similar where a precedent was established?


   Because no new questions have been added to the Decennial Census (for nearly 20 years),
   the Census Bureau did not feed bound by past precedent when considering the Department
   of Justices’ request. Rather, the Census Bureau is working with all relevant stakeholders to
   ensure that legal and regulatory requirements are filled and that questions will produce
   quality, useful information for the nation. As you are aware, that process is ongoing at your
   direction.


32. Has another agency ever requested that a question be asked of the entire population in
    order to get block or individual level data?

   Not to our knowledge. However, it is worth pointing out that prior to 1980 the short form
   of the Decennial Census included more than just the 10 questions that have been on the
   short form since 1990.

33. Would Census linking of its internal data sets, with other data sets from places like IRS
    and Homeland Security, have an impact on participation as well (i.e., privacy concerns)?



                                              11

                                                                                           001296
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 147
                                                              417 of
                                                                  of 219
                                                                     440



   The potential that concerns about the use of administrative records could have an impact
   on participation has always been a concern of ours, and it’s a risk that we’re managing on
   our risk register. We’ve worked closely with the privacy community throughout the decade,
   and we established a working group on our National Advisory Committee to explore this
   issue. We’ve also regularly briefed the Congress about our plans. At this stage in the
   decade there does not appear to be extensive concerns among the general public about our
   approach to using administrative records in the Nonresponse Operation or otherwise. We
   will continue to monitor this issue.

34. Would Alternative C require any legislation? If so, what is the estimated time frame for
    approval of such legislation?

   No.

35. Census publications and old decennial surveys available on the Census website show that
    citizenship questions were frequently asked of the entire population in the past.
    Citizenship is also a question on the ACS. What was the justification provided for
    citizenship questions on the (A) short form, (B) long form, and (C) ACS?
   In 1940, the Census Bureau introduced the use of a short form to collect basic
   characteristics from all respondents, and a long form to collect more detailed questions
   from only a sample of respondents. Prior to 1940, census questions were asked of
   everyone, though in some cases only for those with certain characteristics. For example, in
   1870, a citizenship question was asked, but only for respondents who were male and over
   the age of 21.
   Beginning in 2005, all the long-form questions – including a question on citizenship -- were
   moved to the ACS. 2010 was the first time we conducted a short-form only census. The
   citizenship question is included in the ACS to fulfill the data requirements of the
   Department of Justice, as well as many other agencies including the Equal Employment
   Opportunities Commission, the Department of Health and Human Services, and the Social
   Security Administration.




                                              12

                                                                                           001297
           Case
           Case 3:18-cv-02279-RS
                3:18-cv-02279-RS Document
                                 Document 99-1
                                          38-5 Filed
                                               Filed 11/02/18
                                                     06/08/18 Page
                                                              Page 148
                                                                   428 of
                                                                       of 219
                                                                          440

                                                        OF



                                                                 U N I T E D S TAT E S D E PA R T M E N T   OF C O M M E R C E
                                                      YW     .
                                                                 Economics and Statistics Administration
                                                                 U.S. C e n s u s B u r e a u
                                                                 Washington, DC 2 0 2 3 3 - 0 0 0 1




   March 1, 2018



   MEMORANDUM FOR:              Wilbur L. Ross, Jr.
                                Secretary of Commerce

   Through:                     Karen Dunn Kelley
                                Performing the Non-Exclusive Functions and Duties of the Deputy
                                Secretary

                                Ron S. Jarmin
                                Performing the Non-Exclusive Functions and Duties of the Director

                                Enrique Lamas
                                Performing the Non-Exclusive Functions and Duties of the Deputy
                                Director

   From:                        John M. Abowd
                                Chief Scientist and Associate Director for Research and Methodology

   Subject:                     Preliminary analysis of Alternative D (Combined Alternatives B and C)

   See attached.

   Approved: _______________________________ Date: __________
                 John M. Abowd, Chief Scientist
                 and Associate Director for Research and Methodology




  United States”

Ce n s u s    Bureau                                                                                                census.gov
                                                                                                             001308
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 149
                                                               429 of
                                                                   of 219
                                                                      440




                                 Preliminary Analysis of Alternative D

At the Secretary’s request we performed a preliminary analysis of combining Alternative B (asking the
citizenship question of every household on the 2020 Census) and Alternative C (do not ask the question,
link reliable administrative data on citizenship status instead) in the January 19, 2018 draft memo to the
Department of Commerce into a new Alternative D. Here we discuss Alternative D, the weaknesses in
Alternative C on its own, whether and how survey data could address these weaknesses, implications of
including a citizenship question for using administrative data, and methodological challenges.

Description of Alternative D: Administrative data from the Social Security Administration (SSA),
Internal Revenue Service (IRS), U.S. Citizenship and Immigration Services (USCIS), and the State
Department would be used to create a comprehensive statistical reference list of current U.S. citizens.
Nevertheless, there will be some persons for whom no administrative data are available. To obtain
citizenship information for this sub-population, a citizenship question would be added to the 2020 Census
questionnaire. The combined administrative record and 2020 Census data would be used to produce
baseline citizenship statistics by 2021. Any U.S. citizens appearing in administrative data after the version
created for the 2020 Census would be added to the comprehensive statistical reference list. There would
be no plan to include a citizenship question on future Decennial Censuses or American Community
Surveys. The comprehensive statistical reference list, built from administrative records and augmented by
the 2020 Census answers would be used instead. The comprehensive statistical reference list would be
kept current, gradually replacing almost all respondent-provided data with verified citizenship status data.

What are the weaknesses in Alternative C?

In the 2017 Numident (the latest available), 6.6 million persons born outside the U.S. have blank
citizenship among those born in 1920 or later with no year of death. The evidence suggests that
citizenship is not missing at random. Of those with missing citizenship in the Numident, a much higher
share appears to be U.S. citizens than compared to those for whom citizenship data are not missing.
Nevertheless, some of the blanks may be noncitizens, and it would thus be useful to have other sources
for them.

A second question about the Numident citizenship variable is how complete and timely its updates are for
naturalizations. Naturalized citizens are instructed to immediately apply for a new SSN card. Those who
wish to work have an incentive to do so quickly, since having an SSN card with U.S. citizenship will
make it easier to pass the E-Verify process when applying for a job, and it will make them eligible for
government programs. But we do not know what fraction of naturalized citizens actually notify the SSA,
and how soon after being naturalized they do so.

A third potential weakness of Numident citizenship is that some people are not required to have a Social
Security Number (SSN), whether they are a U.S. citizen or not. It would also be useful to have a data
source on citizenship that did not depend on the SSN application and tracking process inside SSA. This is
why we proposed the MOU with the USCIS for naturalizations, and why we have now begun pursuing an
MOU with the State Department for data on all citizens with passports.




                                                                                                      001309
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 150
                                                               430 of
                                                                   of 219
                                                                      440




IRS Individual Taxpayer Identification Numbers (ITIN) partially fill the gap in Numident coverage of
noncitizen U.S. residents. However, not all noncitizen residents without SSNs apply for ITINs. Only
those making IRS tax filings apply for ITINs. Once again, it would be useful to have a data source that
did not depend on the ITIN process. The USCIS and State Department MOUs would provide an
alternative source in this context as well.

U.S. Citizenship and Immigration Services (USCIS) data on naturalizations, lawful permanent residents,
and I-539 non-immigrant visa extensions can partially address the weaknesses of the Numident. The
USCIS data provide up-to-date information since 2001 (and possibly back to 1988, but with incomplete
records prior to 2001). This will fill gaps for naturalized citizens, lawful permanent residents, and persons
with extended visa applications without SSNs, as well as naturalized citizens who did not inform SSA
about their naturalization. The data do not cover naturalizations occurring before 1988, as well as not
covering and some between 1988-2000. USCIS data do not always cover children under 18 at the time a
parent became a naturalized U.S. citizen. Such children automatically become U.S. citizens under the
Child Citizenship Act of 2000. The USCIS receives notification of some, but not all, of these child
naturalizations. Others inform the U.S. government of their U.S. citizenship status by applying for U.S.
passports, which are less expensive than the application to notify the USCIS. USCIS visa applications list
people’s children, but those data may not be in electronic form.

U.S. passport data, available from the State Department, can help plug the gaps for child naturalizations,
blanks on the Numident, and out-of-date citizenship information on the Numident for persons naturalized
prior to 2001. Since U.S. citizens are not required to have a passport, however, these data will also have
gaps in coverage.

Remaining citizenship data gaps in Alternative C include the following categories:

1.      U.S. citizens from birth with no SSN or U.S. passport. They will not be processed by the
production record linkage system used for the 2020 Census because their personally identifiable
information won’t find a matching Protected Identification Key (PIK) in the Person Validation System
(PVS).

2.       U.S. citizens from birth born outside the U.S., who do not have a U.S. passport, and either applied
for an SSN prior to 1974 and were 18 or older, or applied before the age of 18 prior to 1978. These people
will be found in PVS, but none of the administrative sources discussed above will reliably generate a U.S.
citizenship variable.

3.      U.S. citizens who were naturalized prior to 2001 and did not inform SSA of their naturalization
because they originally applied for an SSN after they were naturalized, and it was prior to when
citizenship verification was required for those born outside the U.S. (1974). These people already had an
SSN when they were naturalized and they didn’t inform SSA about the naturalization, or they didn’t
apply for an SSN. The former group have inaccurate data on the Numident. The latter group will not be
found in PVS.

4.      U.S. citizens who were automatically naturalized if they were under the age of 18 when their
parents became naturalized in 2000 or later, and did not inform USCIS or receive a U.S. passport. Note
that such persons would not be able to get an SSN with U.S. citizenship on the card without either a U.S.
passport or a certificate from USCIS. These people will also not be found in the PVS.



                                                                                                       001310
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 151
                                                               431 of
                                                                   of 219
                                                                      440




5.      Lawful permanent residents (LPR) who received that status prior to 2001 and either do not have
an SSN or applied for an SSN prior to when citizenship verification was required for those born outside
the U.S. (1974). The former group will not be found in PVS. The latter group has inaccurate data in
Numident.

6.      Noncitizen, non-LPR, residents who do not have an SSN or ITIN and who did not apply for a visa
extension. These persons will not be found in PVS.

7.      Persons with citizenship information in administrative data, but the administrative and decennial
census data cannot be linked due to missing or discrepant PII.

Can survey data address the gaps in Alternative C?

One might think that survey data could help fill the above gaps, either when their person record is not
linked in the PVS, and thus they have no PIK, or when they have a PIK but the administrative data lack
up-to-date citizenship information. Persons in Category 6, however, have a strong incentive to provide an
incorrect answer, if they answer at all. A significant, but unknown, fraction of persons without PIKs are in
Category 6. Distinguishing these people from the other categories of persons without PIKs is an inexact
science because there is no feasible method of independently verifying their non-citizen status. Our
comparison of ACS and Numident citizenship data suggests that a large fraction of LPRs provide
incorrect survey responses. This suggests that survey-collected citizenship data may not be reliable for
many of the people falling in the gaps in administrative data. This calls into question their ability to
improve upon Alternative C.

With Alternative C, and no direct survey response, the Census Bureau’s edit and imputation procedures
would make an allocation based primarily on the high-quality administrative data. In the presence of a
survey response, but without any linked administrative data for that person, the edit would only be
triggered by blank citizenship. A survey response of “citizen” would be accepted as valid. There is no
scientifically defensible method for rejecting a survey response in the absence of alternative data for that
respondent.

How might inclusion of a citizenship question on the questionnaire affect the measurement of citizenship
with administrative data? Absent an in-house administrative data census, measuring citizenship with
administrative data requires that persons in the Decennial Census be linked to the administrative data at
the person level. The PVS system engineered into the 2020 Census does this using a very reliable
technology. However, inclusion of a citizenship question on the 2020 Census questionnaire is very likely
to reduce the self-response rate, pushing more households into Nonresponse Followup (NRFU). Not only
will this likely lead to more incorrect enumerations, but it is also expected to increase the number of
persons who cannot be linked to the administrative data because the NRFU PII is lower quality than the
self-response data. In the 2010 Decennial Census, the percentage of NRFU persons who could be linked
to administrative data rate was 81.6 percent, compared to 96.7 percent for mail responses. Those refusing
to self-respond due to the citizenship question are particularly likely to refuse to respond in NRFU as
well, resulting in a proxy response. The NRFU linkage rates were far lower for proxy responses than self-
responses (33.8 percent vs. 93.0 percent, respectively).

Although persons in Category 6 will not be linked regardless of response mode, it is common for
households to include persons with a variety of citizenship statuses. If the whole household does not self-



                                                                                                       001311
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 152
                                                               432 of
                                                                   of 219
                                                                      440




respond to protect the members in Category 6, the record linkage problem will be further aggravated.
Thus, not only are citizenship survey data of suspect quality for persons in the gaps for Alternative C,
collecting these survey data would reduce the quality of the administrative records when used in
Alternative D by lowering the record linkage rate for persons with administrative citizenship data.

What methodological challenges are involved when combining these sources?

Using the 2020 Census data only to fill in gaps for persons without administrative data on citizenship
would raise questions about why 100 percent of respondents are being burdened by a citizenship question
to obtain information for the two percent of respondents where it is missing.

Including a citizenship question in the 2020 Census does not solve the problem of incomplete person
linkages when producing citizenship statistics after 2020. Both the 2020 decennial record and the record
with the person’s future location would need to be found in PVS to be used for future statistics.

In sum, Alternative D would result in poorer quality citizenship data than Alternative C. It would still
have all the negative cost and quality implications of Alternative B outlined in the draft January 19, 2018
memo to the Department of Commerce.




                                                                                                      001312
        Case
        Case 3:18-cv-02279-RS
             3:18-cv-02279-RS Document
                              Document 99-1
                                       38-5 Filed
                                            Filed 11/02/18
                                                  06/08/18 Page
                                                           Page 153
                                                                433 of
                                                                    of 219
                                                                       440
                                                     UNITED STATES DEPARTMENT OF COMMERCE
                                                   The Secretary of Commerce
                                                   Washington, D.C. 20230




To:      Karen Dunn Kelley, Under Secretary for Economic Affairs

From: Secretary Wilbur Ross    U       ~~

Date:    March 26,2018

Re:      Reinstatement of a Citizenship Question on the 2020 Decennial Census Questionnaire



Dear Under Secretary Kelley:

As you know, on December 12,2017, the Department of Justice ("DOJ") requested that the
Census Bureau reinstate a citizenship question on the decennial census to provide census block
level citizenship voting age population ("CV AP") data that are not currently available from
government survey data ("DOJ request"). DOJ and the courts use CV AP data for determining
violations of Section 2 of the Voting Rights Act ("VRA"), and having these data at the census
block level will permit more effective enforcement of the Act. Section 2 protects minority
population voting rights.

Following receipt of the DOJ request, I set out to take a hard look at the request and ensure that
I considered all facts and data relevant to the question so that I could make an informed decision
on how to respond. To that end, the Department of Commerce ("Department") immediately
initiated a comprehensive review process led by the Census Bureau.

The Department and Census Bureau's review of the DOJ request - as with all significant Census
assessments - prioritized the goal of obtaining complete and accurate data. The decennial
census is mandated in the Constitution and its data are relied on for a myriad of important
government decisions, including apportionment of Congressional seats among states,
enforcement of voting rights laws, and allocation of federal funds. These are foundational
elements of our democracy, and it is therefore incumbent upon the Department and the Census
Bureau to make every effort to provide a complete and accurate decennial census.

At my direction, the Census Bureau and the Department's Office of the Secretary began a
thorough assessment that included legal, program, and policy considerations. As part of the
process, I also met with Census Bureau leadership on multiple occasions to discuss their process
for reviewing the DOJ request, their data analysis, my questions about accuracy and response
rates, and their recommendations. At present, the Census Bureau leadership are all career civil
servants. In addition, my staff and I reviewed over 50 incoming letters from stakeholders,
interest groups, Members of Congress, and state and local officials regarding reinstatement of a
citizenship question on the 2020 decennial census, and I personally had specific conversations on



                                                 1

                                                                                             001313
       Case
       Case 3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document 99-1
                                      38-5 Filed
                                           Filed 11/02/18
                                                 06/08/18 Page
                                                          Page 154
                                                               434 of
                                                                   of 219
                                                                      440



 the citizenship question with over 24 diverse, well informed and interested parties representing a
 broad range of views. My staff and I have also monitored press coverage of this issue.

  Congress has delegated to me the authority to determine which questions should be asked on the
. decennial census, and I may exercise my discretion to reinstate the citizenship question on the
  2020 decennial census, especially based on DOl's request for improved CV AP data to enforce
  the VRA. By law, the list of decennial census questions is to be submitted two years prior to the
  decennial census - in this case, no later than March 31, 2018.

 Th~ Department's review demonstrated that collection of citizenship data by the Census has been
 a long-standing historical practice. Prior decennial census surveys of the entire United States
 population consistently asked citizenship questions up until 1950, and Census Bureau surveys of
 sample populations continue to ask citizenship questions to this day. In 2000, the decennial    '
 census "long form" survey, which was distributed to one in six people in the U.S., included a
 question on citizenship. Following the 2000 decennial census, the "long form" sample was
 replaced by the American Community Survey ("ACS"), which has included a citizenship
 question since 2005. Therefore, the citizenship question has been well tested.

 DOJ seeks to obtain CV AP data for census blocks, block groups, counties, towns, and other
 locations where potential Section 2 violations are alleged or suspected, and DOJ states that the
 current data collected under the ACS are insufficient in scope, detail, and certainty to meet its
 purpose under the VRA. The Census Bureau has advised me that the census-block-level
 citizenship data requested by DOJ are not available using the annual ACS, which as noted earlier
 does ask a citizenship question and is the present method used to provide DOJ and the courts
 with data used to enforce Section 2 of the VRA. The ACS is sent on an annual basis to a sample
 of approximately 2.6 percent of the population.

 To provide the data requested by DOJ, the Census Bureau initially analyzed three alternatives:
 Option A was to continue the status quo and use ACS responses; Option B was placing the ACS
 citizenship question on the decennial census, which goes to every American household; and
 Option C was not placing a question on the decennial census and instead providing DOJ with a
 citizenship analysis for the entire populati~n using federal administrative record data that Census
 has agreements with other agencies to access for statistical purposes.

 Option A contemplates rejection of the DOJ request and represents the statu;s quo baseline.
 Under Option A, the 2020 decennial census would not include the question on citizenship that
 DOJ requested and therefore would'not provide DOJ with improved CVAP data. Additionally,.
 the block-group level CV AP data currently obtained through the ACS has associated margins of
 error because the ACS is extrapolated based on sample surveys of the population. Providing
 more precise block-level data would require sophisticated statistical modeling, and if Option A'is
 selected, the Census Bureau advised that it would need to deploy a team of experts to develop
 model-based methods that attempt to better facilitate DOl's request for more specific data. But
 the Census Bureau did not assert and could not confirm that such data modeling is possible for
 census-block-level data with a sufficient degree of accuracy. Regardless, DOl's request is based
 at least in part on the fact that existing ACS citizenship data-sets lack specificity and



                                                  2

                                                                                              001314
     Case
     Case 3:18-cv-02279-RS
          3:18-cv-02279-RS Document
                           Document 99-1
                                    38-5 Filed
                                         Filed 11/02/18
                                               06/08/18 Page
                                                        Page 155
                                                             435 of
                                                                 of 219
                                                                    440



completeness. Any future modeling from these incomplete data would only compound that
problem.

Option A would provide no improved citizenship count, as the existing ACS sampling would
still fail to obtain actual, complete number counts, especially for certain lower population areas
or voting districts, and there is no guarantee that data could be improved using small-area
modeling methods. Therefore, I have concluded that Option A is not a suitable option.

The Census Bureau and many stakeholders expressed concern that Option B, which would add a
citiz~nship question to the decennial census, would negatively impact the response rate for non-
citizens. A significantly lower response rate by non-citizens could reduce the accuracy of the
decennial census and increase costs for non-response follow up ("NRFU") operations. However,
neither the Census Bureau nor the concerned stakeholders could document that the response rate
would in fact decline materially. In discussing the question with the national survey agency
Nielsen, it stated that it had added questions from the ACS on sensitive topics such as place of
birth and immigration status to certain short survey forms without any appreciable decrease in
response rates. Further, the former director of the Census Bureau during the last decennial
census told me that, while he wished there were data to answer the question, none existed to his
knowledge. Nielsen's Senior Vice President for Data Science and the former Deputy Director
and Chief Operating Officer of the Census Bureau under President George W. Bush also
confirmed that, to the best of their knowledge, no empirical data existed on the impact of a
citizenship question on responses.

When analyzing Option B, the Census Bureau attempted to assess the impact that reinstatement
of a citizenship question on the decennial census would have on response rates by drawing
comparisons to ACS responses. However, such comparative analysis was challenging, as
response rates generally vary between decennial censuses and other census sample surveys. For
example, ACS self-response rates were 3.1 percentage points less than self-response rates forthe
2010 decennial census. The Bureau attributed this difference to the greater outreach and follow-
up associated with the Constitutionally-mandated decennial census. Further, the decennial
census has differed significantly in nature from the sample surveys. For example, the 2000
decennial census survey contained only eight questions. Conversely, the 2000 "long form"
sample survey contained over 50 questions, and the Census Bureau estimated it took an average
of over 30 minutes to complete. ACS surveys include over 45 questions on numerous topics,
including the number of hours worked, income information, and housing characteristics.

The Census Bureau determined that, for 2013-2016 ACS surveys, nonresponses to the
citizenship question for non-Hispanic whites ranged from 6.0 to 6.3 percent, for non-Hispanic
blacks ranged from 12.0 to 12.6 percent, and for Hispanics ranged from 11.6 to 12.3 percent.
However, these rates were comparable to nonresponse rates for other questions on the 2013 and
2016 ACS. Census Bureau estimates showed similar nonresponse rate ranges occurred for
questions on the ACS asking the number times the respondent was married, 4.7 to 6.9 percent;
educational attainment, 5.6 to 8.5 percent; monthly gas costs, 9.6 to 9.9 percent; weeks worked
in the past 12 months, 6.9 to 10.6 percent; wages/salary income, 8.1 to 13.4 percent; and yearly
property insurance, 23.9 to 25.6 percent.



                                                 3

                                                                                             001315
     Case
     Case 3:18-cv-02279-RS
          3:18-cv-02279-RS Document
                           Document 99-1
                                    38-5 Filed
                                         Filed 11/02/18
                                               06/08/18 Page
                                                        Page 156
                                                             436 of
                                                                 of 219
                                                                    440



The Census Bureau also compared the self-response rate differences between citizen and non-
citizen households' response rates for the 2000 decennial census short form (which did not
include a citizenship question) and the 2000 decennial census long form survey (the long form
survey, distributed to only one in six households, included a citizenship question in 2000).
Census found the decline in self-response rates for non-citizens to be 3.3 percent greater than for
citizen households. However, Census was not able to isolate what percentage of decline was
caused by the inclusion of a citizenship question rather than some other aspect of the long form
survey (it contained over six times as many questions covering a range of topics). Indeed, the
Census Bureau analysis showed that for the 2000 decennial census there was a significant drop
in self response rates overall between the short and long form; the mail response rate was 66.4
percent for the short form and only 53.9 peicent for the long form survey. So while there is
widespread belief among many parties that adding a citizenship question could reduce response
rates, the Census Bureau's analysis did not provide definitive, empirical support for that belief.

Option C, the use of administrative records rather than placing a citizenship question on the
decennial census, was a potentially appealing solution to the DOJ request. The use of
administrative records is increasingly part of the fabric and design of modem censuses, and the
Census Bureau has been using administrative record data to improve the accuracy and reduce the
cost of censuses since the early 20th century. A Census Bureau analysis matching administrative
records with the 20 1a decennial census and ACS responses over several more recent years
showed that using administrative records could be more accurate than self-responses in the case
of non-citizens. That Census Bureau analysis showed that between 28 and 34 percent of the
citizenship self-responses for persons that administrative records show are non-citizens were
inaccurate. In other words, when non-citizens respond to long form or ACS questions on
citizenship, they inaccurately mark "citizen" about 30 percent of the time. However, the Census
Bureau is still evolving its'use of administrative records, and the Bureau does not yet have a
complete administrative records data set for the entire population. Thus, using administrative
records alone to provide DOJ with CV AP data would provide an incomplete picture. In the 20 1a
decennial census, the Census Bureau was able to match 88.6 percent of the population with what
the Bureau considers credible administrative record data. While impressive, this means that
more than 10 percent of the American population - some 25 million voting age people - would
need to have their citizenship imputed by the Census Bureau. Given the scale of this number, it
was imperative that another option be developed to provide a greater level of accuracy than
either self-response alone or use of administrative records alone would presently provide.

I therefore asked the Census Bureau to develop a fourth alternative, Option D, which would'
combine Options Band C. Under Option D, the ACS citizenship question would be asked on the
decennial census, and the Census Bureau would use the two years remaining until the 2020
decennial census to further enhance its administrative record data sets, protocols, and statistical
models to provide more comple~e and accurate data. This approach would maximize the Census
Bureau's ability to match the decennial census responses with administrative records.
Accordingly, at my direction the Census Bureau is working to obtain as many additional Federal
and state administrative records as possible to provide more comprehensive information for the
population.        "




                                                 4

                                                                                             001316
     Case
     Case 3:18-cv-02279-RS
          3:18-cv-02279-RS Document
                           Document 99-1
                                    38-5 Filed
                                         Filed 11/02/18
                                               06/08/18 Page
                                                        Page 157
                                                             437 of
                                                                 of 219
                                                                    440



It is my judgment that Option D will provide DOJ with the most complete and accurate CV AP
data in response to its request. A"sking the citizenship question of 100 percent of the population
gives each respondent the opportunity to provide an answer. This may eliminate the need for the
Census Bureau to have to impute an answer for millions of people. For the approximately 90
percent of the population who are citizens, this question is no additional imposition. And for the
approximately 70 percent of noli-citizens who already answer this question accurately on the
ACS, the question is no additional imposition since census responses by law may only be used
anonymously and for statistical purposes. Finally, placing the question on the decennial census
and directing the Census Bureau to determine the best means to compare the decennial census
responses with administrative records will permit the Census Bureau to determine the inaccurate
response rate for citizens and non-citizens alike using the entire population. This will enable the
Census Bureau to establish, to the best of its ability, the accurate ratio of citizen to non-citizen
responses to impute for that small percentage of cases where it is necessary to do so.

Consideration of Impacts I have carefully considered the argument that the reinstatement of
the citizenship question on the decennial census would depress response rate. Because a lower
response rate would lead to increased non-response follow-up costs and less accurate responses,
this factor was an important consideration in the decision-making process. I find that the need
for accurate citizenship data and the limited burden that the reinstatement of the citizenship
                                              a
question would impose outweigh fears about potentially lower response rate.

Importantly, the Department's review found that limited empirical evidence exists about whether
adding a citizenship question would decrease response rates materially. Concerns about
decreased response rates generally fell into the following two categories - distrust of government
and increased burden. First, stakeholders, particularly those who represented immigrant
constituencies, noted that members of their respective communities generally distrusted the
government and especially distrusted efforts by government agencies to obtain information about
them. Stakeholders from California referenced the difficulty that government agencies faced
obtaining any information from immigrants as part of the relief efforts after the California
wildfires. These government agencies were not seeking to ascertain the citizenship status of
these wildfire victims. Other stakeholders referenced the political climate generally and fears
that Census responses could be used for law enforcement purposes. But no one provided
evidence that reinstating a citizenship question on the decennial census would materially
decrease response rates among those who generally distrusted government and government
information collection efforts, disliked the current administration, or feared law
enforcement. Rather, stakeholders merely identified residents who made the decision not to
participate regardless of whether the Census includes a citizenship question. The reinstatement
of a citizenship question will not decrease the response rate of residents who already decided not
to respond. And no one provided evidence that there are residents who would respond accurately
to a decennial census that did not contain a citizenship question but would not respond if it did
(although many believed that such residents had to exist). While it is possible this belief is true,
there is no information available to determine the number of people who would in fact not
respond due to a citizenship question being added, and no one has identified any mechanism for
making such a determination.




                                                  5

                                                                                              001317
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 158
                                                              438 of
                                                                  of 219
                                                                     440



  A second concern that stakeholders advanced is that recipients are generally less likely to
  respond to a survey that contained more questions than one that contained fewer. The former
  Deputy Director and Chief Operating Officer of the Census Bureau during the George W. Bush
  administration described the decennial census as particularly fragile and stated that any effort to
. add questions risked lowering the response rate, especially a question about citizenship in the
  current political environment. However, there is limited empirical evidence to support this view.
  A former Census Bureau Director during the Obama Administration who oversaw the last
  decennial census noted as much. He stated that, even though he believed that the reinstatement
  of a citizenship question would decrease response rate, there is limited evidence to support this
  conclusion. This same former director noted that, in the years preceding the decennial census,
  certain interest groups consistently attack the census and discourage participation. While the
  reinstatement of a citizenship question may be a data point on which these interest groups seize
  in 2019, past experience demonstrates that it is likely efforts to undermine the decennial census
  will occur again regardless of whether the decennial census includes a citizenship
  question. There is no evidence that residents who are persuaded by these disruptive efforts are
  more or less likely to make their respective decisions about participation b~sed specifically on
  the reinstatement of a citizenship question. And there are actions that the Census Bureau and
  stakeholder groups are taking to mitigate the impact of these attacks on the decennial census.

Additional empirical evidence about the impact of sensitive questions on survey response rates
came from the SVP of Data Science at Nielsen. When Nielsen added questions on place of birth
and time of arrival in the United States (both of which were taken from the ACS) to a short
survey, the response rate was not materially different than it had been before these two questions
were added. Similarly, the former Deputy Director and COO of the Census during the George
W. Bush Administration shared an example of a citizenship-like question that he believed would
negatively impact response rates but did not. He cited to the Department of Homeland Security's
2004 request to the Census Bureau to provide aggregate data on the number of Arab Americans
by zip code in certain areas of the country. The Census Bureau complied, and Census
employees, including the then-Deputy Director, believed that the resulting political fire storm
would depress response rates for further Census Bureau surveys in the impacted communities.
But the response rate did not change materially.

Two other themes emerged from stakeholder calls that merit discussion. First, several
stakeholders who opposed reinstatement of the citizenship question did not appreciate that the
question had been asked in some form or another for nearly 200 years. Second, other
stakeholders who opposed reinstatement did so based on the assumption that the data on
citizenship that the Census Bureau collects through the ACS are accurate, thereby obviating the
need to ask the question on the decennial census. But as discussed above, the Census Bureau
estimates that between 28 and 34 percent of citizenship self-responses on the ACS for persons
that administrative records show are non-citizens were inaccurate. Because these stakeholder
concerns were based on incorrect premises, they are not sufficient to change my decision.




                                                  6

                                                                                               001318
     Case
     Case 3:18-cv-02279-RS
          3:18-cv-02279-RS Document
                           Document 99-1
                                    38-5 Filed
                                         Filed 11/02/18
                                               06/08/18 Page
                                                        Page 159
                                                             439 of
                                                                 of 219
                                                                    440



Finally, I have considered whether reinstating the citizenship question on the 2020 Census will
lead to any significant monetary costs, programmatic or otherwise. The Census Bureau staff
have advised that the costs of preparing and adding the question would be minimal due in large
part to the fact that the citizenship question is already included on the ACS, and thus the
citizenship question has already undergone the cognitive research and questionnaire testing
required for new questions. Additionally, changes to the Internet Self-Response instrument,
revising the Census Questionnaire Assistance, and redesigning of the printed questionnaire can
be easily implemented for questions that are finalized prior to the submission of the list of
questions to Congress.                                                                    .

The Census Bureau also considered whether non-response follow-up increases resulting from
inclusion of the citizenship question would lead to increased costs. As noted above, this estimate
was difficult to assess given the Census Bureau and Department's inability to determine what
impact there will be on decennial census survey responses. The Bureau provided a rough
estimate that postulated that up to 630,000 additional households may require NRFU operations
if a citizenship question is added to the 2020 decennial census. However, even assuming that
estimate is correct, this additional Y2 percent increase in NRFU operations falls well within the
margin of error that the Department, with the support of the Census Bureau, provided to
Congress in the revised Lifecycle Cost Estimate ("LCE") this past fall. That LCE assumed that
NRFU operations might increase by 3 percent due to numerous factors, including a greater
increase in citizen mistrust of government, difficulties in accessing the Internet to respond, and
other factors.

Inclusion of a citizenship question on this country's decennial census is not new - the decision to
collect citizenship information from Americans through the decennial census was first made
centuries ago. The decision to include a citizenship question on a national census is also not
uncommon. The United Nations recommends that its member countries ask census questions
identifying both an individual's country of birth and the country of citizenship. Principals. and
Recommendations/or Population and Housing Censuses (Revision 3), UNITED NATIONS 121
(2017). Additionally, for countries in which the population may include a large portion of
naturalized citizens, the United Nations notes that, "it may be important to collect information on
the method of acquisition of citizenship." Id. at 123. And it is important to note that other major
democracies inquire about citizenship on their census, including Australia, Canada, France,
Germany, Indonesia, Ireland, Mexico, Spain, and the United Kingdom, to name a few.

The Department of Commerce is not able to determine definitively how inclusion of a citizenship
question on the decennial census will impact responsiveness. However, even iftliere is some
impact on responses, the value of more complete and accurate data derived from surveying the
entire population outweighs such concerns. Completing and returning decennial census
questionnaires is required by Federal law, those responses are protected by law, and inclusion of
a citizenship question on the 2020 decennial census will provide more complete information for
those who respond. The citizenship data provided to DOJ will be more accurate with the
question than without it, which is of greater importance than any adverse effect that may result
from people violating their legal duty to respond.




                                                 7

                                                                                            001319
      Case
      Case 3:18-cv-02279-RS
           3:18-cv-02279-RS Document
                            Document 99-1
                                     38-5 Filed
                                          Filed 11/02/18
                                                06/08/18 Page
                                                         Page 160
                                                              440 of
                                                                  of 219
                                                                     440



To conclude, after a thorough review of the legal, program, and policy considerations, as well as
numerous discussions with the Census Bureau leadership and interested stakeholders, I have
determined that reinstatement of a citizenship question on the 2020 decennial census is necessary
to provide complete and accurate data in response to the DOl request. To minimize any impact
on decennial census response rates, I am directing the Census Bureau to place the citizenship
question last on the decennial census form.

Please make my decision known to Census Bureau personnel and Members of Congress prior to
March 31, 2018. I look forward to continuing to work with the Census Bureau as we strive for a
complete and accurate 2020 decennial census.




CC:    Ron larmin, performing the nonexclusive functions and duties of the Director of the
       Census Bureau

       Enrique Lamas, performing the nonexclusive functions and duties of the Deputy Director
       of the Census Bureau




                                                8

                                                                                           001320
   Case 3:18-cv-02279-RS
     Case  3:18-cv-02279-RSDocument 99-1
                             Document 52-1Filed 11/02/18
                                             Filed 06/21/18Page 161
                                                             Page   of 1
                                                                  1 of 219

                                     W        UNITED STATES DEPARTMENT OF COMMERCE
                                              The Secretary of Commerce

                                %,   TS   é   Washington, D.C. 20230




        Supplemental Memorandum b y Secretary of Commerce Wilbur Ross
            Regarding the Administrative Record in Census Litigation

         This memorandum i s intended to provide further background and context
regarding my March 26, 2018, memorandum concerning the reinstatemento f a
citizenship question to the decennial census. Soon after my appointment a s Secretary of
Commerce, I began considering various fundamental issues regarding the upcoming 2020
Census, including funding and content. Part of these considerations included whether to
reinstate a citizenship question, which other senior Administration officials had
previously raised. My staff and J thoughtreinstating a citizenship question could be
warranted, and w e had various discussions with other governmental officials about
reinstating a citizenship question to the Census. As part of that deliberative process, my
staff and I consulted with Federal governmental components and inquired whether the
Department of Justice (DOJ) would support, and if so would request, inclusion of a
citizenship question as consistent with and useful for enforcement o f the Voting
Rights Act.

       Ultimately, on  December 12, 2017, DOJ senta letter formally requesting that the
Census Bureaureinstate on the 2020 Census questionnaire a question regarding
citizenship. My March 26, 2018, memorandum described the thorough assessment
process that the Department of Commerce conducted following receipt of the DOJ letter,
the evidence and arguments I considered, and the factors I weighed in making my
decisiont o include the citizenship question on the 2020 Census.




                                                    Wilbur Ross
                                                    June 21, 2018




                                                                                        001321
                          Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 162 of 219

From:                  AWillard@doc.gov [AWillard@doc.gov]
Sent:                  1/11/2018 5:00:17 P M
To:                    Platt,   Mike   (Federal)                                   Lenihan, Brian    (Federal)                 doc.gov];   Mason, Jacque   (Federal)
                       [jmason@doc.gov]
Subject:               Fwd:     Steering    C o m m i t t e e Read A h e a d       Citizenship
Attachments:           CB18-RTQ.01 Census Bureau S t a t e m e n t                 on   Adding Citizenship Status     Question_revised.docx; ATTOOQ01.htm;
                       Citizenship     3 January      2018.pdf;                             Template   for response t o S e n a t o r

                       question_v.2.docx;          AT TO 0 0 0 3 . h t m




S e n t from my iPhone



Begin fo r w a rd e d message:
F r o m : "Burton H Reist          (CENSUS/ADDC FED)" <burton.h.reist@census.gov>
Date: January 10, 2 0 1 8 at 6 : 2 3 : 4 4 P M EST
To :   "Willard,     Aaron      (Federal)" <AWillard@doc.gov>, "Kevin Quinley (CENSUS/DEPDIR FED)"
<kevin.quinley@census.gov>, "Park-Su, Sahra"                               <                 doc.gov>
Cc: "Ron       S   Jarmin     (CENSUS/ADEP FED)" <Ron.S.Jarmin@census.gov>, "Ron                                  S   Jarmin   (CENSUS/ADEP FED)"
<Ron.S.Jarmin@census.gov>, "Albert                         E    Fontenot       (CENSUS/ADDC FED)" <Albert.E.Fontenot@census.gov>, "Joanne                         Crane

(CENSUS/CFO FED)" <joanne.crane@census.gov>, "Stephen                                          L   Buckner   (CENSUS/ADCOM F E D ) "
<Stephen.L.Buckner@census.gov>
Subject: Steering C o m m i t t e e Read Ahead                     --



                                                                        Citizenship
This is the first of three emails I'm                      forwarding providing                the read ahead materials for tomorrow's Steering
Committee            meeting.



B u r t o n Reist
Chief,   Decennial C o m mu n i c a t i o n s and S t a k e h o l d e r Relations
Decennial Programs Directorate, U.S. Census Bureau
301.763.4155 (office)


burton.h.reist@census.gov



From: C h r i s t i n e   E   Taylor (CENSUS/PIO FED)
Sent:     Wednesday, January 10, 2 0 1 8 6 : 1 7 P M
To :   B u r t o n H Reist (CENSUS/ADDC FED); Stephen                          L   Buckner    (CENSUS/ADCOM FED)
Cc: Erika H Becker Medina                  (CENSUS/ADDC FED); Jennifer Shopkorn (CENSUS/ADCOM FED); Kimberly                                      E   Higginbotham
(CENSUS/ADDC FED)
Subject: Citizenship Materials

Here               the materials                                           include:
         are                           on
                                             citizenship. They

            PIO RTQ

            Draft Response L e t t e r

            History of Citizenship             in C e n s u s




                                                                                                                                                                       0001322
                     Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 163 of 219


Please let    me     know if you need      anything   else   or   any   changes   made   to   the documents.
Chris
Christine    Taylor
Assistant Division Chief
Public Information Office
U.S. Census Bureau


301.763.5652         (direct)
                     cell)

Christine.E.Taylor@census.gov


census.gov
C o n n e c t with   us on      Social Media




                                                                                                               0001323
               Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 164 of 219

From:         Comstock, Earl (Federal) ~ d o c . g o v ]
Sent:         5/4/2017 11:58:40 AM
To:                                   usdoj.gov
Subject:      Call today to discuss DoC Issues




Hi Mary Blanche -



Contacts over the White House said that you would be the best person for me to talk to at DoJ on Commerce issues. I
am the new Director of Policy and Strategic Planning at Commerce and was the confirmation Sherpa on the transition
for Secretary Ross.



If you or your assistant could let me know a couple of times today that work for you for a call I would appreciate it.



Thankyouinadvanc~



Earl



Earl W. Comstock

Director

Office of Policy and Strategic Planning

United States Department of Commerce




                                                                                                                         0002462
To:       Wilbur Ross
Cc:                  Case
          Branstad, Eric     3:18-cv-02279-RS Document
                          (Federal)[EBranstad@doc.gov]             99-1 Filed 11/02/18 Page 165 of 219
From:     Comstock, Earl (Federal)
Sent:     Fri 3/10/2017 8:31 :29 PM
Importance:          Normal
Subject: Your Question on the Census
Received:            Fri 3/10/2017 8:31 :30 PM



 I was not able to catch anyone at their desk when I called the numbers I have for the Census Bureau from their briefing. However,
 the

 Census Bureau web page on apportionment is explicit and can be found at
 https://www.census.gov/population/apportionment/about/faq.html# 16 It says:

         Are undocumented residents (aliens) in the 50 states included in the apportionment population counts?

         Yes, all people (citizens and noncitizens) with a usual residence in the 50 states are to be included in the census and thus in
         the apportionment counts.

  Further, this WSJ blog post from 2010 confirms that neither the 2000 nor the 2010 Census asked about citizenship.
 http://blogs.wsj.com/nu mbers/the-pitfa lls-of-counting-il leg a 1-im m igrants-93 7 /

                   THE NUMBERS

 The Pitfalls of Counting Illegal Immigrants




 By CARL BIALIK

 May 7, 2010 7:05 pm ET

 The debate over Arizona's immigration law has included several estimates of the state's illegal-immigrant population, at "almost
 half a million," "half a million" or "more than half a million." Arguing against the law, Homeland Security chief Janet Napolitano -
 who is the former governor of Arizona - pointed to decreasing illegal immigration in the state.


  These estimates and claims rest on several annual efforts to count illegal immigrants in the U.S. The nonpartisan Pew Hispanic
 Center estimated that in 2008 the nationwide population was 11.9 million, and half a million in Arizona. The federal Department of
 Homeland Security and the Center for Immigration Studies, a Washington, D.C., research group that opposes increased
 immigration, agree on a figure of 10.8 million for 2009, with DHS putting the Arizona population at 460,000, down from 560,000 a
 year earlier.

  But as my print column notes this week, these estimates are limited by several factors that make it difficult for researchers to
 count this population.
          ip

                  5, Thus estimates of the number of illegal immigrants in the country are indirect and possibly far off from the
 correct count.

  These studies rely on census surveys, and assume that about 10% of illegal immigrants aren't counted in these surveys. But that
 figure largely is based on a 2001 survey of Mexican-born people living in Los Angeles. "I do not advise use of my estimated
 undercounts for the 2000 census outside of L.A. county, nor for migrants from other nations," said study co-author Enrico Marcelli,
 assistant professor of sociology at San Diego State University. "However, demographers do not have any other empirical evidence
 at the moment with which to proceed."

 One concern is that the nearly two in five households who didn't respond to the 2001 survey may have included a

                                                                                                                              0002521
disproportionately large number who also didn't respond to census interviewers. Marcelli said further study would be needed to
                       Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 166 of 219
test that possibility, but he noted the extent of the efforts to select a representative sample and to put respondents at ease in
order to elicit honest answers.

"As far as I know, there has not been a new, serious attempt to estimate the undercount of illegal immigrants in the census," said
Steven Ca ma rota, director of research for the Center for Immigration Studies.

 In 2005, Robert Justich, then a portfolio manager for Bear Stearns, co-authored a report suggesting the population of illegal
immigrants "may be as high as 20 million people." Jeffrey Passel, senior demographer for the Pew Hispanic Center, disputed that
finding. For one thing, other data sources, such as U.S. birth rates and Mexico's own census, don't corroborate such a large
number. If there were really so many more immigrants, than there would be more women of child-bearing age, and more births.
And if instead the missing millions are mostly Mexican men working in the U.S. and sending money home, the flip side of that influx
would be reflected as a gap in the Mexican census numbers.

"Definitely the number is not as high as 20 million," said Manuel Orozco, senior associate of the Inter-American Dialogue, a
Washington, D.C., policy-analysis group.

Justich, who now owns a music and film production firm, countered that immigrants from countries other than Mexico may make
up the rest. However, he added that the number is no longer as high as 20 million.

 Larger estimates also sometimes are based on border-patrol counts of apprehensions, which are far from reliable proxies. No one
is sure of how many people are missed for each one who is caught trying to cross into the U.S. illegally. Many of those who do get
through may return quickly, or cross back and forth. Also, some people are caught more than once, inflating the count. "It seems
like we're not missing that many bodies in the United States," said Camarata, referring to the gap between the 20 million figure
and his own.

The immigrant counters generally have seen a decline in the illegal-immigration population. "Economic drivers are very, very
powerful" in lowering the illegal-immigrant population, said Hans Johnson, associate director of the Public Policy Institute of
California. Others point to stepped-up enforcement efforts.

 However, because of all the assumptions baked into these numbers, such drops come with so much statistical uncertainty that
they may not be statistically significant. "The methodology for doing these estimates is not really designed to measure year-to-year
change," Passel said.

One key difference between his count and the federal agency's: Homeland Security uses the Census Bureau's American
Community Survey, which has a much larger sample size than the Current Population Survey, which Passel used. "I developed all of
my methodology and all of the things that go with it when there wasn't an ACS," Passel said, "and I haven't gotten around to
shifting to the new survey."


The ACS was introduced after the 2000 census, and may help overcome a problem with census numbers exposed in the last
                  M
                                                                            v
                                                                            vad                                 |
                                                       cou
                         Census officials think these estimates have improved since 2000 thanks to the annual ACS surveys of
three million households. "That's the source we're using to estimate the movement" of the foreign-born population, said Howard
Hogan, the Census Bureau's associate director for demographic programs. "It's a huge improvement over anything we had
available in the '90s."

 Still, the Census Bureau doesn't ask people about their immigration status, in part because such questions may drive down overall
response rates. Robert M. Groves, director of the Census Bureau, said he'd like to test that hypothesis. "We're sort of data geeks
here," Groves said. "What we'd like to do to answer that question is an experiment."

That doesn't mean that census interviewers don't try to find and enumerate illegal immigrants. Groves compares counting that
group to efforts to track another population that is hard to count, though not necessarily because of willful avoidance: people who
are homeless. Census interviewers spend three days visiting soup kitchens, shelters and outdoor gathering spots such as under
certain highway overpasses in Los Angeles. "You don't have to look at that operation very long to realize that though it's a heroic
effort, there are all sorts of holes in it," Groves said. As a result, the Census Bureau includes anyone counted in that effort in the
overall population, but doesn't break out a separate estimate of homeless people.



                                                                                                                            0002522
"We would like to do estimates that have the smallest number of assumptions we can't test," Groves said. When it comes to
                    Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 167 of 219
counting illegal immigrants, "there are a set of assumptions that we know we can't test. When we find ourselves in that situation,
then we're uncomfortable giving a Census Bureau estimate that is subject to all of those debates."

 Further reading: Passel outlined methods for counting the illegal-immigrant population, while this paper analyzed some difficulties
with the estimates. Earlier the Christian Science Monitor and ! have examined these numbers. Immigration statistics have become
a subject of debate in the U.K., as well.




                                                                                                                          0002523
To:       hilary g e a r y - - - -
From:     Alexander, Case
                     ~Brooke
                             3:18-cv-02279-RS
                               (Federa
                                              Document 99-1 Filed 11/02/18 Page 168 of 219
Sent:     Wed 4/5/2017 4:24:19 PM
Importance:          Normal
Subject: tonight
Received:           Wed 4/5/2017 4:24:00 PM


 Mrs. Ross,

 Do you have plans following the Newseum? I'm asking because Steve Bannon has asked that the Secretary talk to someone about
 the Census and around 7-7:30 pm is the available time. He could do it from the car on the way to a dinner ...

  Brooke V Alexander

 Executive Assistant to the Secretary

 The U.S. Department of Commerce

 Washington, D.C. 20230

 balexander@doc.gov

 202-482-111 office

               cell




                                                                                                                   0002561
                 Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 169 of 219

From:            Cutrona, Danielle (OAG)
Sent:            9/18/2017 1:05:14 AM
To:              Teramoto, Wendy (Federal)
Subject:         Re: Call



Excellent. Thanks.


Sent from my iPhone


On Sep 17, 2017, at 8:25 PM, Teramoto, Wendy (Federal)                             wrote:
They connected. Thanks for the help. Wendy


Sent from my iPhone


On Sep 17, 2017, at 12:10 PM, Cutrona, Danielle (OAG)                                > wrote:
Wendy,
The Attorney General is available on his cell. His number is              He is in Seattle so he is 3 hours behind us.
From what John told me, it sounds like we can do whatever you all need us to do and the delay was due to a




-
miscommunication. The AG is eager to assist. Please let me know if you need anything else. You can reach me at -


Thanks,
Danielle
Sent from my iPhone


On Sep 17, 2017, at 10:08 AM, Cutrona, Danielle (OAG)                               wrote:
Checking now. Will let you know as soon as I hear from him.


Sent from my iPhone


On Sep 16, 2017, at 6:29 PM, Teramoto, Wendy (Federal)                             wrote:
Thanks. Danielle-pis let me know when the AG is available to speak to Secretary Ross. Thanks. Anytime on the weekend
is fine too. W


Sent from my iPhone


On Sep 16, 2017, at 3:55 PM, Gore, John (CRT)                         > wrote:
Wendy:


By this email, I introduce you to Danielle Cutrona from DOJ. Danielle is the person to connect with about the issue we
discussed earlier this afternoon.


Danielle:


Wendy's cell phone number is


Thanks.




                                                                                                                         0002651
                Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 170 of 219



Sent from my iPhone


On Sep 13, 2017, at 4:57 PM, Teramoto, Wendy (Federal)                             wrote:

Yes. CC'ing macie to set up. Look forward to connecting. W


Sent from my iPhone


On Sep 13, 2017, at 4:44 PM, Gore, John (CRT)                           wrote:
Wendy:


My name is John Gore, and I am an acting assistant attorney general in the Department of Justice. I would like to talk to
you about a DOJ-DOC issue. Do you have any time on your schedule tomorrow (Thursday) or Friday for a call?


Thanks.


John M. Gore
Acting Assistant Attorney General
Civil Rights Division
U.S. Department of Justice




                                                                                                                     0002652
                  Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 171 of 219

From:          Comstock, Earl (Federal) -
Sent:          5/4/2017 12:27:32 AM
To:            Branstad, Eric (Federal) [EBranstad@doc.gov]
Subject:       Re: DOJ contact



Thanks Eric! Earl


Sent from my iPhone


On May 3, 2017, at 8:10 PM, Branstad, Eric (Federal)                       wrote:



Eric D Branstad
Senior White House Advisor
Department of Commerce


(202) 531-1620


Begin forwarded message:
From: "Flynn, Matthew J. EOP/WHO" '"'                  -------
Date: May 3, 2017 at 7:15:56 PM EDT
To: "Branstad, Eric (Federal)" -
Subject: RE: DOJ contact
DOJ     Mary Blanche   Hankey
-----Original Message-----
From: Branstad, Eric (Federal)
Sent: Wednesday, May 3, 2017 3:41 PM
To: Flynn, Matthew J. EOP/WHO
Subject: DOJ contact


Who is best counterpart to reach out to at DOJ - Regarding Census and Legislative issue?


Thanks
Eric



Branstad, Eric (Federal)
Senior White House Advisor
Department of Commerce
(202) 531-1620




                                                                                           0003701
                        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 172 of 219

From:                  Comstock, Earl
Sent:                  5/2/2017          2:19:11 P M

To:                    W i l bu r Ross

cc:                    Herbst, Ellen (Federal)
Subject:               Re: Census




I    agree    Mr    S e c r e t a r y.

On  the      citizenship question w e                     will     i n place. The b r o a d topics w e r e
                                                                      get t h a t                                  what were       sent    t o Congress
earlier       t h i s y e a r a s required.               It     is
                                                               March   next     in 2018     when t h e f i n a l   2020 d e c e n n i a l  Census
questions a r e   s u b m i t t e d t o C o n g r e s s . we need t o work w i t h J u s t i c e   to  g e t them t o r e q u e s t t h a t citizenship
be added b a ck a s a c e n s u s      question, and w e have t h e c o u r t c a s e s          to illustrate      t h a t DoJ has a legitimate
need f o r t h e question t o be i n c l u d e d .          I will   a r r a n g e a meeting w i t h DoJ s t a f f     t h i s week t o d i s c u s s .

Earl




Sent      from     my i P h o n e

>
     On   May 2,      2017,      at        10:04    AM,   Wilbur         Ross                        wrote:
>




                                                                                                                                             they   emphasize
that      they      have    settled          with c o n g r e s s o n t h e questions t o             be   asked.    I   am   mystified why nothing   have   been
done i n      response         to     my     months o l d r e q u e s t    t h a t we i n cl u d e    the     citizenshi




                                                                                                                                                              0003710
                        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 173 of 219

From:               Comstock,      Earl   (Federal)               Pl             i
Sent:               1/30/2018       11:50:49 PM

To:                 Ron S Jarmin        (CENSUS/ADEP       FED) [Ron.S.Jarmin@census.gov];              Enrique   Lamas   (CENSUS/ADDP FED)
                    [Enrique.Lamas@census.gov]
cc:                 Kelley,    Karen    (Federal)                           Willard,      Aaron   (Federal)
                                                 |; Davidson,   Peter   (Federal)     |
                                                                                                  Pll
Subject:            Questions      on   the January 19 Alternatives M e m o

Attachments:        Questions      on   the 19 Jan Draft Census M e m o 0 1 3 0 2 0 1 7 . d o c x


Importance:         High


Hi Ron and    Enrique


Thank you for       a   good   s t a r t o n the draft m e m o f o r    the Secretary       on    the   citizenship question.   As you   know, with Karen’s
absence!                   PIl                      have been     working with Aaron,             J a m e s and David to review the draft. Attached a r e

questions t h a t   are    raised by the       memo.      The   answers   will       provide additional information         to inform the   Secretary that
should be included in          a   revised    memo.




Please   answer     a s many   o f the questions a s          possible by     10:30 am       t o m o r r o w.
                                                                                                                you




Thanks again!




Earl




                                                                                                                                                         0005216
         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 174 of 219




Adding        Content     to   the American     Community Survey


The American            Community Survey (ACS) i s part of the Decennial Census Program and has
replaced      the    “long form” questionnaire used in the five c e n s u s e s prior to 2010. The long form
was d i s t r i bu t e d to a
                              sample of the population every decade and collected m o r e detailed
population and housing characteristics. I n 2005, the Census Bureau began using the ACS t o
collect this detailed information from a sample of the nation’s population o n a n a n n u a l basis,

providing m o r e accurate and timely data than the less frequent long form.
The Census Bureau continues to be       guided byt h e longstanding principles that historically
constrained the long form’s content. The Census Bureau has always t r i e d to balance the
demands of the country for information about its economy a n d its people with the desire to
protect privacy and l i m i t the burden o n respondents. Keeping the AC S to a manageable length
helps improve the data quality by increasing survey response rates a s well a s item response.
Whendetermining whether to add to the                         ACS,   the Census Bureau and the            Departmento f
Commerce    (the Department)                assess    the need for the
                                                         proposed               Specifically, the
                                                                                         new   content.
Census Bureau and the Departmentclassify proposed n e w content a s : (1) “mandatory”-
the content is required
                        by law to c o m e from the ACS o r the decennial census, (2)
the content is required
                        by law o r by a decision of a federal court, though the information need n o t
come  from the ACS o r the decennial c e n s u s specifically, o r (3) “programmatic”-the content has
no
   explicit mandate o r requirement but is sought for program planning, implementation, o r
evaluation.

I n order t o better achieve the balance between the need for information with the need t o reduce
the burden       respondents to provide that information, the Census Bureau hasprioritized
                 on


mandatory and required content. Programmatic c o n t e n t - w h i c h may be useful but by definition
is n o t required-faces a higher threshold to be deemed sufficiently essential to outweigh the
additional burden placed o n respondents
                                           by a longer survey and the associated likelihood for
lower response rates and reduced data quality.

In   addition,      an
                         interagency   review        panel,    headed        OMB a n d   the Census    Bureau,    evaluates
                                                                        by
proposed       new                     According t o          the charter for   a
                                                                                       interagency review
                                                                                    subcommittee    oft h e


panel, i f the Chief Statistician of the United States and the Director of the Census Bureau
approve a proposed question to be added to the decennial c e n s u s o r ACS, the proposed question
undergoes extensive cognitive and field testing t o e n s u r e it results in the proper data being
collected without imposing t o o high of a burden o n respondents. After successful testing, the
Census Bureau formally submits a request for O M B approval.

To    comply     with the      Paperwork Reduction              Act and its   implementing regulations, when adding
new    content to any survey           or   census, the Census Bureau           publishes a         Register notice,

 F o r m o r e information o n the
                                interagency review, please s e e the enclosed Charter o f the Interagency Council         on
Statistical   Policy Subcommittee o n the American Community Survey, also available at
                                                             admin/ICSP_Charter.pdf.




                                                                                                                               0005447
           Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 175 of 219



which      (1)   informs t h e    public   of   an   intent to ask O M B for clearance for the collection of
information and           (2)   solicits c o m m e n t s for   a
                                                                   60-day period.       The Census Bureau then            responds to
comments, makes any needed revisions, and prepares                              an   Information Collection           Request (ICR)
to OMB
           describing           the information the Census Bureau would                    collect,   why i t   is   needed,   howi t
will be     collected,     and how      much    it   will cost the    respondents        and the government t o collect the
information.   Concurrently with preparation of the ICR,                             the Census Bureau prepares a second
Federal   Register notice to notify the public that the clearance request will be submitted to O M B
and t o provide the public with a 30-day opportunity to c o m m e n t o n the final design. After the

30-day c o m m e n t period has elapsed, O M B has 3 0 days to review the I C R and public c o m m e n t s
and decide whether to authorize the ICR, including the proposed change.

As   was    the    case   with the    long form,      other federal      agencies      also         in the process of
                                                                                              play a part
determining the           AC S content. W h i l e the          Secretary      of Commerce hassignificant discretion in

determining the      form and c o n t e n t of the Census Bureau’s surveys pursuant to Title 13 of the U S .

Code,      the Secretary and the Director of the Census Bureau have generally sought input o n the
content of the decennial             census     and ACS f r o m       other    agencies   when
                                                                        considering adding o r
removing content. For example, in 2014, the Census Bureau undertook one o f i t s periodic
content reviews to determine whether the burden of questions outweighed their benefits and s e n t
letters to other federal agencies asking for submissions t o justify existing data u s e s for content o n
the ACS. The Census Bureau analyzed these submissions, considering factors such a s federal

agency      uses   for    the data and alternative data            sources.     The Census Bureau also looked at the time
to
  respond t o the question and complaints received about the question. As a result of this process
and following notice and c o m m e n t i n the Federal Register (80 F R 30655, May 29, 2015), t w o
questions-one concerning a business o r medical office o n the property and the other about flush
t o i l e t s - w e r e removed from the AC S in 2016.

With respect to the content of the AC S for the Decennial Census Program (considered in

conjunction with the 2 0 2 0 Census content), in the spring of 2 0 1 6 the Census Bureau sent to other
agencies      the informationthey provided for the 2 0 1 4 content review and asked the agencies to
confirm that they still had authority for the questions and s t i l l needed the information. The
Census Bureau also invited agencies to propose any n e w questions to be included o n the ACS.
Federal agencies then evaluated their data needs and proposed additions o r changes to current

questions in the s u m m e r (June and July) of 2016. To propose n e w content, the agencies had to
identify the statute creating the need for the data and specify the frequency and geographic
precision needed, a s well a s any other s o u r c e s of the data.




                                                                                                                                        0005448
To:         Christa Jones
From:                    Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 176 of 219
            Ron.S.Jarmin@census.gov
Sent:       Wed 2 / 1 4 / 2 0 1 8 3:40:51 PM
Importance:        Normal
Subject: Re: Question
Received:               Wed 2 / 1 4 / 2 0 1 8 3:40:52 PM


Good    suggestions
Sent from my iPhone


On Feb    14, 2018,   at 10:16   AM,    Christa Jones                                                         w ro t e :




         Yes.Fascinating. (I would still think they really should know that A E I would n o t look favorably at the
         proposal-AEIi s important to other administration priorities.). People in favor a r e M a r k Krikorian and                                 Steve
         Camorrota. There is also likely s o m e o n e a t Heritage. I c a n check.




         Sent from my iPhone


         On Feb                  at 9:26   AM,      Ron S Jarmin         (CENSUS/ADEP FED)                          <Ron.S Jarmin@census.gov> w ro t e :
                    14, 2018,




                Fascinating....

                Sent from my iPhone


                 Begin    forwarded message:




                        F r o m : "Ron S Jarmin           (CENSUS/ADEP FED)"
                         Date:                       2 0 1 8 at 3:46:46 P M EST
                                 February 13,
                         To: "Michael R. Strain"
                         Subject:    Re:   Question




                        Thanks Michael. We a r e            trying      to   find   someone          who c a n       give   a   professional
                        expression of support for the                               in c o n t r a s t   to the m a n y folks w e can f i n d   to
                                                                    proposal
                        give   professional     statements         against the proposal.                  Interesting, but perhaps n o t        so

                        surprising, that       no   one   a t AEI i s
                                                                        willing     to   do that.




                        Thanks for yo u r      help.



                                                                                                                                                           0008325
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 177 of 219


R o n Jarmin, PhD.




Associate Director for Economic          Programs, and




Performing the Non-Exclusive Functions and Duties of the Director




U.S. Census Bureau




Office 301.763.1858, Ron.S Jarmin@census.qov




census.gov Connect with          us   onSocial Media




From: Michael R . S t r a i n
Sent:  Tuesday, February 13, 2 0 1 8 3 : 3 1 : 3 8     PM
To: R o n S J a r m i n (CENSUS/ADEP FED)
Subject:    RE: Question




Hi   Ron,




G r e a t to hear from y o u .   hope   yo u a r e well.




N o n e of m y  colleagues a t AE] would speak favorably about the proposal.   Is it   important
that the p e r s o n actually be in favor of the proposal?




                                                                                                   0008326
All the
Case best,
     3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 178 of 219




Michael




From:Ron      S Jarmin(CENSUS/ADEP FED)
Sent:     Tuesday, February 13, 2 0 1 8 1 : 4 8 P M
To: Michael R. S t r a i n
Subject: Question




Hi   Michael,




Hope a l l is well. W e a r e trying t o s e t up s o m e meetings for Secretary Ross t o
discuss the proposed citizenship question o n the 2 0 2 0 Census w i t h interested
stakeholders. M o s t stakeholders will    speak against the proposal. We're looking t o
find s o m e o n e thoughtful who c a n speak t o the pros of adding such a question o r
perhaps addressing the fundamental data need s o m e other w a y (e.g., admin
records).




Do yo u know of anyone a t          AEI,                     that could do this s o m e t i m e          the
                                           or
                                                elsewhere,                                        over

next
        couple   weeks?




Thanks




R o n Jarmin, PhD.




Associate Director for Economic        Programs, and

                                                                                                               0008327
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 179 of 219


Performing the Non-Exclusive Functions and Duties of the Director




U.S. Census Bureau




Office 301.763.1858, Ron.S.Jarmin@census.qov




census.gov Connect with   us   onSocial Media




                                                                     0008328
        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 180 of 219



                                                                               STATES                 GF
                                                                                  cid
                                                                       LLB. Gensus
                                                                                 OC SOP




March 1, 2018




MEMORANDUM         FOR:            Wilbur L.   Ross, Jr.
                                   Secretary of Commerce

                                   Karen Dunn    Kelley
Through:
                                                the Non-Exclusive Functions and Duties of the   Deputy
                                   Performing
                                   Secretary

                                   Ron     Jarmin

                                   Performing the   Non-Exclusive Functions and Duties of the Director

                                   Enrique Lamas
                                   Performing the   Non-Exclusive Functions and Duties of the   Deputy
                                   Director

From:                              John       Abowd
                                   Chief Scientist and Associate Director for Research and   Methodology
Subject:                           Preliminaryanalysis.of Alternative D (Combined                 B

See attached.


                                                           Date:
Approved:
                Joho M .   Abowd, C h i e f Scientist
                and Associate Director for Research and
                                                               Methodology




                                                                                                           0009812
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 181 of 219




                                                Preliminary Analysis of AHernative D

At the  Secretary’s request w e performed a preliminary analysis of combining Alternative B (asking the
                                                                                             ask the
citizenship question of every household o n the 2020 Census) and Alternative C (do n o t             question,
link reliable administrative data o n citizenship status instead) in the January 19, 2018 draft memo t o the
Department of Commercei n t o a n e w Alternative D. Here w e              Alternative D, the weaknessesi n
Alternative C o n iis ow n , whether and hows u r v e y data could address these weaknesses, implications of
including a citizenship question for using administrative data, and methodological challenges.

Description of Alternative D: Administrative data from the Social Security Administration (SSA),
Internal Revenue Service (IRS), U.S. Citizenship and Immigration Services (USCIS), and the State
Departrnent would be used to create a comprehensive statistical reference list of current U.S. citizens.
Nevertheless, there will be              some   persons for whom          no   administrative data   are   available. To obtain

citizenship         information for this                            a   citizenship question   would be added to the 2020 Census
                        The combined administrative record and 2020 Census data would be used to            produce
questionnaire.
baseline        citizenship statistics by 2021. Any U.S. c i t i z e n s appearing in administrative data after the version
created for the 2020 Census would be added to the                                          statistical reference list, There would
                                                                         comprehensive
be                    inchide         citizenship question         future Decennial Censuses
                                                                                         Community   or   American
     no
           ln t o
          pa                      a                          on

Surveys. The comprehensive statistical reference list, built from administrative records and augmented by
the 2026 Census             answers     would be used instead. The    comprehensive statistical reference list would be
kept current,         gradually replacing       almost all   respondent-provided data with v e r i f i e d citizenship status data.
What      are    the weaknesses in Alternative C?

in the 2017 Numident             (the latest available), 6.6 million persons born outside the U.S. have blank
citizenship         among those born in 1920 or later with          n o year of death. The evidence suggests that

citizenship         is not missing at random. Of t h o s e with      missing citizenship in the Numident, a much higher
share appears to           be U.S. c i t i z e n s than compared to those for whom citizenship data are not missing.
Nevertheless,          some      of the blanks may benoncitizens, and it would thus be useful to have other                 sources

for them.

A second  question.about the Numident citizenship variable is how complete and timelyi t s updates a r e for
                 Naturalized citizens a r e instructed to immediately apply for a n e w SSN card. Those who
wish to work have a n incentive to do so quickly, since having a n SSN card with U.S. citizenship will
make it easier to pass the E-Verify process when applying for           and it will make them
                                                                                               eligible for
government programs. But w e do n o t know what fraction of naturalized citizens actually notify the SSA,
and   how       soon a f t e r   being naturalized they do        so.


A third      potential weakness of Numident citizenship is that s o m e people a r e n o t required to have a Social
Security Number (SSN), whether they a r e a U.S. citizen o r not. It would also be useful to have a data
s o u r c e o n citizenship that did n o t depend o n the SSN application and tracking process inside SSA. This i s

why w e proposed t h e M O U with the U S C I S for naturalizations, and why w e have n o w begun pursuing a n
MOU w i t h      the State Department for data o n all citizens with passports,




                                                                                                                                      0009813
          Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 182 of 219




I R S Individual
                       Taxpayer Identification                  Numbers      (ITIN} partially            the gap in Numident coverage of
noncitizen U.S. residents.      However,               n o t all noncitizen residents without SSNs
                                                                                                                   apply for ITINs. Only
those  making IRS tax filings.apply for TTINs. Once again, it would be useful to have a data s o u r c e that
did n o t depend o n the [ T I N process. The USCIS and State Department M O U s would provide a n
alternative     source    in this c o n t ex t   as   well,

LS,  Citizenship and Immigration Services (USCIS) data o n naturalizations, lawful permanent
and [-539   non-immigrant visa extensions c a n partially address the weaknesses of the Numident. Fhe
USCIS data provide
                         up-to-date information since 200] (and possibly back to 1988, but with incomplete
records prior to 2001), This will fill gaps for naturalized citizens, lawful permanent residents, and persons
with extended v i s a applications           SSNs, a s well a s naturalized citizens who did n o t infarm SSA
about their naturalization. The data do not c o v e r naturalizations
                                                                         occurring before 1988, a s well a s not
covering   and s o m e  between  1988-2000,  USCIS    data do  n o t always c o v e r children under 18 at the time a
parent              naturalized U.S. citizen. Such children automatically become                citizens under the
Child                  Act of 2000. The USCIS receives notification o f s o m e , but not all, of these child
       Citizenship
naturalizations. Others inform the U.S. government oft h e i r U.S.                                                                    for U S ,
                                                                    citizenship status by
passports,  which a r e less expensive than the          te notify the USCIS. U S C I S visa                                   applicationsl i s t
                                                                      application
people’s children, but those data may                      n o t be in electronic. form.


U.S. passport data, available from the State                         Department,     can                  the gaps for child naturalizations,
                                                                                           help plug
blanks onthe          Numident,     and out-of-date                             information            the Numident for persons naturalized
                                                                 citizenship                      on

prior   to 2001, Since U.S. citizens a r e n o t                                                         however, these data will also have
                                                                 required to
gaps in coverage.


Remaining                       data gaps in          Alternative C include the following categories:

1.         U.S. citizens from birth with                   no   SSN
                                                           U.S, passport. They will not be processed by t h e
                                                                       or

                 record              system used for the 2020 Census because their personally identifiable
production                linkage
information                find a                     Protected Identification           Kev              in the Person Validation     System
                                  matching

2.         U.S. citizens from birth born outside the  U.S., who do n o t         a U.S. passport, and either
                                                                                                             applied
for a n SSN prior        and w e r e 18 o r older, o r applied before the age of 18 prior to 1978. These peaple
will be found in PVS, but n o n e of the administrative s o u r c e s discussed above will reliably generate a U.S.
                 variable.
citizenship
3.                  citizens who     were    naturalized             prior   to 2001 and did n o t inform SSA of their naturalization
because                                      for            SSN after
           they     originally applied                an
                                                                        they w e r e naturalized, and it w a s prior to when
                 verification          required for             those born outside the U.S. (1974). These people already had
citizenship                      was                                                                                                               an

SSN when        they   were   naturalized and    they didn’t inform SSA about the naturalization,                         or   they   didn’t
         for   an   SSN. The former group have inaccurate data                             the Numident. The latter group will nat be
apply                                                                                 on

               PVS.

4,         U S . citizens who                                          naturalized i f     they           under the age of 18 when their
                                     were
                                             automatically                                        were

parents became naturalized in 2 0 0 0                 or    later,    and did n o t inform U S C I S       o r receive a U.S. passport. Note

that such persons would not be able to get a n SSN w i t h U.S.
                                                                  citizenship o n the card without either                                  a   ULS.
passport o r a certificate from U S C I S . These people will also n o t be found in the PVS.




                                                                                                                                                        0009814
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 183 of 219




5.          Lawful permanent residents (LPR) who received t h a t status                         prior   to 2001 and either do n o t have
     SSN              for a n SSN prior to when citizenship verification                               required   for those born outside
an          or
               applied                                                                           was

the U.S.    (1974}.   The former group will n o t be found in PVS. The l a t t e r group has inaccurate data i n
Numident.

6.          Noncitizen, non-LPR, residents who do                       not have a n SSN o r             a n d who did not   apply for   a   visa
extension. These persons will not be found in PVS.

            Persons with                                           in administrative data, but the administrative and decennial
                           citizenship information
           data c a n n o t be linked due to
census                                                 missing    or
                                                                       discrepant PIL.
Can s u r v ey data address the gaps in Alternative C?

                                                                                                      when their person record is not
One   might thinkthat survey data could
                                        help fill the above gaps,
linked in the PVS, and thus they have n o PIK, o r when they have                            a   P I K but the administrative data lack
up-to-date citizenship         information. Persons in          Category 6, however, have.a strong incentive to provide a n
incorrect a n s w e r, if they a n s w e r       at all. A
                                                           significant, but unknown, fraction of persons without PIKs a r e in
Category 6. Distinguishing these people from the other categories of persons without PIKs i s a n inexact
science because there is n o feasible method of
                                                       independentlyverifying-their non-citizen status. Our
comparison     of  AC  S   and Numident    citizenship data suggests thata large fraction o f LPRs provide
iricorrect survey responses. This suggests that survey-collected citizenship data may n o t be reliable for
many of the people falling in the gaps in administrative data. This calls into question their ability to
improve      upon Alternative C.

With Alternative C, and           direct survey response, the Census Bureau's edit and imputation procedures
                                    no

would make       an   allocation based primarily o n the high-quality administrative data. In the presence of a
survey response, but without any linked administrative data for that person, the edit would only be
triggered by blankcitizenship. A survey response o f “citizen” would be accepted a s valid. There is n o
scientifically defensible method f o r rejecting a survey response in the absence ofalternative data for that
respondent.
How   might                    of   a   citizenship question           on   the
                                                                       questionnaire affect the m e a s u r e m e n t of citizenship
with administrative data? Absent                  an   in-house administrative data census, measuring citizenship with
administrative data
                    requires that persons in the Decennial Census be linked to the administrative data at
the person level. The P V S system
                                   engineered into the 2020 Census does this using a very reliable
technology. However, inclusion of a citizenship question o n the 2020 Census questionnaire is very likely
to reduce.the                                                          households into
                                                                               Nonresponse Followup               Not only
                  self-response          rate,   pushing m o r e
will this                                 incorrect enumerations, but i t         expected to
                                                                                   is also    increase the number   of
             likely lead to m o r e
persons who       cannot b e    linked to        the administrative data because the N R F U    is lower quality than the

self-response data, In the 2010 Decennial Census, the percentage of N R F U persons who could be linked
to administrative data rate w a s 81.6 percent, compared to 96.7 percent for mail responses. Those refusing
to self-respond due to the citizenship question a r e particularly Itkely to refuse to respond in N R F U a s
well, resulting    proxy response. The N R F U linkage r a t e s w e r e far lower for proxy responses than
responses (33.8 percent. v s . 93.0 percent, respectively).

Although persons in Category                 6 will n o t be linked       regardless of response mode, it is c o m m o n for
households to include persons with                     a   variety of citizenship statuses. I f the whole household does n o t self-




                                                                                                                                                    0009815
         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 184 of 219




respond    to   protect the members in Category6 , the record            linkage problem   will be further   aggravated.
Thus,   not   only    citizenship surveyd a t a of suspect quality for persons in the gaps for Alternative C,
                       are

              these survey data would reduce the            of the administrative records when used in
collecting                                                   quality
Alternative D by
                         lowering the     record   linkage   rate for persons with administrative   citizenship data.
What    methodological challenges                  involved when               these sources?
                                            are                    combining
Using the 2020 Census data onlyt o f i l l i n gaps for persons without administrative data o n citizenship
would raise questions about why 190. percent of respondents a r e
                                                                     being burdened bya citizenship question
to obtain information for the t w o percent of respondents where If is missing.


Including       a   citizenship question in the 2020 Census does n o t solve the problem o f incomplete person
           when         producing citizenship statistics after 2020. Both the 2020 decennial record and the record
linkages
with the                     future location would need to be found in PVS to be used for future statistics.


         Alternative D would result in poorer
                                                         quality citizenship data than Alternative C.                   still
have all the          cost and
                    negative             quality implications of Alternative B outlined in the draft January        19, 2018
memo    to the       Department of Commerce.




                                                                                                                                0009816
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 185 of 219




                                                                     0009817
             Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 186 of 219




                Summary Analysis of the Key Differences Between Alternative                                                   Alternative




This short n o t e describes the Census Bureau’s c u r r e n t            assumptions about t w o alternatives to address
the need for block level data                on     citizen voting age populations. The goat is to m e a s u r e the citizenship
s t a t u s of all
                 people        enumerated in the 2020 Decennial Census.                          Both alternatives utilize administrative
data   on    the citizenship       s t a t u s of   individuals, however          one    option, Alternative D,                          to alse include
the c u r r e n t American Community Survey                     (ACS) question          on   citizenship       s t a t u s o n the 2020 Decennial
Census short form.

in   both alternatives described here, the methodology requires linking 2020                                          census    response data and
administrative records.              However,           as               both alternatives would also need to                       assign/impute
citizenship      fora    portion.    of the        papulation.       The Census Bureau will have to assign                     citizenship in c a s e s of
questionnaire non-response and item non-response. Additionally, it                                        is   important       to note, that e v e n
when     a                       is available it is n o t
                                             always possible                            to link response data with administrative
records data,                                   and age} and nonresponse o r incomplete 2020 Census
                                       quality {e.¢.,        name

responses  m e a n that w e will not have a direct m e a s u r e of citizenship status for all residents enumerated
in 2020. The Census Bureau will to need employ a n imputation model for these c a s e s .


One of the key differences between to the t w o alternatives described below is the number of                                                  cases

               imputation. The other key difference                      is the   impact of      errors        in the   citizenship   status   reported
on   the 2020 Census.

In the m a s t r e c e n t version of the 2020 Decennial Life               Cycle Cost Estimate, the Census Bureau projects
counting 330 million residents                     in 2020.  Figure                      citizenship s t a t u s will be measured
                                                                        1 s u m m a r i z e s how
under Alternative C t h a t does n o t                  employ a citizenship question o n the 2020 Census. Figure 2
                     how this will be done              using both administrative records and                     a   2020    citizenship question
under Alternative D.

Alternative Cis          a   simplified process for assigning citizenship through direct linkage and modelling,
without      including the question                on   the 2020 Census. The Census Bureau will link the responses far the
330 million          census    records to administrative records t h a t contain informationcitizenship status           on    the
of individuals. The Census Bureau expects to successfully       and observe this s t a t u s for approximately
295 million people. The Census Bureau would need to impute this s t a t u s for approximately 35 million
people ander Alternative C whose 2020 responses c a n n o t be linked to administrative data. Although
the Census Bureau has fully developed and tested the imputation model, it has high confidence that a n
accurate              be            and deployed for this purpose. Further, w e will m o s t likely n e v e r

possess  a fully adequate truth deck to benchmark i t t o .


Measuring citizenship             s t a t u s is              complex under Alternative D where ail U.S. households will
                                                              more

be given the opportunity t o                 provide the citizenship s t a t u s of each household member. Based o n
response data for the ACS                citizenship and other response data research, w e know that not a l l
households that              respond   to the 2 0 2 0 Census. will a n s w e r
                                                                       this question, leaving the question blank                                   or

with otherwise invalid responses.                       Additionally,    Alternative D, mu s t also a c c o u n t for those households
that.do n o t respond a t all           or   will have proxy responses.              Due to these r e a s o n s , w e estimate t h a t w e will
get 2020       citizenship      s t a t u s responses for       approximately        294.6 millian people, a slightly higher estimate




                                                                                                                                                             0009818
         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 187 of 219




than Alternative C. For the 35.4 million                            people without         a   2020   citizenship response, the Census Bureau
will    employ the           same   methodology            a s in   Alternative C,        linking the 2020       Census responses to the

administrative records, The Census Bureau estimates that it will be able to link these                                               c a s e s to

administrative records where                       we    observecitizenship status for approximately 21.5 million people. For
the remaining 13.8 million will be                       imputed through a model a s described above. Thus, there will be a
need for imputing many                     cases across         either alternative.

The Census Bureau will link the 294.6 million records from the 2620 Census with the administrative
records. This will be done both for                        potential quality        assurance         purposes and to improve the                 quality of
futuremodeling u s e s : Based o n                      the c u r r e n t research from the ACS, the Census Bureau expects t o
successfully link approximately 2 7 2 . 5 million of these                               cases.   Of these, 263 million will have             citizenship
s t a t u s e s that agree a c r o s s          the 2020 response and administrative record. The Census Bureau estimates
there will be 9.5 million              cases       where there is disagreement                    across   the t w o   sources.   Historic Census
Bureau practice             self-reported
                             is to u s e                         data in these situations. However, the Census B u r e a u
                                                                                                               n o w knows

from linking ACS responses o n citizenship to administrative data that nearly o n e third of noncitizens in
the administrative data respond to the questionnaire indicating they a r e citizens, indicating that this
practice should be revisited in the c a s e of measuring citizenship. Finally, for those 2 2 . 2 million c a s e s
that do n o t link to administrative records (non-linkage a c c u r s for the s a m e data quality r e a s o n s
discussed       above}, the Census Bureau will u s e the observed 2020 responses. Again, Census Bureau
expect       some  quality issues with these responses. Namely, the Census Bureau estimates that just under
500 thousand noncitizens will respond                              as   citizens.

The relative        quality of Alternative               C v e r s u s Alternative D will depend o n the relative importance of the
errors       in administrative             data, response data, and            imputations. To be slightly m o r e butn o t fully precise
consider the           following description of                 errors    under both alternatives. First n o t e that all possible
measurement                 methods will have            errors.        Under Alternative C, there will be              error   inthe administrative
records, but           we    believe these to be            relatively limited dues to the procedure following by SSA, USCIS and
State.       In both        Alternative, the modeled cases will be             subject to prediction e r r o r. Prediction e r r o r o c c u r
when the model r e t u r n s the i n c o r r e c t s t a t u s of              a case.    As there a r e m o r e models c a s e s in Alternative C,

prediction       error            bigger
                             will be   a                issue there. Alternative D has                an   additional    source   o r e r ro r,   response
e r r o r.   This is   where 2020 respondent give the incorrect                            status.     Statisticians often hope these               error   are

random and cancel o u t . However,                         we    know from prior research that citizenship s t a t u s responses                        are

systematically biased for                   a   subset of noncitizens. Response errar i s                    only an issue i n    alternative D.
Unfortunately, the Census Bureau cannot quantify the relative                                         magnitude        of the e r r o r s across the
alternatives at this time.




                                                                                                                                                                  0009819
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 188 of 219




                               Figure   1




                              330,000,000




                283,000,009




                                                                     0009820
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 189 of 219




                               Figure   2




                                                       38,400,000




263,000,000        9,506,000
                                            O00




                                                                     0009821
             Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 190 of 219




Questions           on   the Jan 19 Draft Census M e m o                         on    the Bol Citizenship Question
R e i n s t a t e m e n t Request



i.   With respect t o Alternatives 8 and C, w h a t is the difference, if any, between the time
     w h e n the data          under each alternative would be available t o the public?


     Since the collection of this               data, whether from          administrative records           or    from   an
     enumerated question,                   occurs   prior t o the creation of the Microdata Detail File (MDF) from
     which all tabulations w i l l be               performed, there is n o difference in the timing of when the
     data collected under either alternative                     B or C   could be made available to the                 public. The
     ex a c t date for        completion       of the MDF i s     still   being determined         as    the 2 0 2 0 Census schedule
     is matured.However, the 2020 Census is working towards publishing the f i r s t post-
     apportionment tabulation data products as early as the first week of February 2021.

2.   W h a t is the “2020 Census               publication phase” {page               1 of the Detailed
                                                                                                              Analysis for
     Alternative         8)   versus     Alternative C? Wo u l d there be any difference?


     The 2020 Census             publication phase          is a broad window           stretching from       the release of the
     apportionment          by December 31, 2 0 2 0 through the last data product o r report
                               counts

     published in FY 2023, the final year of decennial funding for the 2020 Census. However,                                            as
     stated in the a n s w e r         to   question 1, these data could be made available to the public                        on     the
     same     schedule        as a n y   other      post-apportionment           tabulated data         product regardless      of
     whether a l t e r n a t i v e     B o r C is    used in its collection.


3.   W h a t is the non-response r a t e for: (A} each question o n the 2 0 0 0 and 2010 Decennia!
     Census short form and       each question o n the 2 0 4 0 ACS and m o s t r e c e n t ACS?


     The table below shows t h e                 i t e m non-response                 r a t e for each
                                                                            (INR)                    question o n the 2 0 0 0          and
     2010 Decennial Census short form. This is the percentage of                                 respondents who did n o t
     provide a n a n s w e r t o a n item.

     item    Nonresponse Rates for 2000                   and 2010 Short F o r m Pe rs o n Questions

                       Relationship                                                                               Race         Tenure
                                                                           Age             Hispanic
                                                                                           Origin
             2010              1.5                         1.5             3.5             3.9                    3.3          4.5
             2000              1.3                                        37               3.4                    2.9          44
     S o u rc e :   Rothhaas,        Lestina and Hill                Tables


     Notes and Soucre:
     Rothhaas, C., Lestina,              F. and  Hill, J. (2012) “2010 Decennial              Census i t e m
                                                                                                                  Nonresponse and
     imputation A s s e s s m e n t          Report” 2 0 1 0 Census Program for                Evaluations        and Experiments,
     January 24, 2 0 1 2 .
             Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 191 of 219




        From   report:


                        essentially the proportion of missing r e s p o n s e s before pre-editing o r
        The INR r a t e is

        imputation procedures for a given i t e m (i.e., the respondent d i d n o t provide a n a n s w e r t o
        the item). For INR, missing values a r e included in the rates, but inconsistent responses
        incompatible with other responses} a r e considered non-missing responses.

        Online link to 2 0 1 0 report that has 2000 information                    as   well.



                                                                                                                     ACS for
        See attached        spreadsheet f o r        the item allocation rates          by questions for the                        2010,
        2013, and 2016.

.       What       was    the total survey response r a t e      percentage of complete questionnaires} for
        the 2000              fo r m and the 2 0 0 0 short form? O f the incomplete long forms, w h a t
                         long
        percentage l e f t         citizenship question blank? Of the completed long forms, w h a t
                                  the

                           (if known) contained incorrect responses t o the citizenship question?

        W e do n o t have m e a s u r e s        of total s u r v ey r e s p o n s e rates from the 2 0 0 0    fong form       and 2000
        short form available at this t i m e . The mail r e s p o n s e r a t e in 2000              was     66.4 percent for short
        forms and 53.9 percent for                long forms.     No     analysis that w e w e r e   a w a r e of w a s canducted

        on   the   incomplete long           forms t h a t   left the   citizenship question blank.          The Census 2000

        Content Reinterview               Survey    showed low inconsistency of the responses t o                   the   citizenship
                                  1.8   percent of the respondents          changed      answers   i n the r e i n t e r v i e w.
        question. Only

        S o u rc e for 2000 mail r e s p o n s e rates:

        https://www.census.gov/pred/www/rpts/A.7.a.pdf

        Source for 2000 C o n t e n t Reinterview               Survey. Page      32   source .




    .
        For the 2 0 0 0long             and short   forms,      the percentage unanswered (left blank) for
                                                              what   was

        each   question           w h a t percentage of the responses for each question (sex, r a c e ,
                         income, citizenship,      w e r e left blank}?
        ethnicity,

        For the 2 0 0 0                       the table in     question    3a   provides the percentage           unanswered for
        each   question.

        For the 2000            longform, Griffin,      Love and Obenski        (2003)   summarized the Census 2 0 0 0

        longform responses. Allocation rates for individual items in Census 2 0 0 0 w e r e computed,
        but because of the magnitude of these data, summary allocation m e a s u r e s w e r e derived.




                                                                                                                                            0009823
           Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 192 of 219



    These r a t e s summarize completeness                      across       all data items for    (households)
                                                                                                     occupied    units
    and   are   the ratio of all
                             population and housing items that had values allocated t o the total
    number o f population and housing items required t o have a response. These composite
    measures   provide a s u m m a r y picture of the completeness o f all data. Fifty-four population
    items and 29 housing items a r e      included in these s u m m a r y m e a s u r e s . The analysis showed
    that 9.9 percent of the population question i t e m s and 12.5 percent of the housing unit

    question items required allocation. Allocation involves using statistical procedures, such as
    within-household o r n e a r e s t neighbor matrices, to impute missing values.


    https://ww2.amstat.org/sections/srms/Proceedings/y2003/Files/JSM2003-000596.pdf
.
    What     was the incorrect response r a t e for the citizenship question that w a s asked o n the

    Long F o r m during the 2000 Decennial Census? D o e s the response r a t e o n the 2 0 0 0 Long
    F o r m differ from the incorrect response r a t e o n the
                                                               citizenship question for the ACS?

    In the 2 6 0 0                     2.3 percent of persons have inconsistent answers, 89.4 percent have
                      long form,
    c o n s i s t e n t a n s w e r s , and 8.2
                                             percent have missing citizenship data in the SSA Numident
    and/or the       2000 long        form.        Among p e rs o n s with nonmissing citizenship data                    in the SSA
    Numident        and/or the        2000        long form, 2.6 percent have i n c o n s i s t e n t a n s w e r s       and 97.4
    percent have consistent               answers.



    in the 2 0 1 0    ACS, 3.1 percent of p e rs o n s have incansistent a n s w e r s , 86.0 percent have
    consistent a n s w e r s , and 1 0 . 8
                                           percent have                missing citizenship data in the               SSA Numident
    and/or the  2010     ACS.   Among     persons  with                nonmissing citizenship data in                the SSA Numident
    and/or the 2010 ACS, 3 . 6 percent have inconsistent                            answers         and 96.4 percent have
    consistent a n s w e r s .


    in the 2 0 1 6
                 ACS, 2.3 percent of p e rs o n s have i n c o n s i s t e n t a n s w e r s , 81.2 percent have
    consistent a n s w e r s , and 15.9 percent have missing citizenship data in the SSA Numident
    and/or the       2016 ACS.        Among persons with nonmissing citizenship data in the SSA Numident
    and/or the       2 0 1 6 ACS, 3 . 5 percent have i n c o n s i s t e n t a n s w e r s and 9 6 . 5 percent have
    consistent      answers.



    These ACS and 2000 Census                      long   form rates     are    based    on    weighted      data.


    This shows that inconsistent r e s p o n s e r a t e s               are    higher   in the 2010 and 2 0 1 6 ACS than in the
    2000 long form.


.   W h a t is the incorrect response r a t e o n o t h e r Decenniai                         or   ACS    questions for   which Census
    has administrative records a v a i l a b l e (for example, age,                       sex or         income)?

    Tabie 7a shows the agreement r a t e s between the 2010 Census response and the SSA
    Numident for p e rs o n s who could be linked and had
                                                          nonmissing values, and Table 7b shows

                                                                         3




                                                                                                                                         0009824
  Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 193 of 219



the agreement rates between the 2 0 1 0 ACS and the SSA Numident. Gender has low

disagreement (0.4-0.5 percent}, and white alone (0.9 percent), black alone (1.7-2
and age (2.1 percent) also have low disagreement rates.                               Disagreement      rates a r e   greater f o r
other r a c e s (e.g., 46.4-48.6 percent for A m e r i c a n Indian               or   Alaska N a t i v e   alone). Hispanic
origin    is n o t well measured in the                Numident,    because it contains        a   single   race response, one

of which is       Hispanic.

Table 7a.      Demographic Variable Agreement                      Rates Between the 2010 Census and the SSA
Numident


         2 0 1 0 Census          Response                                      Percent
                                                                                            Agreement with        SSA Numident
                                                                               54.2
         Hispanic
         Not Hispanic                                                          99.7
         W h i t e Alone                                                       99.1
         Black Alone                                                           98.3
         A m e r i c a n Indian         or   Alaska N a t i v e Alone          51.4
         Asian Alone                                                           84.3
         N a t i v e H a w a i i a n o r Other Pacific Islander                74.4
         Alone
         Some Other Race Alone                                                 17.7
                                                                               97.9
         Age
         Gender                                                                99.4
          S o u rc e :
                         Rastogi, Sonya,          and Amy O’Hara, 2012, “2010 Census Match                    Study,”   2010
          Census                        M e m o r a n d a Series No. 247.


Table 7b.      Demographic               Variable Agreement Rates Between the 2010 Census and the SSA
Numident
 2010     ACS     Response                                              Pe rc e n t
                                                                                      Agreement      with SSA Numident
 W h i t e Alone                                                        99.1
 Black Alone                                                            98.0
 American Indian              or   Alaska N a t i v e Alone             53.6
 Asian Alone                                                            82.9
 N a t i v e Hawaiian o r Other Pacific                                 72.9
 Alone
 S o m e Other Race Alone                                               17.2
         0-2 D a t e     of B i r t h                                   95.2
 Age
         3 - 1 7 D a t e of Birth                                       95.6
 Age
 Age 18-24 Date of Birth                                                95.2
         25-44 D a t e       of Birth                                   95.8
 Age
 Age 4 5 - 6 4 D a t e of B i r t h                                     95.9
                                                                        96.5
 Age 65-74 D a t e of Birth
                                                                        92.7
 Age 75 and older D a t e of Birth
 Male                                                                   99.5
 Female                                                                 99.5




                                                                                                                                      0009825
              Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 194 of 219



      Source:Bhaskar, Renuka, Adela Luque, Sonya Rastogi, and James Noon, 2014, “Coverage
      and Agreement of Administrative Records and 2010 A m e r i c a n Community Survey
       Demographic Data,” CARRA Working Paper

      Abowda n d           (2013) find correlations of 0.75-0.89 between Survey of I n c o m e and
                       Stinson
       Program Participation (SIPP) and SSA Detailed Earnings Record annual earnings between


8.    H o w does the Census           presentlyresponses o n the {A} Decennial Census and (B) the
      ACS w h e n administrative records available t o the Census confirm that the response o n the
      Decennial Census          or   ACS is incorrect? is the present Census approach t o incorrect
      r e s p o n s e s based   on   practice/policy o r law (statute o r regulation)?
      We h a v e
               always based the short form Decennial Census and the ACS o n self-response, and
      while    have procedures in place t o address duplicate o r fraudulent responses, w e do n o t
              we
      check the a c c u r a c y of the a n s w e r s provided to the specific questions o n the Census

      questionnaire. This is a long established practice a t the Census Bureau that has been
      thoroughly tested and in place since 1970, when the Census Bureau moved to a mail-
      out/respond approach to the Decennial Census. Title 13 of the U.S. Code allows the Census
      Bureau to u s e alternative data sources, like administrative records, for a variety of
      purposes, and w e a r e using data in n e w ways in the 2 0 2 0 Census. While this includes the
      u s e of administrative records data t o fill in a r e a s where a respondent does n o t
                                                                                               provide a n
      a n s w e r, w e have n o t    explored the possibility of checking o r changing r e s p o n s e s   that   a

      responding       hausehold has      provided in response to the questionnaire.

9.    Please   explain the differences b e t w e e n the self-response r a t e analysis and the breakoff
      rate analysis. The range of breakoff r a t e s b e t w e e n groups w a s far smaller than the range
      of self-response r a t e s between groups.


      Self-response m e a n s that a household responded to the s u r v ey by mailing back a
      questionnaire o r by internet, and a sufficient number of c o r e questions w e r e answered                    so
      that a n additional f i e l d interview w a s n o t required.


      A breakoff                when    an internet
                      occurs
                                                  respondent stops answering questions prior t o the end
      of the questionnaire. in m o s t c a s e s the respondent a n s w e r s the c o r e questions before

      breaking off, and additional fieldwork is n o t required. The breakoff rates a r e calculated
      separately by which question s c r e e n w a s the last o n e reached before the respondent
      stopped answering altogether.

      The share of Hispanicrespondents who broke off at s o m e point before the end of the
      questionnaire (17.6 percent} is much higher than for non-Hispanic whites (9.5 percent).


'
    Abowd, John M., and Martha      H. Stinson, 2013, “Estimating Measurement E r ro r in Annual Joh Eamings: A
Comparison     of   Survey   and Administrative Data,” Review of Economics and Statistics, Vol. 95(55), pp, 1451-1467,

                                                               5




                                                                                                                           0009826
           Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 195 of 219



                                                                                            in the                   works o u t to
      Spreading the         overall breakoff r a t e s          over    134       screens            questionnaire
                                                       a n a v e r a g e breakoff r a t e of 0 . 1 3 1 percent p e r
                                                          works o u t t o
      quite small rates per s c r e e n .            {t

      s c r e e n for Hispanics and 0.066 percent for non-Hispanic whites.




      The N R F U numbers                  comparatively             smail        approximately o n e additional        househoid for
                                                                              -



                                     are
      N R F U per Census e n u m e r a t o r.              is this           a    significant s o u r c e of concern?

      Yes, this    is a   significant      concern. First, it gives rise to incremental NRFU cost o f at least
      $27.5      million. This is     a    lower bound becaues i t a s s u m e s the households that do n o t self-

      respond      because     we     question on citizenship have the same follow-up costs as a n
                                      added      a

      average U.S. household. They won't because these households overwhelmingly contain a t
      least o n e noncitzen, and that is o n e of o u r acknowledged hard-to-count subpopulations.


i l . Given that the breakoff r a t e difference w a s approximately 1 percent, why did C e n s u s
      choose t o u s e the 5 . 1 percent number f o r assessing the c o s t of Alternative B?


      if   a   household breaks off            response at the citizenship, place of birth, o r y e a r of
                                             an internet

      entry screens, this m e a n s it would have already responded to the c o r e questions. This
      would not trigger follow-up fieldwork and thus would n o t involve additional fieldwork costs.
      In contrast, if a household does n o t mail back a                      or
                                                                                 give a n i n t e r n e t response,
                                                                                    questionnaire
      fieldwork will be n e c e s s a r y and additional costs will be incurred. Thus, the 5 . 1 percent
      number f o r differential self-response is m o r e appropriate for estimating the additional
      fieldwork cost of        adding       a   citizenship question.


12.                       C states   that Census would                 use   administrative data from the Social            Security
      Administration,          internal R e v e n u e          Service, and “other federal and s t a t e sources.” W h a t
      are      the other sources?


                                                                                                                        and internal
      in addition to     continuing the acquisition of the Social Security Administration
      R e v e n u e Service data, the Census Bureau i s in discussion with the U.S. Citizen                              and

      Immigration Services (USCIS) staff t o acquire additional citizenship data.

      is C e n s u s confident that administrative data will be able t o be used t o determine

      citizenship     for all persons (e.g., n o t all citizens have social security numbers)?


      We are       confident that Alternative                 C is   viable and that        we   have   already ingested enough
      high-quality citizenship administrative data                     SSA and IRS. The USCIS data a r e n o t

      required. They would, however, make the citizenship voting ag e tabulations better, but the
      administrative data we’ve got a r e v e r y good and better than the data from the 2000 Census
      and c u r r e n t ACS. The type of a c t i v i t i e s required for Alternative C already o c c u r daily and

      routinely at the Census B u r e a u . W e have been doing this for business data products,

                                                                             6




                                                                                                                                        0009827
              Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 196 of 219




       including the      Economic Censuses, for decades. W e                    designed   the 2020 Census t o          use   this

       technology t o o .

14. For Alternative C, the m e m o               says, “we a s s u m e     the    availability of these record linkage
       systems and associated administrative data” does Census                              already have in place a c c e s s
       t o this data o r would this need t o be negotiated? if                                    for which data sets
       specificaliy?

       The Census Bureau has           longstanding contractual relationships with                 the Social       Security
       Administration and the Internal Revenue Ser vice that authorize the                          use   of data for this

       project.    For          dataacquired        for this project                           would estimate
                                                                                             a six-month
                         new                                      USCIS)                  we

       development period       t o  put   data                        in         That  agreement would
                                         a      acquisition agreement place.
       also include t e r m s specifying the authorized u s e of data for this project.


15. A r e t h e r e any    privacy issues /        sensitive information           prohibitions   that    might prevent             other
    agencies from          providing such         data?


       There    are no new
                                 privacy    or    issues associated with other agencies providing
                                                 sensitivity
       citizenship    data. W e have received such information in the past from USCIS. W e a r e

       currently authorized t o        receive and        use   the data from SSA and IRS that            are    discussed in
       Alternative C.


16. H o w     long would Census expect any negotiation for a c c e s s t o data take?                           H o w likely
                                                                                                                               is     it
       that   negotiations would be successful? A r e      needed/required?

       Current data available t o the Census Bureau                               the
                                                                   quality and authority to u s e that
                                                                      provide
       a r e required to support this
                                      project. Additional information potentially available from
       USCIS would s e r v e t o                     those existing data. We a r e in early discussions
       with USCIS to develop a data acquisition agreement and a t this t i m e have n o indications
       that this                   would n o t be successful.
                   acquisition
a7 W h a t limitations wo u i d exist in             working      w i t h other   agencies     like IRS, Homeland         Security,
   .




       e t c . t o share data?


       The c o n t e x t for   sharing of   data for this                 is for a one-way                of data from these
                                                                project                         sharing
       agencies to the Census Bureau. Secure file transfer protocols a r e in-place to ingest these
       data into o u r Title 13 protected systems. For those data already in-place a t the Census
       Bureau to support this        project, provisions for sharing included in the interagency agreement
       r e s t r i c t the Census Bureau from sharing person-level microdata outside the Census Bureau's
       Title 1 3 protections. Aggregates that have been processed through the Bureau’s disclosure
       avoidance procedures c a n be released for public u s e .




                                                                                                                                            0009828
           Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 197 of 219



£8. if Alternative C is        selected,   w h a t is Census’s     backup plan       if the administrative data c a n n o t
     be    completely     collected and                 as     proposed?

     The                        to u s e all of the administrative data that w e                  currently have,      which i s   the
            backup plan i s
     same       set that theanalyses of Alternative C used. We have verified                           that this   u s e is

     consistent with      the existing MOUs. W e would then u s e estimation                           and    modeling
     techniques       similar t o those used for the Small A r e a I n c o m e and                Poverty Estimates (SAIPE) t o
     impute missing citizenship            status for those persons for w h o m w e do n o t have
     administrative records. These models would also include estimates of naturalizations that
     occurred since the administrative data                were    ingested.

19. Dees C e n s u s have a n y r e a s o n t o believe that           access to   existing data          sets would be
    curtailed if Alternative C is pursued?


     No     do n o t believe that any
           we                                 a c c e s s to   existing   data sets would be curtailed if              we     pursue
     Alternative C.


20 Has the    proposed Alternative C approach e v e r been tried before o n other data collection
     projects, o r i s this a n experimental approach? Wf this has been done before, w h a t w a s the
     result and w h a t    were     lessons learned?


     The approach i n Alternative C has been routinely used in processing the economic c e n s u s e s
     for several decades. The Bureau's Business Register w a s specifically redesigned for the 2002
      E c o n o m i c Census in order to enhance the             ingestion   and   use    of administrative records from
     the IRS and other s o u r c e s . The data in these administrative records a r e used t o substitute
     for direct responses in the economic c e n s u s e s for the unsampled entities. They a r e also
     used as part of the review, edit, and imputation systems for economic c e n s u s e s and

     surveys. On the household side, the approach in Alternative C w a s used extensively t o build
     the residential characteristics for OnTheMap and OnTheMap f o r Emergency Management.


2 1 . is
           using sample    data and administrative records sufficient for                                request?  *




     The 2020 Census data combined with Alternative                        C are   sufficient t o m e e t Dol's request. W e
      do n o t   anticipate using    any ACS data underA l t e r n a t i v e C.


22. Under Alternative C, if Census is able t o s e c u r e interagency agreements t o provide needed
    data sets, do w e know how long it would take t o receive the data transmission from other

      agencies and      the    length   of time t o   integrate ail       that   data,   o r is   that unknown?


      With the exception of the USCIS            data,    the data used for this project                are  already integrated
      i n t o the 2 0 2 0 Census   production       schema.            mid-to late 2018,          we   plan t o acquire the USCIS
      data and with those data and            our existing data begin to develop madels and business rules
      t o select   citizenship    status from   the composite of s o u r c e s and attach that characteristic to


                                                                   8




                                                                                                                                         0009829
            Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 198 of 219



    each U.S, person. W e expect the             development        and refinement of this process to continue
    into 2019 and to be        completed by       third quarter calendar year 2019.


23. Cross            Census decennial responses w i t h
             referencing                                              governmental data sets
    stored in various databases w i t h
                                      differing  formats   and storage qualities sounds l i k e it
    could be complicated. Does C e n s u s have a n algorithm in place t e efficiently combine and
    cross   reference such       large quantities       of data   coming from    m a n y different sources? W h a t
    cost is associated w i t h Alternative C, and w h a t            technology/plan does         Census have in   place
    t o execute?


    Yes, the 2018 Census End-to-End t e s t will be implementing processing steps                      to be able to
    match Census responses t o administrative record information from n u m e r o u s
                 data sets. The Census Bureau has in place the Person Identification
    Validation System t o assign Protected Identification Keys t o 2020 Census responses. The
    required technology f o r linking in the administrative records is therefore part of the 2 0 2 0
    Census technology. This incremental cost factored i n t o the estimate for Alternative C is for

    integrating the citizenship variable specifically, since that variable is               not
                                                                                                   currently part of
    the 2020 Census design. No changes a r e required t o the production                    Person Identification
    Validation system t o integrate the administrative citizenship data.


2 4 . For section C-1 of the m e m o , w h e n did C e n s u s do the
                                                                             analyses of the incorrect response
    r a t e s for non-citizen a n s w e r s   t o the          form and   ACS citizenship question? W e r e any of
                                                        long
    the    analyses published?

    The    comparisons      of ACS, 2000 Decennial Census             longform   and SSA Numident citizenship
    were    conducted in       January    2018. This     analysis   has n o t been   published.

2 5 . Has C e n s u s corrected the incorrect responses it found w h e n                            non-citizen
                                                                                      examining
    responses?       if not,   why   not?


    In the American
                      Community Survey (ACS}, and the short form Decennial Census, w e do n o t
    change self-reported a n s w e r s . The Decennial Census and the ACS a r e based o n self-
    response and w e accept the responses provided by households as they a r e given. While w e
    have procedures in place t o address duplicate o r fraudulent responses, w e do n o t check the
    accuracy of the a n s w e r s provided to the specific questions o n the Census questionnaires.
    This is a long established process at the Census B u r e a u that has been thoroughly tested and
    in place since 1970, when the Census Bureau moved t o a mail-out/respond approach to the
    Decennial Census.


26. Has the Department of Justice e v e r been made a w a r e of inaccurate reporting of ACS data
    o n citizenship, s o that they may take this into consideration when using the data?




                                                                                                                           0009830
        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 199 of 219



      Not exactly. The Census Bureau i s in close, regular c o n t a c t with the Department of justice
      (DOJ) regarding their data requirements. O u r counterparts at DOJ have a solid
      understanding of survey methodology and the quality of s u r v ey data, and they a r e a w a r e of
      the public documentation o n sampling and a c c u r a c y surrounding the ACS. However, the

      specific r a t e of accuracy regarding r e s p o n s e s t o the ACS question o n citizenship has n e v e r
      been discussed.


27.   Why    has the number of persons w h o c a n n o t be linked increased from 2016 t e 2016?


      The    linkage between the ACS and administrative data from the SSA Numident and [RS ITIN
      tax   filings depends o n twof a c t o r s : {a} the quality of the personally identifiable information
              o n the ACS r e s p o n s e and (b) w h e t h e r the ACS respondent i s in the SSN/ITIN universe.


      With respect to the quality of the PH o n the ACS, there m a y be i n s u f f i c i e n t information o n
      the ACS due t o item nonresponse o r proxy response for the p e rs o n to allow a successful
      match using the production record linkage system. There m a y also be m o r e than o n e record
      in the Numident o r ITIN IRS t a x       filings that matches the person’s Pll. Finally, there          may be a
      discrepancy       between the Pil     provided t o the ACS and the Pll in the administrative            records.


      Alternatively,     the person may n o t be in the Numident o r ITIN IRS t a x filing databases
      because they       a r e o u t of the u n i v e rs e for those administrative systems. This happens when
      the person i s a citizen without         an   SSN,   or   when the person i s   a noncitizen   who has n o t
      obtained a n SSN o r ITIN.


      Very f ew of the unlinked        cases are     due t o insufficient PH in the ACS     or   multiple   matches
      with administrative records. The vast          majority of unlinked ACS p e rs o n s have sufficient
      but fail to match       a n y administrative records sufficiently closely. This m e a n s that m o s t of the
      nonmatches        are   because the ACS respondent i s n o t in the administrative record u n i v e rs e .


      The incidence of ACS persons with sufficient Pil but n o match with administrative records
      increased between 2010 and 2016. One contributing factor is that the number of p e rs o n s
      linked to          IRS tax filings in 2016 w a s       39 percent as large as in 2010, suggesting that
                                                            only
      either fewer of the n o n c i t i z e n s in the 2016 ACS had ITINs, o r m o r e of them provided PII in
      the ACS that      was   i n c o n s i s t e n t with their PH in IRS records.




28.   independent of this m e m e , w h a t action does C e n s u s plan t o t a k e in response t o the
      analyses showing thet non-citizens have been incorrectly responding t o the citizenship
      question?

      The Census B u r e a u does n o t have       plans t o make any changes t o procedures in the ACS.
      However,     we    will continue to conduct      thorough evaluations and r e v i e w of c e n s u s and
      s u r v ey data. The ACS     is focusing o u r research o n the potential u s e of administrative records



                                                                  10




                                                                                                                         0009831
                Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 200 of 219



     in the survey. For instance, w e a r e           exploring w h e t h e r w e c a n u s e IRS data o n income t o
     reduce the burden of               asking questions o n i n c o m e o n the ACS. W e a r e concentrating initially
     on
          questions        that   are   high burden, e.g., questions that a r e difficult t o a n s w e r o r questions
     that       are seen   as intrusive.



23. Did Census make recommendations t h e                                 last time   a   question   was   added?


     Since the short form Decennial Census                           was               only requests for n e w
                                                                            established in 2010, the

     questions w e have received have been for the ACS. And, fact, requests for questions     in

     prior to 2010 w e r e usually related t o the Decennial Census Long F o r m . W e always work
     collaboratively with Federal agencies that request a n e w question o r a change to a question.
     The f i r s t step is t o r e v i e w the data needs and the legal justification for the n e w question o r

     requested changes. If, through this process, w e determine that the request i s justified, w e
     work with the other agencies t o t e s t the question (cognitive testing and field testing}. W e
     also work collaboratively o n the analysis of the results from the t e s t which inform the final
     recommendation about w h e t h e r o r n o t t o make changes o r add the question.


30. D o e s n o t       answering truthfully              have   a   separate data standard than n o t participating a t all?

     We're n o t        sure   what     you’re asking        here. Please          clarify the question.

31, W h a t      was    the process that w a s used in the past t o get questions added t o the decennial
     Census        or   do w e have something similar w h e r e a precedent w a s established?


     The Census Bureau follows                   a    well-established process when adding o r changing c o n t e n t o n
     the    census or       ACS t o     ensure       the data fulfill legal and regulatory requirements established by

     Congress, Adding             a   question       or   making      a   change   t o the   Decennial Census       or   the ACS
     involves extensive testing, review, and evaluation. This process                                  ensures   the     change    is

     necessar y and will produce quality, useful information for the nation.


     The        Census    Bureau and the Office of               Management and Budget (OMB) have l a i d                   out a       formal
     process for          making      content    changes.

            »      First, federal agencies evaluate their data needs and propose additions                                 or   changes     to

                   current                                  OMB.
                           questions through
                               be included, proposals m u s t demonstrate a clear statutory o r regulatory
                   need for data at small geographies o r for small populations.
                   Final proposed questions result from e x t e n s i v e cognitive and field testing to e n s u r e

                   they result in the p r o p e r data, with a n integrity that m e e t s the Census Bureau’s high
                   standards.
            ®      This process includes several                 opportunities for public            comment.
            e      The final decision is made in consultation with OMB.




                                                                                                                                                 0009832
         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 201 of 219



                              the Census B u r e a u      implements                  the   change.

3 2 . Has another agency e v e r       requested      that   a    question             be asked of the entire       population   in
    order t o   get block    or   individual levei data?


    Not to our
                  knowledge. However,                          pointing o u t that prior to 1980 the short form
                                                   i t i s worth
    of the Decennial Census included               more   than just the 1 0 questions that have been o n the
    short form since 1 9 9 0 .


3 3 . Wo u l d Census linking of its internal data sets, w i t h o t h e r data sets from                           places like IRS
    and H o m e l a n d   Security,    have   an   impact    on     participation             as   well   (.e., privacy concerns}?

    The   potential that c o n c e r n s about the u s e of administrative records could have a n impact
    o n participation has always been a c o n c e r n of ours, and it’s a risk that we’re managing o n

    o u r risk register.            worked closely with the privacy community throughout the decade,
    and w e established a working g r o u p o n o u r National Advisory Committee to explore this
    issue.           also regularly briefed the Congress about o u r plans. At this stage in the
    decade there does n o t appear t o be extensive c o n c e r n s among the general public about o u r

    approach to using administrative records in the Nonresponse Operation o r otherwise. W e
    will continue t o monitor this issue.


34, Wo u l d Alternative      C   require   any    legislation?          if so, what is the estimated time frame for

    approval    of such


    No.


35. Census  publications and old decenniai surveys                o n the C e n s u s website show                               that

    citizenship questions w e r e frequently asked of the entire population in the past.
    Citizenship is also a question o n the ACS. W h a t w a s the justification provided far
    citizenship questions o n the {A) short form, (8) long form, and          ACS?

    In   1940, the Census B u r e a u introduced the               use       of   a   short form to collect basic
    characteristics from allrespondents, and a long form to collect m o r e detailed questions
    from only a sample of respondents. Prior to 1940, c e n s u s questions w e r e asked of
    everyone, though in s o m e c a s e s only for those with c e r t a i n characteristics. For example, in
    1870, a citizenship question w a s asked, but         for respondents who w e r e male and o v e r
    the ag e of 21.

                             all the
    Beginning in 2005,                 long-form questions                    including
                                                                                citizenship w e r e
                                                                                              a
                                                                                                  question   on
                                                                         -




    moved to the ACS. 2010 was the f i r s t time w e conducted a short-form only c e n s u s . The

    citizenship question is included in the ACS t o fulfill the data requirements of the
    Department o f Justice, as well as many other agencies including the Equal Employment
    Opportunities Commission, the Department of Health and H u m a n Services, and the Social
    Security Administration.

                                                                  de




                                                                                                                                        0009833
To:            Wilbur Ros
From:                    Case 3:18-cv-02279-RS
               Davidson, Peter (Federal)
                                                             Document 99-1 Filed 11/02/18 Page 202 of 219
Sent:          Tue 11/28/2017 12:53:51 AM
Importance:        Normal
Subject: Re: Census. Questions
Received:                      Tue 11/28/2017 12:53:52 AM


I         brief you t o m o r r o w. . . n o need for you to call. I should have mentionedi t   this afternoon when
    can                                                                                                               we
                                                                                                                           spoke.
Sent from my iPhone


On N ov            2017,    a t 7:23 PM, W i l bu r Ross                    w ro t e :
             27,


            Census is about to begin translating the questions into multiple languages and has l e t the printing contact.
            We a r e out of time. Please set up a call for m e t o m o r r o w with whoever i s the responsible person at Justice.
            We     must   have t h i s   resolved. W L R



            Sent from my iPhone




                                                                                                                                    0011193
          Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 203 of 219
*** INTERNAL CENSUS USE ONLY***                                                                       1


Alternative Sources of Citizenship Data for the 2020 Census


Prepared for:               John M. Abowd

Through:                    John L. Eltinge

Prepared by:                Michael Berning, J. David Brown, Misty Heggeness, Shawn Klimek,
                            Lawrence Warren, and Moises Yi

Disclosure review:          Amy Lauger (CBDRB-2017-CDAR-001)
                            The statistics in this report may be released to the public.

Date:                       December 22, 2017

Introduction
The Census Bureau has provided estimates of the Citizen Voting Age Population by Race and
Ethnicity (CV AP) 1 and data to support redistricting under Public Law 94-171 (PL94) and Section
2 of the Voting Rights Act. 2 This paper examines alternative sources for the citizenship data,
specifically the addition of a question on the 2020 decennial instrument or the integration of
administrative records on citizenship into the 2020 Census Edited File (CEF). In 2011, when they
were released, the PL94 data from the 2010 Census had a reference date of April 1, 2010. The
CVAP data released in February 2011 were based on the 5-year American Community Survey
(ACS) data from 2005-2009. In addition, the 2011 CVAP data were based on Census 2000 block
group geography while the PL94 data were based on 2010 Census block geography. The difficulty
in integrating these two data tools for redistricting and enforcement of the Voting Rights Act was
directly cited by the Department of Justice in its December 12, 2017 letter to Dr. Ron Jarmin, who
was performing the non-exclusive functions and duties of the Director on that date.

Data from Household Questionnaires and Administrative Sources
The Census Bureau currently has four surveys containing citizenship questions. Citizenship is
collected on the American Community Survey (ACS), the Current Population Survey (CPS), the
American Housing Survey (AHS), and the Survey of Income and Program Participation (SIPP),
and all persons in the household are in universe. The ACS, CPS, and AHS distinguish between
citizens born in the United States, in U.S. territories, abroad to U.S. parents, and of foreign nativity
but naturalized. SIPP collapses citizenship into a binary indicator of whether or not one is a
citizen.3 Table 1 shows how much of the 2010 Census these sources cover. By linking citizenship
data collected from the household surveys listed below to the 2010 Census, we can identify directly
reported citizenship for approximately 14.4% of the total population.

The integration of these surveys with the 2010 Census is based on the Protected Identification Key
(PIK) added to all files using the Person Identification Validation System (PVS). From 2000 to

1
    https://www.census.gov/programs-surveys/decennial-census/about/voting-rights/cvap.html
2
    https://www.census.gov/rdo/data/2010 .. census.html
3
    This information is from the Master Demographic Pilot Report.




                                                                                                           0011634
                    Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 204 of 219
              *** INTERNAL CENSUS USE ONLY***                                                                2



              2015, a small number of the PIKs in these surveys do not match records in the 2010 Census. The
              nonmatch rate is less than 0.2% for all years, with a minimum of less than 0.1 % in 2010.

              Table 1. Citizenship in Household Surveys Linked to the 2010 Decennial by Demographics


                                                Household Surveys Linked to 2010 Decennial                2010 Decennial
                                        Noncitizen            Citizen            Missing       Total
                                         N        (%)       N          %         N         %    (%)         N         (%)
Total Population                      1,523,000         43,090,000           1,192,000         100.0   308,745,538    100.0
                                                                                                        Coverage      14.4
Sex
   Female                                785,000 1.7     22,380,000 48.9     613,000 1.3         51.9   157,000,000   50.8
   Male                                  738,090 1.6     20,710,000 45.2     579,000 1.3         48.1   151,800,000   49.2
Race
   White                                 729,000 1.6     35,320,000 77.1     837,000 1.8         80.5   227,200,000   73.6
   Black                                 127,000 0.3      4,157,000  9.1     172,500 0.4          9.7    40,400,000   13.1
   American Indian, Aleut Eskimo          14,800 0.0         562,000 1.2       15,780 0.0         1.3     4,007,000    1.3
   Asian or Pacific Islander             364,000 0.8       1,688,000 3.7       93,000 0.2         4.7    16,770,000   5.4
   Other                                 286,800 0.6       1,358,000 3.0       74,650 0.2         3.8    20,400,000   6.6
Ethnicity
   Hispanic/Spanish                      675,000 1.5      4,046,000  8.8     198,100 0.4         10.7    50,480,000   16.4
   Non-Hispanic/Spanish                  848,000 1.9     39,040,000 85.2     994,300 2.2         89.3   258,300,000   83.7
              Source: 2010 Decennial Census and Master Demographics, U.S. Census Bureau.
              Note: Household survey data unweighted. The reported population total is the official count from
              the 2010 Census. All other counts have been rounded.


              The Census Bureau has acquired multiple national administrative record sources that include
              citizenship data, as shown in Table 2.




                                                                                                                 0011635
         Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 205 of 219
*** INTERNAL CENSUS USE ONLY***                                                                                        3


Table 2. National Administrative Record Sources with Citizenship Fields

    Currently In Census Inventory                                               Universe
    Social Security Administration Numident                    Quarterly Transactions
    Temporary Assistance to Needy Families                     Program Applicants
    Bureau of Prisons                                          Federal Prison Inmates
    Potential New Acquisitions                                                  Universe
    USCIS Citizen Data                                         Population
    Real ID Act Data                                           Driver's License Applicants
    FHA Loan Applications                                      Loan Applicants
    State Department Expatriates                               Students studying aboard and embassies
                                                               registrations
    Medicare/Medicaid Loan Applications                        Program Applicants

Whether or not citizenship data are collected on the 2020 Census questionnaire, it would be
consistent treatment to use administrative records to edit and/or impute the citizenship variable,
when necessary.
From the sources in Table 2, the Census Numident is the most complete and reliable administrative
record source of citizenship data currently available. The Numident file is a record of applications
for Social Security cards. Unique, life-long SSNs are assigned to individuals based on these
applications. A full record of all changes to the information (such as change of name) is also
maintained. To obtain a Social Security Number, the applicant must provide documented
identifying information to the Social Security Administration (SSA). Through the "enumeration at
birth" program, children can be issued a Social Security Number (SSN) when they are born.
Examples of data elements on a Numident record include name, date and place of birth, parents'
names, and date of death.
As shown in Table 3, 90 percent of persons in the 2010 Census can be matched to the Protected
Identification Key (PIK). 4 Once a PIK is assigned, virtually every record is matched to the Census
Numident (>99%). Nearly all the PIKs not in the Numident are Individual Taxpayer Identification
Numbers (ITIN), which are held by noncitizens for IRS tax filing reasons. Among persons with
non-blank citizenship in the Numident, 91 percent are U.S. citizens. Around 21 percent of the
Numident records have a blank for citizenship. The Social Security Administration did not require
evidence of citizenship until 1972. 5 Many older persons thus did not report citizenship when
applying for an SSN. We investigate this issue further below.




4
  See NORC (2011) and Layne, Wagner and Rothhaas (2014) for details about the process used to assign and the
quality of the PIKs used in data linkage at the Census Bureau.
5
  A detailed history of the SSN is available at http§:/(:ww.w,§§1:!,gQy/pQJ!gy(gQg~(§§Q(y§2!!2/y§2~P~~,htm1 (Exhibit
1).




                                                                                                                           0011636
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 206 of 219
*** INTERNAL CENSUS USE ONLY***                                                                     4


Table 3. PIK Coverage of the 2010 Decennial Census and Numident Citizenship
Distribution

                                                 Count             Percent of       Percent of
                                                                   Decennial         Matched
                                                                   Population        Sample
 No PIK, not sent to PVS                   10,367,975                      3.4
 No PIK, failed in PVS                     19,198,234                      6.2
 PIK, but not in Numident, not ITIN              8,871                     0.0
 PIK, but not in Numident, is ITIN          1,566,645                      0.5
 Blank Citizenship                         57,914,337                     18.8              20.9
 U.S. Citizen                             200,422,211                     64.9              72.2
 Legal Alien, authorized to work           18,198,545                       5.9              6.6
 Legal Alien, not authorized to work          444,727                      0.1               0.2
 Other                                        259,674                     <0.1              <0.1
 Alien Student, restricted work               184,673                     <0.1              <0.1
 authorized
 Conditionally Legalized Alien                179,646                     <0.1              <0.1
 Total                                    308,745,538                   100.00             100.00
PVS is the Person Identification Validation System.

One of the reasons why some person records fail to receive a PIK is insufficient personally
identifiable information, which is the case for the 3 .4 percent of records not sent to the Person
Identification Validation System (PVS), as shown in Table 3. It is thus likely that many of the
same records for which it is not possible to link in citizenship information due to a lack of a PIK
also have imputed values for other demographic variables. Tables 4A-4C show that imputation
rates are much higher for 2010 Decennial Census person records lacking a PIK, especially for date
of birth (a characteristic which may be hard for proxy respondents to report on behalf of their
neighbors, for example).

Table 4A. 2010 Decennial Census Gender Source, PIK vs. non-PIK Records

                             With PIK          No PIK
 As reported                    98.7            75.4
 From first name                 1.3             1.4
 Value edited for               <0.1             0.4
 household consistency
 Allocated from hot              0.0             2.1
 deck
 Allocated from                 <0.1            <0.1
 consistency check
 Substituted                    <0.1            20.7
 Percent of Sample              90.9             9.1
The number of observations is 304,450,000. Group Quarters are excluded.




                                                                                                        0011637
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 207 of 219
*** INTERNAL CENSUS USE ONLY***                                                 5


Table 4B. 2010 Decennial Census Date of Birth Source, PIK vs. non-PIK Records

                             With PIK          No PIK
 Fully reported date of         96.0             35.7
 birth
 Only day of month                0.2             0.5
 allocated
 Month and day both               0.3             1.7
 allocated
 Year of birth created            0.7             0.5
 from two-digit year
 DOB allocated                    1.6            16.4
 consistent with
 reported age
 DOB allocated                    1.3            24.7
 consistent with
 allocated age
 Substituted                      0.0            20.7
 Year of birth of               <0.1             <0.1
 householder or spouse
 adjusted to be
 consistent with number
 of children
 Percent of Sample              90.9              9.1
The number of observations is 304,450,000. Group Quarters are excluded.




                                                                                    0011638
          Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 208 of 219
*** INTERNAL CENSUS USE ONLY***                                                                    6


Table 4C. 2010 Decennial Census Race Source, PIK vs. non-PIK Records


                             With PIK          No PIK
 As reported                    96.6            68.6
 Code changed through           <0.1            <0.1
 consistency edit
 Assigned race from             <0.1            <0.1
 response in Hispanic
 question
 Allocated from within           1.5             4.1
 household
 Allocated from hot              0.7             5.9
 deck
 Substituted                     0.0            20.7
 Assigned race from              1.2             0.7
 prev10us census
 response
 Percent of Sample              90.9             9.1
The number of observations is 304,450,000. Group Quarters are excluded.

The Estimated Effects of Including a Citizenship Question on the 2020 Census
We also study how including the citizenship question might affect response rates by comparing
first mailing response rates in the 2010 Decennial and the 2010 ACS for the same housing units.
An important difference between the two questionnaires is that the ACS questionnaire contains
citizenship questions, and the Decennial Census does not. Households with noncitizens could be
particularly sensitive to the inclusion of citizenship questions. Here we focus on housing units that
received a mailing (housing units in the initial mailing and that did not have mail returned as
Undeliverable as Addressed (UAA)) and which were not classified as a vacant or delete. The
housing units are divided into two groups, those where at least one person is a noncitizen in the
Census Numident and has been assigned to this housing unit in the 2010 Census Match Study's
administrative records person-place (PIK-MAFID) crosswalk, and those where all of the persons
are citizens in the Census Numident.

Table 5 shows the 2010 Census and ACS response rates for these two groups. The self-response
rate is higher for 2010 Census than for the ACS for both citizenship categories, presumably
reflecting the higher burden of the ACS. The citizens 6 response rate is greater than the noncitizen
rate in each survey, suggesting that noncitizens have a lower participation rate in general. Most
important for this study is understanding how the difference in self-response rate across groups
varies between the 2010 Census and ACS. While the self-response rate for citizen households is
13.8 percentage points lower in the ACS than in the 2010 Census, the self-response rate for
households with at least one noncitizen is 18.9 percentage points lower for the ACS than the self-
response rate to the 2010 Census, which is a 5 .1 percentage point difference between the two

6
    Citizens include those born in the U.S., those born abroad to U.S. parents, and naturalized.




                                                                                                        0011639
       Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 209 of 219
*** INTERNAL CENSUS USE ONLY***                                                                    7


categories. Though there could be other reasons why households with noncitizens are particularly
unwilling to respond to the ACS, this evidence is consistent with citizenship questions being more
sensitive for households with noncitizens.

Table 5. Comparison of 2010 ACS and 2010 Decennial Census Response Rates, by 2010
N umident Citizenship Status

                                Response rate (%)           Difference     Row
                                                                          Percent
 (Numident Status)          Census             ACS
 Citizen                     79.9              66.1           13.8           94.1
 Not Citizen                 71.5              52.6           18.9            5.9
The sample size is 929,000 households.

Other proxy measures for understanding response sensitivity to questions of citizenship can be
examined with longitudinal data. Using the 2014 SIPP longitudinal panel waves 1 and 2, Table 6
shows household response rates for citizens and noncitizens. Noncitizens made up around 6% of
the 2014 SIPP survey. Of persons living in households where at least one individual did not
respond to the survey questionnaire, noncitizens made up around 8%.

Table 6. Noncitizens and Non-Response in the 2014 Survey of Income and Program
Participation


                                      Wave 1             Wave2
                                   (%)   (se)         (%)   (se)
 Noncitizens                       6.1    (0.144)     5.7    (0.096)
 At least one member in the
 noncitizen household did not
 respond                            7.9 (0.473)      8.5     (0.351)
Source: 2014 SIPP, Waves 1 and 2
Note: Citizenship status refers to status in Wave 1.
To get a sense of the quality of the survey and administrative citizenship data, we compared ACS
and Census Numident responses for the same PIKs. Table 7A shows that over 99 percent of the
blanks are U.S. citizens in the ACS, so it is highly likely that persons with blanks for citizenship
in the Numident are U.S. citizens. Among those who are legal resident noncitizens in the
Numident, roughly 40 percent say they are U.S. citizens, nearly all via naturalization. This suggests
that either the Numident citizenship data are out of date, or that there is a tendency for noncitizen
ACS respondents to report being U.S. citizens. To provide context for these discrepancies, note
that the share of the stock of legal permanent residents who became naturalized citizens was 8.3
percent, 6.0 percent, and 4.9 percent in 2008, 2009, and 2010, respectively, suggesting that the
Numident data would need to be several years out of date to explain the observed discrepancies, if




                                                                                                        0011640
        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 210 of 219
*** INTERNAL CENSUS USE ONLY***                                                                                      8


the ACS data are accurate. 7 If the Census Bureau obtains the U.S. Citizen and Immigration
Services (USCIS) citizenship file, we would be able to measure how up to date the Numident
citizenship information is.
One way discrepancies can occur between the ACS and Numident citizenship information is
incorrect PIK linkages. In Table 7B we include only PIKs that have median or above PVS scores
in the linking attempt matching on the most information (geosearch pass I). The discrepancies are
smaller for the cases where the PIK is a citizen in the Numident, but they are larger where the PIK
is a noncitizen in the Numident. This suggests that the significant discrepancies with the ACS
when the PIK is a noncitizen in the Numident are not due to linkage errors with the PIKs.




7
 The data on naturalizations come from
https://www.dhs.gov/sites/default/files/publications/Naturalizations 2010.pdf, and estimates for the stock oflegal
permanent residents come from https://www.dhs.gov/immigration-statistics/population-estimates/LPR.




                                                                                                                         0011641
                                Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 211 of 219

         *** INTERNAL CENSUS USE ONLY***                                                              9


         Table 7A. Comparison of 2010 ACS and 2010 N umident Citizenship, All PIKs

          ACS\Numident         Blank         A=U.S.         B=Legal         C=Legal       D=other     E=Alien      F=Conditi     Row
                                             Citizen         Alien,        Alien, not                  Student,       onally    Percent
                                                          authorized to   authorized to               restricted    legalized
                                                              work            work                       work          alien
                                                                                                     authorized
          Yes, Born Citizen    95.1         96.6             3.8             3.6           11.6         2.0           5.6         91.0
          Yes, Naturalized       4.1         3.2            36.9            37.3           11.0       47.2           42.4          5.3
          Not a Citizen          0.8         0.3            59.3            59.1           77.3       50.7           51.9          3.7
          Column Percent       24.8         69.5             5.3             0.1           <0.1       <0.1           <0.1
         The number of observations is 4,022,000.


         Table 7B. Comparison of 2010 ACS and 2010 Numident Citizenship, Higher Quality PIKs

          ACS\Numident         Blank         A=U.S.         B=Legal         C=Legal       D=other     E=Alien        F=Conditi     Row
                                             Citizen         Alien,        Alien, not                  Student,         onally   Percent
                                                          authorized to   authorized to               restricted      legalized
                                                              work            work                       work            alien
                                                                                                     authorized
          Yes, Born Citizen    97.2         97.9            2.7             2.8            26.4         2.4               8.6      95.4
          Yes, Naturalized       2.4         2.0           44.0            40.9            17.4       45.8              47.1         3.1
          Not a Citizen          0.4        <0.1           53.3            56.4            56.2       51.9              44.3         1.5
          Column Percent       28.1         69.5            2.3           <0.1             <0.1       <0.1             <0.1
         The number of observations is 2,168,000. Only PIKs with a median or above score in the Person Identification Validation System
         (PVS) geosearch module pass 1 are included here.




0
0
......
......
0)
.i:,,.
N
       Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 212 of 219
*** INTERNAL CENSUS USE ONLY***                                                                   10


Table 8 shows the ACS citizenship response distribution for ITINs. About 7 percent report being
citizens, though only noncitizens should have ITINs.

Table 8. 2010 ACS Citizenship Responses for ITINs

                               ITIN
 Yes, Born Citizen               4.9
 Yes, naturalized                2.4
 N~acitizrn                     ~.7
The number of observations is 42,000.
We next examine how the discrepancies between the ACS and Numident citizenship responses
vary by whether the household responds to the first mailing vs. different kinds of follow-up. We
restrict the ACS sample to the population ofindividuals in households that received a mail-in form.
A self-response in our sample refers to an individual being part of a household that successfully
responded to a first ACS mailing. An individual is classified as a "Mail Follow-up" (Mail FU) if
that person responded to a follow-up mailing. Lastly, an individual is classified as CATI/CAPI if
that person did not respond to the initial mailing and ended up receiving a telephone or in-person
follow-up interview. To assess the reported citizenship in the ACS, we consider individuals in our
ACS sample who also match to the Numident, giving us an additional source of citizenship
information. In the Numident, we classify all citizen categories as well as missing citizenship as
citizens, for the reasons given above.
Table 9 shows the distribution of ACS outcomes for individuals who are also classified as citizen
or noncitizen in the Numident. Regardless of the response mode, individuals classified as citizens
in the Numident also reply that they are citizens in the ACS, while nearly half of those classified
as noncitizens in the Numident report being citizens. Thus, the patterns shown in Table 7 vary little
by response mode.
Table 9. Comparison of 2010 ACS and 2010 Numident Citizenship by Response Type
 ACS\Numident                Citizen         Not Citizen        Row Percent
 Citizen, (Resp.)               63.9              22.7                61.6
 Not Citizen, (Resp.)            0.2              29.2                 1.8
 Citizen, (Mail FU)            21.1                9.9                20.5
 Not Citizen, (Mail FU)          0.1              13.9                 0.9
 Citizen, (CATI/CAPI)           14.6               8.5                14.2
 Not Citizen, (CATI/CAPI)        0.1              15.8                 1.0
 Column Percent                 94.4%            5.6%
The number of observations is 3,752,000 individuals. Mail FU is Mail Follow-up, CATI is
Computer-Assisted Telephone Interview, and CAPI is Computer-Assisted In-Person Interview.
Other Potential Administrative Record Sources of Citizenship Data

There are several additional administrative sources of citizenship information that the Census
Bureau could consider trying to obtain. Most important are the USCIS citizenship and noncitizen




                                                                                                        0011643
        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 213 of 219
*** INTERNAL CENSUS USE ONLY***                                                                                     11


legal resident files. The citizenship file could be used to evaluate the quality of the Numident
citizenship data, and in particular, how quickly it is updated. The legal nonresident file could serve
as an additional reference file, so that more noncitizens can be given Census PIKs.
Another likely useful source of citizenship is state drivers' license data. The REAL ID Act of 2005
requires evidence of citizenship to obtain a driver's license. This has been fully implemented in 28
states, and the others have waivers. The Department of Homeland Security is overseeing
implementation of the law. Starting January 22, 2018, passengers with a driver's license issued by
a state that is still not compliant with the REAL ID Act (and has not been granted an extension)
will need to show an alternative form of acceptable identification for domestic air travel to board
their flight. Each state must agree to share its motor vehicle database with all other states. This
database must include, at a minimum, all the data printed on the state driver's licenses and ID
cards, plus drivers' histories. 8 These databases could become an important source of citizenship
data.
Other potential sources include FHA loan applications and Medicare and Medicaid applications.
It would also be useful to obtain data on U.S. expatriates from the U.S. State Department. The
State Department may have data on students studying abroad and expatriates registering with
embassies. These data would prevent these PIKs from being mistakenly included in the
administrative record person-place crosswalk.
It is worth noting that others who are interested in noncitizens have used administrative records to
estimate stay rates and other relevant characteristics. Finn (2014) developed stay rates for students
in science education by linking social security numbers of students enrolled in science programs
with the Internal Revenue Service (IRS) tax records.
Not only is using administrative records potentially a more accurate measure of citizenship, but it
is also cost efficient. The Bureau already acquires SSA Numident information on a quarterly basis.
To collect that information through self-report by adding questions to the 2020 decennial would
require additional unnecessary costs and burden to the Bureau.
Implementation for the 2020 Census
The direct solution to supporting redistricting in the manner requested by the Department of Justice
is to make a citizenship variable available on the 2020 Census Edited File (CEF), the internal,
confidential data file from which the PL94 tabulations are produced. If citizenship were available
on that file, the PL94 tabulations could be restructured to include direct estimates of the citizen
voting age population by race and ethnicity at the block level. These tabulations would have
essentially the same accuracy as current PL94 and Summary File 1 (SFl) data. We recommend
provisioning the citizenship variable onto the CEF by record linkage using the national
administrative data discussed above.



8
 There is some debate about whether a national database is being created from these data. DHS says this isn't the
case, but see https://papersplease.org/wp/2016/02/11/how-the-real-id-act-is-creating-a-national-id-database/.




                                                                                                                         0011644
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 214 of 219
*** INTERNAL CENSUS USE ONLY***                                                               12


Once the citizen tabulation variable is added to the CEF, it would be available to the 2020
Disclosure Avoidance Subsystem (DAS) for inclusion in a modified version of the proposed P2
table "Race/Ethnicity for the Population Age 18 and Over" where "Population Age 18 and Over"
would be replaced by "Citizen Population Age 18 and Over." This revision would allow the use
of the same disclosure avoidance methodology, state-of-the-art differential privacy, currently
available for the 2018 End-to-End Test and the enhanced methods, integrated PL94 and SFI
protection, planned for the 2020 Census itself This version of P2 would be the first PL94 data
produced at the block-level with estimates of the citizen voting age population by race and
ethnicity and with accuracy comparable to the accuracy of the Pl "Total population" table. The Pl
and P2 tables would tabulate race and ethnicity in the same manner as currently proposed. Tables
P42 "Group Quarters Population by Group Quarters Type" and HI "Occupancy Status" would not
be modified. The 2020 Census questionnaire would not be altered, and the field operations would
not have to be expanded to compensate for the lower rate of voluntary compliance predicted for a
census that asks the citizenship question directly.


References
Finn, Michael G., 2014, "Stay Rates of Foreign Doctorate Recipients from U.S. Universities,
2011," Oak Ridge Institute for Science and Education.
https://pdfs.semanticscholar.org/7a4c/49e7878730b58720154833 8aa6052e240 I b7 .pdf.
Layne, Mary, Deborah Wagner, and Cynthia Rothhaas, 2014, "Estimating Record Linkage False
Match Rate for the Person Identification Validation System," CARRA Working Paper #2014-02.
NORC, 2011, "Final Report: Assessment of the U.S. Census Bureau's Person Identification
Validation System," University of Chicago: Bethesda, MD.




                                                                                                    0011645
        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 215 of 219
                                                         UNITED STATES DEPARTMENT OF COMMERCE
                                                         Economics and Statistics Administration
                                                         U.S. Census Bureau
                                           ™             Wa,;;hinrJton, DC zon3-0001



December 22, 2017


MEMORANDUM FOR                   Ron S. Jarmin
                                 Performing the Non-exclusive Functions and Duties of the Director


From:                            John M. Abowd
                                 Chief Scientist and Associate Director for Research and Methodology


Subject:                         Feasibility of Enhancing the PL94-171 Redistricting Data


[This memorandum and the accompanying white paper contain no confidential data. The tables in the
white paper and the estimates in this memo were cleared for release to the public under CBDRB-2017-
CDAR-001.]


Summary

Based on balanced consideration of multiple factors of quality, cost and feasibility, we recommend that
the citizenship data for Department of Justice Voting Rights Act enforcement be obtained through the
use of administrative records and not through the addition of a question to the decennial census
instrument.


Citizenship, race, and ethnicity data for the voting-age population are essential to designing legislative
districts that meet the criteria for nondiscrimination according to Section 2 of the Voting Rights Act. The
Census Bureau currently supports this requirement with two distinct publications: the PL94-171
redistricting data (PL94), which must be released by April 1'1 of the year following a decennial census,
and the Citizen Voting Age Population by Race and Ethnicity (CVAP) data, which are published annually
in February using the most current 5-year American Community Survey (ACS) data. The Department of
Justice and redistricting experts, partisan and bi-partisan, combine these data to produce estimates of
the citizen voting age population by race and ethnicity at the lowest feasible level of geography, usually
a census block. Neither the PL94 nor the CVAP tabulations contain estimates of the citizen voting age
population by race and ethnicity at the block level. For PL94, this is because there is no citizen variable
on the census questionnaire. For CVAP, this is because the 5-year ACS estimates do not go below the
block-group level, and even there often have margins of error that make them difficult to use for
creating block-level estimates in combination with PL94 via statistical methods.


The direct solution to this problem is to make a citizenship variable available on the 2020 Census Edited
File (CEF), the internal, confidential data file from which the PL94 tabulations are produced. If citizenship
were available on that file, the PL94 tabulations could be restructured to include direct estimates of the
citizen voting age population by race and ethnicity at the block level. These tabulations would have
essentially the same accuracy as current PL94 and Summary File 1 (SFl) data. There are two alternative
methods for accomplishing the addition of citizenship to the CEF. The first method is to ask the question




                                                                                                                0011646
        Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 216 of 219

Adding Administrative Record Citizenship to Redistricting Data                                                    2



on the 2020 Census, just as we currently do on the ACS and used to do on the decennial census long
form. The second method is to load the citizenship variable onto CEF by record linkage using
administrative data. There are advantages and disadvantages to both methods.


The advantages of directly asking the question are (1) the provenance of the data is transparent and (2)
the data are contemporaneous with the census by construction. The disadvantages are (1) potential
negative impact on voluntary cooperation with the census, and (2) poorer quality citizenship data than
would be available through administrative records. The advantages of using administrative records are
(1) better quality data than result from directly asking citizenship, and (2) cost savings to the census
from avoiding the need to redesign questionnaires and increase nonresponse follow-up due to lower
voluntary compliance. The disadvantages of using administrative data are (1) some risk of differential
incomplete coverage due to incompleteness of these data for some foreign-born subpopulations, and
(2) additional processing complexity during the critical period between the closeout of the Decennial
Response File (DRF), the end of data acquisition from the census operations, and the delivery of the
Census Edited File.


Analysis


We were not able to find any randomized controlled trials of the census or ACS questionnaires with and
without the citizenship question. We conducted a limited analysis of the incremental field burden using
the following natural experiment. Compare the first mailing response rates in the 2010 Census and the
2010 ACS for the same housing units. Response rates for citizens and noncitizen households are both
lower in the ACS than in the 2010 Census, however the response rate for the noncitizen households falls
by 5.1 percentage points more than the decline for citizens. Assuming that the number of households
with at least one noncitizen is about 7,435,000 (+/- 47,000), 1 this implies an incremental burden of
380,000 households in non-response follow-up. 380,000 is approximately 0.3% of the 2016 Population
estimate of 117,700,000 households in the U.S. At $100,000,000 incremental NRFU cost per 1% decline
in first mailing response rates, this translates to approximately $32,000,000 cost due to the decline in
response rates from including the citizenship question.


The cost of implementing our recommended solution has not been fully vetted. Accounting for ten
cycles of processing between January 1, 2018 and April 1, 2020 and two senior staff FTEs to do the
required modeling, the cost is less than $1,000,000. These estimates include the burden on the 2020
Census processing of the Census Unedited File.


We investigated the availability of directly reported citizenship data on all household surveys. The white
paper concludes that there is insufficient data collected between 2000 and 2015 to use this source
alone. It also concludes that the administrative record data are superior to the direct reports in several
important dimensions. First, using historical direct reports creates problems with the timeliness of the
citizenship status for naturalized citizens who acquired that status between the time that they


1
 2011 estimate from https://www.census.gov/prod/2013pubs/acsbr11-1S.pdf. The 7,435,000 estimate is for
households with a noncitizen head. The estimate for households with at least one noncitizen is necessarily greater.




                                                                                                                      0011647
       Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 217 of 219

Adding Administrative Record Citizenship to Redistricting Data                                                3


responded and the reference date for the 2020 Census. Second, we document that there is good
evidence that citizenship is accurately reported by citizens, but less accurately self-reported by
household responders. This accuracy deficit in the self-responses may be due to the inherent difficulty
of securing such information from the householder or proxies when they pertain to someone other than
the respondent. The accuracy deficit may also be due to the sensitivity of the citizenship question itself.
The white paper documents with preliminary evidence that acquiring citizenship status from
administrative records is very likely to produce more accurate and timely data overall than asking the
question directly, and then handling the item nonresponse in the edit and imputation phase of the 2020
Census. Nevertheless, we note that if the question is asked, the administrative data sources discussed in
the white paper could be a valuable supplement to that phase.


Recommendation


The accompanying white paper proposes the creation of PL94 block-level data with citizen voting age
population by race and ethnicity, in addition to the total population by race and ethnicity, using
citizenship data that have been linked from (i) a collection of high quality national administrative data
that the Census Bureau has already integrated into 2020 Census systems and (ii) data from the United
States Citizen and Immigration Services (USCIS) that would be acquired by executing a Memorandum of
Understanding with USCIS. We would develop our own edit and imputation system for the citizenship
variable. The tabulation variable would be added to CEF and available to the 2020 Disclosure Avoidance
Subsystem (DAS) for inclusion in a modified version of the proposed P2 table "Race/Ethnicity for the
Population Age 18 and Over" where "Population Age 18 and Over" would be replaced by "Citizen
Population Age 18 and Over." This revision would allow the use of the same disclosure avoidance
methodology, state-of-the-art differential privacy, currently available for the 2018 End-to-End Test and
the enhanced methods, integrated PL94 and SFl protection, planned for the 2020 Census itself. This
version of P2 would be the first PL94 data produced at the block-level with estimates of the citizen
voting age population by race and ethnicity and with accuracy comparable to the accuracy of Pl "Total
population." The Pl and P2 tables would tabulate race and ethnicity in the same manner as currently
proposed. Tables P42 "Group Quarters Population by Group Quarters Type" and Hl "Occupancy Status"
would not be modified. The 2020 Census questionnaire would not be altered, and the field operations
would not have to be expanded to compensate for the lower rate of voluntary compliance predicted for
a census that asks the citizenship question directly~




                                                                                                                  0011648
Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 218 of 219




                                                                     0011649
      Case 3:18-cv-02279-RS Document 99-1 Filed 11/02/18 Page 219 of 219



September 8, 2017

To:    Secretary Wilbur Ross

Fr:    Earl Comstock

Re:    Census Discussions with DoJ



In early May Eric Branstad put me in touch with Mary Blanche Hankey as the White House
liaison in the Department of Justice. Mary Blanche worked for AG Sessions in his Senate office,
and came with him to the Department of Justice. We met in person to discuss the citizenship
question. She said she would locate someone at the Department who could address the issue.
A few days later she directed me to James McHenry in the Department of Justice.

I spoke several times with James McHenry by phone, and after considering the matter further
James said that Justice staff did not want to raise the question given the difficulties Justice was
encountering in the press at the time (the whole Corney matter). James directed me to Gene
Hamilton at the Department of Homeland Security.

Gene and I had several phone calls to discuss the matter, and then Gene relayed that after
discussion DHS really felt that it was best handled by the Department of Justice.

At that point the conversation ceased and I asked James Uthmeier, who had by then joined the
Department of Commerce Office of General Counsel, to look into the legal issues and how
Commerce could add the question to the Census itself.




                                              0009834                                                 0012756
